 

Exhibit 10.1

 

EXECUTION VERSION

 

REFINANCING AMENDMENT AND INCREMENTAL FACILITY AMENDMENT

 

This REFINANCING AMENDMENT AND INCREMENTAL FACILITY AMENDMENT is dated as of
August 4, 2017 (this “Amendment”) and is entered into by and among Canyon
Companies S.à r.l., a private limited liability company (société à
responsabilité limitée) organized and established under the laws of Luxembourg,
having its registered office at 6D, route de Trèves, L-2633 Senningerberg,
Grand-Duchy of Luxembourg, with a share capital of twenty thousand and ten
United States Dollars ($20,010) and registered with the Luxembourg Register of
Commerce and Companies under number B 187.216 (“Holdings”), Canyon Valor
Companies, Inc., a Delaware corporation, formerly known as GTCR Valor Companies,
Inc. (the “Borrower”), Deutsche Bank AG New York Branch, as administrative agent
(in such capacity, the “Administrative Agent”) and as 2017 Incremental First
Lien Lender (as defined below), and, for purposes of Section 12 hereof, each
other Loan Party party hereto.

 

PRELIMINARY STATEMENTS

 

The Borrower, Holdings, Canyon Group S.à r.l., a private limited liability
company (société à responsabilité limitée) organized and established under the
laws of Luxembourg, having its registered office at 6D, route de Trèves, L-2633
Senningerberg, Grand-Duchy of Luxembourg, with a share capital of twenty
thousand United States Dollars ($20,000) and registered with the Luxembourg
Register of Commerce and Companies under number B 202.299 (“Intermediate Lux
Holdings” and “Lux Co-Borrower”), Canyon Valor Holdings, Inc., a Delaware
corporation, formerly known as GTCR Valor Holdings, Inc. (“Intermediate U.S.
Holdings”), the lenders party thereto from time to time (the “Lenders”), the
Administrative Agent and the other parties thereto have entered into that
certain First Lien Credit Agreement, dated as of June 16, 2016 (as amended by
that certain Incremental Facility Amendment dated as of March 17, 2017 and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “First Lien Credit
Agreement”, the First Lien Credit Agreement, as amended by this Amendment is
herein referred to as the “Amended First Lien Credit Agreement”; capitalized
terms used (including in the preamble and preliminary statements hereto) but not
defined herein shall have the meanings assigned to such terms in the First Lien
Credit Agreement).

 

Pursuant to and in accordance with Section 2.21 of the First Lien Credit
Agreement, the Borrower may obtain Credit Agreement Refinancing Indebtedness by,
among other things, entering into a Refinancing Amendment, the effectiveness of
which requires solely the consent of the Refinancing Term Lenders (as defined
below) and the Borrower and not the consent of any other existing Lenders.

 

The Borrower (and, in the case of the Refinancing Euro Term Loans, the Lux
Co-Borrower) has requested that the Lenders listed on Schedule I hereto (each, a
“Refinancing Term Lender”) provide “Credit Agreement Refinancing Indebtedness”
in the form of Other Term Loans denominated in Dollars (the “Refinancing Dollar
Term Loans”) and Other Term Loans denominated in Euro (the “Refinancing Euro
Term Loans” and, together with the Refinancing Dollar Term Loans, the
“Refinancing Term Loans”) in accordance with Section 2.21 and Section 9.02 of
the Credit Agreement to refinance all Term Loans outstanding immediately prior
to the effectiveness of this Amendment (such Term Loans, collectively, the
“Refinanced Term Loans”).

 

 

 

 

The Refinancing Term Lenders will comprise, and Refinancing Term Loans will be
made by Persons providing new Refinancing Term Loans the proceeds of which will
be used by the Borrower to repay holders of Refinanced Term Loans.

 

Pursuant to (i) Section 2.21(a) and Section 9.02 of the Credit Agreement, the
Loan Documents may be amended as necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower pursuant to a Refinancing
Amendment, to effect the provisions of Section 2.21 of the Credit Agreement and
(ii) the definition of “Credit Agreement Refinancing Indebtedness”, such Credit
Agreement Refinancing Indebtedness may contain amended covenants and events of
default so long as such terms and conditions are reasonably satisfactory to the
Administrative Agent.

 

Pursuant to Section 2.21(b), if any Lender declines to provide any portion of
Credit Agreement Refinancing Indebtedness on the terms provided by the other
Lenders providing such Credit Agreement Refinancing Indebtedness then the
Borrower may cause such Lender to assign its Loans and Commitments.

 

Pursuant to and in accordance with Section 2.20 of the First Lien Credit
Agreement, the Borrower may establish an Incremental Term Increase by, among
other things, entering into an Incremental Facility Amendment.

 

The Borrower has requested that the Lender listed on Schedule II hereto (in such
capacity, the “2017 Incremental First Lien Lender”) provide immediately
following the effectiveness of the transactions described in the preceding
paragraphs, an “Incremental Term Increase” under Section 2.20(a) or (if
applicable) Section 9.02 of the First Lien Credit Agreement in an aggregate
principal amount equal to $131,150,000 (denominated in Dollars) on the terms set
forth in this Amendment (the “2017 Incremental First Lien Term Commitment”). The
2017 Incremental First Lien Lender is willing, subject to the terms and
conditions set forth herein and in the Credit Agreement, to provide to the
Borrower the amount of the 2017 Incremental First Lien Term Commitment set forth
opposite its name on Schedule II and to make a single term loan in respect
thereof (the “2017 Incremental First Lien Term Loan”; together with the
Refinancing Term Loans, the “New Term Loans”) on the 2017 Amendment Effective
Date (as defined below).

 

Each Revolving Lender has agreed to consent to the terms of this Amendment.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

SECTION 1.          Refinancing Term Loans, 2017 Incremental First Lien Term
Commitment and 2017 Incremental First Lien Term Loan. Subject to the
satisfaction of the conditions precedent set forth in Section 3:

 

 2 

 

 

(a)          Each Refinancing Term Lender hereby agrees to provide the amount of
the Refinancing Dollar Term Loans and Refinancing Euro Term Loans set forth
opposite its name on Schedule I hereto (the “Refinancing Dollar Term
Commitments” and “Refinancing Euro Term Commitments”, respectively, and
collectively, the “Refinancing Term Commitments”). The Refinancing Term
Commitments shall be subject to all of the terms and conditions set forth herein
and in the Credit Agreement.

 

(b)          (A) The aggregate Refinancing Dollar Term Commitment is
$828,850,000 and (B) the aggregate Refinancing Euro Term Commitment is
€250,000,000.

 

(c)          Each Refinancing Term Lender severally agrees to make, on the 2017
Amendment Effective Date (as defined below), a Refinancing Dollar Term Loan to
the Borrower and Refinancing Euro Term Loan to the Borrower and the Lux
Co-Borrower on the 2017 Amendment Effective Date in an aggregate principal
amount equal to the commitment amount set forth next to such Refinancing Term
Lender’s name in Schedule I, under the caption “Refinancing Dollar Term
Commitment” and “Refinancing Euro Term Commitment”, respectively, on the terms
set forth in this Agreement. Each Refinancing Term Commitment will terminate in
full upon the making of the related Refinancing Term Loan.

 

(d)          Substantially simultaneously with the borrowing of Refinancing Term
Loans, the Borrower shall fully prepay any outstanding Refinanced Term Loans,
together with accrued and unpaid interest thereon to the 2017 Amendment
Effective Date;

 

(e)          The 2017 Incremental First Lien Lender hereby agrees to provide the
amount of the 2017 Incremental First Lien Term Loan set forth opposite its name
on Schedule II hereto. The 2017 Incremental First Lien Term Commitment shall be
subject to all of the terms and conditions set forth herein and in the Credit
Agreement, which shall be the same terms and conditions as are applicable to the
Refinancing Dollar Term Loans, and the 2017 Incremental First Lien Term Loans
and the Refinancing Dollar Term Loans shall constitute a single tranche of Term
Loans under the Amended First Lien Credit Agreement.

 

(f)          [Reserved.]

 

(g)         The aggregate 2017 Incremental First Lien Term Commitment is
$131,150,000.

 

(h)          Subject to the satisfaction of the conditions set forth in Article
III below, the funding of the 2017 Incremental First Lien Term Loans will occur
in one drawing on the 2017 Amendment Effective Date immediately following the
making of the Refinancing Term Loans described in Section 1(c), at which time
the 2017 Incremental First Lien Term Commitment shall be automatically and
permanently reduced to zero. In the event that all or any portion of the 2017
Incremental First Lien Term Loans or the Refinancing Term Loans are not borrowed
on or before the date hereof, the unborrowed portion of the Incremental First
Lien Term Commitments and/or the Refinancing Term Commitments, as applicable,
shall automatically terminate on the date hereof unless the Incremental Term
Lender and/or Refinancing Term Lenders shall, as applicable, in their sole
discretion, agree to an extension.

 

 3 

 

 

(i)          The Refinancing Term Loans and the 2017 Incremental First Lien Term
Loans shall (A) other than Refinancing Euro Term Loans, constitute a single
“Class” of Facility, (B) have the same terms (after giving effect to the
amendments set forth herein) and shall be deemed to be “Initial Term Loans” for
all purposes under the Credit Agreement and each other Loan Document, (for the
avoidance of doubt, the New Term Loans will mature on the Maturity Date
applicable to the Initial Term Loans), (C) be repaid as set forth in Section
2.10(a) of the Amended First Lien Credit Agreement, (D) share in any prepayments
and be subject to a premium in connection with a Repricing Transaction, in each
case, as set forth in Section 2.11(a)(1) of the Amended First Lien Credit
Agreement, (E) be borrowed as a Eurodollar Rate Loan with an initial Interest
Period as set forth in the applicable Borrowing Request and (F) accrue interest
at the rate set forth in Section 2.13 of the Amended First Lien Credit
Agreement.

 

(j)          The 2017 Incremental First Lien Lender and the Refinancing Term
Lenders shall each be deemed to be a “Lender” and “Term Lender” for all purposes
under the Credit Agreement and each other Loan Document.

 

(k)          The proceeds of the 2017 Incremental First Lien Term Loans shall be
used for working capital and general corporate purposes, including the repayment
of existing Loans.

 

(l)          The Administrative Agent will record the New Term Loans in the
Register in accordance with the Amended First Lien Credit Agreement.

 

SECTION 2.        Amendments to Loan Documents.

 

(a)          Each of the parties hereto agrees that, upon the satisfaction of
the conditions precedent set forth in Section 3 and immediately following the
making of the New Term Loans, the First Lien Credit Agreement shall be amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the First Lien Credit
Agreement attached as Exhibit A hereto.

 

(b)          On and after the 2017 Amendment Effective Date, notwithstanding
anything to the contrary contained in any Loan Document, the parties hereto
agree that the Lux Co-Borrower shall be a co-borrower with respect to all Loans
and other related Secured Obligations of the Borrower solely with respect to the
Initial Euro Term Loans, and each reference therein to “the Borrower” with
respect to any Initial Euro Term Loans of the Borrower thereunder shall be
deemed to be a reference to each of the Lux Co-Borrower and the Borrower,
jointly and severally. Each of the Borrower and the Lux Co-Borrower shall be
jointly and severally liable for all such Initial Euro Term Loans and other
Secured Obligations solely related to the Initial Euro Term Loans, regardless of
which Borrower actually receives the benefit thereof or the manner in which they
account for such Initial Euro Term Loans and related Secured Obligations on
their books and records; it being understood and agreed that all proceeds of any
Initial Euro Term Loans will actually be made available to the Borrower at its
accounts in the United States. Upon the commencement and during the continuation
of any Event of Default (subject to Section 7.01(d)(ii) of the Amended First
Lien Credit Agreement, the Agents and the applicable Lenders may (in accordance
with the terms of the Amended First Lien Credit Agreement and the other Loan
Documents) proceed directly and at once, without notice, against either the
Borrower or the Lux Co-Borrower, or both, to collect and recover the full
amount, or any portion of, such Initial Euro Term Loans and related Secured
Obligations with respect to the Initial Euro Term Loans, without first
proceeding against the other Borrower or any other person, or any security or
collateral for such Secured Obligations. Each of the Borrower and the Lux
Co-Borrower consents and agrees that neither the Agents nor the Lenders shall be
under any obligation to marshal any assets in favor of any Borrower or against
or in payment of any or all of such Secured Obligations.

 

 4 

 

 

(c)          On and after the 2017 Amendment Effective Date, the definition of
“Guarantor” or “Loan Guarantor” or terms of similar import in each Loan Document
shall mean “Holdings, Intermediate Lux Holdings (except with respect to the
Initial Euro Term Loans and other Secured Obligations related thereto),
Intermediate U.S. Holdings, any Intermediate Parent and the Subsidiary Loan
Parties, in each case to the extent such entity provides a guaranty of the
Secured Obligations”.

 

SECTION 3.        Conditions Precedent to Effectiveness. This Amendment
(including the agreements in Section 1 and the amendments to the First Lien
Credit Agreement contained in Section 2) shall become effective on the date on
which the following conditions precedent shall be satisfied (such date, the
“2017 Amendment Effective Date”) (except as expressly contemplated by Schedule
III hereto):

 

(a)          the Administrative Agent shall have received each of the following,
each of which shall be originals or facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party and, in the case of clause (i) below, by the 2017
Incremental First Lien Lender, each of the Refinancing Term Lenders and each
Revolving Lender, each dated as of the 2017 Amendment Effective Date (or, in the
case of certificates of governmental officials, a recent date before the 2017
Amendment Effective Date) and each in form and substance reasonably satisfactory
to the Administrative Agent:

 

(i)          executed counterparts of this Amendment;

 

(ii)         copies of resolutions of the Board of Directors of each Loan Party
approving and authorizing the execution, delivery and performance of this
Amendment (or, to the extent required by any applicable law or Organizational
Documents, a copy of a resolution signed by all the holders of the issued shares
in each Foreign Loan Party, approving and authorizing the execution, delivery
and performance of this Amendment and, if required by applicable law or
Organizational Documents, a copy of a resolution of the Board of Directors of
each corporate shareholder of each Foreign Loan Party approving the terms of
such resolution), certified as of the 2017 Amendment Effective Date by a
secretary, an assistant secretary or a Responsible Officer of such Loan Party as
being in full force and effect without modification or amendment;

 

 5 

 

 

(iii)        either the Organizational Documents of each Loan Party or a
certification by a Responsible Officer of each Loan Party that there have been
no changes to the Organizational Documents of such Loan Party since the
Effective Date;

 

(iv)        either incumbency certificates of each Loan Party or a certification
by a Responsible Officer of each Loan Party that there have been no changes to
the Responsible Officers set forth on the incumbency certificates of such Loan
Party delivered on the Effective Date;

 

(v)         a good standing certificate (to the extent such concept exists in
the jurisdiction of incorporation, organization or formation of such Loan Party)
from the applicable Governmental Authority of each Loan Party’s jurisdiction of
incorporation, organization or formation;

 

(vi)        a written opinion of (i) Kirkland & Ellis LLP, New York counsel for
the Loan Parties, (ii) Greenberg Traurig, LLP, special Maryland and Delaware
counsel for the Loan Parties and (iii) Loyens & Loeff Luxembourg SARL,
Luxembourg counsel for the Loan Parties, in each case, dated the 2017 Amendment
Effective Date, addressed to the Administrative Agent, the Collateral Agent, the
2017 Incremental First Lien Lender, and the Refinancing Term Lenders, in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent;

 

(vii)       a certificate from the chief financial officer of Holdings
certifying as to the solvency of Holdings and its Subsidiaries on a consolidated
basis after giving effect to the 2017 Incremental First Lien Term Commitment,
the 2017 Incremental First Lien Term Loan, the Refinancing Term Loans and the
other transactions contemplated hereby and thereby, substantially the form of
Exhibit P to the First Lien Credit Agreement;

 

(viii)      a certificate, dated the 2017 Amendment Effective Date, duly
executed by a Responsible Officer of Holdings (A) certifying that the conditions
precedent set forth in Sections 3(b) and 3(c) have been satisfied as of the 2017
Amendment Effective Date;

 

(b)          the representations and warranties of the Loan Parties contained in
Section 4 below shall be true and correct in all material respects on and as of
the 2017 Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date;

 

(c)          at the time of and immediately after giving effect to the
transactions contemplated herein on the 2017 Amendment Effective Date, no
Default or Event of Default shall exist;

 

(d)          the 2017 Capitol Equity Contribution (as defined in the Amended
First Lien Credit Agreement) shall have been consummated;

 

 6 

 

 

(e)          substantially simultaneously with the borrowings of the New Term
Loans, the outstanding Second Lien Term Loans shall have been prepaid in full,
together with accrued and unpaid interest thereon and any premium thereon;

 

(f)          the Administrative Agent shall have received:

 

(i)          at least three (3) Business Days prior to the Effective Date, all
documentation and other information about the Loan Parties as shall have been
reasonably requested in writing at least ten (10) Business Days prior to the
Effective Date by the Administrative Agent or the Joint Lead Arrangers that is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act; and

 

(ii)         substantially simultaneously with the borrowings of the New Term
Loans, for the account of each Lender (as defined in the First Lien Credit
Agreement) holding a Refinanced Term Loan immediately prior to the effectiveness
of this Amendment all interest accrued but unpaid on such Refinanced Term Loans
through the 2017 Amendment Effective Date;

 

(iii)        for the account of the applicable Lenders, upfront fees (which may
be structured as original issue discount) in an amount equal to 0.25% of the
aggregate outstanding principal amount of the New Term Loans as of the 2017
Amendment Effective Date; and

 

(g)          there shall have been paid to the Administrative Agent and to the
lead arrangers in respect of this Amendment, all other compensation separately
agreed to be paid on the 2017 Amendment Effective Date.

 

SECTION 4.          Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, each of Holdings and the Borrower
represents and warrants to the Lenders (including the 2017 Incremental First
Lien Lender and the Refinancing Term Lenders) that, as of the 2017 Amendment
Effective Date immediately after giving effect to the transactions and
amendments to occur on the 2017 Amendment Effective Date:

 

(a)          each of Holdings, any Intermediate Parent, the Borrower and the
Restricted Subsidiaries is (i) duly organized or incorporated, validly existing
and in good standing (to the extent such concept exists in the jurisdiction of
organization of such person) under the laws of the jurisdiction of its
incorporation, (ii) has the corporate power or other organizational power and
authority to carry on its business as now conducted and to execute, deliver and
perform its obligations under this Amendment and the Amended First Lien Credit
Agreement and (iii) is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except in the cases of
clause (i) (other than with respect to the Borrower), clause (ii) and clause
(iii), where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect;

 

 7 

 

 

(b)          this Amendment has been duly authorized, executed and delivered by
each of Holdings and the Borrower and when executed and delivered by the other
parties hereto, will constitute a legal, valid and binding obligation of
Holdings and the Borrower, enforceable against them in accordance with their
respective terms, subject to applicable Debtor Relief Laws and any other
applicable bankruptcy, insolvency, reorganization, moratorium, examinership or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

 

(c)          the execution and delivery by each Loan Party of this Amendment and
the performance by each of Holdings and the Borrower of this Amendment and the
Amended First Lien Credit Agreement, and the consummation of the transactions
contemplated hereby and thereby, (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except filings necessary to perfect Liens created under the Loan Documents,
(b) will not violate (i) the Organizational Documents of, or (ii) any
Requirements of Law applicable to, Holdings, any Intermediate Parent, the
Borrower or any Restricted Subsidiary, (c) will not violate or result in a
default under any indenture or other agreement or instrument binding upon
Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary or
their respective assets, or give rise to a right thereunder to require any
payment, repurchase or redemption to be made by Holdings, any Intermediate
Parent, the Borrower or any Restricted Subsidiary, or give rise to a right of,
or result in, termination, cancellation or acceleration of any obligation
thereunder and (d) will not result in the creation or imposition of any Lien on
any asset of Holdings, any Intermediate Parent, the Borrower or any Restricted
Subsidiary (other than Liens created under the Loan Documents) except (in the
case of each of clauses (a), (b)(ii) and (c)) to the extent that the failure to
obtain or make such consent, approval, registration, filing or action, or such
violation, default or right, as the case may be, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;

 

(d)          the representations and warranties of each Loan Party set forth in
any Loan Document to which it is a party are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) on and as of the 2017 Amendment Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they were true and correct in all material respects
(and in all respects if any such representation or warranty is already qualified
by materiality) as of such earlier date.

 

SECTION 5.          Post-Effectiveness Covenants. Each Loan Party covenants with
the Administrative Agent and the Lenders that each Loan Party will execute and
deliver the documents and complete the tasks set forth on Schedule III hereto,
in each case within the time limits specified on such Schedule (or such longer
period as the Administrative Agent may agree in its reasonable discretion).

 

 8 

 

 

SECTION 6.        Effect on Loan Documents. Except as specifically amended
hereby, all Loan Documents shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed. Without limiting the generality
of the foregoing:

 

(a)          the execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent, the Collateral Agent or any Lender under any Loan Document, nor
constitute a waiver of any provision of any Loan Document or in any way limit,
impair or otherwise affect the rights and remedies of the Administrative Agent,
the Collateral Agent and the Lenders under any Loan Document;

 

(b)          on and after the 2017 Amendment Effective Date, each reference in
the Amended First Lien Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import referring to the First Lien Credit
Agreement and each reference in any other Loan Document to “the First Lien
Credit Agreement,” “thereunder,” “thereof,” “therein” or words of like import
referring to the First Lien Credit Agreement shall mean and be a reference to
the Amended First Lien Credit Agreement, and this Amendment and the Amended
First Lien Credit Agreement shall be read together and construed as a single
instrument;

 

(c)          nothing herein shall be deemed to entitle any Loan Party to a
further amendment to, or a consent, waiver, modification or other change of, any
of the terms, conditions, obligations, covenants or agreements contained in the
Amended First Lien Credit Agreement or any other Loan Document in similar or
different circumstances; and

 

(d)          each of the parties hereto hereby acknowledges and agrees that (i)
this Amendment shall constitute a Loan Document for all purposes of the Amended
First Lien Credit Agreement and the other Loan Documents and (ii) the terms of
this Amendment do not constitute a novation but, rather, an amendment of the
terms of certain pre-existing Indebtedness and the First Lien Credit Agreement
and the incurrence of certain new indebtedness, as evidenced by the Amended
First Lien Credit Agreement and this Amendment. For the avoidance of doubt, each
representation and warranty in the Credit Agreement with regard to the Loan
Documents shall be deemed a representation and warranty with regard to this
Amendment.

 

SECTION 7.          Expenses. The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent and the
Collateral Agent in connection with this Amendment and any other documents
prepared in connection herewith and the consummation and administration of the
transactions contemplated hereby, in each case to the extent required by (and
subject to the limitation contained in) Section 9.03 of the Amended First Lien
Credit Agreement. The Borrower hereby confirms that the indemnification
provisions set forth in Section 9.03 of the Amended First Lien Credit Agreement
shall apply to this Amendment and any other documents prepared in connection
herewith and the consummation and administration of the transactions
contemplated hereby, and such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs (including
settlement costs) expenses and disbursements (including fees, disbursements and
charges of counsel) (as more fully set forth therein as applicable) as described
therein which may arise herefrom or in connection herewith; provided that
expenses (including fees, disbursements and charges of counsel) (as more fully
set forth therein as applicable) in excess of $25,000 shall not be reimburseable
unless the 2017 Amendment Effective Date occurs.

 

 9 

 

 

SECTION 8.       Terms Related to Replacement of Non-Refinancing Lenders. The
parties hereto agree that (i) the Interest Periods applicable to the outstanding
Revolving Loans and Term Loans as of the 2017 Amendment Effective Date shall not
be affected by this Amendment and (ii) the Borrower is exercising its rights
under Section 2.21(b) of the First Lien Credit Agreement in connection with this
Amendment to require any Non-Refinancing Lender to assign all of its interests,
rights and obligations under the First Lien Credit Agreement to one or more
assignees identified by the Borrower or the Administrative Agent, and the
Administrative Agent shall coordinate the transfer of all such Term Loans of
each such Non-Refinancing Lender to the identified assignees, which transfers
shall be effective as of the 2017 Amendment Effective Date, and each assignee
acquiring such Term Loans in connection with such transfers shall have provided
a signature page to this Amendment consenting hereto with respect to such
acquired Term Loans.

 

SECTION 9.       Consent to Assignments. For purposes of Section 9.04(b) of the
Amended First Lien Credit Agreement, the Borrower hereby consents to any
assignment by the 2017 Incremental First Lien Lender and/or the Refinancing Term
Lenders of all or any portion of the 2017 Incremental First Lien Term Loan
and/or Refinancing Term Loans in connection with the initial syndication of the
2017 Incremental First Lien Term Loan and/or the Refinancing Term Loans to any
assignee disclosed by the Administrative Agent to, and approved by, the Borrower
on or prior to the 2017 Amendment Effective Date.

 

SECTION 10.     Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 11.      Amendments; Execution in Counterparts; Severability;
Interpretative Provisions.

 

(a)          No amendment or waiver of any provision of this Amendment, and no
consent to any departure by the Borrower or any other Loan Party herefrom, shall
be effective unless in writing and signed by the Administrative Agent, the 2017
Incremental First Lien Lender, Holdings and the Borrower or the applicable Loan
Party, as the case may be, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

 

(b)          This Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or other
electronic means shall be effective as delivery of an original executed
counterpart of this Amendment.

 

 10 

 

 

(c)          Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

(d)          This Amendment shall constitute a “Loan Document” for all purposes
of the Amended First Lien Credit Agreement and the other Loan Documents.

 

(e)          The rules of construction specified in Sections 1.02 through and
including 1.12 of the First Lien Credit Agreement also apply to this Amendment,
mutatis mutandis.

 

SECTION 12.      Acknowledgment and Reaffirmation. Each Loan Party hereby:

 

(a)          (i) acknowledges that it has reviewed the terms and provisions of
this Amendment (including, without limitation, Section 6), (ii) consents to the
amendment of the First Lien Credit Agreement effected pursuant to this Amendment
and (iii) reaffirms and confirms that each Loan Document to which it is a party
or is otherwise bound, each Lien granted by it to the Collateral Agent for the
benefit of the Secured Parties (including the 2017 Incremental First Lien
Lender) pursuant to any such Loan Document and all Collateral encumbered thereby
continues to guarantee or secure, as the case may be, in accordance with the
terms of the applicable Loan Documents the payment and performance of all
“Secured Obligations” under the First Lien Credit Agreement, and hereby ratifies
the security interests in the Collateral (as defined in the First Lien Credit
Agreement) granted by it pursuant to the Security Documents.

 

(b)          acknowledges and agrees that (i) each Loan Document to which it is
a party or otherwise bound shall continue and remain in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment (except as specifically set forth herein), (ii) notwithstanding the
conditions to effectiveness set forth in this Amendment, no consent by any Loan
Party (other than Holdings and the Borrower) is required by the terms of the
First Lien Credit Agreement or any other Loan Document to the amendments to the
First Lien Credit Agreement effected pursuant to this Amendment and (iii)
nothing in the Amended First Lien Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require its consent to any future amendments to
the First Lien Credit Agreement, except to the extent expressly set forth in
Section 9.02 or other applicable section of the Amended First Lien Credit
Agreement;

 

(c)          agrees that the Loan Document Obligations and the Secured
Obligations include, among other things and without limitation, the prompt and
complete payment and performance by the Borrower when due and payable (whether
at the stated maturity, by acceleration or otherwise) of principal and interest
on, and premium (if any) on, the 2017 Incremental First Lien Term Loan and the
Refinancing Term Loans under the Amended First Lien Credit Agreement; and

 

 11 

 

 

(d)          acknowledges and agrees that nothing in this Amendment shall be
deemed to be a novation of any obligations under the First Lien Credit Agreement
or any other Loan Document.

 

SECTION 13.      Treatment of Amendment Under FATCA. For purposes of determining
withholding Taxes imposed under FATCA, from and after the 2017 Amendment
Effective Date, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Amended First
Lien Credit Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 12 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

  CANYON COMPANIES S.À R.L.   a Luxembourg private limited liability company  
(société à responsabilité limitée)   Registered office: 6D, route de Trèves,    
L-2633 Senningerberg     Grand-Duchy of Luxembourg   Share Capital : USD
20,010.-   R.C.S. Luxembourg: B187.216,   as Holdings         By: /s/ Jack
Pearlstein   Name:

Jack Pearlstein

  Title: Authorized Signatory       CANYON GROUP S.À R.L.   a Luxembourg private
limited liability company   (société à responsabilité limitée)   Registered
office: 6D, route de Trèves,     L-2633 Senningerberg     Grand-Duchy of
Luxembourg   Share Capital : USD 20,000.-   R.C.S. Luxembourg: B202.299,   as
Intermediate Lux Holdings and Lux Co-Borrower         By: /s/ Jack Pearlstein  
Name:

Jack Pearlstein

  Title: Authorized Signatory       CANYON VALOR COMPANIES, INC.,
as Borrower               By: /s/ Jack Pearlstein   Name:

Jack Pearlstein

  Title: Chief Financial Officer

 

[Project Piccadilly – Signature Page to the Refinancing Amendment and
Incremental Facility Amendment]

 

 

 

  

  CANYON VALOR HOLDINGS, INC.
as Intermediate U.S. Holdings and as a Guarantor       By: /s/ Jack Pearlstein  
Name:

Jack Pearlstein

  Title: Chief Financial Officer         BULLETIN HEALTHCARE LLC
as a Guarantor         By: /s/ Jack Pearlstein   Name:

Jack Pearlstein

  Title: Chief Financial Officer         BULLETIN INTELLIGENCE LLC
as a Guarantor         By: /s/ Jack Pearlstein   Name:

Jack Pearlstein

  Title: Chief Financial Officer         BULLETIN MEDIA LLC
as a Guarantor         By: /s/ Jack Pearlstein   Name:

Jack Pearlstein

  Title: Chief Financial Officer         CISION US INC.
as a Guarantor         By: /s/ Jack Pearlstein   Name:

Jack Pearlstein

  Title: Chief Financial Officer

 

[Project Piccadilly – Signature Page to the Refinancing Amendment and
Incremental Facility Amendment]

 

 

 

 

  ICONTACT LLC
as a Guarantor         By: /s/ Jack Pearlstein   Name:

Jack Pearlstein

  Title: Chief Financial Officer         PR NEWSWIRE ASSOCIATION LLC
as a Guarantor         By: /s/ Jack Pearlstein   Name:

Jack Pearlstein

  Title: Chief Financial Officer         PRN DELAWARE, INC.
as a Guarantor         By: /s/ Jack Pearlstein   Name:

Jack Pearlstein

  Title: Chief Financial Officer         VOCUS ACQUISITION LLC
as a Guarantor         By: /s/ Jack Pearlstein   Name:

Jack Pearlstein

  Title: Chief Financial Officer         VOCUS NM LLC
as a Guarantor         By: /s/ Jack Pearlstein   Name:

Jack Pearlstein

  Title: Chief Financial Officer

 

[Project Piccadilly – Signature Page to the Refinancing Amendment and
Incremental Facility Amendment]

 

 

 

 

  VOCUS PRW HOLDINGS LLC
as a Guarantor         By: /s/ Jack Pearlstein         Name:

Jack Pearlstein

  Title:

Chief Financial Officer

        VOCUS SOCIAL MEDIA LLC
as a Guarantor         By: /s/ Jack Pearlstein   Name:

Jack Pearlstein

  Title:

Chief Financial Officer

 

[Project Piccadilly – Signature Page to the Refinancing Amendment and
Incremental Facility Amendment]

 

 

 

 

  CISION INVESTMENTS LIMITED
as a Guarantor         By: /s/ Enda Kelly           Name:

Enda Kelly

  Title:

Director

        VOCUS INTERNATIONAL B.V.
as a Guarantor         By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title:

Attorney-in-fact

        CANYON UK INVESTMENTS LIMITED
as a Guarantor         By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title:
Director         VOCUS UK LIMITED
as a Guarantor         By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title:
Director

 

[Project Piccadilly – Signature Page to the Refinancing Amendment and
Incremental Facility Amendment]

 

 

 

 

  DISCOVERY GROUP HOLDINGS LIMITED
as a Guarantor         By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title:
Director         GORKANA GROUP HOLDINGS LIMITED
as a Guarantor         By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title:
Director         GORKANA GROUP LIMITED
as a Guarantor         By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title:
Director         CANYON UK VENTURES LTD
as a Guarantor         By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title:
Director         CISION UK HOLDINGS LIMITED
as a Guarantor         By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title:
Director

 

[Project Piccadilly – Signature Page to the Refinancing Amendment and
Incremental Facility Amendment]

 

 

 

 

  CISION UK LIMITED   as a Guarantor         By: /s/ Jack Pearlstein   Name:

Jack Pearlstein

  Title:

Director

        PWW INTERNATIONAL LTD
as a Guarantor         By: /s/ Jack Pearlstein   Name:

Jack Pearlstein

  Title:

Director

        PWW ACQUISITION INTERNATIONAL II LTD
as a Guarantor         By: /s/ Jack Pearlstein   Name:

Jack Pearlstein

  Title:

Director

        PR NEWSWIRE EUROPE LIMITED
as a Guarantor         By: /s/ Jack Pearlstein   Name:

Jack Pearlstein

  Title:

Director

        PR NEWSWIRE BENELUX LIMITED
as a Guarantor         By: /s/ Kevin Akeroyd   Name:

Kevin Akeroyd

  Title:

Director

 

[Project Piccadilly – Signature Page to the Refinancing Amendment and
Incremental Facility Amendment]

 

 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, 2017 Incremental
First Lien Lender, a Revolving Lender and a Refinancing Term Lender  

 

By:

    /s/ Marcus Tarkington     Name: Marcus Tarkington     Title: Director      
        By:     /s/ Auca Trifan     Name: Auca Trifan     Title: Managing
Director                     BARCLAYS BANK PLC, as a Revolving Lender  

 

By:

    /s/ Robert Chen     Name: Robert Chen     Title: Managing Director          
    ROYAL BANK OF CANADA as a Revolving Lender  

 

By:

    /s/ Kamran Khan     Name: Kamran Khan     Title: Authorized Signatory      



  

[Project Piccadilly – Signature Page to the Refinancing Amendment and
Incremental Facility Amendment]

 

 

 

 

SCHEDULE I

 

Refinancing Term Commitments

 

Lender  Refinancing Dollar Term
Commitment   Refinancing Euro Term
Commitment  DEUTSCHE BANK AG NEW YORK BRANCH    $828,850,000     €250,000,000 

 

 

 

 

SCHEDULE II

 

Incremental Term Commitments

 

Lender  Incremental Term
Commitment  DEUTSCHE BANK AG NEW YORK BRANCH  $131,150,000 

 

 

 

   

EXECUTION VERSION

 

Schedule III

 

POST-EFFECTIVENESS MATTERS

 

To the extent not delivered on or prior to the 2017 Amendment Effective Date,
the Loan Parties shall execute and deliver, in each case within 90 days after
the 2017 Amendment Effective Date (or such longer period as the Administrative
Agent may agree in its reasonable discretion), the following documents:

 

1.A deed of confirmation, governed by the laws of Ireland, among Cision
Investments Limited, Canyon Companies S.à r.l. and Deutsche Bank AG New York
Branch as security trustee and any notices, acknowledgments, share certificates,
stock transfer forms and other documents and filings in connection therewith;

 

2.A supplemental first lien charge over shares and receivables assignment,
governed by English law, between Canyon Group S.à r.l. and Deutsche Bank AG New
York Branch as security trustee and any notices, acknowledgments, share
certificates, stock transfer forms and other documents and filings in connection
therewith;

 

3.A supplemental first lien debenture, governed by English law, between Canyon
UK Investments Ltd, the other initial chargors party thereto and Deutsche Bank
AG New York Branch as security trustee and any notices, acknowledgments, share
certificates, stock transfer forms and other documents and filings in connection
therewith; and

 

4.Customary certificates of resolutions or other action authorizing the
execution, delivery and performance of the foregoing and a written opinion of
Kirkland & Ellis International LLP, English counsel for the Loan Parties and
Loyens & Loeff Luxembourg SARL, Luxembourg counsel for the Loan Parties, in each
case covering such matters relating to the foregoing as reasonably requested by
the Administrative Agent and the Collateral Agent and in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent.

 

To the extent not satisfied on or prior to the 2017 Amendment Effective Date,
each Foreign Loan Party organized in the Netherlands and England shall satisfy,
in each case within 3 Business Days after the 2017 Amendment Effective Date (or
such longer period as the Administrative Agent may agree in its reasonable
discretion), the conditions precedent set forth in Section 3(a)(ii) through (v)
and have delivered a written opinion of DLA Piper Nederland N.V., Netherlands
counsel for the Loan Parties and Kirkland & Ellis International LLP, English
counsel for the Loan Parties, as applicable, in each case covering such matters
relating to the foregoing as reasonably requested by the Administrative Agent
and the Collateral Agent and in form and substance reasonably satisfactory to
the Administrative Agent and the Collateral Agent.

 

 

 

  

EXECUTION VERSION

Exhibit A

 

 

FIRST LIEN CREDIT AGREEMENT

dated as of

June 16, 2016

among

CANYON COMPANIES S.À R.L.,
as Holdings,

 

CANYON GROUP S.À R.L.,
as Intermediate Lux Holdings,

 

CANYON VALOR HOLDINGS, INC.,

f/k/a GTCR VALOR HOLDINGS, INC.,
as Intermediate U.S. Holdings,

 

CANYON VALOR COMPANIES, INC.,

f/k/a GTCR VALOR COMPANIES, INC.,
as Borrower,

 

the Lenders and Issuing Banks party hereto

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH
as Administrative Agent
___________________________

DEUTSCHE BANK SECURITIES INC.,
BARCLAYS BANK PLC and
RBC CAPITAL MARKETS
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article I DEFINITIONS 2       SECTION 1.01 Defined Terms 2      
SECTION 1.02 Classification of Loans and Borrowings 90       SECTION 1.03 Terms
Generally 90       SECTION 1.04 Accounting Terms; GAAP 91       SECTION 1.05
Effectuation of Transactions 91       SECTION 1.06 Limited Condition
Transactions 92       SECTION 1.07 Additional Alternative Currencies 92      
SECTION 1.08 Currency Equivalents Generally 93       SECTION 1.09 Change in
Currency 94       SECTION 1.10 Guaranty and Security Principles 94       SECTION
1.11 Luxembourg Terms 95       SECTION 1.12 Dutch Terms 96       Article II THE
CREDITS 97       SECTION 2.01 Commitments 97       SECTION 2.02 Loans and
Borrowings 97       SECTION 2.03 Requests for Borrowings 98       SECTION 2.04
[Reserved] 99       SECTION 2.05 Letters of Credit 99       SECTION 2.06 Funding
of Borrowings 107       SECTION 2.07 Interest Elections 108       SECTION 2.08
Termination and Reduction of Commitments 109       SECTION 2.09 Repayment of
Loans; Evidence of Debt 109

 

 i 

 

 

    Page       SECTION 2.10 Amortization of Term Loans 110       SECTION 2.11
Prepayment of Loans 113       SECTION 2.12 Fees 126       SECTION 2.13 Interest
127       SECTION 2.14 Alternate Rate of Interest 128       SECTION 2.15
Increased Costs 129       SECTION 2.16 Break Funding Payments 130       SECTION
2.17 Taxes 131       SECTION 2.18 Payments Generally; Pro Rata Treatment;
Sharing of Setoffs 135       SECTION 2.19 Mitigation Obligations; Replacement of
Lenders 137       SECTION 2.20 Incremental Credit Extensions 138       SECTION
2.21 Refinancing Amendments 143       SECTION 2.22 Defaulting Lenders 144      
SECTION 2.23 Illegality 146       SECTION 2.24 Loan Modification Offers 147    
  Article III REPRESENTATIONS AND WARRANTIES 148       SECTION 3.01
Organization; Powers 148       SECTION 3.02 Authorization; Enforceability 148  
    SECTION 3.03 Governmental Approvals; No Conflicts 149       SECTION 3.04
Financial Condition; No Material Adverse Effect 149       SECTION 3.05
Properties 150       SECTION 3.06 Litigation and Environmental Matters 150      
SECTION 3.07 Compliance with Laws and Agreements 150       SECTION 3.08
Investment Company Status 150

 

 ii 

 

 

    Page       SECTION 3.09 Taxes 151       SECTION 3.10 ERISA 151       SECTION
3.11 Disclosure 152       SECTION 3.12 Subsidiaries 152       SECTION 3.13
Intellectual Property; Licenses, Etc. 152       SECTION 3.14 Solvency 152      
SECTION 3.15 Federal Reserve Regulations 153       SECTION 3.16 USA PATRIOT Act;
OFAC and FCPA 153       Article IV CONDITIONS 154       SECTION 4.01 Effective
Date 154       SECTION 4.02 Each Credit Event 157       Article V AFFIRMATIVE
COVENANTS 157       SECTION 5.01 Financial Statements and Other Information 157
      SECTION 5.02 Notices of Material Events 161       SECTION 5.03 Information
Regarding Collateral 161       SECTION 5.04 Existence; Conduct of Business 161  
    SECTION 5.05 Payment of Taxes, etc. 162       SECTION 5.06 Maintenance of
Properties 162       SECTION 5.07 Insurance 162       SECTION 5.08 Books and
Records; Inspection and Audit Rights 163       SECTION 5.09 Compliance with Laws
163       SECTION 5.10 Use of Proceeds and Letters of Credit 164       SECTION
5.11 Additional Subsidiaries 164       SECTION 5.12 Further Assurances 165      
SECTION 5.13 Designation of Subsidiaries 166

 

 iii 

 

 

    Page       SECTION 5.14 Certain Post-Closing Obligations 166       SECTION
5.15 Maintenance of Rating of Facilities 166       SECTION 5.16 Lines of
Business 166       SECTION 5.17 Fiscal Periods 166       SECTION 5.18 Lender
Calls 167       Article VI NEGATIVE COVENANTS 167       SECTION 6.01
Indebtedness; Certain Equity Securities 167       SECTION 6.02 Liens 175      
SECTION 6.03 Fundamental Changes; Holdings Covenant 179       SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions 182       SECTION 6.05
Asset Sales 186       SECTION 6.06 [Reserved] 189       SECTION 6.07 Restricted
Payments; Certain Payments of Indebtedness 189       SECTION 6.08 Transactions
with Affiliates 196       SECTION 6.09 Restrictive Agreements 197       SECTION
6.10 Amendment of Junior Financing 199       SECTION 6.11 Financial Performance
Covenant 199       Article VII EVENTS OF DEFAULT 200       SECTION 7.01 Events
of Default 200       SECTION 7.02 Right to Cure 204       SECTION 7.03
Application of Proceeds 205       Article VIII ADMINISTRATIVE AGENT 206      
SECTION 8.01 Appointment and Authority 206       SECTION 8.02 Rights as a Lender
207

 

 iv 

 

 

    Page       SECTION 8.03 Exculpatory Provisions 207       SECTION 8.04
Reliance by Administrative Agent 208       SECTION 8.05 Delegation of Duties 209
      SECTION 8.06 Resignation of Administrative Agent 209       SECTION 8.07
Non-Reliance on Administrative Agent and Other Lenders 210       SECTION 8.08 No
Other Duties, Etc. 211       SECTION 8.09 Administrative Agent May File Proofs
of Claim 211       SECTION 8.10 No Waiver; Cumulative Remedies; Enforcement 212
      Article IX MISCELLANEOUS 213       SECTION 9.01 Notices 213       SECTION
9.02 Waivers; Amendments 215       SECTION 9.03 Expenses; Indemnity; Damage
Waiver 219       SECTION 9.04 Successors and Assigns 223       SECTION 9.05
Survival 230       SECTION 9.06 Counterparts; Integration; Effectiveness 231    
  SECTION 9.07 Severability 231       SECTION 9.08 Right of Setoff 232      
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process 232    
  SECTION 9.10 WAIVER OF JURY TRIAL 233       SECTION 9.11 Headings 233      
SECTION 9.12 Confidentiality 234       SECTION 9.13 USA PATRIOT Act 235      
SECTION 9.14 Release of Liens and Guarantees 236       SECTION 9.15 No Advisory
or Fiduciary Responsibility 237      

 

 v 

 

 

    Page       SECTION 9.16 Interest Rate Limitation 238       SECTION 9.17
Judgment Currency 238       SECTION 9.18 Intercreditor Agreement 239      
SECTION 9.19 Cashless Settlement 239       SECTION 9.20 Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 239       SECTION 9.21
Co-Borrower 240

 

 vi 

 

 

SCHEDULES:

 

Schedule 1.01 — Excluded Subsidiaries Schedule 1.12 — Guaranty and Security
Principles Schedule 2.01 — Commitments and Loans Schedule 2.05 — Letter of
Credit Commitments Schedule 3.03 — Government Approvals; No Conflicts Schedule
3.06 — Litigation and Environmental Matters Schedule 3.12 — Subsidiaries
Schedule 5.14 — Certain Post-Closing Obligations Schedule 6.01 — Existing
Indebtedness Schedule 6.02 — Existing Liens Schedule 6.04 — Existing Investments
Schedule 6.08 — Existing Affiliate Transactions Schedule 6.09 — Existing
Restrictions Schedule 9.01 — Notices

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption Exhibit B — Form of Guarantee
Agreement Exhibit C — Form of Notice of Borrowing Exhibit D — Form of Collateral
Agreement Exhibit E-1 — Form of Pari Passu Intercreditor Agreement Exhibit E-2 —
Form of Closing Date Intercreditor Agreement Exhibit E-3 — Form of Junior
Intercreditor Agreement Exhibit F — Form of Intercompany Note Exhibit G — Form
of Specified Discount Prepayment Notice Exhibit H — Form of Specified Discount
Prepayment Response Exhibit I — Form of Discount Range Prepayment Notice Exhibit
J — Form of Discount Range Prepayment Offer Exhibit K — Form of Solicited
Discounted Prepayment Notice Exhibit L — Form of Solicited Discounted Prepayment
Offer Exhibit M — Form of Acceptance and Prepayment Notice Exhibit N-1 — Form of
United States Tax Compliance Certificate 1 Exhibit N-2 — Form of United States
Tax Compliance Certificate 2 Exhibit N-3 — Form of United States Tax Compliance
Certificate 3 Exhibit N-4 — Form of United States Tax Compliance Certificate 4
Exhibit O — Form of Note Exhibit P — Form of Solvency Certificate Exhibit Q —
Form of Letter of Credit Request

 

 vii 

 

 



FIRST LIEN CREDIT AGREEMENT dated as of June 16, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) among
Canyon Companies S.à r.l., a private limited liability company (société à
responsabilité limitée) organized and established under the laws of Luxembourg,
having its registered office at 6D, route de Trèves, L-2633 Senningerberg,
Grand-Duchy of Luxembourg, with a share capital of twenty thousand and ten
United States Dollars ($20,010) and registered with the Luxembourg Register of
Commerce and Companies under number B 187.216 (“Holdings”), Canyon Group S.à
r.l., a private limited liability company (société à responsabilité limitée)
organized and established under the laws of Luxembourg, having its registered
office at 6D, route de Trèves, L-2633 Senningerberg, Grand-Duchy of Luxembourg,
with a share capital of twenty thousand United States Dollars ($20,000) and
registered with the Luxembourg Register of Commerce and Companies under number B
202.299 (“Intermediate Lux Holdings”), Canyon Valor Holdings, Inc., formerly
known as GTCR Valor Holdings, Inc., a Delaware corporation (“Intermediate U.S.
Holdings”), Canyon Valor Companies, Inc., formerly known as GTCR Valor
Companies, Inc., a Delaware corporation (the “Borrower”), the Lenders and
Issuing Banks party hereto and Deutsche Bank AG New York Branch, as
Administrative Agent and Collateral Agent.

 

Preliminary Statements:

 

WHEREAS, Holdings and certain of its Subsidiaries intend to acquire the Acquired
Companies pursuant to the Acquisition Agreement;

 

WHEREAS, in order to finance the Debt Repayment and the Acquisition and to
provide for the working capital needs and general corporate requirements
(including to finance permitted Investments, acquisitions, capital expenditures
and Restricted Payments) of Holdings and its Restricted Subsidiaries after
giving effect to the Acquisition, the Borrower has requested that (i) the
Lenders extend credit in the form of (a) Initial Term Loans in an aggregate
principal amount of $1,100,000,000 on the Effective Date and (b) Revolving Loans
at any time and from time to time prior to the Revolving Loan Maturity Date in
an aggregate principal amount of up to $75,000,000 and (ii) certain other
lenders extend credit in the form of Second Lien Term Loans in an aggregate
principal amount of $370,000,000 pursuant to the Second Lien Credit Agreement on
the Effective Date.

 

WHEREAS, the proceeds of the Loans borrowed on the Effective Date and the Second
Lien Term Loans borrowed on the Effective Date, together with the proceeds of
the Equity Financing, will be used to fund (w) any original issue discount or
upfront fees in connection with the Loans and the Second Lien Term Loans, (x)
the purchase price for the Acquisition, (y) the Debt Repayment and (z) the
Transaction Costs.

 

WHEREAS, the Borrower has requested that the Issuing Lenders issue Letters of
Credit to support certain obligations incurred by Holdings and its Restricted
Subsidiaries.

 

WHEREAS, the Lenders and the Issuing Lenders are willing to extend credit to the
Borrower on the terms and subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

 

 

 

Article I

 

DEFINITIONS

 

SECTION 1.01         Defined Terms.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“2017 Amendment Effective Date” means August 4, 2017.

 

“2017 Capitol Equity Contribution” means the cash capital contribution to
Holdings or any of its Restricted Subsidiaries in the form of common equity made
on the 2017 Amendment Effective Date in connection with the 2017 Capitol
Transaction, in an amount not less than $305,000,000.

 

“2017 Capitol Transaction” means the merger contemplated by that certain
Agreement and Plan of Merger dated as of March 19, 2017 by and among Capitol
Acquisition Corp. III, Capitol Acquisition Holding Company Ltd., Capitol
Acquisition Merger Sub, Inc., Canyon Holdings (Cayman) L.P., and Canyon Holdings
S.à r.l.

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the (i) Alternate Base Rate (in the case of Loans
denominated in Dollars) or (ii) Canadian Base Rate (in the case of Loans
denominated in Canadian Dollars).

 

“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(2).

 

“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).

 

“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Term Lender accepting a Solicited Discounted Prepayment Offer to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 2.11(a)(ii)(D) substantially in the form of Exhibit M.

 

“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D)(2).

 

“Accepting Lenders” has the meaning specified in Section 2.24(a).

 

“Acquired Companies” means the PRN Companies, the PRN Company Subsidiaries and
the PRN India Business, each as defined in the Acquisition Agreement.

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period, the amount for such period of Consolidated EBITDA of such Pro Forma
Entity (determined as if references to Holdings, the Borrower and the Restricted
Subsidiaries in the definition of “Consolidated EBITDA” were references to such
Pro Forma Entity and its subsidiaries that will become Restricted Subsidiaries),
all as determined on a consolidated basis for such Pro Forma Entity.

 

 2 

 

 

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”

 

“Acquisition” means the acquisition pursuant to the terms of the Acquisition
Agreement.

 

“Acquisition Agreement” means that Purchase and Sale Agreement, dated as of
December 14, 2015 (as amended, restated, supplemented or otherwise modified), by
and among PWW Acquisition LLC, a Delaware limited liability company, and UBM
plc, a public limited company organized in Jersey (the “Seller”).

 

“Acquisition Documents” means the Acquisition Agreement, all other agreements to
be entered into between or among the Seller or its Affiliates and Holdings or
its Affiliates in connection with the Acquisition and all schedules, exhibits
and annexes to each of the foregoing and all side letters, instruments and
agreements affecting the terms of the foregoing or entered into in connection
therewith.

 

“Acquisition Transaction” means any acquisition by Holdings, the Borrower or any
Restricted Subsidiary that (x) is not permitted by the terms of this Agreement
immediately prior to the consummation of such acquisition or (y) if permitted by
the terms of this Agreement immediately prior to the consummation of such
acquisition, would not provide Holdings, the Borrower and the other Restricted
Subsidiaries with adequate flexibility under this Agreement for the continuation
and/or expansion of their combined operations following such acquisition, as
determined by the Borrower acting in good faith.

 

“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.

 

“Additional Revolving Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any natural
person) that agrees to provide any portion of any (a) Incremental Revolving
Commitment Increase or Additional/Replacement Revolving Commitments pursuant to
an Incremental Facility Amendment in accordance with Section 2.20 or (b) Credit
Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment in
accordance with Section 2.21; provided that each Additional Revolving Lender
shall be subject to the approval of the Administrative Agent (and, if such
Additional Revolving Lender will provide an Incremental Revolving Commitment
Increase or any Additional/Replacement Revolving Commitment and each Issuing
Bank), in each case only if such consent would be required under Section 9.04(b)
for an assignment of Revolving Loans or Revolving Commitments, as applicable, to
such bank, financial institution or other institutional lender or investor (such
approval in each case not to be unreasonably withheld, conditioned or delayed)
and the Borrower.

 

 3 

 

 

“Additional Term Lender” means, at any time, any bank, financial institution or
other institutional lender or investor (other than any natural person) that
agrees to provide any portion of any (a) Incremental Term Loans pursuant to an
Incremental Facility Amendment in accordance with Section 2.20 or (b) Credit
Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment in
accordance with Section 2.21; provided that each Additional Term Lender shall be
subject to the approval of the Administrative Agent if such consent would be
required under Section 9.04(b) for an assignment of Term Loans or Term
Commitments, as applicable, to such bank, financial institution or other
institutional lender or investor (such approval in each case not to be
unreasonably withheld, conditioned or delayed) and the Borrower.

 

“Additional/Replacement Revolving Commitment” has the meaning assigned to such
term in Section 2.20(a).

 

“Adjusted BA Rate” means, with respect to any Eurodollar Borrowing denominated
in Canadian Dollars for any Interest Period, an interest rate per annum equal to
(i) the BA Rate for such Interest Period multiplied by (ii) the Statutory
Reserve Rate.

 

“Adjusted EURIBOR” means, with respect to any Eurodollar Borrowing denominated
in Euros for any Interest Period, an interest rate per annum equal to
(i) EURIBOR for such Interest Period multiplied by (ii) the Statutory Reserve
Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing denominated
in Dollars or an Alternative Currency (other than Canadian Dollars or Euros) for
any Interest Period, an interest rate per annum equal to (i) the LIBO Rate for
such Interest Period multiplied by (ii) the Statutory Reserve Rate; provided
that, (x) with respect to the Initial Term Loans only, the Adjusted LIBO Rate
for any Interest Period shall not be less than 0.00% per annum and (y) in no
event shall the Adjusted LIBO Rate be less than 0%.

 

“Administrative Agent” means Deutsche Bank AG New York Branch, in its capacity
as administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Class” has the meaning specified in Section 2.24(a).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Affiliated Debt Fund” means any Affiliated Lender that is a bona fide debt fund
or an investment vehicle that is engaged in the making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course and whose managers have fiduciary duties to the
third-party investors in such fund or investment vehicle independent of their
duties to Holdings or the Sponsor.

 

 4 

 

 

“Affiliated Lender” means, at any time, any Lender that is any Person (other
than Holdings or any of its Subsidiaries) contemplated by the definition of
Sponsor at such time.

 

“Agent” means any of the Administrative Agent, the Collateral Agent, each Joint
Lead Arranger, any successors and assigns of the foregoing in such capacity, and
“Agents” means two or more of them.

 

“Agent Parties” has the meaning given to such term in Section 9.01(c).

 

“Agreement” has the meaning given to such term in the preliminary statements
hereto.

 

“Agreement Currency” has the meaning assigned to such term in Section 9.17.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1.00% and (c) the Adjusted LIBO Rate for
the applicable Loan on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in Dollars with a maturity of
one month plus 1.00%; provided that, solely for purposes of the foregoing, the
Adjusted LIBO Rate for any day shall be calculated using the LIBO Rate on such
day at approximately 11:00 a.m. (New York City time) for a deposit in Dollars
with a maturity of one month. If the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate or the Adjusted LIBO Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms of the definition
of Federal Funds Effective Rate, the Alternate Base Rate shall be determined
without regard to clause (b) or (c), as applicable, of the preceding sentence
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.  Notwithstanding the
foregoing, with respect to the Initial Term Loans only, the Alternate Base Rate
will be deemed to be 2.00% per annum if the Alternate Base Rate calculated
pursuant to the foregoing provisions would otherwise be less than 2.00% per
annum.

 

“Alternative Currency” means Canadian Dollars, Euros, Sterling and each other
currency (other than Dollars) that is requested by the Borrower and approved in
accordance with Section 1.07.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the relevant
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date or other applicable
date of determination) for the purchase of such Alternative Currency with
Dollars.

 

 5 

 

 

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

 

“Applicable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(2).

 

“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank at any time, the sum of (a) the aggregate amount of all Letters of
Credit issued by such Person in its capacity as an Issuing Bank (if applicable)
that remains available for drawing at such time and (b) the aggregate amount of
all LC Disbursements made by such Person in its capacity as an Issuing Bank (if
applicable) that have not yet been reimbursed by or on behalf of the Borrower at
such time.

 

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the total Revolving Exposure
at that time); provided that, with respect to Letters of Credit, LC
Disbursements and LC Exposure, “Applicable Percentage” shall mean the percentage
of the aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time (or, if the Revolving Commitments have terminated or
expired, such Lender’s share of the total Revolving Exposure at that time);
provided further that, at any time any Revolving Lender shall be a Defaulting
Lender, “Applicable Percentage” shall mean the percentage of the total Revolving
Commitments (disregarding any such Defaulting Lender’s Revolving Commitment)
represented by such Lender’s Revolving Commitment. If the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Commitments most recently in effect, giving effect to any
assignments pursuant to this Agreement and to any Lender’s status as a
Defaulting Lender at the time of determination.

 

“Applicable Rate” means, for any day, (a) with respect to any Initial Dollar
Term Loan that is an ABR Loan or Eurodollar Loan and any Initial Euro Term Loan,
the applicable rate per annum set forth below under the caption “ABR Spread”,
“Adjusted LIBO Rate Spread” or “Adjusted EURIBOR Spread” as the case may be,
based upon the Senior Secured First Lien Net Leverage Ratio as of the end of the
fiscal quarter of Holdings for which consolidated financial statements have
theretofore been most recently delivered pursuant to Section 5.01(a) or 5.01(b):

 

Senior Secured First Lien 
Net Leverage Ratio:  ABR Spread   Adjusted LIBO
Rate 
Spread   Adjusted
EURIBOR 
Spread  Category 1
Greater than 4.00 to 1.00   3.25%   4.25%   4.25% Category 2
Less than or equal to 4.00 to 1.00   3.00%   4.00%   4.00%

 

 6 

 

 

and

 

(b) with respect to any Revolving Loan that is an ABR Loan or Eurodollar Loan,
the applicable rate per annum set forth below under the caption “ABR Spread”,
“Adjusted LIBO Rate or Adjusted BA Rate Spread” or “Adjusted EURIBOR Spread” as
the case may be, based upon the Senior Secured First Lien Net Leverage Ratio as
of the end of the fiscal quarter of Holdings for which consolidated financial
statements have theretofore been most recently delivered pursuant to
Section 5.01(a) or 5.01(b); provided that, for purposes of this clause (b)
above, until the date of the delivery of the consolidated financial statements
pursuant to Section 5.01(b) as of and for the fiscal quarter ended September 30,
2016, the Applicable Rate shall be based on the rates per annum set forth in
Category 1:

 

Senior Secured First Lien 
Net Leverage Ratio:  ABR Spread   Adjusted LIBO
Rate or Adjusted
BA Rate 
Spread   Adjusted
EURIBOR 
Spread  Category 1
Greater than 4.00 to 1.00   3.00%   4.00%   4.00% Category 2
Less than or equal to 4.00 to 1.00   2.75%   3.75%   3.75%

 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Senior Secured First Lien Net Leverage Ratio shall be effective
during the period commencing on and including the Business Day following the
date of delivery to the Administrative Agent pursuant to Section 5.01(a) or
5.01(b) of the consolidated financial statements and related Compliance
Certificate indicating such change and ending on the date immediately preceding
the effective date of the next such change. Notwithstanding the foregoing, the
Applicable Rate, at the option of the Administrative Agent or the Required
Revolving Lenders, commencing upon written notice to the Borrower, shall be
based on the rates per annum set forth in Category 1 (i) at any time that an
Event of Default under Section 7.01(a) has occurred and is continuing and shall
continue to so apply to but excluding the date on which such Event of Default
shall cease to be continuing (and thereafter, the Category otherwise determined
in accordance with this definition shall apply) or (ii) if the Borrower fails to
deliver the consolidated financial statements required to be delivered pursuant
to Section 5.01(a) or 5.01(b) or any Compliance Certificate required to be
delivered pursuant hereto, in each case within the time periods specified herein
for such delivery, during the period commencing on and including the day of the
occurrence of a Default resulting from such failure and until the delivery
thereof.

 

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

 

“Approved Foreign Bank” has the meaning assigned to such term in the definition
of “Permitted Investments.”

 

 7 

 

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered, advised or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04(b)), substantially in the form of Exhibit A or any
other form reasonably approved by the Administrative Agent.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.11(a)(ii)(A); provided
that the Borrower shall not designate the Administrative Agent as the Auction
Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent).

 

“Audited Financial Statements” means the Holdings Audited Financial Statements
and the PRN Audited Financial Statements.

 

“Available Amount” means, as of any date of determination, a cumulative amount
equal to (without duplication):

 

(a)          $50,000,000 (the “Starter Basket”), plus

 

(b)          the sum of an amount (which amount shall not be less than zero)
equal to 50% of Consolidated Net Income of Holdings and its Restricted
Subsidiaries for the period (treated as one accounting period) from January 1,
2016 to the end of the most recently ended Test Period as of such date, plus

 

(c)          to the extent not included in Consolidated Net Income, returns,
profits, distributions and similar amounts received in cash or Permitted
Investments by Holdings and its Restricted Subsidiaries on Investments made
using the Available Amount and cash received from the sale of Investments made
using the Available Amount or pursuant to Section 6.04(o) or (cc), plus

 

(d)          Investments of Holdings, the Borrower or any of the Restricted
Subsidiaries in any Unrestricted Subsidiary, non-Subsidiary joint venture or
minority investment made using the Available Amount that has been re-designated
as a Restricted Subsidiary or that has been merged, amalgamated or consolidated
with or into Holdings, the Borrower or any Restricted Subsidiary, or the assets
of which has been transferred to a Loan Party or any of its Restricted
Subsidiaries (up to the fair market value determined in good faith by the
Borrower of the Investments of Holdings, the Borrower and the Restricted
Subsidiaries in such Unrestricted Subsidiary at the time of such re-designation
or merger or consolidation), plus

 

 8 

 

 

(e)          to the extent not included in Consolidated Net Income, the Net
Proceeds of a sale or other Disposition of any Unrestricted Subsidiary
(including the issuance of stock of an Unrestricted Subsidiary), non-Subsidiary
joint venture or minority investment received by Holdings, the Borrower or any
Restricted Subsidiary (or the fair market value of the assets thereof that have
been transferred to Holdings, the Borrower or any Restricted Subsidiary), plus

 

(f)          to the extent not included in Consolidated Net Income, dividends,
profits, or other distributions, returns on capital or similar amounts received
by Holdings, the Borrower or any Restricted Subsidiary from an Unrestricted
Subsidiary, non-Subsidiary joint venture or minority investment (or from the
sale of the assets thereof), plus

 

(g)          to the extent not included in Consolidated Net Income, the
aggregate proceeds and the fair market value (as reasonably determined by the
Borrower) of marketable securities or other property received by Holdings, the
Borrower or a Restricted Subsidiary since the Effective Date from any Person
other than the Borrower or a Restricted Subsidiary, plus

 

(h)          the aggregate amount of any Retained Declined Proceeds since the
Effective Date, to the extent not applied to prepay the Second Lien Term Loans
or any other Junior Financing, as contemplated by Section 2.11(e) and Section
‎6.07(b).

 

“Available Equity Amount” means a cumulative amount equal to (without
duplication):

 

(a)          the Net Proceeds of new public or private issuances of Qualified
Equity Interests (excluding Qualified Equity Interests the proceeds of which
will be applied as Cure Amounts) in Holdings or any parent of Holdings after the
2017 Amendment Effective Date which are contributed to the Holdings or the
Borrower, plus

 

(b)          capital contributions received by Holdings or the Borrower after
the 2017 Amendment Effective Date in cash or Permitted Investments (other than
in respect of any Disqualified Equity Interest), plus

 

(c)          the net cash proceeds received by Holdings, the Borrower or any
Restricted Subsidiary from Indebtedness and Disqualified Equity Interest
issuances issued after the 2017 Amendment Effective Date and which have been
exchanged or converted into Qualified Equity Interests, plus

 

(d)          returns, profits, distributions and similar amounts received in
cash or Permitted Investments by Holdings, the Borrower or any Restricted
Subsidiary on Investments made using the Available Equity Amount;

 

provided that, for the avoidance of doubt, the 2017 Capitol Equity Contribution
shall not be included in the calculation of such Available Equity Amount.

 

 9 

 

 

“BA Rate” means, for any Interest Period with respect to a Eurodollar Borrowing
denominated in Canadian Dollars, the rate per annum equal to the average
discount rate for Canadian Dollar bankers’ acceptances of the appropriate face
amount for such Interest Period as quoted on the Reuters Screen CDOR page (or
such other page as is a replacement page for such bankers’ acceptances) as of
10:00 a.m., Toronto, Ontario time, on the date of determination; provided that
the BA Rate, if negative, shall be deemed to be 0.00%.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

 

“Basel III” means: (A) the agreements on capital requirements, a leverage ratio
and liquidity standards contained in “Basel III: A global regulatory framework
for more resilient banks and banking systems”, “Basel III: International
framework for liquidity risk measurement, standards and monitoring” and
“Guidance for national authorities operating the countercyclical capital buffer”
published by the Basel Committee on Banking Supervision in December 2010, each
as amended, supplemented or restated; and (B) the rules for global systemically
important banks contained in “Global systemically important banks: assessment
methodology and the additional loss absorbency requirement – Rules text”
published by the Basel Committee on Banking Supervision in November 2011 as
amended, supplemented or restated; and (C) any further guidance or standards
published by the Basel Committee on Banking Supervision relating to “Basel III”.

 

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers, board of directors, manager or
managing member of such Person or the functional equivalent of the foregoing or
any committee thereof duly authorized to act on behalf of such board, manager or
managing member, (c) in the case of any partnership, the board of directors or
board of managers of the general partner of such Person and (d) in any other
case, the functional equivalent of the foregoing.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” has the meaning assigned to such term in the preliminary statements
hereto.

 

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

 

 10 

 

 

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.11(a)(ii)(B).

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Term Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.11(a)(ii)(C).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).

 

“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Minimum” means (w) in the case of a Borrowing denominated in Dollars
or any Alternative Currency (other than Canadian Dollars, Euros or Sterling),
(i) in the case of a Eurodollar Revolving Borrowing, the lesser of $500,000 and
the remaining Commitments of the applicable Class and (ii) in the case of an ABR
Revolving Borrowing, the lesser of $250,000 and the remaining Commitments of the
applicable Class, (x) in the case of a Borrowing denominated in Canadian
Dollars, (i) in the case of a Eurodollar Revolving Borrowing, the lesser of
CAD$500,000 and the remaining Commitments of the applicable Class and (ii) in
the case of an ABR Revolving Borrowing, the lesser of CAD$250,000 and the
remaining Commitments of the applicable Class, (y) in the case of a Borrowing
denominated in Euro, the lesser of €500,000 and the remaining Commitments of the
applicable Class and (z) in the case of a Borrowing denominated in Sterling, the
lesser of ₤500,000 and the remaining Commitments of the applicable Class.

 

“Borrowing Multiple” means (w) in the case of a Borrowing denominated in Dollars
or any Alternative Currency (other than Canadian Dollars, Euros or Sterling),
(i) in the case of a Eurodollar Revolving Borrowing, $500,000 and (ii) in the
case of an ABR Revolving Borrowing, $250,000, (x) in the case of a Borrowing
denominated in Canadian Dollars, (i) in the case of a Eurodollar Revolving
Borrowing, CAD$500,000 and (ii) in the case of an ABR Revolving Borrowing,
CAD$250,000, (y) in the case of a Borrowing denominated in Euro, €500,000 and
(z) in the case of a Borrowing denominated in Sterling, of ₤500,000.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

 11 

 

 

“Business Day” means (i) subject to clauses (ii) and (iii) below, any day that
is not a Saturday, Sunday or other day on which commercial banks in New York
City or in Luxembourg are authorized or required by Requirements of Law to
remain closed, (ii) with respect to all notices and determinations in connection
with, and payments of principal and interest on or with respect to Loans
denominated in Euros or Sterling, any day that is a Business Day described in
clause (i) and that is also (a) a day for trading by and between banks in the
London interbank market and which shall not be a legal holiday or a day on which
banking institutions are authorized or required by Requirements of Law or other
government action to remain closed in London, England and (b) in relation to any
payment in Euros, a TARGET Day and (iii) with respect to all notices and
determinations in connection with, and payments of principal and interest on or
with respect to, Loans denominated in any other Alternative Currency, any day
that is a Business Day described in clauses (i) and (ii) and that is also a day
which is not a legal holiday or a day on which banking institutions are
authorized or required by Requirements of Law or other government action to
remain closed in the country of issuance of the applicable currency.

 

“Canadian Base Rate” means, for any day, a rate per annum equal to the rate
which the principal office of the Administrative Agent in Toronto, Ontario then
quotes, publishes and refers to as its “prime rate” and which is its reference
rate of interest for loans in Canadian Dollars made in Canada to commercial
borrowers, adjusted automatically with each quoted, published or displayed
change in such rate, all without necessity of any notice to the Borrower or any
other Person.

 

“Canadian Dollars” or “CAD$” means the lawful money of Canada.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that all obligations of any Person that are or would be characterized
as an operating lease as determined in accordance with GAAP as in effect on the
Effective Date (whether or not such operating lease was in effect on such date)
shall continue to be accounted for as an operating lease (and not as a
Capitalized Lease) for purposes of this Agreement regardless of any change in
GAAP following the Effective Date that would otherwise require such obligation
to be recharacterized as a Capital Lease Obligation, to the extent that
financial reporting shall not be affected hereby or thereby. For purposes of
Section 6.02, a Capital Lease Obligation shall be deemed to be secured by a Lien
on the property being leased and such property shall be deemed to be owned by
the lessee.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP as in effect on the Effective Date, recorded as capitalized leases;
provided that for all purposes hereunder the amount of obligations under any
Capitalized Lease shall be the amount thereof accounted for as a liability in
accordance with GAAP; provided further that all obligations of any Person that
are or would be characterized as an operating lease as determined in accordance
with GAAP as in effect on the Effective Date (whether or not such operating
lease was in effect on such date) shall continue to be accounted for as an
operating lease (and not as a Capitalized Lease) for purposes of this Agreement
regardless of any change in GAAP following the Effective Date that would
otherwise require such obligation to be recharacterized as a Capital Lease.

 

 12 

 

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Holdings and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of Holdings and its Restricted Subsidiaries.

 

“Cash Management Obligations” means (a) obligations of Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary in respect of any
overdraft and related liabilities arising from treasury, depository, cash
pooling arrangements and cash management services or any automated clearing
house transfers of funds and (b) other obligations in respect of netting
services, employee credit or purchase card programs and similar arrangements.

 

“Cash Management Services” has the meaning assigned to such term in the
definition of “Secured Cash Management Obligations.”

 

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Subsidiary of any insurance proceeds or condemnation awards in
an amount in excess of $25,000,000 in respect of any equipment, fixed assets or
real property (including any improvements thereon) to replace or repair such
equipment, fixed assets or real property.

 

“CFC” means a “controlled foreign corporation” within the meaning of Sections
956 and 957 of the Code.

 

“Change in Control” means (a) the failure of the IPO Entity, directly or
indirectly through wholly owned subsidiaries, to own all of the Equity Interests
of each of (x) the Borrower and (y) GTCR Canyon UK Investments Ltd., (b) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group, other than the Permitted Holders (directly or indirectly,
including through one or more holding companies), of Equity Interests
representing 50% or more of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in the IPO Entity, unless the
Permitted Holders (directly or indirectly, including through one of more holding
companies) otherwise have the right (pursuant to contract, proxy or otherwise),
directly or indirectly, to designate, nominate or appoint (and do so designate,
nominate or appoint) a majority of the Board of Directors of the IPO Entity or
(c) the occurrence of a “Change of Control” (or similar event, however
denominated), as defined in the documentation governing any Incremental
Equivalent Debt, Junior Financing or other unsecured Indebtedness, in each case,
that is Material Indebtedness.

 

For purposes of this definition, (i) “beneficial ownership” shall be as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in effect on the date
hereof, (ii) the phrase Person or “group” is within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act, but excluding any employee benefit
plan of such Person or “group” and its subsidiaries and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan,
and (iii) if any Person or “group” includes one or more Permitted Holders, the
issued and outstanding Equity Interests of the IPO Entity, directly or
indirectly owned by the Permitted Holders that are part of such Person or
“group” shall not be treated as being owned by such Person or “group” for
purposes of determining whether clause (c) of this definition is triggered.

 

 13 

 

 

“Change in Law” means: (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or (c)
the making or issuance of any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all rules, regulations, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank of International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by the United
States, Canada, the European Union, United Kingdom or other foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to be a “Change in Law,” to the extent enacted, adopted, promulgated or issued
after the date of this Agreement, but only to the extent such rules,
regulations, or published interpretations or directives are applied to Holdings
and its Subsidiaries by the Administrative Agent or any Lender in substantially
the same manner as applied to other similarly situated borrowers under
comparable syndicated credit facilities, including, without limitation, for
purposes of Section 2.15.

 

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Other
Revolving Loans, Initial Dollar Term Loans, Incremental Term Loans, Initial Euro
Term Loans or Other Term Loans, (b) any Commitment, refers to whether such
Commitment is a Revolving Commitment, Additional/Replacement Revolving
Commitment, Other Revolving Commitment, Initial Dollar Term Commitment, Initial
Euro Term Commitment or Other Term Commitment and (c) any Lender, refers to
whether such Lender has a Loan or Commitment with respect to a particular Class
of Loans or Commitments. Other Term Commitments, Other Term Loans, Other
Revolving Commitments (and the Other Revolving Loans made pursuant thereto),
Additional/Replacement Revolving Commitments and Incremental Term Loans that
have different terms and conditions shall be construed to be in different
Classes.

 

“Closing Date Intercreditor Agreement” means the Closing Date Intercreditor
Agreement dated as of the Closing Date, substantially in the form of
Exhibit E-2, between the Administrative Agent and the Second Lien Administrative
Agent (and each other Senior Representative for holders of Indebtedness
permitted by this Agreement to be secured by the Collateral), that becomes party
thereto after the Effective Date.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.

 

“Collateral Agent” has the meaning given to such term in Section 8.01(b) and its
successors in such capacity as provided in Article VIII.

 

“Collateral Agreement” means the Collateral Agreement among the Loan Parties
party thereto and the Collateral Agent, substantially in the form of Exhibit D.

 

 14 

 

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)          the Administrative Agent shall have received from (i) Holdings, any
Intermediate Parent, the Borrower and each of the Restricted Subsidiaries (other
than any Excluded Subsidiary) either (x) a counterpart of the Guarantee
Agreement duly executed and delivered on behalf of such Person or (y) in the
case of any Person that becomes a Loan Party after the Effective Date (including
by ceasing to be an Excluded Subsidiary), a supplement to the Guarantee
Agreement, in substantially the form specified therein, duly executed and
delivered on behalf of such Person and (ii) Holdings, any Intermediate Parent,
the Borrower and each Subsidiary Loan Party either (x) a counterpart of each
applicable Security Document duly executed and delivered on behalf of such
Person or (y) in the case of any Person that becomes a Subsidiary Loan Party
after the Effective Date (including by ceasing to be an Excluded Subsidiary),
either (A) to the extent applicable, a supplement to each applicable Security
Document, substantially the form specified therein, duly executed and delivered
on behalf of such Person or (B) a Security Document, in each case under this
clause (a) together with, in the case of any such Loan Documents executed and
delivered after the Effective Date, to the extent reasonably requested by the
Administrative Agent, documents of the type referred to in Section 4.01(d)
within the time periods set forth in Sections 5.11 and 5.12;

 

(b)          all outstanding Equity Interests of the Borrower, any Intermediate
Parent and each Restricted Subsidiary (other than any Equity Interests
constituting Excluded Assets) owned by or on behalf of any Loan Party, shall
have been pledged, charged or otherwise made subject to security pursuant to the
applicable Security Document, and the Administrative Agent shall have received
certificates, if any, representing all such Equity Interests to the extent
constituting “certificated securities”, together with all certificates,
documents of title and other documentary evidence of ownership and undated stock
powers or other instruments of transfer with respect thereto endorsed in blank,
in each case, to the extent required to perfect the security interest therein in
the jurisdiction of the issuer and, solely with respect to any Foreign Loan
Party, all other documents required to enable: (x) the Collateral Agent (or its
nominee) to perfect its security interest in such Equity Interests or (y) the
Collateral Agent (or, upon enforcement, any purchaser) to be registered as the
owner of, or otherwise to obtain legal title to, such Equity Interests pursuant
to the applicable Security Documents;

 

(c)          if any Indebtedness for borrowed money of Holdings, any
Intermediate Parent, the Borrower or any Subsidiary in a principal amount of
$25,000,000 or more is owing by such obligor to any Loan Party and such
Indebtedness shall be evidenced by a promissory note, such promissory note shall
be pledged or otherwise secured pursuant to the applicable Security Document,
and the Administrative Agent shall have received all such promissory notes,
together with undated instruments of transfer with respect thereto endorsed in
blank; provided, however, that the foregoing delivery requirement with respect
to any intercompany indebtedness may be satisfied by delivery of an omnibus or
global intercompany note executed by all Loan Parties as payees and all such
obligors as payors;

 

 15 

 

 

(d)          all certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements and Intellectual Property Security
Agreements with respect to any Trademarks, Patents and Copyrights that are
registered, issued or applied-for in the United States and that constitute
Collateral, for the filing with the United States Patent or Trademark Office and
the United States Copyright Office to the extent required by this Agreement, the
Security Documents, Requirements of Law and as reasonably requested by the
Administrative Agent to be filed, delivered, registered or recorded to create
the Liens intended to be created by the Security Documents and perfect such
Liens to the extent required by, and with the priority required by, this
Agreement, the Security Documents and the other provisions of the term
“Collateral and Guarantee Requirement,” shall have been filed, registered or
recorded or delivered to the Administrative Agent for filing, registration or
recording; and

 

(e)          the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Material Real Property duly executed and delivered
by the record owner of such Mortgaged Property (if the Mortgaged Property is in
a jurisdiction that imposes a mortgage recording or similar tax is imposed on
the amount secured by such Mortgage, then the amount secured by such Mortgage
shall be limited to the fair market value of such Mortgaged Property, as
reasonably determined by Holdings), (ii) a policy or policies of title insurance
(or marked unconditional commitment to issue such policy or policies) issued by
a nationally recognized title insurance company insuring the Lien of each such
Mortgage as a first priority Lien on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted by Section 6.02, together
with such endorsements (other than a creditor’s rights endorsement) as the
Administrative Agent may reasonably request to the extent available in the
applicable jurisdiction at commercially reasonable rates (it being agreed that
the Administrative Agent shall accept zoning reports from a nationally
recognized zoning company in lieu of zoning endorsements to such title insurance
policies), in an amount equal to the fair market value of such Mortgaged
Property or as otherwise reasonably agreed by the parties; provided that in no
event will the Borrower be required to obtain independent appraisals of such
Mortgaged Properties, unless required by FIRREA, (iii) a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination with respect to each Mortgaged Property, and if any Mortgaged
Property is located in an area determined by the Federal Emergency Management
Agency (or any successor agency) to be located in special flood hazard area, a
duly executed notice about special flood hazard area status and flood disaster
assistance and evidence of such flood insurance as provided in Section 5.07(b),
(iv) in each case if reasonably requested by the Administrative Agent, a
customary legal opinion with respect to each such Mortgage, from counsel
qualified to opine in each jurisdiction (i) where a Mortgaged Property is
located regarding the enforceability of the Mortgage and (ii) where the
applicable Loan Party granting the Mortgage on said Mortgaged Property is
organized or incorporated, regarding the due authorization, execution and
delivery of such Mortgage, and in each case, such other customary matters as may
be in form and substance reasonably satisfactory to the Administrative Agent,
(v) a survey or existing survey together with a no change affidavit of such
Mortgaged Property, in compliance with the 2011 Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys and otherwise reasonably
satisfactory to the Administrative Agent, and (vi) evidence of payment of title
insurance premiums and expenses and all recording, mortgage, transfer and stamp
taxes and fees payable in connection with recording the Mortgage, any amendments
thereto and any fixture filings in appropriate county land office(s).

 

 16 

 

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the terms of the
Security Documents to be entered into by the Foreign Loan Parties and each other
guaranty and security document delivered or to be delivered under this Agreement
by a Foreign Loan Party and any obligation to enter into or perfect or otherwise
carry out any action in connection with such document or obligation by any
Foreign Loan Party shall be subject in all respects to the Guaranty and Security
Principles, (b) the foregoing provisions of this definition shall not require
the creation or perfection of pledges of or security interests in, or the
obtaining of title insurance, legal opinions or other deliverables with respect
to, particular assets of the Loan Parties, or the provision of Guarantees by any
Subsidiary, if, and for so long as the Administrative Agent and the Borrower
reasonably agree in writing that the cost, burden, difficulty or consequence of
creating or perfecting such pledges or security interests in such assets, or
obtaining such title insurance, legal opinions or other deliverables in respect
of such assets, or providing such Guarantees (taking into account any adverse
tax consequences to Holdings and its Affiliates (including the imposition of
withholding or other material taxes)), is excessive in relation to the benefits
to be obtained by the Lenders therefrom or, in the case of a Foreign Loan Party,
is not customary in the jurisdiction of incorporation of that Loan Party;
(c) Liens required to be granted from time to time pursuant to the term
“Collateral and Guarantee Requirement” shall be subject to exceptions and
limitations set forth in this Agreement and the Security Documents; (d) in no
event shall control agreements or other control or similar arrangements be
required with respect to cash, Permitted Investments, other deposit accounts,
securities and commodities accounts (including securities entitlements and
related assets), letter of credit rights or other assets requiring perfection by
control (but not, for avoidance of doubt, possession); (e) in no event shall any
Loan Party be required to complete any filings or other action with respect to
the perfection of security interests in any jurisdiction outside of a Covered
Jurisdiction (or, with respect to Intellectual Property, in any jurisdiction
outside the United States or United Kingdom) or outside of the country where
such Loan Party is formed or incorporated (except that perfection action may be
required in the jurisdiction of incorporation of any Foreign Loan Party in
relation to security granted over its equity interests held by another Foreign
Loan Party incorporated in a different jurisdiction), and no actions in any
non-Covered Jurisdiction (or, with respect to Intellectual Property, in any
jurisdiction outside the United States or United Kingdom) or required by the
laws of any non-Covered Jurisdiction (or, with respect to Intellectual Property,
by the laws of any jurisdiction outside the United States or United Kingdom)
shall be required to be taken to create any security interests in assets located
or titled outside of any Covered Jurisdiction (including in any Equity Interests
of Subsidiaries organized outside of a Covered Jurisdiction), or in any
Intellectual Property governed by, arising, existing, registered or applied-for
under the laws of any jurisdiction other than the United States or United
Kingdom, or to perfect or make enforceable any security interests in any such
assets (it being understood that (i) all security granted by a Domestic Loan
Party (other than Mortgages) shall be governed by the law of the state of New
York, (ii) all security granted by a Foreign Loan Party (other than share
security over its subsidiaries that are Loan Parties) shall be governed by the
law of the country of incorporation of such Loan Party and (iii) all share
security granted by a Loan Party over the shares in a subsidiary that is located
in a Covered Jurisdiction shall be governed by the law of the country of
incorporation of such subsidiary); (f) in no event shall any Loan Party be
required to complete any filings or other action with respect to perfection of
security interests in assets subject to certificates of title beyond the filing
of UCC financing statements (and, if applicable, corresponding or customary
filings in the country of organization of any other Loan Party); (g) other than
the filing of UCC financing statements (and, if applicable, corresponding or
customary filings in the country of organization of any other Loan Party), no
perfection shall be required with respect to promissory notes evidencing debt
for borrowed money in a principal amount of less than $25,000,000; (h) in no
event shall any Domestic Loan Party be required to complete any filings or other
action (including entering into any source code escrow arrangements or seeking
registration of any Copyrights) with respect to security interests in
Intellectual Property beyond the filing of Intellectual Property Security
Agreements with the United States Patent and Trademark Office and the United
States Copyright Office; (i) no actions shall be required to perfect a security
interest in letter of credit rights (other than the filing of UCC financing
statements (and, if applicable, corresponding or customary filings in the
country of organization of any other Loan Party)); (j) in no event shall
environmental reports be required to be delivered to the Administrative Agent or
the Lenders; and (k) in no event shall the Collateral include any Excluded
Assets. The Administrative Agent may grant extensions of time for the creation
and perfection of security interests in or the obtaining of title insurance,
legal opinions or other deliverables with respect to particular assets or the
provision of any Guarantee by any Subsidiary (including extensions beyond the
Effective Date or in connection with assets acquired, or Subsidiaries formed or
acquired, after the Effective Date) and any other obligations under this
definition where it determines that such action cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required to be accomplished by this Agreement (including as set forth on
Schedule 5.14) or the Security Documents.

 

 17 

 

 

Notwithstanding the foregoing provisions of this definition or any other Loan
Document to the contrary, to the extent necessary in connection with an IPO
Reorganization Transaction, Holdings and any Intermediate Parent may release the
guarantees, pledges and Collateral so long as (i) no Change of Control shall
have occurred after giving effect to such IPO Reorganization Transaction,
(ii) the IPO entity or other Loan Party shall provide a pledge of the stock of
100% of the Equity Interests of (x) the Borrower or Intermediate U.S. Holdings
and (y) GTCR Canyon UK Investments Ltd and (iii) the other conditions set forth
in the definition of “IPO Reorganization Transaction” are satisfied.

 

“Commitment” means with respect to any Lender, its Revolving Commitment, Other
Revolving Commitment of any Class, Initial Dollar Term Commitment, Initial Euro
Term Commitment, Other Term Commitment of any Class or any combination thereof
(as the context requires).

 

“Commitment Fee Percentage” means, for any day, the applicable percentage set
forth below under the caption “Commitment Fee Percentage” based upon the Senior
Secured First Lien Net Leverage Ratio as of the end of the fiscal quarter of
Holdings for which consolidated financial statements have theretofore been most
recently delivered pursuant to Section 5.01(a) or 5.01(b); provided that, until
the date of the delivery of the consolidated financial statements pursuant to
Section 5.01(b) as of and for the fiscal quarter ended September 30, 2016, the
Commitment Fee Percentage shall be based on the rates per annum set forth in
Category 1:

 

 18 

 

 

Senior Secured First Lien Net
Leverage Ratio  Commitment Fee
Percentage  Category 1     Greater than or equal to 4.00 to 1.00   0.50%       
Category 2      Less than 4.00 to 1.00   0.375 %

 

For purposes of the foregoing, each change in the Commitment Fee Percentage
resulting from a change in the Senior Secured First Lien Net Leverage Ratio
shall be effective during the period commencing on and including the Business
Day following the date of delivery to the Administrative Agent pursuant to
Section 5.01(a) or 5.01(b) of the consolidated financial statements and related
Compliance Certificate indicating such change and ending on the date immediately
preceding the effective date of the next such change. Notwithstanding the
foregoing, the Commitment Fee Percentage, at the option of the Administrative
Agent or the Required Revolving Lenders, commencing upon written notice to the
Borrower, shall be based on the rates per annum set forth in Category 1 (i) at
any time that an Event of Default under Section 7.01(a) has occurred and is
continuing and shall continue to so apply to but excluding the date on which
such Event of Default shall cease to be continuing (and thereafter, the Category
otherwise determined in accordance with this definition shall apply) or (ii) if
the Borrower fails to deliver the consolidated financial statements required to
be delivered pursuant to Section 5.01(a) or 5.01(b) or any Compliance
Certificate required to be delivered pursuant hereto, in each case within the
time periods specified herein for such delivery, during the period commencing on
and including the day of the occurrence of a Default resulting from such failure
and until the delivery thereof.

 

“Commitment Letter” means the commitment letter among the Borrower, the Joint
Lead Arrangers, the Joint Lead Arrangers’ respective Affiliates party thereto,
and the other parties thereto dated as of December 14, 2015.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means the certificate required to be delivered pursuant
to Section 5.01(d).

 

“Compliance Requirement” means, at any time, Revolving Loans and Letters of
Credit (other than Letters of Credit that have been cash collateralized and
Letters of Credit in an amount not to exceed $4.0 million) that are outstanding
in an aggregate amount in excess of 35% of the aggregate amount of the Revolving
Commitments then outstanding.

 

 19 

 

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

 

(a)          without duplication and to the extent deducted (and not added
back), other than with respect to clauses (xvi), (xx) and (xxi), in arriving at
such Consolidated Net Income, the sum of the following amounts for such period:

 

(i)          total interest expense and, to the extent not reflected in such
total interest expense, the sum of (A) premium payments, debt discount, fees,
charges and related expenses incurred in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets plus (B) the portion of rent expense with respect to such period
under Capitalized Leases that is treated as interest expense in accordance with
GAAP plus (C) the implied interest component of synthetic leases with respect to
such period plus (D) any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments plus (E) bank and letter of credit fees and banker’s acceptance fees
and costs of surety bonds in connection with financing activities, plus (F) any
commissions, discounts, yield and other fees and charges (including any interest
expense) related to any Qualified Securitization Facility;

 

(ii)         provision for taxes based on income, profits or capital and sales
taxes, including federal, foreign, state, franchise, excise, and similar taxes
paid or accrued during such period (including in respect of repatriated funds)
including penalties and interest related to such taxes or arising from any tax
examinations;

 

(iii)        Non-Cash Charges as elected by the Borrower;

 

(iv)        operating expenses incurred on or prior to the Effective Date
attributable to (A) salary obligations paid to employees terminated prior to the
Effective Date and (B) wages paid to executives in excess of the amounts the
Acquired Companies and its Subsidiaries are required to pay pursuant to any
employment agreements;

 

(v)         extraordinary charges, expenses or losses in accordance with GAAP;

 

 20 

 

 

(vi)        unusual or non-recurring charges, expenses or losses (including any
unusual or non-recurring operating expenses directly attributable to the
implementation of cost savings initiatives), integration costs, severance,
relocation costs, office and facilities’ opening costs and other business
optimization expenses (including related to new product introductions and new
system design and implementation costs), recruiting costs and fees, signing
fees, expenses, costs and bonuses, retention or completion bonuses, contract
termination costs, transaction fees and expenses, transition costs, systems
establishment costs, costs related to closure/consolidation of office and
facilities, costs related to the implementation of operational and reporting
systems and technology initiatives, consulting fees and expenses, any one time
expense relating to enhanced accounting function or other transaction costs
(including those associated with becoming a standalone entity or a public
company), costs incurred in connection with acquisitions and non-recurring
intellectual property development, internal costs in respect of strategic
initiatives and curtailments or modifications to pension and post-retirement
employee benefit plans (including any settlement of pension liabilities),
project start up costs or any other costs incurred in connection with any of the
foregoing;

 

(vii)       restructuring costs, charges, accruals or reserves (including
restructuring and integration costs related to acquisitions and adjustments to
existing reserves), whether or not classified as restructuring expense on the
consolidated financial statements;

 

(viii)      the amount of any non-controlling interest consisting of income
attributable to non-controlling interests of third parties in any Non-Wholly
Owned Subsidiary deducted (and not added back in such period) in calculating
Consolidated Net Income;

 

(ix)         (A) transaction fees and expenses and management fees, indemnities
and expenses paid pursuant to the Sponsor Management Agreement and the amount of
management, monitoring, consulting and advisory fees, indemnities and related
expenses paid or accrued in such period to (or on behalf of) the Sponsor
(including any termination fees payable in connection with the early termination
of management and monitoring agreements) and (B) the amount of expenses relating
to payments made to option holders of Holdings or any Holdings Parent in
connection with, or as a result of, any distribution being made to shareholders
of such Person or its direct or indirect parent companies, which payments are
being made to compensate such option holders as though they were shareholders at
the time of, and entitled to share in, such distribution, in each case to the
extent permitted by the Loan Documents;

 

(x)          losses on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business);

 

(xi)         any non-cash loss attributable to the mark to market movement in
the valuation of any Equity Interests, and hedging obligations or other
derivative instruments (in each case, including pursuant to Financial Accounting
Standards Codification No. 815—Derivatives and Hedging but only to the extent
the cash impact resulting from such loss has not been realized);

 

 21 

 

 

(xii)        any loss relating to amounts paid in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income for such period;

 

(xiii)       any gain relating to hedging obligations associated with
transactions realized in the current period that has been reflected in
Consolidated Net Income in prior periods and excluded from Consolidated EBITDA
pursuant to clauses (d)(iv) and (d)(v) below;

 

(xiv)      any costs or expenses incurred by Holdings, the Borrower or any
Restricted Subsidiary pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement, any
severance agreement or any stock subscription or shareholder agreement, to the
extent that such costs or expenses are non-cash or otherwise funded with cash
proceeds contributed to the capital of Holdings or Net Proceeds of an issuance
of Equity Interests of Holdings (other than Disqualified Equity Interests);

 

(xv)       any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature;

 

(xvi)      any other add-backs and adjustments previously identified and agreed
to by the Administrative Agent, including all such add-backs and adjustments set
forth in the Sponsor Model or the Information Memorandum;

 

(xvii)     the amount of losses on Dispositions of accounts receivable,
Securitization Assets and related assets incurred in connection with a Qualified
Securitization Facility;

 

(xviii)    any increase in expenses resulting from the revaluation of inventory
(including any impact of changes of inventory valuation policy methods including
changes in capitalization of variances) or other inventory adjustments;

 

(xix)       charges, losses or expenses to the extent indemnified or insured or
reimbursed by a third party;

 

(xx)        solely for purposes of determining compliance with the Financial
Performance Covenant in respect of any period which includes the exercise of a
Cure Right (but not for the determination of the Senior Secured Net Leverage
Ratio or the Total Net Leverage Ratio for any other purposes), any Cure Amount;
and

 

 22 

 

 

(xxi)       to the extent that any Holdings Parent Specified Expenses would have
been added back to Consolidated EBITDA pursuant to clauses (a)(i) through (xx)
above had such charge, tax or expense been incurred directly by Holdings, such
Holdings Parent Specified Expenses;

 

plus

 

(b)          without duplication, the amount of “run rate” cost savings,
operating expense reductions, other operating improvements and “run rate”
synergies related to the Transactions, any Specified Transaction, any
restructuring, cost saving initiative or other initiative projected by the
Borrower in good faith to result from actions (including the Acquisition) taken,
committed to be taken or expected to be taken, in each case on or prior to the
date that is 18 months after the end of the relevant Test Period (including
actions initiated prior to the Effective Date) (which cost savings, operating
expense reductions, other operating improvements and synergies shall be added to
Consolidated EBITDA until fully realized and calculated on a pro forma basis as
though such cost savings, operating expense reductions, other operating
improvements and synergies had been realized on the first day of the relevant
period), net of the amount of actual benefits realized from such
actions; provided that (A) a Financial Officer of the Borrower shall certify in
a Compliance Certificate that such cost savings are reasonably identifiable and
factually supportable and (B) no cost savings, operating expense reductions,
other operating improvements or synergies shall be added pursuant to this clause
(b) to the extent duplicative of any expenses or charges relating to such cost
savings, operating expense reductions or synergies that are included in
clauses (a)(vi) and (a)(vii) above or in the definition of “Pro Forma
Adjustment” (it being understood and agreed that “run rate” shall mean the full
recurring benefit that is associated with any action taken); provided further
that such anticipated “run rate” cost savings and synergies added back pursuant
to this clause (b) only (together with any anticipated “run rate” synergies
added to the calculation of Consolidated EBITDA pursuant to the definition of
“Pro Forma Adjustment”), in each case solely in respect of Acquisitions and
Dispositions, and together with the anticipated “run rate” synergies from other
actions described in this clause (b) or the definition of Pro Forma Adjustment,
shall not exceed, in the aggregate for such period, 20% of Consolidated EBITDA
(determined after giving effect to all such amounts added pursuant to this
clause (b) and the definition or “Pro Forma Adjustment”); provided, further
that, for the avoidance of doubt, the amount of any such (x) items that would be
permitted to be included in financial statements prepared in accordance with
Regulation S-X and (y) items resulting from, or in connection with, the
Transactions, in either case, shall not be subject to or included in the
calculation of such 20% limitation.

 

plus

 

(c)          to the extent covered by business interruption insurance and
actually reimbursed or otherwise paid in cash, expenses or losses relating to
business interruption or, so long as Holdings or the Borrower has made a
determination that a reasonable basis exists for indemnification or
reimbursement and only to the extent that such amount is in fact indemnified or
reimbursed within 365 days of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
indemnified or reimbursed within such 365 days);

 

 23 

 

 

less

 

(d)          without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

 

(i)          extraordinary gains and unusual or non-recurring gains;

 

(ii)         non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period);

 

(iii)        gains on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business);

 

(iv)        any non-cash gain attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments (in each case, including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such gain has not been realized);

 

(v)         any gain relating to amounts received in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income in such period; and

 

(vi)        any loss relating to hedging obligations associated with
transactions realized in the current period that has been reflected in
Consolidated Net Income in prior periods and excluded from Consolidated EBITDA
pursuant to clauses (a)(xii) and (a)(xiii) above; plus

 

in each case, as determined on a consolidated basis for Holdings and the
Restricted Subsidiaries in accordance with GAAP; provided that:

 

(I)         to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of Financial Accounting Standards Codification
No. 815—Derivatives and Hedging,

 

(II)        there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) to the extent not included in Consolidated Net
Income, the Acquired EBITDA of any Person, property, business, line of business,
division, business unit or asset acquired by Holdings, the Borrower or any
Restricted Subsidiary during such period (other than any Unrestricted
Subsidiary) to the extent not subsequently sold, transferred or otherwise
disposed of (but not including the Acquired EBITDA of any related Person,
property, business, line of business, division, business unit or assets to the
extent not so acquired) (each such Person, property, business, line of business,
division, business unit or asset acquired, including pursuant to the
Transactions or pursuant to a transaction consummated prior to the Effective
Date, and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), in each case based on the Acquired EBITDA of such Pro Forma Entity
for such period (including the portion thereof occurring prior to such
acquisition or conversion) determined on a historical Pro Forma Basis and (B) an
adjustment equal to the amount of the Pro Forma Adjustment for such period
(including the portion thereof occurring prior to such acquisition or
conversion);

 

 24 

 

 

(III)       there shall be (A) to the extent included in Consolidated Net
Income, excluded in determining Consolidated EBITDA for any period the Disposed
EBITDA of any Person, property, business, line of business, division, business
unit or asset (other than any Unrestricted Subsidiary) sold, transferred or
otherwise disposed of, closed or classified as discontinued operations in
accordance with GAAP (other than (x) if so classified on the basis that it is
being held for sale unless such sale has actually occurred during such period
and (y) for periods prior to the applicable sale, transfer or other disposition,
if the Disposed EBITDA of such Person, property, business, line of business,
division, business unit or asset is positive (i.e., if such Disposed EBITDA is
negative, it shall be added back in determining Consolidated EBITDA for any
period)) by Holdings, the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business, line of business, division,
business unit or asset so sold, transferred or otherwise disposed of, closed or
classified, a “Sold Entity or Business”), and the Disposed EBITDA of any
Restricted Subsidiary that is converted into an Unrestricted Subsidiary during
such period (each, a “Converted Unrestricted Subsidiary”), in each case based on
the Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer, disposition, closure, classification or conversion)
determined on a historical Pro Forma Basis and (B) to the extent not included in
Consolidated Net Income, included in determining Consolidated EBITDA for any
period in which a Sold Entity or Business is disposed, an adjustment equal to
the Pro Forma Disposal Adjustment with respect to such Sold Entity or Business
(including the portion thereof occurring prior to such disposal);

 

(IV)        to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA any expense (or income) as a result
of adjustments recorded to contingent consideration liabilities relating to the
Transaction or any Permitted Acquisition (or other Investment permitted
hereunder); and

 

(V)         to the extent not already included in Consolidated Net Income,
Consolidated EBITDA shall include the amount of proceeds received or due from
reimbursement of expenses and charges pursuant to indemnification and other
reimbursement provisions in connection with any acquisition or other Investment
or any disposition of any asset permitted hereunder.

 

 25 

 

 

For the purposes of determining the Senior Secured First Lien Net Leverage
Ratio, the Senior Secured Net Leverage Ratio or the Total Net Leverage Ratio for
any relevant Test Period, Consolidated EBITDA shall be deemed to equal (a)
$66,599,000 for the fiscal quarter ended March 31, 2015, (b) $75,384,000 for the
fiscal quarter ended June 30, 2015, (c) $68,756,000 for the fiscal quarter ended
September 30, 2015 and (d) $72,598,000 for the fiscal quarter ended December 31,
2015 (it being understood that such amounts are subject to adjustments, as and
to the extent otherwise contemplated in this Agreement, in connection with any
Pro Forma Adjustment or any calculation on a Pro Forma Basis).

 

“Consolidated Net Income” means, for any period, the net income (loss) of
Holdings and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,

 

(a)          extraordinary items for such period,

 

(b)          the cumulative effect of a change in accounting principles during
such period,

 

(c)          any Transaction Costs incurred during such period,

 

(d)          any accruals, payments, fees, costs and expenses (including
rationalization, legal, tax, structuring, financial advisory, investment
banking, any transaction or retention bonus or similar payment and fees, costs
and expenses of any counsel, consultants or other advisors and other costs and
expenses) incurred during such period, or any amortization thereof for such
period, in connection with the Transactions, any Specified Transactions, any
non-recurring costs to acquire equipment to the extent not capitalized in
accordance with GAAP, Investments (including any earn-outs), Restricted
Payments, Dispositions, recapitalization, issuances of Indebtedness or Equity
Interests (including any initial public offering) or repayment of debt,
refinancing transactions or amendment or other modification of any debt
instrument, and restructurings, workouts and extensions and refinancings of any
of the foregoing, non-competition agreements, one-time accruals, up-front fees,
financing fees, commitment fees, costs, expenses or premiums related to any
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of or waiver or consent relating to any debt
instrument (in each case, including the Transaction Costs and any such
transaction consummated prior to the Effective Date and any such transaction
undertaken but not completed and including costs and expenses of the
Administrative Agent and Lenders that are reimbursed and fees paid to the
Permitted Holders) and any charges or non-recurring merger or amalgamation costs
incurred during such period as a result of any such transaction, in each case
whether or not successful (including, for the avoidance of doubt, the effects of
expensing all transaction-related expenses in accordance with FASB Accounting
Standards Codification 805 and gains or losses associated with FASB Accounting
Standards Codification 460),

 

(e)          any income (loss) for such period attributable to the early
extinguishment of Indebtedness, hedging agreements or other derivative
instruments,

 

(f)          accruals and reserves that are established or adjusted as a result
of the Transactions or any Permitted Acquisition or other Investment not
prohibited under this Agreement in accordance with GAAP (including any
adjustment of estimated payouts on earn-outs) or changes as a result of the
adoption or modification of accounting policies during such period;

 

 26 

 

 

(g)          stock-based award compensation expenses,

 

(h)          any income (loss) attributable to deferred compensation plans or
trusts,

 

(i)          the amount of any expense required to be recorded as compensation
expense related to contingent transaction consideration, and

 

(j)          currency translation gains and losses related to currency
remeasurements of assets, liabilities or indebtedness (including the net loss or
gain resulting from hedging agreements for currency exchange risk and
revaluations of intercompany balances),

 

There shall be included in Consolidated Net Income, without duplication, (i) the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period, (ii) any dividends or other distributions received in
cash or other Permitted Investments from Unrestricted Subsidiaries and (iii) the
effects from applying acquisition method accounting, including applying
acquisition method accounting to inventory, property and equipment, loans and
leases, software and other intangible assets and deferred revenue (including
deferred costs related thereto) required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to Holdings and its Restricted Subsidiaries), as a result of the
Transactions, any acquisition or Investment consummated prior to the Effective
Date and any Permitted Acquisitions (or other Investment not prohibited
hereunder) or the amortization or write-off of any amounts thereof.

 

“Consolidated Senior Secured First Lien Net Indebtedness” means, as of any date
of determination, the aggregate amount of Senior Secured First Lien Indebtedness
of Holdings and its Restricted Subsidiaries outstanding on such date, determined
on a consolidated basis in accordance with GAAP, consisting only of Senior
Secured First Lien Indebtedness for borrowed money, drawn but unreimbursed
obligations under letters of credit (and in the case of trade letters of credit,
unreimbursed for more than three (3) Business Days and the principal portion of
obligations in respect of Capitalized Leases but excluding any obligations under
or in respect of Qualified Securitization Facilities), minus the lesser of (x)
the aggregate amount of cash and Permitted Investments of Holdings and its
Restricted Subsidiaries (excluding cash and Permitted Investments that are
listed as “restricted” on the consolidated balance sheet of Holdings and its
Restricted Subsidiaries as of such date) and (y) $100,000,000.

 

“Consolidated Senior Secured Net Indebtedness” means, as of any date of
determination, the aggregate amount of Senior Secured Indebtedness of Holdings
and its Restricted Subsidiaries outstanding on such date, determined on a
consolidated basis in accordance with GAAP, consisting only of Senior Secured
Indebtedness for borrowed money, drawn but unreimbursed obligations under
letters of credit (and in the case of trade letters of credit, unreimbursed for
more than three (3) Business Days) and the principal portion of obligations in
respect of Capitalized Leases, but excluding any obligations under or in respect
of Qualified Securitization Facilities, minus the lesser of (x) the aggregate
amount of cash and Permitted Investments of Holdings and its Restricted
Subsidiaries (excluding cash and Permitted Investments that are listed as
“restricted” on the consolidated balance sheet of Holdings and its Restricted
Subsidiaries as of such date) and (y) $100,000,000.

 

 27 

 

 

“Consolidated Total Net Indebtedness” means, as of any date of determination,
the aggregate amount of Indebtedness of Holdings and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP, consisting only of Indebtedness for borrowed money, drawn but unreimbursed
obligations under letters of credit (and in the case of trade letters of credit,
unreimbursed for more than three (3) Business Days) and the principal portion of
obligations in respect of Capitalized Leases, but excluding any obligations
under or in respect of Qualified Securitization Facilities, minus the lesser of
(x) the aggregate amount of cash and Permitted Investments of Holdings and its
Restricted Subsidiaries (excluding cash and Permitted Investments that are
listed as “restricted” on the consolidated balance sheet of Holdings and its
Restricted Subsidiaries as of such date) and (y) $100,000,000.

 

“Consolidated Working Capital” means, at any date, the excess (which may be
negative) of (a) the sum of all amounts (other than cash and Permitted
Investments) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of Holdings and its Restricted Subsidiaries at such date, excluding the
current portion of deferred income taxes over (b) the sum of all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Restricted Subsidiaries on such date, but excluding, without
duplication, (i) the current portion of any Funded Debt, (ii) all Indebtedness
consisting of Loans, Second Lien Term Loans and obligations under Letters of
Credit and Capital Lease Obligations to the extent otherwise included therein,
(iii) the current portion of interest, (iv) the current portion of current and
deferred income taxes, (v) accrual of any costs or expenses related to
restructuring reserves, (vi) the current portion of pension liabilities and
(vii) deferred revenue; provided that, for purposes of calculating Excess Cash
Flow, increases or decreases in working capital (A) arising from acquisitions or
dispositions by Holdings and its Restricted Subsidiaries shall be measured from
the date on which such acquisition or disposition occurred until the first
anniversary of such acquisition or disposition with respect to the Person
subject to such acquisition or disposition and (B) shall exclude (I) the impact
of non-cash adjustments contemplated in the Excess Cash Flow calculation, (II)
the impact of adjusting items in the definition of Consolidated Net Income and
(III) any changes in current assets or current liabilities as a result of (x)
the effect of fluctuations in the amount of accrued or contingent obligations,
assets or liabilities under hedging agreements or other derivative obligations
or (y) any reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent.

 

“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

 

 28 

 

 

“Converted Restricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

 

“Converted Unrestricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

 

“Copyright” has the meaning assigned to such term in the Collateral Agreement.

 

“Core Acquisition” means the acquisition by Holdings or certain of its
Subsidiaries of the issued and outstanding equity interests of each Core PRN
Company (as defined in the Acquisition Agreement), all of the PRN India
Purchased Assets (as defined in the Acquisition Agreement) and the assumption by
Holdings or certain of its Subsidiaries of the PRN India Assumed Liabilities (as
defined in the Acquisition Agreement) pursuant to the terms of the Acquisition
Agreement.

 

“Covered Elective Jurisdiction” has the meaning assigned to such term in the
definition of “Covered Jurisdiction”.

 

“Covered Jurisdiction” means each of (a) the United States (or any state,
commonwealth or territory thereof or the District of Columbia), (b) the United
Kingdom, (c) the Netherlands, (d) Luxembourg and (e) Ireland. Furthermore, from
time to time after the Effective Date, the Borrower may elect (by written notice
to the Administrative Agent) that one or more additional jurisdictions be added
to the list of Covered Jurisdictions. In such event, such elective jurisdictions
(“Covered Elective Jurisdictions”) shall be added to (and thereafter form part
of) the list of Covered Jurisdictions. The Borrower may at any time elect to
release the guarantees of any entity in a Covered Elective Jurisdiction and/or
remove such jurisdiction from the list of Covered Jurisdictions upon notice to
the Administrative Agent; provided that (a) no Event of Default shall have
occurred and be continuing or would result therefrom and (b) the release of
guarantees of any entity shall constitute (i) the incurrence by such entity of
any Investment, Indebtedness or Liens of such entity existing at such time that
were incurred when such entity was a Loan Party, tested for such entity’s
revised status as a non-Loan Party and (ii) an Investment by Holdings in such
entity at the date of release in an amount equal to the fair market value (as
determined in good faith by the Borrower) of Holdings’ or its Subsidiary’s (as
applicable) investment therein made while such entity was a Loan Party.

 

 29 

 

 

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained by the Borrower (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace
or refinance, in whole or part, existing Term Loans, Revolving Loans (or unused
Revolving Commitments), (“Refinanced Debt”); provided that such exchanging,
extending, renewing, replacing or refinancing Indebtedness (a) is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Debt (plus any premium, original issue discount and upfront fees,
accrued interest and fees and expenses incurred in connection with such
exchange, extension, renewal, repayment, replacement or refinancing and the
incurrence of such new Credit Agreement Refinancing Indebtedness) plus
additional amounts to the extent otherwise permitted to be incurred under this
Agreement (which additional amounts, for the avoidance of doubt, do not
constitute Credit Agreement Refinancing Indebtedness), (b) (i) (except in the
case of customary bridge loans which, subject to customary conditions (including
no payment or bankruptcy event of default), would either automatically be
converted into or required to be exchanged for permanent refinancing that does
not mature prior to the maturity date of the Refinanced Debt) does not mature
earlier than or, except in the case of Revolving Commitments, have a Weighted
Average Life to Maturity shorter than the Refinanced Debt and (ii) if such
Indebtedness is unsecured or secured by the Collateral on a junior lien basis to
the Secured Obligations, does not have scheduled amortization or required
payments of principal prior to the maturity date of the Refinanced Debt (except
in the case of customary bridge loans which, subject to customary conditions
(including no payment or bankruptcy event of default), would either
automatically be converted into or required to be exchanged for permanent
refinancing that does not mature prior to the maturity date of the Refinanced
Debt) (except for customary payments in respect of asset sales, insurance and
condemnation proceeds events, change of control or similar events and AHYDO
catch up payments and offers to purchase upon an event of default), (c) shall
not be guaranteed by any entity that is not, or that does not substantially
concurrently become, a Loan Party, (d) in the case of any secured Indebtedness
that is (i) not secured by any assets not securing the Secured Obligations and
(ii) subject to the relevant Intercreditor Agreement(s) and (e) has covenants
and events of default (excluding, for the avoidance of doubt, pricing, interest
rate margins, rate floors, discounts, fees, collateral, guarantees, premiums and
prepayment or redemption provisions) that are not materially more favorable
(when taken as a whole) to the lenders or investors providing such Indebtedness
than the covenants and events of default of this Agreement (when taken as a
whole) are to the Lenders (unless (x) such covenants or other provisions are
applicable only to periods after the maturity date of the Refinanced Debt at the
time of such refinancing, (y) the Revolving Lenders or the Lenders under the
Initial Term Loans, as applicable, also receive the benefit of such more
favorable covenants and events of default (together with, at the election of the
Borrower, any applicable “equity cure” provisions with respect to any financial
maintenance covenant) (it being understood that, to the extent that any
covenant, event of default or guarantee is added or modified for the benefit of
any such Indebtedness, no consent shall be required by the Administrative Agent
or any of the Lenders if such covenant, event of default or guarantee is (i)
also added or modified for the benefit of any corresponding Loans remaining
outstanding after the issuance or incurrence of such Indebtedness, (ii) with
respect to any “springing” financial maintenance covenant or other covenant only
applicable to, or for the benefit of, a revolving credit facility, also added
for the benefit of each revolving credit facility hereunder (and not for the
benefit of any term loan facility hereunder) or (iii) only applicable after the
Latest Maturity Date at the time of such refinancing) or (z) such terms and
conditions are reasonably satisfactory to the Administrative Agent. For the
avoidance of doubt, it is understood and agreed that (x) notwithstanding
anything in this Agreement to the contrary, in the case of any Indebtedness
incurred to modify, refinance, refund, extend, renew or replace Indebtedness
initially incurred in reliance on and measured by reference to a percentage of
Consolidated EBITDA at the time of incurrence, and such modification,
refinancing, refunding, extension, renewal or replacement would cause the
percentage of Consolidated EBITDA to be exceeded if calculated based on the
percentage of Consolidated EBITDA on the date of such modification, refinancing,
refunding, extension, renewal or replacement, such percentage of Consolidated
EBITDA restriction shall not be deemed to be exceeded so long as such incurrence
otherwise constitutes “Credit Agreement Refinancing Indebtedness” and (y) such
Credit Agreement Refinancing Indebtedness shall not be subject to any “most
favored nation” pricing provisions.

 

 30 

 

 

“Cure Amount” has the meaning assigned to such term in Section 7.02(a).

 

“Cure Right” has the meaning assigned to such term in Section 7.02(a).

 

“Cure Termination Date” has the meaning assigned to such term in Section
7.02(a).

 

“Debt Repayment” means the repayment, refinancing, roll over, termination,
discharge, defeasance or release, or the arrangement for the repayment,
refinancing, roll over, termination, discharge, defeasance or release in a
manner reasonably satisfactory to the Administrative Agent of: (i) all
Indebtedness and guaranties and security granted by Holdings and its
Subsidiaries under the credit facilities evidenced by the First Lien Credit
Agreement, dated as of May 30, 2014 (as amended, restated, supplemented or
otherwise modified), among the Borrower, Intermediate U.S. Holdings, Holdings,
Jefferies Finance LLC, as administrative agent and collateral agent, and each
lender from time to time party thereto, (ii) all Indebtedness and guaranties and
security granted by Holdings and its Subsidiaries under the credit facilities
evidenced by the Second Lien Credit Agreement, dated as of May 30, 2014 (as
amended, restated, supplemented or otherwise modified), among the Borrower,
Intermediate U.S. Holdings, Holdings, Jefferies Finance LLC, as administrative
agent and collateral agent, and each lender from time to time party thereto,
(iii) all obligations of the Acquired Companies under any Indebtedness (other
than Indebtedness contemplated to remain outstanding under the Acquisition
Agreement or which the Joint Lead Arrangers otherwise permit to remain
outstanding) owed to the Seller or its subsidiaries which will remain
subsidiaries of Seller (and not Holdings) following the Acquisition, and (iv)
all Indebtedness and guaranties and security granted under the Note Purchase
Agreement, dated as of January 26, 2015 (as amended, restated supplemented or
otherwise modified), among Canyon Investments S.à r.l., a Luxembourg private
limited liability company (société à responsabilité limitée), Canyon Holdings
S.à r.l., a Luxembourg private limited liability company (société à
responsabilité limitée), and the holders from time to time party thereto.

 

“Debtor Relief Laws” means the Bankruptcy Code, the Insolvency Act of 1986 of
the United Kingdom and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, examinership or similar debtor relief
laws of the United States, the United Kingdom, Luxembourg, the Netherlands or
other applicable jurisdictions (domestic or foreign) from time to time in effect
and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

 31 

 

 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder (or otherwise failed
to pay over to the Administrative Agent any amounts owed by such Lender
hereunder), including in respect of its Loans or participations in respect of
Letters of Credit, within one (1) Business Days of the date required to be
funded by it hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower, the Administrative Agent, any Issuing Bank or any Lender
that it does not intend to comply with its funding obligations or has made a
public statement or provided any written notification to any Person to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after request by the Administrative Agent (whether acting on its own behalf or
at the reasonable request of the Borrower (it being understood that the
Administrative Agent shall comply with any such reasonable request)) or any
Issuing Bank, to confirm in a manner satisfactory to the Administrative Agent,
such Issuing Bank and the Borrower that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become or is insolvent (or has admitted in writing
that it is insolvent), (ii) become the subject of a proceeding under any Debtor
Relief Law, (iii) had a receiver, conservator, trustee, administrator, examiner,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a substantial part of its
assets or a custodian appointed for it or a substantial part of its assets, (iv)
taken any action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (v) become the subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority,
where such ownership interest or proceeding does not result in or provide such
Lender or Person with immunity from the jurisdiction of courts within the United
States of America or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender or Person (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Lender or Person.

 

“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, with respect to any Issuing Bank, such Defaulting Lender’s Applicable
Percentage of the Loan Document Obligations with respect to the Letters of
Credit issued by such Issuing Bank other than Loan Document Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or cash collateralized in accordance with the terms hereof.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with a
Disposition pursuant to Section 6.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).

 

 32 

 

 

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(2).

 

“Discount Range” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

 

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.11(a)(ii)(C) substantially in the form of Exhibit I.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit J, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C)(1).

 

“Discount Range Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(3).

 

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D)(3).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offers, five
(5) Business Days following the receipt by each relevant Term Lender of notice
from the Auction Agent in accordance with Section 2.11(a)(ii)(B), Section
2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as applicable unless a shorter period
is agreed to between the Borrower and the Auction Agent.

 

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).

 

“Dispose” and “Disposition” each have the meaning assigned to such term in
Section 6.05.

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period through (but not after) the
date of such disposition, the amount for such period of Consolidated EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary (determined as
if references to Holdings and its Restricted Subsidiaries in the definition of
the term “Consolidated EBITDA” (and in the component financial definitions used
therein) were references to such Sold Entity or Business and its subsidiaries or
to such Converted Unrestricted Subsidiary and its subsidiaries), all as
determined on a consolidated basis for such Sold Entity or Business or Converted
Unrestricted Subsidiary.

 

 33 

 

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

(a)          matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;

 

(b)          is convertible or exchangeable, either mandatorily or at the option
of the holder thereof, for Indebtedness or Equity Interests (other than solely
for Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

 

(c)          is redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is required to be repurchased by
such Person or any of its Affiliates, in whole or in part, at the option of the
holder thereof;

 

in each case, on or prior to the date ninety-one (91) days after the Latest
Maturity Date; provided, however, that (i) an Equity Interest in any Person that
would not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale” or a “change in control”
or similar event shall not constitute a Disqualified Equity Interest if any such
requirement becomes operative only after the Termination Date and (ii) if an
Equity Interest in any Person is issued pursuant to any plan for the benefit of
employees of Holdings (or any direct or indirect parent thereof) or any of its
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute a Disqualified Equity Interest solely because it may be required
to be repurchased by Holdings (or any direct or indirect parent company thereof)
or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations of such Person or as a result of such employee’s
termination, death or disability.

 

“Disqualified Lenders” means (i) those Persons identified by the Borrower to the
Joint Lead Arrangers in writing prior to December 14, 2015 as being
“Disqualified Lenders”, (ii) those Persons who are competitors of Holdings and
its Subsidiaries and are identified by the Sponsor or the Borrower to the
Administrative Agent from time to time in writing, which designation shall not
apply retroactively to disqualify any Persons that previously acquired an
assignment or participation interest in any Loan prior to such designation,
(iii) Excluded Affiliates and (iv) in the case of each Person identified
pursuant to clauses (i) or (ii) above, any of their Affiliates that are either
(x) identified in writing by the Sponsor or the Borrower to the Administrative
Agent from time to time or (y) known or reasonably identifiable as an Affiliate
of any such Person; except with respect to clause (i) above, to the extent the
Borrower otherwise agrees such Person shall no longer be a Disqualified Lender.
Upon inquiry by any Lender to the Administrative Agent as to whether a specified
potential assignee or prospective participant is a Disqualified Lender, the
Administrative Agent shall be permitted to disclose to such Lender and such
specific potential assignee (x) whether such specific potential assignee or
prospective participant is a Disqualified Lender or (y) the identity of any
other Disqualified Lender which the Administrative Agent reasonably believes may
be an Affiliate of such specified potential assignee or prospective participant.

 

 34 

 

 

“Dollar Amount” means, at any time:

 

(a)          with respect to an amount denominated in Dollars, such amount;

 

(b)          with respect to any amount denominated in a currency other than
Dollars, where a determination of such amount is required to be made under any
Loan Document by the Administrative Agent or any Issuing Bank, the equivalent
amount thereof in Dollars as determined by the Administrative Agent or such
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date or other applicable
date of determination) for the purchase of Dollars with such alternative
currency; and

 

(c)          with respect to any amount denominated in a currency other than
Dollars, where a determination of such amount is required to be made under any
Loan Document by Holdings, any Intermediate Parent, the Borrower or any
Restricted Subsidiary, the equivalent amount thereof in Dollars as determined on
the basis of the Exchange Rate for such currency and as determined in accordance
with Section 1.08.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Loan Party” means any Loan Party organized or incorporated in the
United States (or any state thereof or the District of Columbia).

 

“Domestic Subsidiary” means any Subsidiary of Holdings organized or incorporated
in the United States (or any state, thereof or the District of Columbia).

 

“Dutch Loan Guarantor” means a Loan Guarantor incorporated under Netherlands
law.

 

“Dutch Omnibus Pledge Deed” means the substantially all assets pledge deed
governed by Dutch law and entered into by each Foreign Loan Party incorporated
in the Netherlands.

 

“Dutch Security Documents” means the Dutch Omnibus Pledge Deed and the Dutch
Share Pledge Deed.

 

“Dutch Share Pledge Deed” means each pledge over shares governed by Dutch law
and entered into in respect of the Equity Interests in any Foreign Loan Party
incorporated in the Netherlands in favor of the Collateral Agent.

 

 35 

 

 

“ECF Percentage” means, with respect to the prepayment required by
Section 2.11(d) with respect to any fiscal year of Holdings, if the Senior
Secured First Lien Net Leverage Ratio (after giving effect to the applicable
prepayment pursuant to Section 2.11(d), and after giving effect to any voluntary
prepayments made pursuant to Section 2.11(a) prior to the date of such
prepayment) as of the end of such fiscal year is (a) greater than 3.50 to 1.00,
75% of Excess Cash Flow for such fiscal year, (b) greater than 3.00 to 1.00 but
less than or equal to 3.50 to 1.00, 50% of Excess Cash Flow for such fiscal
year, (c) greater than 2.50 to 1.00 but less than or equal to 3.00 to 1.00, 25%
of Excess Cash Flow for such fiscal year and (d) less than or equal to 2.50 to
1.00, 0% of Excess Cash Flow for such fiscal year.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means June 16, 2016.

 

“Effective Date Loan Parties” means (i) Holdings, (ii) each Domestic Loan Party
that was a Restricted Subsidiary of Holdings (including the Borrower) on or
prior to the Effective Date and (iii) each other Subsidiary of Holdings that is
a Loan Party as of the Effective Date (if any).

 

“Effective Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness in the reasonable determination of the Administrative Agent and the
Borrower and consistent with generally accepted financial practices, taking into
account the applicable interest rate margins, any interest rate floors (the
effect of which floors shall be determined in a manner set forth in the proviso
below) or similar devices and all fees , including upfront or similar fees or
original issue discount (amortized over the shorter of (a) the remaining
Weighted Average Life to Maturity of such Indebtedness and (b) the four years
following the date of incurrence thereof) payable generally to lenders or other
institutions providing such Indebtedness, but excluding any arrangement,
syndication, commitment, prepayment, structuring, ticking or other similar fees
payable in connection therewith that are not generally shared with all relevant
syndicate Lenders and, if applicable, consent fees for an amendment paid
generally to consenting Lenders; provided that with respect to any Indebtedness
that includes a “LIBOR floor” or “Base Rate floor,” (i) to the extent that the
LIBO Rate or Alternate Base Rate (without giving effect to any floors in such
definitions), as applicable, on the date that the Effective Yield is being
calculated is less than such floor, the amount of such difference shall be
deemed added to the interest rate margin for such Indebtedness for the purpose
of calculating the Effective Yield and (ii) to the extent that the LIBO Rate or
Alternate Base Rate (without giving effect to any floors in such definitions),
as applicable, on the date that the Effective Yield is being calculated is
greater than such floor, then the floor shall be disregarded in calculating the
Effective Yield.

 

 36 

 

 

“Electing Guarantor” any Excluded Subsidiary organized in a Covered Jurisdiction
that, at the option and in the sole discretion of the Borrower, has been
designated a Subsidiary Loan Party.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than Holdings, any Intermediate
Parent, the Borrower or any of their respective Affiliates), other than, in each
case, (i) a natural person, (ii) a Defaulting Lender or (iii) a Disqualified
Lender. Notwithstanding the foregoing, each Loan Party and the Lenders
acknowledge and agree that the Administrative Agent shall have no responsibility
or liability for monitoring or enforcing the list of Disqualified Lenders or for
any assignment made to a Disqualified Lender unless (A) such assignment resulted
from the Administrative Agent’s gross negligence, bad faith or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (B) such assignment resulted from a material breach
of the Loan Documents by the Administrative Agent (as determined by a court of
competent jurisdiction in a final and non-appealable judgment).

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means all applicable treaties, rules, regulations, codes,
ordinances, judgments, orders, decrees and other applicable Requirements of Law,
and all applicable injunctions or binding agreements issued, promulgated or
entered into by or with any Governmental Authority, in each instance relating to
the protection of the environment, to preservation or reclamation of natural
resources, to Release or threatened Release of any Hazardous Material or to the
extent relating to exposure to Hazardous Materials, to health or safety matters.

 

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities) directly or indirectly resulting from or based upon (a) any actual
or alleged violation of any Environmental Law or permit, license or approval
issued thereunder, (b) the generation, use, handling, transportation, storage,
or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Financing” means the contribution by the Sponsor, the Management
Investors and the other Investors on or prior to the Effective Date, directly or
indirectly of cash equity contributions to Holdings or, solely to the extent
used on the Effective Date for the purposes described in clause (iv) of the
definition of “Debt Repayment,” a Holdings Parent.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person (whether evidenced by
share certificates (or similar) or not).

 

 37 

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA, of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) a determination that any Plan is, or is expected
to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code); (e) the incurrence by a Loan Party or any ERISA
Affiliate of any liability under Title IV of ERISA (other than premiums due and
not delinquent under Section 4007 of ERISA) with respect to the termination of
any Plan or by application of Section 4069 of ERISA with respect to any
terminated plan; (f) the receipt by a Loan Party or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan, or to an
intention to terminate or to appoint a trustee to administer any plan or plans
in respect of which such Loan Party or ERISA Affiliate would be deemed to be an
employer under Section 4069 of ERISA; (g) the incurrence by a Loan Party or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (h) the receipt by a Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability, or the failure of a Loan Party or any ERISA Affiliate to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to any Withdrawal Liability; or (i) the
withdrawal of a Loan Party or any ERISA Affiliate from a Plan subject to Section
4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA.

 

“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness paid into an escrow account with an independent escrow
agent on the date of the applicable offering or incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

 38 

 

 

“EURIBOR” means, for any Interest Period with respect to a Eurodollar Borrowing
denominated in Euros, the rate per annum equal to (i) the Euro interbank offered
rate administered by the European Money Markets Institute (or such other
commercially available source providing quotations of that rate as may be
designated by the Administrative Agent from time to time, including any Person
that takes over administration of the rate) displayed on page EURIBOR01 of the
Thomson Reuters screen (or on the appropriate page of such other information
service which publishes that rate from time to time in place of Thomson Reuters)
at approximately 11:00 a.m., Brussels time, two TARGET Days prior to the
commencement of such Interest Period, for Euro deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (ii) if such published rate is not available at such time for any
reason, then the “EURIBOR” for such Interest Period shall be the Interpolated
Rate.

 

“Euro” or “€” means the lawful single currency of the Participating Member
States.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to (i) the Adjusted LIBO Rate (in the case of Loans
denominated in Dollars or any Alternative Currency other than Canadian Dollars
and Euros), (ii) the Adjusted BA Rate (in the case of Revolving Loans
denominated in Canadian Dollars) or (iii) Adjusted EURIBOR (in the case of Loans
denominated in Euros).

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(a)          the sum, without duplication, of:

 

(i)          Consolidated Net Income for such period,

 

(ii)         an amount equal to the amount of all Non-Cash Charges to the extent
deducted in arriving at such Consolidated Net Income,

 

(iii)        decreases in Consolidated Working Capital, and

 

(iv)        an amount equal to the aggregate net non-cash loss on dispositions
by Holdings and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; less

 

(b)          the sum, without duplication, of:

 

(i)          an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (including any amounts included in
Consolidated Net Income of proceeds received or due from business interruption
insurance or reimbursement of expenses and charges pursuant to indemnification
and other reimbursement provisions in connection with any acquisition or other
Investment or any disposition of any asset permitted under this Agreement to the
extent such amounts are due but not received during such period) and cash
charges, expenditures and losses added to (or excluded from the determination
of) Consolidated Net Income pursuant to clauses (a) through (k) of the
definition of “Consolidated Net Income” (other than cash charges in respect of
Transaction Costs paid on or about the Effective Date to the extent financed
with the proceeds of long-term Indebtedness incurred on the Effective Date),

 

 39 

 

 

(ii)         without duplication of amounts deducted pursuant to clause (xii)
below in prior fiscal years, the amount of capital expenditures and intellectual
property development expenditures made in cash or accrued during such period,
except to the extent that such expenditures were financed with the proceeds of
long-term Indebtedness of Holdings and its Restricted Subsidiaries,

 

(iii)        the aggregate amount of all principal payments of Indebtedness
(including (1) Second Lien Term Loans, (2) the principal component of payments
in respect of Capitalized Leases and (3) the amount of any mandatory prepayment
of Loans to the extent required due to a Disposition that resulted in an
increase to Consolidated Net Income and not in excess of the amount of such
increase, but excluding all other prepayments of Term Loans or other Senior
Secured First Lien Indebtedness and all prepayments of revolving loans
(including Revolving Loans (except to the extent the prepayment thereof reduces
the Borrower’s prepayment obligation pursuant to clause (i) of the proviso to
the first sentence of Section 2.11(d)) made during such period, other than (A)
in respect of any revolving credit facility except to the extent there is an
equivalent permanent reduction in commitments thereunder and (B) to the extent
financed with the proceeds of other long-term Indebtedness of Holdings or its
Restricted Subsidiaries,

 

(iv)        an amount equal to the aggregate net non-cash gain on dispositions
by Holdings and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

 

(v)         increases in Consolidated Working Capital for such period,

 

(vi)        cash payments by Holdings and its Restricted Subsidiaries during
such period in respect of long-term liabilities of Holdings and its Restricted
Subsidiaries other than Indebtedness,

 

(vii)       without duplication of amounts deducted pursuant to clause (xii)
below in prior fiscal years, the amount of Investments (other than Investments
in Permitted Investments) and acquisitions made in accordance with Section 6.04
(other than Investments pursuant to Section 6.04(a), (c), (e)(ii), (g), (k),
(o), (p), (q) or (hh)) to the extent that such Investments and acquisitions were
not financed with the proceeds of long-term Indebtedness of Holdings or its
Restricted Subsidiaries,

 

 40 

 

 

(viii)      the amount of dividends and other Restricted Payments (including the
amount of Tax Distributions made by the Borrower during such period or payable
after such period in respect of income generated during such period) pursuant to
Section 6.07(a) (other than pursuant to Section 6.07(a)(i), (a)(ii), (a)(vi),
(a)(viii), (a)(xiii), (a)(xv) or (a)(xvii)), in each case to the extent not
deducted in arriving at Consolidated Net Income) and paid in cash during such
period or payable in respect of such period, to the extent such dividends and
Restricted Payments were not financed with the proceeds of long-term
Indebtedness of Holdings or its Restricted Subsidiaries; provided that any
amount deducted for such period in respect of amounts payable during a
subsequent period shall not be deducted in any subsequent period and, to the
extent not actually paid during such subsequent period, shall be added to Excess
Cash Flow for such subsequent period;

 

(ix)         the aggregate amount of payments and expenditures actually made by
Holdings and its Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees and restructuring charges) to the
extent that such payments and expenditures are not expensed during such period,

 

(x)          cash payments by Holdings and its Restricted Subsidiaries during
such period in respect of Non-Cash Charges included in the calculation of
Consolidated Net Income in any prior period,

 

(xi)         the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings and its Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness, in each case to the extent not deducted in determining
Consolidated Net Income,

 

(xii)        at the option of the Borrower, and without duplication of amounts
deducted from Excess Cash Flow in prior periods, (1) the aggregate consideration
required to be paid in cash by the Borrower or any of the Restricted
Subsidiaries pursuant to binding contracts, commitments, letters of intent or
purchase orders (the “Contract Consideration”), in each case, entered into prior
to or during such period, or at the option of the Borrower, after the applicable
period and prior to the applicable Excess Cash Flow due date, and (2) to the
extent set forth in a certificate of a Financial Officer delivered to the
Administrative Agent at or before the time the Compliance Certificate for the
period ending simultaneously with such Test Period is required to be delivered
pursuant to Section 5.01(d) (which shall be satisfied if such certification is
included in the Compliance Certificate), the aggregate amount of cash that is
reasonably expected to be paid in respect of planned cash expenditures by the
Borrower or any of the Restricted Subsidiaries (the “Planned Expenditures”), in
the case of each of clauses (1) and (2), relating to Permitted Acquisitions,
other Investments (other than Investments in Permitted Investments pursuant to
Section 6.04(a) and Investments pursuant to Section 6.04(a), (c), (e)(ii), (g),
(k), (o), (p), (q) or (hh)), restructuring charges, or capital expenditures
(including Capitalized Software Expenditures or other purchases or development
of Intellectual Property) to be consummated or made during a subsequent Test
Period (and in the case of Planned Expenditures, the immediately succeeding
fiscal year); provided, that to the extent the aggregate amount of internally
generated cash actually utilized to finance such Permitted Acquisitions,
Investments, restructuring charges or capital expenditures during such Test
Period is less than the Contract Consideration and Planned Expenditures, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such Test Period, and

 

 41 

 

 

(xiii)       the amount of taxes (including penalties and interest) paid in cash
and/or tax reserves set aside or payable (without duplication) in such period to
the extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period; and

 

(xiv)      the aggregate amount of Transaction Costs incurred during such
period.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

 

“Exchange Rate” means, on any day, for purposes of determining the Dollar Amount
of any currency, the currency exchange rate at which such other currency may be
exchanged into Dollars at the time of determination based on such rate in effect
on the First Business Day of the Fiscal Quarter of Holdings in which such
determination occurs or in respect of which such determination is made, for the
most recently ended fiscal month of Holdings, as reasonably determined in good
faith by the Borrower based on commonly used financial reporting sources;
provided further that, if an amount that is to otherwise be converted using the
foregoing methodology has been hedged, swapped or otherwise effectively
converted into another currency pursuant to a Swap Agreement to which any Loan
Party is a party, the currency exchange rate so utilized for that amount shall
be as set forth in such Swap Agreement (copies of which shall be made available
to the Administrative Agent upon request).

 

“Excluded Affiliates” means any employees of (a) any Affiliate of any Joint Lead
Arranger that are engaged as principals primarily in private equity, mezzanine
financing or venture capital transactions and (b) any Joint Lead Arranger
engaged directly or indirectly in the sale of the Acquired Companies as
representatives of the Acquired Companies (other than, in the case of clauses
(a) and (b) above, (x) such employees that are required, in accordance with
industry regulations or such Joint Lead Arranger’s (or its Affiliate’s) internal
policies and procedures, to act in a supervisory capacity or (y) such Joint Lead
Arranger’s (or its Affiliate’s) internal legal, compliance, risk management,
credit or investment committee members).

 

 42 

 

 

“Excluded Assets” means (a) any fee-owned real property that is not Material
Real Property and all leasehold (including ground lease) interests in real
property (including requirements to deliver landlord lien waivers, estoppels and
collateral access letters), (b) motor vehicles and other assets subject to
certificates of title or ownership, (c) letter of credit rights (except to the
extent constituting supporting obligations (as defined under the UCC) in which a
security interest can be perfected with the filing of a UCC-1 financing
statement or similar financing statements in the jurisdiction of organization of
a Foreign Loan Party), (d) commercial tort claims, (e) Excluded Equity
Interests, (f) any lease, contract, license, sublicense, other agreement or
document, government approval, charter, authorization or franchise (or any asset
subject to such agreement or arrangement) with any Person if, to the extent and
for so long as, the grant of a Lien thereon to secure the Secured Obligations
would require the consent of a third party (unless such consent has been
received) or violate or invalidate, constitute a breach of or a default under,
or create a right of termination in favor of any party (other than any Loan
Party) to, such lease, contract, license, sublicense, other agreement or
document, government approval, charter, authorization or franchise (but after
giving effect to the applicable anti-non-assignment provisions of the Uniform
Commercial Code, or any other applicable Requirements of Law), (g) any asset
subject to a Lien of the type permitted by Section 6.02(iv) (whether or not
incurred pursuant to such Section) or a Lien permitted by Section 6.02(xi), in
the case of Liens permitted by Section 6.02(xi) if, to the extent and for so
long as the grant of a Lien thereon to secure the Secured Obligations
constitutes a breach of or a default under, or creates a right of termination in
favor of any party (other than any Loan Party) to, any agreement pursuant to
which such Lien has been created (but after giving effect to the applicable
anti-non-assignment provisions of the Uniform Commercial Code, or any other
applicable Requirements of Law), (h) any intent-to-use trademark applications
filed in the United States Patent and Trademark Office, pursuant to Section 1(b)
of the Lanham Act, 15 U.S.C. Section 1051, prior to the accepted filing of a
“Statement of Use” and issuance of a “Certificate of Registration” pursuant to
Section 1(d) of the Lanham Act or an accepted filing of an “Amendment to Allege
Use” whereby such intent-to-use trademark application is converted to a “use in
commerce” application pursuant to Section 1(c) of the Lanham Act and any other
Intellectual Property in any jurisdiction where such pledge or security interest
would cause the invalidation or abandonment of such Intellectual Property under
applicable law, (i) any asset (including Equity Interests) if, to the extent and
for so long as the grant of a Lien thereon to secure the Secured Obligations is
prohibited by any Requirements of Law, rule or regulation, contractual
obligation existing on the Effective Date (or, if later, the date the Person
owning the asset becomes a Restricted Subsidiary, so long as the applicable
contractual obligation was not entered into in contemplation of such Person
becoming a Restricted Subsidiary) or agreements with any Governmental Authority
(other than to the extent that any such prohibition would be rendered
ineffective pursuant to the applicable anti-non-assignment provisions of the
Uniform Commercial Code, or any other applicable Requirements of Law) or which
would require consent, approval, license or authorization from any Governmental
Authority or regulatory authority (provided that there shall be no requirement
to obtain the consent of any governmental authority or third party, including,
without limitation, no requirement to comply with the Federal Assignment of
Claims Act or any similar statute), unless such consent, approval, license or
authorization has been received, (j) margin stock (within the meaning of
Regulation U of the Board of Governors, as in effect from time to time) and
pledges and security interests prohibited by applicable law, rule or regulation
or agreements with any Governmental Authority, (k) Securitization Assets, (l)
cash and Permitted Investments (other than cash and Permitted Investments
representing proceeds of other “Collateral”), any Deposit Account (as defined in
the Collateral Agreement), Securities Account (as defined in the Collateral
Agreement), commodities account or similar account (including securities
entitlements and related assets) (except in each case to the extent perfected
solely through the filing of a UCC financing statement or similar financing
statement in the applicable Covered Jurisdiction) and any other assets requiring
perfection through control agreements or perfection by “control”, (m) other than
with respect to the pledge of Equity Interests by a Loan Party (in the case of a
Foreign Loan Party, to the extent required by the Guaranty and Security
Principles), any assets located or titled outside of such Loan Party’s
jurisdiction of organization, (n) any assets to the extent that the granting of
a Lien thereon to secure the Secured Obligations could reasonably be expected to
result in adverse (other than de minimis consequences) tax consequences or
adverse regulatory consequences, in each case, as reasonably determined by the
Borrower; and (o) any assets with respect to which, in the reasonable judgment
of the Administrative Agent and the Borrower (as agreed to in writing), the cost
or other consequences (including adverse tax consequences of pledging such
assets shall be excessive in view of the benefits to be obtained by the Lenders
therefrom).

 

 43 

 

 

“Excluded Equity Interests” means Equity Interests in any (a) Unrestricted
Subsidiary, (b) Immaterial Subsidiary, (c) Subsidiary of a Domestic Subsidiary
that is a CFC (except that up to 65% of the equity interests of any CFC that is
owned directly and indirectly by Loan Parties that are not CFCs, other than a
U.S. Loan Party described in clause (e) of this definition of “Excluded Equity
Interests,” shall not be Excluded Equity Interests), (d) joint ventures and
Non-Wholly Owned Subsidiaries, (e) any Domestic Subsidiary that has no material
assets other than the equity and/or debt of one or more CFCs and cash or cash
equivalents (except that up to 65% of the equity interests of any such
Subsidiary shall not be Excluded Equity Interests), (f) not-for-profit
Subsidiary, captive insurance company or special purpose securitization vehicle
(or similar entity), including any Securitization Subsidiary.

 

“Excluded Information” has the meaning assigned to such term in Section
2.11(a)(ii)(A).

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary of Holdings, (b) each Subsidiary listed on Schedule 1.01, (c) any
Subsidiary that is prohibited by applicable law, rule or regulation or
contractual obligation existing on the Effective Date or, if later, the date
such Subsidiary first becomes a Restricted Subsidiary (but, in the case of a
contractual obligation, to the extent not incurred in contemplation of such
Subsidiary becoming a Restricted Subsidiary), from guaranteeing the Secured
Obligations or which would require any governmental or regulatory consent, or
third party consent, approval, license or authorization to do so, unless such
consent, approval, license or authorization has been obtained, (d) any
Immaterial Subsidiary, (e) any Subsidiary to the extent the provision of a
Guarantee by such Subsidiary could reasonably be expected to result in adverse
(other than a de minimis consequence) tax consequences as reasonably determined
by the Borrower, (f) any Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent and the Borrower (as agreed in writing),
the cost, burden or other consequences of providing the Guarantee shall be
excessive in view of the benefits to be obtained by the Lenders therefrom, (g)
any Subsidiary that is (or, if it were a Loan Party, would be) an “investment
company” under the Investment Company Act of 1940, as amended, (h) any not-for
profit Subsidiaries, captive insurance companies or other special purpose
subsidiaries, (i) any Subsidiary that is organized under the laws of a
jurisdiction other than any Covered Jurisdiction, (j) any direct or indirect
Subsidiary of a CFC that is a direct or indirect Subsidiary of Intermediate U.S.
Holdings, the Borrower or any other Domestic Subsidiary), (k) any direct or
indirect Foreign Subsidiary of Intermediate U.S. Holdings or of any other
Domestic Subsidiary that is a CFC, (l) any special purpose securitization
vehicle (or similar entity), including any Securitization Subsidiary, (m) any
Domestic Subsidiary that has no material assets other than the equity and/or
debt of one or more CFCs and cash or cash equivalents, (n) each Unrestricted
Subsidiary, (o) any Subsidiary for which the providing of a Guarantee could
reasonably be expected to result in any violation or breach of, or conflict
with, fiduciary duties of such Subsidiary’s officers, directors (or other
governing body) or managers and (p) any Restricted Subsidiary acquired pursuant
to a Permitted Acquisition (or other Investment not prohibited by this
Agreement) financed with Indebtedness permitted under Section 6.01 hereof as
assumed Indebtedness and any Restricted Subsidiary thereof that Guarantees such
Indebtedness, in each case to the extent such Indebtedness prohibits such
Subsidiary from becoming a Loan Guarantor; provided that any Immaterial
Subsidiary that is a signatory to any Collateral Agreement or the Guarantee
Agreement shall be deemed not to be an Excluded Subsidiary for purposes of this
Agreement and the other Loan Documents unless the Borrower has otherwise
notified the Administrative Agent.

 

 44 

 

 

“Excluded Swap Obligation” means, with respect to any Loan Guarantor at any
time, any Secured Swap Obligation under any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act, if, and to the extent that, all or a portion of the guarantee of
such Loan Guarantor of, or the grant by such Loan Guarantor of a security
interest to secure, such Secured Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Guarantor’s
failure for any reason to constitute an “eligible contract participant,” as
defined in the Commodity Exchange Act (determined after giving effect to any
“Keepwell”, support or other agreement for the benefit of such Loan Guarantor,
at the time such guarantee or grant of a security interest becomes effective
with respect to such related Secured Swap Obligation). If a Secured Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Secured Swap Obligation that
is attributable to swaps that are or would be rendered illegal due to such
guarantee or security interest.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on (or measured by) such recipient’s net income
(however denominated) and franchise Taxes imposed on it (in lieu of net income
Taxes) by a jurisdiction (i) as a result of such recipient being organized or
having its principal office or, in the case of any Lender, its applicable
lending office in such jurisdiction, or (ii) Other Connection Taxes, (b) any
branch profits tax imposed under Section 884(a) of the Code, or any similar Tax,
imposed by any jurisdiction described in clause (a) above, (c) any withholding
Tax imposed pursuant to FATCA, (d) any withholding Tax that is attributable to a
Lender’s failure to comply with Section 2.17(e) and (e) except in the case of an
assignee pursuant to a request by the Borrower under Section 2.19 hereto, any
withholding Taxes imposed on amounts payable to a Lender pursuant to a
Requirement of Law in effect at the time such Lender becomes a party hereto (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding Tax under Section 2.17(a).

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
thereto), any current or future Treasury regulations thereunder or other
official administrative interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code as of the date of this
Agreement (or any amended or successor version described above) and any
intergovernmental agreements implementing the foregoing or any treaty,
regulation or law implementing any such intergovernmental agreement.

 

 45 

 

 

“FCPA” has the meaning specified in Section 3.16(a).

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that the Federal Funds Effective Rate, if negative, shall be deemed to
be 0.00%.

 

“Fee Letter” means the fee letter among the Borrower, the Joint Lead Arrangers,
the Joint Lead Arrangers’ respective Affiliates party thereto, and the other
parties thereto dated as of December 14, 2015.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or corporate controller of Holdings or the Borrower, as
applicable.

 

“Financial Performance Covenant” means the covenant set forth in Section 6.11.

 

“Financing Transactions” means (a) the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is to be a party, (b) the
borrowing of Loans hereunder and the use of the proceeds thereof, (c) the
execution, delivery and performance by each Loan Party of the Second Lien Loan
Documents to which it is to be a party, (d) the borrowing of the Second Lien
Term Loans and the use of proceeds thereof, (e) the issuance, amendment or
extension of Letters of Credit hereunder and the use of proceeds thereof and (f)
the Equity Financing.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

 

“Foreign Lender” means a Lender that is not a United States Person (as defined
in Section 7701(a)(30) of the Code).

 

“Foreign Loan Party” means any Loan Party other than a Domestic Loan Party.

 

 46 

 

 

“Foreign Security Documents” means (a) the Dutch Security Documents; (b) the
Luxembourg Share Pledge Agreement; (c) the UK Security Documents; (d) the Irish
Security Documents; and (e) such other documents as are customary for the
jurisdiction of incorporation of the Foreign Loan Parties and the location of
the assets of the Foreign Loan Parties.

 

“Foreign Subsidiary” means any Restricted Subsidiary of Holdings other than a
Domestic Subsidiary.

 

“Fronting Exposure Cap” means, with respect to each Issuing Bank, the product of
(i) the Letter of Credit Sublimit multiplied by (ii) the Applicable Percentage
of such Issuing Bank (or its affiliated Revolving Lender). The initial amount of
each Issuing Bank’s Fronting Exposure Cap is set forth on Schedule 2.01(C).

 

“Funded Debt” means all Indebtedness of Holdings and its Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, (a) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under FASB
Accounting Standards Codification 825-Financial Instruments, or any successor
thereto (including pursuant to the FASB Accounting Standards Codification), to
value any Indebtedness of any subsidiary at “fair value,” as defined therein and
(b) the amount of any Indebtedness under GAAP with respect to Capital Lease
Obligations shall be determined in accordance with the definition of Capital
Lease Obligations.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

 

“Governmental Authority” means the government of the United States of America,
Luxembourg, the United Kingdom, the Netherlands, Ireland, any other nation or
any political subdivision thereof, whether federal, state, provincial,
territorial, local or otherwise, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government in any jurisdiction (including any supra national
bodies such as the European Union or the European Central Bank).

 

 47 

 

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantee Agreement” means the Master Guarantee Agreement among the Loan
Parties and the Administrative Agent, substantially in the form of Exhibit B.

 

“Guaranty and Security Principles” means the Guaranty and Security Principles
set forth on Schedule 1.12.

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
hazardous or toxic substances, wastes, chemicals, pollutants, contaminants of
any nature and in any form regulated pursuant to any Environmental Law.

 

“Holdings” has the meaning given to such term in the preliminary statements
hereto.

 

“Holdings Audited Financial Statements” means the audited consolidated balance
sheet and the related consolidated statements of income and retained earnings
and statement of cash flows of Holdings and its subsidiaries for the fiscal year
ending December 31, 2015.

 

“Holdings Parent” means any direct or indirect parent company of Holdings.

 

 48 

 

 

“Holdings Parent Specified Expenses” shall mean any charge, tax or expense
incurred or accrued by any Holdings Parent during any period to the extent that
Holdings has made a Restricted Payment (or has made any Investment in lieu
thereof pursuant to Section 6.04(l)) to any Holdings Parent in respect thereof
pursuant to Section 6.07(a)(vii), but in each case limited to the amount of such
Restricted Payment or Investment.

 

“ICE LIBOR” has the meaning assigned to such term in the definition of
“Alternate Base Rate.”

 

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(3).

 

“Identified Qualifying Lenders” has the meaning specified in
Section 2.11(a)(ii)(D)(3).

 

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.

 

 49 

 

 

“Incremental Cap” means, as of any date of determination, the sum of
(I)(a) $100,000,000 (minus amounts incurred following the 2017 Amendment
Effective Date and prior to the date of determination in respect of all
Incremental Facilities, Incremental Equivalent Debt and Indebtedness incurred
under Section 6.01(a)(xx)(B), in each case, incurred in reliance on this clause
(a), and all amounts incurred pursuant to clause (A)(I)(x) of Section
6.01(a)(xv) or clause (A)(I)(x) of Section 6.01(a)(xvi)), provided that the
maximum amount deducted pursuant to this clause (I)(a) shall not exceed
$100,000,000), plus (b)(i) the aggregate principal amount of all Term Loans
voluntarily prepaid pursuant to Section 2.11(a)(i), (ii) the aggregate amount of
all Term Loans repurchased and prepaid pursuant to Section 2.11(a)(ii) or
otherwise in a manner not prohibited by Section 9.04(g), (iii) all reductions of
Revolving Commitments pursuant to Section 2.08(b) and (iv) the aggregate
principal amount of all Incremental Facilities and Incremental Equivalent Debt
and all “Incremental Facilities” and “Incremental Equivalent Debt” under and as
defined in the Second Lien Loan Documents voluntarily prepaid or repurchased, in
each case prior to such date (other than, in each case, prepayments, repurchases
and commitment reductions (A) made with the proceeds of the incurrence of Credit
Agreement Refinancing Indebtedness or other long-term Indebtedness or (B) of
Incremental Facilities or Incremental Equivalent Debt (or “Incremental
Facilities” and “Incremental Equivalent Debt” under and as defined in the Second
Lien Loan Documents) that had been incurred in reliance on the following clause
(II) or in reliance on the corresponding ratio-based basket in the Second Lien
Credit Agreement) (the sum of the amounts set forth in this clause (b), the
“Voluntary Prepayment Amount”) (minus the amount of all Incremental Facilities
and all Incremental Equivalent Debt incurred in reliance on the this clause (b))
plus (II) the maximum aggregate principal amount that can be incurred without
causing the Senior Secured First Lien Net Leverage Ratio, after giving effect to
the incurrence of any such Incremental Facility, Incremental Equivalent Debt or
Indebtedness incurred in reliance on Section 6.01(a)(xx)(B) (which shall assume
that the full amount of any Incremental Revolving Commitment Increase and
Additional/Replacement Revolving Commitments being established at such time are
fully drawn and without deducting in calculating the numerator of such Senior
Secured First Lien Net Leverage Ratio any cash proceeds thereof, provided that
to the extent the proceeds of any such Incremental Facility, Incremental
Equivalent Debt or Indebtedness incurred in reliance on Section 6.01(a)(xx)(B)
are to be used to repay Indebtedness it shall not limit the Borrower’s ability
to give pro forma effect to such repayment and all other adjustments
contemplated by the definition of “Pro Forma Basis”) and the use of proceeds
thereof, on a Pro Forma Basis (but without giving effect to any simultaneous
incurrence of any Incremental Facility, Incremental Equivalent Debt or
Indebtedness incurred in reliance on Section 6.01(a)(xx)(B) made pursuant to the
foregoing clause (I)), to exceed 4.50 to 1.00 for the most recent Test Period
ended; provided, that in the case of an Incremental Facility, Incremental
Equivalent Debt or Indebtedness incurred in reliance on Section 6.01(a)(xx)(B)
that is secured by the Collateral on a junior lien basis to the Secured
Obligations, in lieu of complying with the Senior Secured First Lien Net
Leverage Ratio set forth above in this clause (II), the Senior Secured Net
Leverage Ratio, after giving effect to the incurrence of such junior lien
Incremental Facility, Incremental Equivalent Debt or Indebtedness incurred in
reliance on Section 6.01(a)(xx)(B) (without deducting in calculating the
numerator of such Senior Secured Net Leverage Ratio any cash proceeds thereof,
provided that to the extent the proceeds of any such Incremental Facility,
Incremental Equivalent Debt or Indebtedness incurred in reliance on Section
6.01(a)(xx)(B) are to be used to repay Indebtedness it shall not limit the
Borrower’s ability to give pro forma effect to such repayment and all other
adjustments contemplated by the definition of “Pro Forma Basis”) and the use of
proceeds thereof, shall not exceed 5.20 to 1.00 on a Pro Forma Basis for the
most recent Test Period ended; provided, further, that if such Incremental
Facility, Incremental Equivalent Debt or Indebtedness incurred in reliance on
Section 6.01(a)(xx)(B) is unsecured, in lieu of complying with the Senior
Secured First Lien Net Leverage Ratio set forth above in this clause (II), the
Total Net Leverage Ratio, after giving effect to the incurrence of such
unsecured Incremental Facility, Incremental Equivalent Debt or Indebtedness
incurred in reliance on Section 6.01(a)(xx)(B) (without deducting in calculating
the numerator of such Total Net Leverage Ratio any cash proceeds thereof,
provided that to the extent the proceeds of any such Incremental Facility,
Incremental Equivalent Debt or Indebtedness incurred in reliance on Section
6.01(a)(xx)(B) are to be used to repay Indebtedness it shall not limit the
Borrower’s ability to give pro forma effect to such repayment and all other
adjustments contemplated by the definition of “Pro Forma Basis”) and the use of
proceeds thereof, shall not exceed 5.20 to 1.00 on a Pro Forma Basis for the
most recent Test Period ended. Any ratio calculated for purposes of determining
the “Incremental Cap” shall be calculated on a Pro Forma Basis for the most
recent Test Period ended and subject to Section 1.06 to the extent applicable
and, at the option of the Borrower, any unfunded Incremental Facility,
Incremental Equivalent Debt or Indebtedness incurred in reliance on Section
6.01(a)(xx)(B) may be tested at the time of the initial funding in lieu of the
time of establishment. Loans may be incurred under both clauses (I) and (II),
and proceeds from any such incurrence may be utilized in a single transaction by
first calculating the incurrence under clause (II) above and then calculating
the incurrence under clause (I) above) (if any) and, for the avoidance of doubt,
the Senior Secured First Lien Net Leverage Ratio, Senior Secured Net Leverage
Ratio or Total Net Leverage Ratio, as applicable shall be permitted to exceed
the maximum ratio set forth in clause (II) above to the extent of such amounts
incurred in reliance on clause (I) at substantially the same time. Unless the
Borrower otherwise elects in writing to the Administrative Agent, the Borrower
shall be deemed to have used amounts, if any, that are available under clause
(II) above prior to the utilization of amounts under clause (I) above.

 

“Incremental Equivalent Debt” has the meaning assigned to such term in Section
6.01(a)(xxiii).

 

“Incremental Facility” has the meaning assigned to such term in Section 2.20(a).

 

 50 

 

 

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(d).

 

“Incremental Loan” has the meaning assigned to such term in Section 2.20(a).

 

“Incremental Revolving Commitment Increase” has the meaning assigned to such
term in Section 2.20(a).

 

“Incremental Term Facility” has the meaning assigned to such term in Section
2.20(a).

 

“Incremental Term Increase” has the meaning assigned to such term in Section
2.20(a).

 

“Incremental Term Loan” means any Term Loan provided under any Incremental
Facility.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (x) trade
accounts payable in the ordinary course of business, (y) any earn-out obligation
until such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP and if not paid after being due and payable and (z)
expenses accrued in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances; provided that the
term “Indebtedness” shall not include (i) deferred or prepaid revenue, deferred
tax liabilities, liabilities associated with customer prepayments and deposits
and any such obligations incurred under ERISA and other accrued obligations
(including transfer pricing), and customary obligations under employment
agreements and deferred compensation, (ii) purchase price holdbacks in respect
of a portion of the purchase price of an asset to satisfy warranty, indemnity or
other unperformed obligations of the seller, or other contingent post-closing
purchase price adjustments, non-compete or consulting obligations, (iii) any
obligations attributable to the exercise of appraisal rights and the settlement
of any claims or actions (whether actual, contingent or potential) with respect
thereto, (iv) Indebtedness of any Person that is a Holdings Parent appearing on
the balance sheet of Holdings or the Borrower, or solely by reason of push down
accounting under GAAP, or (v) for the avoidance of doubt, any Qualified Equity
Interests issued by Holdings or the Borrower. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of
Indebtedness of any Person for purposes of clause (e) above shall (unless such
Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the fair
market value of the property encumbered thereby as determined by such Person in
good faith. For all purposes hereof, the Indebtedness of the Borrower and the
Restricted Subsidiaries shall exclude intercompany liabilities arising from
their cash management, tax, and accounting operations and intercompany loans,
advances or Indebtedness having a term not exceeding 364 days (inclusive of any
rollover or extensions of terms) and made in the ordinary course of business.

 

 51 

 

 

“Indemnified Taxes” means all Taxes, other than Excluded Taxes and Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in Section 9.12(a).

 

“Information Memorandum” means the Confidential Information Memorandum dated
April 28, 2016, relating to Holdings and the Transactions.

 

“Initial Dollar Term Commitment” means, with respect to each Initial Dollar Term
Lender, the commitment, if any, of such Lender to make an Initial Dollar Term
Loan under the Initial Dollar Term Facility on the 2017 Amendment Effective Date
pursuant to the Refinancing and Incremental Amendment. As of the 2017 Amendment
Effective Date, the total Initial Dollar Term Commitment is $960,000,000.

 

“Initial Dollar Term Facility” means, at any time, (a) prior to the 2017
Amendment Effective Date, the aggregate Initial Dollar Term Commitments of all
Initial Dollar Term Lenders at such time and (b) thereafter, the aggregate
Initial Dollar Term Loans of all Initial Dollar Term Lenders at such time.

 

“Initial Dollar Term Lender” means a Lender with an Initial Dollar Term
Commitment or an outstanding Initial Dollar Term Loan.

 

“Initial Dollar Term Loans” means the Term Loans made on the 2017 Amendment
Effective Date by the Initial Dollar Term Lenders pursuant to the Initial Dollar
Term Commitments in accordance with the Refinancing and Incremental Amendment.

 

“Initial Euro Term Commitment” means, with respect to each Initial Euro Term
Lender, the commitment, if any, of such Lender to make an Initial Euro Term Loan
under the Initial Euro Term Facility on the 2017 Amendment Effective Date
pursuant to the Refinancing and Incremental Amendment. As of the 2017 Amendment
Effective Date, the total Initial Euro Term Commitment is €250,000,000.

 

“Initial Euro Term Facility” means, on and after the 2017 Amendment Effective
Date, the aggregate Initial Euro Term Loans of all Initial Euro Term Lenders at
such time.

 

 52 

 

 

“Initial Euro Term Lender” means a Lender with an Initial Euro Term Commitment
or an outstanding Initial Euro Term Loan.

 

“Initial Euro Term Loans” means the Term Loans made on the 2017 Amendment
Effective Date by the Initial Euro Term Lenders pursuant to the Initial Euro
Term Commitments in accordance with the Refinancing and Incremental Amendment.

 

“Initial Term Loans” means (a) the Loans made pursuant to Section 2.01(a) on the
Effective Date, (b) the Initial Dollar Term Loans and (c) the Initial Euro Term
Loans.

 

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

 

“Intellectual Property Security Agreements” means short-form security
agreements, suitable for filing with the United States Patent and Trademark
Office or the United States Copyright Office (as applicable), with respect to
any Trademarks, Patents and Copyrights that are registered, issued or
applied-for in the United States and that constitute Collateral.

 

“Intercompany License Agreement” means any cost sharing agreement, commission or
royalty agreement, license or sub-license agreement, distribution agreement,
services agreement, intellectual property rights transfer agreement or any
related agreements, in each case where all the parties to such agreement are one
or more of Holdings or a Restricted Subsidiary.

 

“Intercreditor Agreement” means the Pari Passu Intercreditor Agreement, the
Closing Date Intercreditor Agreement or the Junior Intercreditor Agreement, as
applicable.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last Business Day of the Interest Period applicable to
the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurodollar Borrowing and ending on the date that is one, two, three or six
months thereafter as selected by the Borrower in its Borrowing Request (or, if
available to each Lender participating therein, twelve months or any shorter
period as the Borrower may elect); provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month at the end of such Interest Period and (c) no Interest Period shall extend
beyond (i) in the case of Term Loans, the Term Maturity Date and (ii) in the
case of Revolving Loans, the Revolving Maturity Date. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

 53 

 

 

“Intermediate Lux Holdings” has the meaning given to such term in the
preliminary statements hereto.

 

“Intermediate Parent” means any Subsidiary of Holdings of which the Borrower is
a subsidiary.

 

“Intermediate U.S. Holdings” has the meaning given to such term in the
preliminary statements hereto.

 

“Interpolated Rate” means (a) in relation to the “LIBO Rate” for any Loan, the
rate which results from interpolating on a linear basis between: (i) the rate
displayed on pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or on any
successor or substitute page of such service) for the longest period (for which
that rate is available) which is less than the Interest Period and (ii) the rate
displayed on pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or on any
successor or substitute page of such service) for the shortest period (for which
that rate is available) which exceeds the Interest Period, each as of
approximately 11:00 A.M., London, England time, two (2) Business Days prior to
the commencement of such Interest Period or (b) in relation to “EURIBOR” for any
Loan, the rate which results from interpolating on a linear basis between: (i)
the rate displayed on page EURIBOR01 of the Thomson Reuters screen (or on any
successor or substitute page of such service) for the longest period (for which
that rate is available) which is less than the Interest Period and (ii) the rate
displayed on page EURIBOR01 of the Thomsen Reuters screen (or on any successor
or substitute page of such service) for the shortest period (for which that rate
is available) which exceeds the Interest Period, each as of approximately 11:00
A.M., London, England time, two (2) Business Days prior to the commencement of
such Interest Period; provided that the Interpolated Rate, if negative, shall be
deemed to be 0.00%.

 

 54 

 

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Holdings and
its Subsidiaries (i) intercompany advances arising from their cash management,
tax, and accounting operations and (ii) intercompany loans, advances, or
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business) or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person; provided that, in the event that any Investment is made by Holdings
or any Restricted Subsidiary in any Person through one or more other
substantially concurrent interim transfers of any amount through any other
Restricted Subsidiaries, then such other substantially concurrent interim
transfers shall be disregarded for purposes of Section 6.04. The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, minus
any cash payments actually received by such investor representing interest in
respect of such Investment (to the extent any such payment to be deducted does
not exceed the remaining principal amount of such Investment and without
duplication of amounts increasing the Available Amount or the Available Equity
Amount), but without any adjustment for write-downs or write-offs (including as
a result of forgiveness of any portion thereof) with respect to such loan or
advance after the date thereof, (b) any Investment in the form of a Guarantee
shall be equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof, as determined in good faith by a Financial Officer, (c) any
Investment in the form of a transfer of Equity Interests or other non-cash
property by the investor to the investee, including any such transfer in the
form of a capital contribution, shall be the fair market value (as determined in
good faith by a Financial Officer) of such Equity Interests or other property as
of the time of the transfer, minus any payments actually received by such
investor representing a return of capital of, or dividends or other
distributions in respect of, such Investment (to the extent such payments do not
exceed, in the aggregate, the original amount of such Investment and without
duplication of amounts increasing the Available Amount or the Available Equity
Amount), but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the date of such Investment, and (d) any Investment (other than any
Investment referred to in clause (a), (b) or (c) above) by the specified Person
in the form of a purchase or other acquisition for value of any Equity
Interests, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus (i) the cost of all additions thereto and
minus (ii) the amount of any portion of such Investment that has been repaid to
the investor in cash as a repayment of principal or a return of capital, and of
any cash payments actually received by such investor representing interest,
dividends or other distributions in respect of such Investment (to the extent
the amounts referred to in clause (ii) do not, in the aggregate, exceed the
original cost of such Investment plus the costs of additions thereto and without
duplication of amounts increasing the Available Amount or the Available Equity
Amount), but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the date of such Investment. For purposes of Section 6.04, if an
Investment involves the acquisition of more than one Person, the amount of such
Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer.

 

“Investor” means a holder of Equity Interests in Holdings (or any direct or
indirect parent thereof) (including, for the avoidance of doubt, the Sponsor).

 

“Irish Debenture” means the all asset debenture governed by Irish law and
entered into by each Foreign Loan Party incorporated in Ireland in favor of the
Collateral Agent.

 

 55 

 

 

“Irish Legal Reservations” means (i) the principle that equitable remedies may
be granted or refused at the discretion of the court, the limitation on
enforcement by laws relating to bankruptcy, insolvency, liquidation,
reorganization, resolution, court schemes, moratoria, administration and other
laws generally affecting the rights of creditors; (ii) the time barring of
claims under the Statute of Limitations Act 1957 (as amended) of Ireland and
defences of set-off or counterclaims and (iii) any other matters which are set
out as qualifications or reservations as to matters of Irish law in any legal
opinion delivered to the Administrative Agent or the Collateral Agent under any
provision of or otherwise in connection with any Loan Document.

 

“Irish Loan Guarantor” means a Loan Guarantor incorporated under the laws of
Ireland.

 

“Irish Perfection Requirements” shall mean the making of the appropriate
registrations, filings or notifications of each Security Document entered into
by any Irish Loan Guarantor and each Irish Security Document as specifically set
out in the relevant Security Document or in any related legal opinion.

 

“Irish Security Document” means each of (a) the Irish Debenture, (b) each Irish
Share Charge and (c) the Irish Security Trust Deed.

 

“Irish Security Trust Deed” means the substantially all assets trust deed
governed by Irish law and entered into by, among others, each Foreign Loan Party
incorporated in Ireland and the Collateral Agent.

 

“Irish Share Charge” means each charge over shares governed by Irish law and
entered into in respect of the Equity Interests in any Irish Loan Guarantor in
favor of the Collateral Agent.

 

“IPO” means (a) the initial underwritten public offering (other than a public
offering pursuant to a registration statement on Form S-8) of common Equity
Interests in the IPO Entity or (b) the 2017 Capitol Transaction.

 

“IPO Entity” means Cision Ltd., an exempted company incorporated in the Cayman
Islands.

 

“IPO Reorganization Transaction” means any re-organization or other similar
activities among Holdings, the Borrower and the Restricted Subsidiaries in
connection with and reasonably related to consummating an IPO, so long as, after
giving effect thereto, (a) the Loan Parties are in compliance with the
Collateral and Guarantee Requirement and Sections 5.11 and 6.12, (b) taken as a
whole, the value of the Collateral securing the Secured Obligations and the
Guarantees by the Guarantors of the Secured Obligations are not materially
reduced or impaired and (c) the Liens in favor of the Administrative Agent for
the benefit of the Secured Parties under the Security Documents are not
materially impaired.

 

“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be reasonably acceptable
to the applicable Issuing Bank and in effect at the time of issuance of such
Letter of Credit).

 

 56 

 

 

“Issuing Bank” means each of (a) the Administrative Agent, (b) each other
Revolving Lender as of Effective Date and (c) each Revolving Lender that shall
have become an Issuing Bank hereunder as provided in Section 2.05(k) (other than
any Person that shall have ceased to be an Issuing Bank as provided in Section
2.05(l)), each in its capacity as an issuer of Letters of Credit hereunder. Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates or branches of such Issuing Bank, in which case the
term “Issuing Bank” shall include any such Affiliate or such branch with respect
to Letters of Credit issued by such Affiliate or such branch.

 

“Joint Lead Arranger” means each of Deutsche Bank Securities Inc., Barclays Bank
PLC, RBC Capital Markets and Golub Capital LLC, each in their capacity as joint
lead arranger and joint bookrunner, and any permitted successors and assigns of
the foregoing.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.17.

 

“Junior Financing” means (a) any Indebtedness (other than (i) any permitted
intercompany Indebtedness owing to Holdings, any Intermediate Parent, the
Borrower or any Restricted Subsidiary or any Permitted Unsecured Refinancing
Debt or (ii) any Indebtedness in an aggregate principal amount not exceeding
$25,000,000) that is subordinated in right of payment to the Loan Document
Obligations or that is secured by the Collateral on a junior lien basis relative
to the liens granted pursuant to the Loan Documents securing the Secured
Obligations (including, for the avoidance of doubt, the Second Lien Term Loans)
and (b) any Permitted Refinancing in respect of the foregoing.

 

“Junior Intercreditor Agreement” means the Junior Intercreditor Agreement
substantially in the form of Exhibit E-3 among the Administrative Agent and one
or more Senior Representatives for holders of Indebtedness permitted by this
Agreement to be secured by the Collateral on a junior basis, with such
modifications thereto as the Administrative Agent and the Borrower may
reasonably agree.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.

 

“LC Disbursement” means an honoring of a drawing by an Issuing Bank pursuant to
a Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.13 or 3.14 of the ISP or for any
Letter of Credit issued with the exclusion of Article 36 of the UCP, such Letter
of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn. Unless otherwise specified herein, the amount of a Letter
of Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided that with respect to any Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

 

 57 

 

 

“LCT Election” has the meaning assigned to such term in Section 1.06.

 

“LCT Test Date” has the meaning assigned to such term in Section 1.06.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment, a Loan Modification Agreement or a Refinancing
Amendment, in each case, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.

 

“Letter of Credit Request” has the meaning assigned to such term in Section
2.05(b).

 

“Letter of Credit Sublimit” means $25,000,000.

 

“LIBO Rate” means, for any Interest Period with respect to a Eurodollar
Borrowing denominated in Dollars or any Alternative Currency (other than
Canadian Dollars and Euros), the rate per annum equal to (i) the London
interbank offered rate administered by ICE Benchmark Administration Limited (or
such other commercially available source providing quotations of that rate as
may be designated by the Administrative Agent from time to time, including any
Person that takes over administration of the rate) displayed on pages LIBOR01 or
LIBOR02 of the Thomson Reuters screen (or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Thomson Reuters) at approximately 11:00 a.m., London, England time, two (2)
London Banking Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or (ii) if such
published rate is not available at such time for any reason, then the “LIBO
Rate” for such Interest Period shall be the Interpolated Rate; provided that the
LIBO Rate, if negative, shall be deemed to be 0.00%.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, assignment by way of security, encumbrance, charge or
security interest in, on or of such asset and (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

 

 58 

 

 

“Limited Condition Transaction” means any investment or acquisition, including
by way of merger or amalgamation, by Holdings, the Borrower or any Restricted
Subsidiary permitted pursuant to this Agreement whose consummation is not
conditioned upon the availability of, or on obtaining, third party financing.

 

“Loan Document Obligations” means the due and punctual payment by the Borrower
of (i) the principal of the Loans and LC Disbursements, and all accrued and
unpaid interest thereon at the applicable rate or rates provided in this
Agreement (including interest accruing during the pendency of any bankruptcy,
insolvency, examinership, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding), when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations of the Borrower under or
pursuant to this Agreement and each of the other Loan Documents, including
obligations to pay fees, expenses, reimbursement obligations and indemnification
obligations and obligations to provide cash collateral, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
examinership, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding); provided that for the avoidance of
doubt, the “Loan Document Obligations” of any Loan Party shall not include any
Excluded Swap Obligation of such Loan Party.

 

“Loan Documents” means this Agreement, any Refinancing Amendment, any
Modification Agreement, any Incremental Facility Amendment, the Guarantee
Agreement, the Collateral Agreement, the other Security Documents, the Closing
Date Intercreditor Agreement and any other Intercreditor Agreement (if
applicable), except for purposes of Section 9.02, any Note delivered pursuant to
Section 2.09(e), and any other document entered into or delivered by a Loan
Party in connection with the foregoing and designated by the Borrower as a Loan
Document therein for purposes of this Agreement.

 

“Loan Guarantors” means Holdings, Intermediate Lux Holdings (except with respect
to the Initial Euro Term Loans and other Secured Obligations related thereto),
Intermediate U.S. Holdings, any Intermediate Parent and the Subsidiary Loan
Parties, in each case to the extent such entity provides a guaranty of the
Secured Obligations.

 

“Loan Modification Agreement” means a Loan Modification Agreement, among the
Borrower, and one or more Accepting Lenders, and acknowledged by the
Administrative Agent, effecting one or more Permitted Amendments and such other
amendments hereto and to the other Loan Documents as are contemplated by Section
2.24.

 

“Loan Modification Offer” has the meaning specified in Section 2.24(a).

 

“Loan Parties” means the Loan Guarantors and the Borrower.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

 59 

 

 

“Lux Co-Borrower” means Intermediate Lux Holdings.

 

“Luxembourg” shall mean the Grand Duchy of Luxembourg.

 

“Luxembourg Loan Party” means any Loan Party incorporated in Luxembourg.

 

“Luxembourg Security Documents” means the Luxembourg Share Pledge Agreement.

 

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the unused aggregate Revolving
Commitments at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time; provided that whenever
there are one or more Defaulting Lenders, the total outstanding Term Loans and
Revolving Exposures of, and the unused Revolving Commitments of, each Defaulting
Lender shall be excluded for purposes of making a determination of the Majority
in Interest.

 

“Management Investors” means the members of the Board of Directors, officers and
employees of Holdings, the Borrower and/or their respective Subsidiaries who are
(directly or indirectly through one or more investment vehicles) investors in
Holdings or any Holdings Parent and, in each case, each of their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees.

 

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of the IPO Entity on such date
multiplied by (ii) the arithmatic average of the closing price per share of such
common Equity Interests on the principal securities exchange on which such
common Equity Interests were traded (as listed on Bloomberg or another publicly
available source as reasonably determined by the Borrower) for the 30
consecutive trading days immediately preceding the date of declaration of such
Restricted Payment.

 

“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”

 

“Material Adverse Effect” means (i) on the Effective Date, a PRN Material
Adverse Effect and (ii) after the Effective Date, (a) a material adverse effect
on the business, financial condition or results of operations of the Loan
Parties and their Subsidiaries, taken as a whole or (b) a material adverse
effect on the material rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders under the Loan Documents.

 

“Material Indebtedness” means Indebtedness for borrowed money (other than the
Loan Document Obligations), Capital Lease Obligations, unreimbursed obligations
for letter of credit drawings and financial guarantees (other than ordinary
course of business contingent reimbursement obligations) or obligations in
respect of one or more Swap Agreements, of any one or more of Holdings and its
Restricted Subsidiaries in an aggregate principal amount exceeding $50,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

 60 

 

 

“Material Non-Public Information” means (a) if Holdings is a public reporting
company, material non-public information with respect to Holdings or its
Subsidiaries, or the respective securities of any of the foregoing, and (b) if
Holdings is not a public reporting company, information that is (i) of a type
that would not be publicly available if Holdings were a public reporting company
and (ii) material with respect to Holdings or its Subsidiaries or any of their
respective securities for purposes of United States Federal and state and
applicable foreign securities laws.

 

“Material Real Property” means any real property (including fixtures) located in
the United States of America and owned in fee by any Loan Party with a fair
market value, as reasonably determined by the Borrower in good faith, greater
than or equal to $15,000,000.

 

“Material Subsidiary” means each Intermediate Parent or Wholly Owned Restricted
Subsidiary that, as of the last day of the fiscal quarter of Holdings most
recently ended, had net revenues or total assets for such quarter in excess of
3.0% of the consolidated net revenues or consolidated total assets of Holdings
and its Restricted Subsidiaries for such quarter; provided that in the event
that the Immaterial Subsidiaries, taken together, had as of the last day of the
fiscal quarter of Holdings’ most recently ended net revenues or total assets in
excess of 7.5% of the consolidated net revenues or consolidated total assets of
Holdings and its Restricted Subsidiaries for such quarter, as applicable, the
Borrower shall designate in writing one or more Immaterial Subsidiaries to be a
Material Subsidiary within 10 Business Days of the delivery of financial
statements in accordance with Section 5.01(a) or (b) as may be necessary such
that the foregoing 7.5% limit shall not be exceeded, and any such Subsidiary
shall thereafter be deemed to be an Material Subsidiary hereunder and shall
comply with the requirements set forth in Section 5.11 within the time periods
set forth therein; provided further that the Borrower may re-designate Material
Subsidiaries as Immaterial Subsidiaries so long as the Borrower is in compliance
with the foregoing.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgage” means a mortgage, charge, deed of trust, assignment of leases and
rents or other security document granting a Lien on any Mortgaged Property in
favor of the Collateral Agent for the benefit of the Secured Parties to secure
the Secured Obligations, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time. Each Mortgage shall be in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower.

 

“Mortgaged Property” means each parcel of Material Real Property with respect to
which a Mortgage will (or is required to be) be granted pursuant to the
Collateral and Guarantee Requirement, Section 5.11, Section 5.12 or Section 5.14
(if any).

 

 61 

 

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds that are actually received, and (iii) in
the case of a condemnation or similar event, condemnation awards and similar
payments that are actually received, minus (b) the sum of (i) all fees and
out-of-pocket expenses paid by Holdings, any Intermediate Parent, the Borrower
and any Restricted Subsidiaries in connection with such event (including
attorney’s fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, underwriting discounts and commissions, other
customary expenses and brokerage, consultant, accountant and other customary
fees), (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), (x) the amount of all payments that are
permitted hereunder and are made by Holdings, any Intermediate Parent, the
Borrower and the Restricted Subsidiaries as a result of such event to repay
Indebtedness (other than the Loans) secured by such asset or otherwise subject
to mandatory prepayment as a result of such event, (y) the pro rata portion of
net cash proceeds thereof (calculated without regard to this clause (y))
attributable to minority interests and not available for distribution to or for
the account of Holdings, any Intermediate Parent, the Borrower or the Restricted
Subsidiaries as a result thereof and (z) the amount of any liabilities directly
associated with such asset and retained by the Borrower or any Restricted
Subsidiary and (iii) the amount of all taxes paid (or reasonably estimated to be
payable), the amount of dividends and other restricted payments that Holdings,
any Intermediate Parent, the Borrower and/or its Restricted Subsidiaries may
make pursuant to Section 6.07(a)(vii)(A) or (B) as a result of such event, and
the amount of any reserves established by Holdings, any Intermediate Parent, the
Borrower and the Restricted Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, that are directly attributable to such
event, provided that any reduction at any time in the amount of any such
reserves (other than as a result of payments made in respect thereof) shall be
deemed to constitute the receipt by the Borrower at such time of Net Proceeds in
the amount of such reduction.

 

“New Project” shall mean (a) each facility which is either a new facility,
branch or office or an expansion, relocation, remodeling or substantial
modernization of an existing facility, branch or office owned by Holdings or its
Subsidiaries which in fact commences operations and (b) each creation (in one or
a series of related transactions) of a business unit to the extent such business
unit commences operations or each expansion (in one or a series of related
transactions) of business into a new market.

 

“Non-Accepting Lender” has the meaning assigned to such term in Section 2.24(c).

 

 62 

 

 

“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and Investments in debt and equity securities pursuant to GAAP, (b) all losses
from Investments recorded using the equity method, (c) all Non-Cash Compensation
Expenses, (d) depreciation and amortization including amortization or impairment
of intangibles (including goodwill) (including, without limitation, as they
relate to amortization of deferred financing fees or costs, Capitalized Software
Expenditures and amortization of unrecognized prior service costs and actuarial
gains and losses related to pension and other post-employment benefits) and (f)
other non-cash charges, expenses and losses, including, without limitation, any
non-cash translation loss and non-cash expense relating to the vesting of
warrants, non-cash asset write-offs or write-downs, non-cash write offs of debt
discounts and debt incurrences, non-cash costs and commissions, non-cash
discounts and other non-cash fees and charges with respect to Indebtedness,
interest rate protection and other Hedging Agreements, provided, in each case,
that if any non-cash charges added back pursuant to clause (iii) of the
definition of Consolidated EBITDA represent an accrual or reserve for potential
cash items in any future period to the extent the Borrower elects to include
such non-cash charges, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated EBITDA to such extent.

 

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

 

“Non-Refinancing Lender” has the meaning assigned to such term in
Section 2.21(b).

 

“Non-Wholly Owned Subsidiary” of any Person means any subsidiary of such Person
other than a Wholly Owned Subsidiary.

 

“Not Otherwise Applied” means, with reference to the Available Amount or the
Available Equity Amount, as applicable, that such amount was not previously
applied pursuant to Sections 6.01(a)(xvii), 6.04(m), 6.07(a)(viii) and
6.07(b)(iv).

 

“Note” means a promissory note of the Borrower, in substantially the form of
Exhibit O, payable to a Lender in a principal amount equal to the principal
amount of the Revolving Commitment or Term Loans, as applicable, of such Lender.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Offered Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(1).

 

“Offered Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(1).

 

 63 

 

 

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational, constitutional or governing documents of such Person (including
any certificates of incorporation and/or certificates of incorporation on a
change of name).

 

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Revolving Commitments” means one or more Classes of Revolving Commitments
hereunder or extended Revolving Commitments that result from a Refinancing
Amendment or a Loan Modification Agreement.

 

“Other Revolving Loans” means one or more classes of Revolving Loans made
pursuant to any Other Revolving Commitment or a Loan Modification Agreement.

 

“Other Taxes” means any and all present or future recording, stamp, registration
duties, documentary, excise, transfer, sales, property or similar Taxes, charges
or levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

 

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment or a Loan Modification
Agreement.

 

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment or a Loan Modification Agreement.

 

“Pari Passu Intercreditor Agreement” means the Pari Passu Intercreditor
Agreement substantially in the form of Exhibit E-1 among the Administrative
Agent and one or more Senior Representatives for holders of Indebtedness
permitted by this Agreement to be secured by the Collateral on a pari passu
basis (but without regard to the control of remedies), with such modifications
thereto as the Administrative Agent and the Borrower may reasonably agree.

 

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

 

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).

 

“Participating Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(2).

 

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

 64 

 

 

“Patent” has the meaning assigned to such term in the Collateral Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means the purchase or other acquisition, by merger,
amalgamation, consolidation or otherwise, by Holdings, Borrower or any
Subsidiary of any Equity Interests in, or all or substantially all the assets of
(or all or substantially all the assets constituting a business unit, division,
product line or line of business of), any Person; provided that (a) in the case
of any purchase or other acquisition of Equity Interests in a Person, (i) such
Person, upon the consummation of such purchase or acquisition, will be a
Subsidiary (including as a result of a merger, amalgamation or consolidation
between any Subsidiary and such Person), or (ii) such Person is merged or
amalgamated into or consolidated with a Subsidiary and such Subsidiary is the
surviving entity of such merger, amalgamation or consolidation, (b) the business
of such Person, or such assets, as the case may be, constitute a business
permitted by Section 5.16, (c) with respect to each such purchase or other
acquisition, all actions required to be taken with respect to such newly created
or acquired Subsidiary (including each subsidiary thereof) or assets in order to
satisfy the requirements set forth in clauses (a), (b), (c) and (d) of the
definition of the term “Collateral and Guarantee Requirement” to the extent
applicable shall have been taken (or arrangements for the taking of such actions
after the consummation of the Permitted Acquisition shall have been made that
are reasonably satisfactory to the Administrative Agent) (unless such newly
created or acquired Subsidiary is designated as an Unrestricted Subsidiary
pursuant to Section 5.13 or is otherwise an Excluded Subsidiary), (d) the
Consolidated EBITDA of such Person (after giving effect to any adjustments and
add-backs in accordance the definition of “Consolidated EBITDA”, “Consolidated
Net Income” and “Pro Forma Adjustment”) shall be greater than $0, and (e) after
giving effect to any such purchase or other acquisition, no Specified Event of
Default shall have occurred and be continuing (at the time of execution of a
binding agreement in respect thereof).

 

“Permitted Amendment” means an amendment to this Agreement and, if applicable
the other Loan Documents, effected in connection with a Loan Modification Offer
pursuant to Section 2.24, providing for an extension of a maturity date
applicable to the Loans and/or Commitments of the Accepting Lenders and, in
connection therewith, (a) a change in the Applicable Rate with respect to the
Loans and/or Commitments of the Accepting Lenders, and/or (b) a change in the
fees payable to, or the inclusion of new fees to be payable to, the Accepting
Lenders, and/or (c) a change in Sections 2.08(b), 2.08(c), 2.10(c), 2.11(a),
2.11(e) and/or 2.11(f) with respect to the Loans and/or Commitments of the
Accepting Lenders and/or (d) additional or modified covenants, events of
default, or guarantees or other provisions (it being understood that to the
extent that any covenant, event of default, guarantee or such other provision is
added or modified for the benefit of any such Loans and/or Commitments, no
consent shall be required by the Administrative Agent or any of the Lenders if
such covenant, event of default, guarantee or other provision is either (i) also
added or modified for the benefit of any corresponding Loans remaining
outstanding after the issuance or incurrence of such Loans and/or Commitments,
(ii) only applicable after the Latest Maturity Date at the time of such Loan
Modification Offer or (iii) in the aggregate, not materially more restrictive to
the Loan Parties (as determined in good faith by the Borrower) when taken as a
whole, than the terms of the Loans hereunder).

 

 65 

 

 

“Permitted Encumbrances” means:

 

(a)          Liens for Taxes, assessments or governmental charges that are not
overdue for a period of more than 30 days or that are not required to be paid
pursuant to Section 5.05 (assuming Section 5.05 were applicable thereto);

 

(b)          Liens with respect to outstanding motor vehicle fines and
carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s, repairmen’s or
construction contractors’ Liens and other similar Liens, imposed by law or
Contract (to the extent providing for Liens that are similar in scope to the
foregoing), arising in the ordinary course of business that secure amounts not
overdue for a period of more than 30 days, or, if more than 30 days overdue, are
unfiled and no other action has been taken to enforce such Lien or that are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP, or so long as such Liens do
not individually or in the aggregate have a Material Adverse Effect;

 

(c)          Liens incurred or deposits made in the ordinary course of business
(i) in connection with workers’ compensation, unemployment insurance, social
security, retirement and other similar legislation or (ii) securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees or similar instrument for the
benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary or otherwise supporting
the payment of items set forth in the foregoing clause (i);

 

(d)          Liens incurred or deposits made to secure the performance of bids,
trade contracts, governmental contracts and leases, statutory obligations,
surety, stay, customs and appeal bonds, performance bonds, bankers acceptance
facilities and other obligations of a like nature (including those to secure
health, safety and environmental obligations) and obligations in respect of
letters of credit, bank guarantees or similar instruments that have been posted
to support the same, in each case incurred in the ordinary course of business or
consistent with past practices;

 

(e)          minor survey exceptions, minor encumbrances, covenants, conditions,
easements, rights-of-way, restrictions, encroachments, protrusions, by-law,
regulation or zoning restrictions, reservations of or rights of others for
sewers, electric lines, telegraph and telephone lines and other similar purposes
and other similar encumbrances and minor title defects or irregularities
affecting real property, that, in the aggregate, do not materially interfere
with the ordinary conduct of the business of Holdings and its Restricted
Subsidiaries, taken as a whole, or which are set forth in the title insurance
policy delivered with respect to the Mortgaged Property and are “insured over”
in such insurance policy;

 

(f)          Liens securing, or otherwise arising from, judgments not
constituting an Event of Default under Section 7.01(j);

 

 66 

 

 

(g)          Liens on goods the purchase price of which is financed by a
documentary or trade letter of credit issued for the account of the Borrower or
any of its Restricted Subsidiaries or Liens on bills of lading, drafts or other
documents of title arising by operation of law or pursuant to the standard terms
of agreements relating to letters of credit, bank guarantees and other similar
instruments; provided that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit to the extent
such obligations are permitted by Section 6.01;

 

(h)          the filing of UCC or PPSA (or equivalent) financing statements
solely as a precautionary measure or required notice in connection with
operating leases or consignment of goods;

 

(i)          rights of recapture of unused real property (other than any
Mortgaged Property) in favor of the seller of such property set forth in
customary purchase agreements and related arrangements with any Governmental
Authority;

 

(j)          Liens in favor of deposit banks or securities intermediaries
securing customary fees, expenses or charges in connection with the
establishment, operation or maintenance of deposit accounts or securities
accounts;

 

(k)          Liens in favor of obligations in respect of performance, bid,
appeal and surety bonds and performance and completion guarantees and similar
obligations provided by Holdings, the Borrower or any of the Restricted
Subsidiaries or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case in the ordinary course of
business or consistent with past practice;

 

(l)          Liens arising from grants of licenses or sublicenses of
Intellectual Property made in the ordinary course of business or that do not
interfere in any material respect with the business of Holdings and its
Restricted Subsidiaries, taken as a whole; provided that such Liens do not
secure any Indebtedness;

 

(m)          rights of setoff, banker’s lien, netting agreements and other Liens
arising by operation of law or by of the terms of documents of banks or other
financial institutions in relation to the maintenance of administration of
deposit accounts, securities accounts, cash management arrangements or in
connection with the issuance of letters of credit, bank guarantees or other
similar instruments;

 

(n)          Liens arising from the right of distress enjoyed by landlords or
Liens otherwise granted to landlords, in either case, to secure the payment of
arrears of rent in respect of leased properties, so long as such Liens are not
exercised;

 

(o)          securities to public utilities or to any Governmental Authority
when required by the utility or other authority in connection with the supply of
services or utilities to the Borrower and any Restricted Subsidiaries;

 

(p)          servicing agreements, development agreements, site plan agreements
and other agreements with any Governmental Authority pertaining to the use or
development of any of the assets of the Person, provided same are complied with
in all material respects and do not materially reduce the value of the assets of
the Person or materially interfere with the use of such assets in the operation
of the business of such Person;

 

 67 

 

 

(q)          any security or quasi-security arising under any retention-of-title
arrangement (eigendomsvoorbehoud);

 

(r)          any security interest or right to set-off arising under article 24
or 25 respectively of the general terms and conditions (algemene voorwaarden) of
any member of the Dutch Bankers’ Association (Nederlandse Vereniging van
Banken);

 

(s)          customary rights of first refusal or first offer, and tag, drag and
similar rights in joint venture agreements;

 

(t)          Liens arising from Permitted Investments described in clause (e) of
the definition hereof; and

 

(u)          with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by any Requirements of Law in the ordinary course of
business.

 

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower and/or any Subsidiary Loan Party (and any Guarantee
thereof by Holdings or any Intermediate Parent) in the form of one or more
series of senior secured notes or senior secured loans (or revolving commitments
in respect thereof, with revolving commitments deemed loans in the full amount
of such commitment); provided that (i) such Indebtedness is secured by the
Collateral (and no other assets which are not Collateral) on a pari passu basis
(but without regard to the control of remedies) with the Loan Document
Obligations, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness or a Permitted Refinancing of Incremental Equivalent Debt,
(iii) such Indebtedness does not have mandatory redemption features (other than
customary asset sale, insurance and condemnation proceeds events, change of
control offers, AHYDO catch up payments or offers upon an event of default) that
could result in redemptions of such Indebtedness prior to the maturity of the
Refinanced Debt, (iv) such Indebtedness is not guaranteed by an entity that is
not a Loan Party and (v) a Senior Representative acting on behalf of the holders
of such Indebtedness shall have become party to the Pari Passu Intercreditor
Agreement and, if applicable, the Closing Date Intercreditor Agreement and/or
Junior Intercreditor Agreement; provided that if such Indebtedness is the
initial Permitted First Priority Refinancing Debt incurred by the Borrower, then
the Borrower, the other Loan Parties, the Administrative Agent and the Senior
Representative for such Indebtedness shall have executed and delivered a
customary intercreditor agreement with the Administrative Agent and/or
Collateral Agent substantially in the form of the Pari Passu Intercreditor
Agreement, together with (A) any immaterial changes and (B) material changes
thereto in light of prevailing market conditions, which material changes shall
be posted to the Lenders not less than five Business Days before execution
thereof and, if the Required Lenders shall not have objected to such changes
within five Business Days after posting, then the Required Lenders shall be
deemed to have agreed that the Administrative Agent’s and/or Collateral Agent’s
entry into such intercreditor agreement (with such changes) is reasonable and to
have consented to such intercreditor agreement (with such changes) and to the
Administrative Agent’s and/or Collateral Agent’s execution thereof, in each case
in form and substance reasonably satisfactory to the Administrative Agent and/or
Collateral Agent (it being understood that junior Liens are not required to be
pari passu with other junior Liens, and that Indebtedness secured by junior
Liens may secured by Liens that are pari passu with, or junior in priority to,
other Liens that are junior to the Liens securing the Obligations) to provide
for the sharing of the Collateral on a pari passu basis among the holders of the
Secured Obligations and the holders of such Permitted First Priority Refinancing
Debt. Permitted First Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

 

 68 

 

 

“Permitted Guarantee” means any guarantee or joint or several liability arising
under a Dutch fiscal unity or a statement as referred to in Article 2:403 of the
Dutch Civil Code (and any residual liability (overblijvende aansprakelijkheid)
under such statement arising pursuant to Article 2:404(2) of the Dutch Civil
Code).

 

“Permitted Holders” means (a) the Sponsor Group and (b) any other holder of a
direct or indirect equity interest in Holdings or any Holdings Parent that
becomes a holder of such interest prior to the ninetieth (90th) day after the
Effective Date that was identified in writing to the Joint Lead Arrangers prior
to the Effective Date.

 

“Permitted Investments” means any of the following, to the extent owned by
Holdings or any Restricted Subsidiary:

 

(a)          Dollars, Euros, Canadian Dollars, Sterling, or such other
currencies held by it from time to time in the ordinary course of business;

 

(b)          readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of (i)
the United States, (ii) Canada, (iii) Switzerland, (iv) United Kingdom, or (v)
any member state of the European Union rated A (or the equivalent thereof) or
better by S&P and A2 (or the equivalent thereof) or better by Moody’s, having
average maturities of not more than 24 months from the date of acquisition
thereof; provided that the full faith and credit of such country or such member
state of the European Union is pledged in support thereof;

 

(c)          time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least (x) $250,000,000 in the case of U.S. banks or
(y) $100,000,000 in the case of non-U.S. banks, or the U.S. dollar equivalent
(any such bank in the foregoing clauses (i) or (ii) being an “Approved Bank”),
in each case with average maturities of not more than 12 months from the date of
acquisition thereof;

 

(d)          commercial paper and variable or fixed rate notes issued by an
Approved Bank (or by the parent company thereof) or any variable or fixed rate
note issued by, or guaranteed by, a corporation rated A-2 (or the equivalent
thereof) or better by S&P or P-2 (or the equivalent thereof) or better by
Moody’s, in each case with average maturities of not more than 12 months from
the date of acquisition thereof;

 

 69 

 

 

(e)          repurchase agreements entered into by any Person with an Approved
Bank, a bank or trust company (including any of the Lenders) or recognized
securities dealer, in each case, having capital and surplus in excess of
$250,000,000 or its equivalent for direct obligations issued by or fully
guaranteed or insured by the government or any agency or instrumentality of (i)
the United States, (ii) Canada, (iii) Switzerland, (iv) United Kingdom, or (v)
any member state of the European Union rated A (or the equivalent thereof) or
better by S&P and A2 (or the equivalent thereof) or better by Moody’s, in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) or title to which shall have been transferred to such Person and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations;

 

(f)          marketable short-term money market and similar highly liquid funds
either (i) having assets in excess of $250,000,000 or its equivalent, or (ii)
having a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service);

 

(g)          securities with average maturities of 12 months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, Canada, Switzerland, United Kingdom, a member of
the European Union or by any political subdivision or taxing authority of any
such state, member, commonwealth or territory having an investment grade rating
from either S&P or Moody’s (or the equivalent thereof);

 

(h)          investments with average maturities of 12 months or less from the
date of acquisition in mutual funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

 

(i)          instruments equivalent to those referred to in clauses (a) through
(h) above denominated in euros or any other foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Subsidiary organized or incorporated in such jurisdiction;

 

(j)          investments, classified in accordance with GAAP as current assets
of the Borrower or any Subsidiary, in money market investment programs that are
registered under the Investment Company Act of 1940 or that are administered by
financial institutions having capital of at least $250,000,000 or its
equivalent, and, in either case, the portfolios of which are limited such that
substantially all of such investments are of the character, quality and maturity
described in clauses (a) through (i) of this definition;

 

 70 

 

 

(k)          with respect to Holdings or any Foreign Subsidiary: (i) obligations
of the national government of the country in which Holdings or such Subsidiary
maintains its chief executive office and principal place of business; provided
such country is a member of the Organization for Economic Cooperation and
Development, in each case maturing within one year after the date of investment
therein, (ii) certificates of deposit of, bankers acceptances of, or time
deposits with, any commercial bank which is organized and existing under the
laws of the country in which such Subsidiary maintains its chief executive
office and principal place of business; provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least “A-2” or the equivalent thereof or
from Moody’s is at least “P-2” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 24
months from the date of acquisition and (iii) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank; and

 

(l)          investment funds investing at least 90% of their assets in
securities of the types described in clauses (a) through (k) above.

 

“Permitted Junior Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower and/or any Subsidiary Loan Party (and any Guarantee
thereof by Holdings or any Intermediate Parent) in the form of one or more
series of junior lien secured notes or junior lien secured loans (or revolving
commitments in respect thereof, with revolving commitments deemed to be loans in
the full amount of such commitments); provided that (i) such Indebtedness is
secured by the Collateral on a junior lien basis to the Initial Term Loans
and/or Initial Revolving Commitments and the obligations in respect of any
Permitted First Priority Refinancing Debt, (ii) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness or a Permitted Refinancing of
Incremental Equivalent Debt, (iii) such Indebtedness does not have mandatory
redemption features (other than customary asset sale, insurance and condemnation
proceeds events, change of control offers, AHYDO catch up payments, offers upon
an event of default or excess cash flow payments (subject to the prior payment
of the Obligations or the prior offer thereof to prepay the Obligations)) that
could result in redemptions of such Indebtedness prior to the maturity of the
Refinanced Debt, (iv) such Indebtedness is not guaranteed by any entity that is
not a Loan Party and (v) a Senior Representative acting on behalf of the holders
of such Indebtedness shall have become party to the Closing Date Intercreditor
Agreement and/or Junior Intercreditor Agreement, as applicable; provided that if
such Indebtedness is the initial Permitted Junior Priority Refinancing Debt
incurred by the Borrower, then the Borrower, the other Loan Parties, the
Administrative Agent and the Senior Representatives for such Indebtedness shall
have executed and delivered the Closing Date Intercreditor Agreement and/or
Junior Intercreditor Agreement, as applicable. Permitted Junior Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

 71 

 

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees (including original issue discount and fees
incurred in connection with the resulting Indebtedness) and expenses incurred,
in connection with such modification, refinancing, refunding, renewal or
extension and by an amount equal to any existing commitments unutilized
thereunder; provided that the principal amount (or accreted value, if
applicable) may exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended to
the extent such excess amount (and the terms thereof) is otherwise permitted to
be incurred under Section 6.01, (b) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 6.01(a)(v),
(a)(vii) or (a)(viii) (or except in the case of customary bridge loans which,
subject to customary conditions (including no payment or bankruptcy event of
default), would either automatically be converted into or required to be
exchanged for permanent refinancing that does not mature prior to the maturity
date of the Indebtedness being modified, refinanced, refunded, renewed or
extended), Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and (except in the case of Revolving Commitments)
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended and (c) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Loan Document Obligations, Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Loan Document Obligations on terms (taken as a whole) at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended (as
determined by the Borrower in good faith) or otherwise reasonably satisfactory
to the Administrative Agent. For the avoidance of doubt, it is understood and
agreed that (x) notwithstanding anything in this Agreement to the contrary, in
the case of any Indebtedness incurred to modify, refinance, refund, extend,
renew or replace Indebtedness initially incurred in reliance on and measured by
reference to a percentage of Consolidated EBITDA at the time of incurrence, and
such modification, refinancing, refunding, extension, renewal or replacement
would cause the percentage of Consolidated EBITDA to be exceeded if calculated
based on the percentage of Consolidated EBITDA on the date of such modification,
refinancing, refunding, extension, renewal or replacement, such percentage of
Consolidated EBITDA restriction shall not be deemed to be exceeded so long as
such incurrence otherwise constitutes a “Permitted Refinancing” and (y) a
Permitted Refinancing includes successive Permitted Refinancings of the same
Indebtedness.

 

“Permitted Reorganization” means any re-organization or other similar activities
among Holdings, the Borrower and the Restricted Subsidiaries related to Tax
planning and re-organization, so long as, after giving effect thereto, (a) the
Loan Parties are in compliance with the Collateral and Guarantee Requirement and
Sections 5.11 and 6.12, (b) taken as a whole, the value of the Collateral
securing the Secured Obligations and the Guarantees by the Guarantors of the
Secured Obligations are not materially reduced and (c) the Liens in favor of the
Administrative Agent for the benefit of the Secured Parties under the Security
Documents are not materially impaired.

 

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
by the Borrower and/or any Loan Party in the form of one or more series of
unsecured notes or unsecured loans (or revolving commitments in respect thereof,
with revolving commitments deemed to be loans in the full amount of such
commitments); provided that (i) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness or a Permitted Refinancing of Incremental Equivalent
Debt, (ii) such Indebtedness does not have mandatory redemption features (other
than customary asset sale, insurance and condemnation proceeds events, change of
control offers, AHYDO catch up payments or offers upon an event of default) that
could result in redemptions of such Indebtedness prior to the maturity of the
Refinanced Debt, (iii) such Indebtedness is not guaranteed by any entity that is
not a Loan Party, and (iv) such Indebtedness is not secured by any Lien on any
property or assets of Holdings, Intermediate Parent, the Borrower or any
Restricted Subsidiary. Permitted Unsecured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

 72 

 

 

“Person” means any natural person, corporation, limited or unlimited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

 

“Plan” means any employee pension benefit plan as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which a Loan Party or any ERISA Affiliate is an
“employer” as defined in Section 3(5) of ERISA.

 

“Planned Expenditures” has the meaning assigned to such term in clause (b) of
the definition of “Excess Cash Flow”.

 

“Platform” has the meaning assigned to such term in Section 5.01.

 

“Prepayment Event” means:

 

(a)          (i) any sale, transfer or other disposition of any property or
asset of Holdings or any of its Restricted Subsidiaries permitted by Section
6.05(k) other than dispositions resulting in aggregate Net Proceeds not
exceeding (A) $15,000,000 in the case of any single transaction or series of
related transactions and (B) $30,000,000 for all such transactions during any
fiscal year of Holdings and (ii) any Casualty Event; or

 

(b)          the incurrence by the Borrower or any of its Restricted
Subsidiaries of any Indebtedness, other than Indebtedness permitted under
Section 6.01 or permitted by the Required Lenders pursuant to Section 9.02.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate at its principal office in
New York City and notified to the Borrower; each change in the Prime Rate shall
be effective from and including the date change is publicly announced as being
effective.

 

“PRN Audited Financial Statements” means the audited combined statement of
financial position and the related combined statements of comprehensive income
and statement of cash flows of the Acquired Companies and their subsidiaries for
the year ended December 31, 2015.

 

“PRN Material Adverse Effect” means a “Material Adverse Effect” as defined in
the Acquisition Agreement.

 

 73 

 

 

“Pro Forma Adjustment” means, for any Test Period with respect to the Acquired
EBITDA of the applicable Pro Forma Entity or the Consolidated EBITDA of
Holdings, the pro forma increase in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, projected by the Borrower in good faith to be
reasonably anticipated to be realizable within eighteen (18) months following
any applicable acquisition (including the Transactions), Specified Transactions,
dispositions, operational change or initiative as a result of actions taken or
expected to be taken or a plan for realization shall have been established, for
the purposes of realizing cost savings, operating expense reductions or other
operating improvements and synergies; provided that (A) such calculation shall
be made on a Pro Forma Basis as though such cost savings, operating expense
reduction, other operating improvements and synergies (on a “run rate” basis)
had been realized on the first day of such period and, for purposes of
projecting such pro forma increase to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, such calculation shall be made on a Pro Forma Basis
as though such cost savings, operating expense reductions, other operating
improvements and “run rate” synergies had been realized commencing on the first
day of such period and that such cost savings, operating expense reductions,
other operating improvements and synergies were realized on a “run rate” basis
during the entirety of such Test Period, (B) any Pro Forma Adjustment to
Consolidated EBITDA shall be certified by a Financial Officer, the chief
executive officer or president of the Borrower in the Compliance Certificate and
(C) any such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, shall be without duplication for cost
savings, operating expense reductions, other operating improvements and
synergies or additional costs already included in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, for such Test Period.

 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test, financial ratio or covenant hereunder
required by the terms of this Agreement to be made on a Pro Forma Basis or after
giving Pro Forma Effect thereto, that (a) to the extent applicable, the Pro
Forma Adjustment and the Pro Forma Disposal Adjustment shall have been made and
(b) the Transactions, all Specified Transactions, operational changes or
initiatives described in the definition of “Pro Forma Adjustment” or
“Consolidated EBITDA” and the following transactions in connection therewith
that have been made during the applicable period of measurement or subsequent to
such period and prior to or simultaneously with the event for which the
calculation is made shall be deemed to have occurred as of the first day of the
applicable period of measurement in such test, financial ratio or covenant:
(i) income statement items (whether positive or negative) attributable to the
property or Person subject to such Transaction, Specified Transaction,
operational change or initiative (A) in the case of a Disposition of all or
substantially all Equity Interests in any subsidiary of Holdings or any
division, product line, or facility used for operations of Holdings, the
Borrower or any of their respective Subsidiaries, shall be excluded and (B) in
the case of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction,” shall be included, (ii) any retirement of Indebtedness,
and (iii) any Indebtedness incurred or assumed by Holdings, the Borrower or any
of their respective Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination and interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period; provided that, without limiting the application of
the Pro Forma Adjustment pursuant to clause (a) above, the foregoing pro forma
adjustments may be applied to any such test or covenant solely to the extent
that such adjustments are consistent with the definition of Consolidated EBITDA
and give effect to operating expense reductions that are (i) (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
Holdings, the Borrower or any of their respective Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of Pro Forma
Adjustment.

 

 74 

 

 

“Pro Forma Disposal Adjustment” means, for any Test Period with respect to any
Sold Entity or Business, the pro forma increase or decrease in Consolidated
EBITDA projected by the Borrower in good faith to be realizable within eighteen
(18) months following the date the applicable Person, property, business, line
of business, division, business unit or asset becomes a Sold Entity or Business
as a result of contractual arrangements between the Borrower or any Restricted
Subsidiary entered into with such Sold Entity or Business at the time of its
disposal which represent an increase or decrease in Consolidated EBITDA which is
incremental to the Disposed EBITDA of such Sold Entity or Business for the most
recent Test Period prior to its disposal. Any such pro forma increase or
decrease in Consolidated EBITDA shall be certified by a Financial Officer, the
chief executive officer or president of the Borrower in the Compliance
Certificate.

 

“Pro Forma Entity” has the meaning given to such term in the definition of
“Acquired EBITDA.”

 

“Pro Forma Financial Statements” means the unaudited consolidated pro forma
balance sheet of Holdings and its Subsidiaries as of March 31, 2016, and the
related unaudited pro forma consolidated statement of income of Holdings and its
Subsidiaries as of and for the twelve-month period then ended, prepared after
giving effect to the Transactions (and which may exclude, at the Borrower’s
option, the impact of purchase accounting effects required by GAAP) as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such statement of income) and
any other adjustments as agreed by the Sponsor and the Joint Lead Arrangers
(which need not be prepared in compliance with Regulations S-X of the Securities
Act of 1933, as amended, or (at the option of the Borrower) include adjustments
for purchase accounting).

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

 

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

“Qualified Equity Interests” means Equity Interests of Holdings or the Borrower
other than Disqualified Equity Interests.

 

“Qualified Securitization Facility” means any Securitization Facility that meets
the following conditions: (a) the board of directors of the Borrower shall have
determined in good faith that such Securitization Facility (including financing
terms, covenants, termination events and other provisions) is in the aggregate
economically fair and reasonable to the Borrower and the applicable
Securitization Subsidiary and (b) the financing terms, covenants, termination
events and other provisions thereof shall be market terms (as determined in good
faith by the Borrower).

 

“Qualifying Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).

 

 75 

 

 

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

 

“Refinancing Amendment” means an amendment to this Agreement in form reasonably
satisfactory to the Administrative Agent and the Borrower executed by each of
(a) the Borrower and Holdings, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.21.

 

“Refinancing and Incremental Amendment” that certain Refinancing Amendment and
Incremental Facility Amendment dated as of the 2017 Amendment Effective Date
among Holdings, the Borrower, the Administrative Agent, the Lenders party
thereto and the other Loan Parties party thereto.

 

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Reimbursement Date” has the meaning assigned to such term in Section 2.05(f).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, controlling persons,
trustees, administrators, managers, advisors and representatives of such Person
and of each of such Person’s Affiliates and permitted successors and assigns of
each of the foregoing.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) and including the environment within any building,
or any occupied structure, facility or fixture.

 

“Removal Effective Date” has the meaning assigned to such term in Section 8.06.

 

“Repricing Transaction” means (a) the incurrence by the Borrower or any Loan
Guarantor of any Indebtedness in the form of long-term syndicated secured term
bank debt financing (i) for the primary purpose of reducing the Effective Yield
for the respective Type of such Indebtedness to less than the Effective Yield
for the Term Loans of the respective equivalent Type, but excluding Indebtedness
incurred in connection with (A) a Change in Control, (B) an Acquisition
Transaction or (C) an IPO, and (ii) the proceeds of which are used to prepay
(or, in the case of a conversion, deemed to prepay or replace), in whole or in
part, outstanding principal of Initial Term Loans or (b) any effective reduction
in the Effective Yield for the Initial Term Loans (e.g., by way of amendment,
waiver or otherwise), except for a reduction in connection with (A) a Change in
Control, (B) an Acquisition Transaction or (C) an IPO. Any determination by the
Administrative Agent with respect to whether a Repricing Transaction shall have
occurred shall be conclusive and binding on all Lenders holding the Initial Term
Loans.

 

 76 

 

 

“Required Additional Debt Terms” means with respect to any Indebtedness,
(a) such Indebtedness does not mature earlier than the Latest Maturity Date for
the Initial Term Loans (except in the case of customary bridge loans which
subject to customary conditions (including no payment or bankruptcy event of
default), would either automatically be converted into or required to be
exchanged for permanent refinancing that does not mature earlier than the Latest
Maturity Date for the Initial Term Loans), (b) such Indebtedness does not have a
shorter Weighted Average Life to Maturity than the Initial Term Loans, (c) if
such Indebtedness is unsecured or secured by the Collateral on a junior lien
basis to the Secured Obligations, such Indebtedness does not have scheduled
amortization or mandatory redemption features (other than customary asset sale,
insurance and condemnation proceeds events, change of control offers, AHYDO
catch up payments, offers upon an event of default or, in the case of junior
lien secured debt, excess cash flow payments (subject to the prior prepayment of
the Obligations or the prior offer thereof to prepay the Obligations)) that
could result in redemptions of such Indebtedness prior to the Latest Maturity
Date, (d) such Indebtedness is not guaranteed by any entity that is not a Loan
Party, (e) such Indebtedness that is secured (i) is not secured by any assets
not securing the Secured Obligations and (ii) is subject to the relevant
Intercreditor Agreement, (f) the terms and conditions of such Indebtedness
(excluding pricing, interest rate margins, rate floors, discounts, fees,
collateral, guarantees, premiums and prepayment or redemption provisions) are
not materially more favorable (when taken as a whole) to the lenders or
investors providing such Indebtedness than the terms and conditions of this
Agreement (when taken as a whole) are to the Lenders (unless (x) such terms and
conditions are applicable only to periods after the Latest Maturity Date at such
time, (y) the Lenders also receive the benefit of such more favorable terms and
conditions or (z) such terms are reasonably satisfactory to the Administrative
Agent) (together with, at the election of the Borrower, any applicable “equity
cure” provisions with respect to any financial covenant) (it being understood
that, to the extent that any covenant, event of default, guarantee or other
provision is added or modified for the benefit of any such Indebtedness, no
consent shall be required by the Administrative Agent or any of the Lenders if
such covenant, event of default or guarantee is either (i) also added or
modified for the benefit of any corresponding Loans remaining outstanding after
the issuance or incurrence of any such Indebtedness in connection therewith or
(ii) only applicable after the Latest Maturity Date at such time); provided that
the Borrower may, in its sole discretion, deliver a certificate of a Responsible
Officer of the Borrower to the Administrative Agent at least five (5) Business
Days prior to the incurrence of such indebtedness, together with a reasonably
detailed description of the material terms and conditions of such resulting
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement, and such certificate shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees) and (g) if such Indebtedness
(regardless of form) is secured on a pari passu basis with the Initial Term
Loans and ranks pari passu with the Initial Term Loans in right of payment (a
“Loan Equivalent”), in the event that the Effective Yield for any such Loan
Equivalent is greater than the Effective Yield for the Initial Term Loans by
more than 0.50% per annum, then the Effective Yield for the Initial Term Loans
shall be increased (without the requirement for any Lender consent) to the
extent necessary so that the Effective Yield for the Initial Term Loans is equal
to the Effective Yield for such Loan Equivalent minus 0.50% per annum; provided
that if such Loan Equivalent includes an interest rate floor greater than the
applicable interest rate floor under the Initial Term Loans, such differential
between interest rate floors shall be equated to the applicable interest rate
margin for purposes of determining whether an increase to the interest rate
margin under the Initial Term Loans shall be required, but only to the extent an
increase in the interest rate floor in the Initial Term Loans would cause an
increase in the interest rate then in effect thereunder, and in such case, the
interest rate floor (but not the interest rate margin) applicable to the Initial
Term Loans shall be increased to the extent of such differential between
interest rate floors.

 

 77 

 

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the aggregate
Revolving Exposures, outstanding Term Loans and unused Commitments at such time;
provided that to the extent set forth in Section 9.02 or Section 9.04 whenever
there are one or more Defaulting Lenders, the total outstanding Term Loans and
Revolving Exposures of, and the unused Revolving Commitments of, each Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Exposures and unused Commitments representing more than 50.0% of the
aggregate Revolving Exposures and unused Commitments at such time; provided that
to the extent set forth in Section 9.02 or Section 9.04 whenever there are one
or more Defaulting Lenders, the total outstanding Revolving Exposures of, and
the unused Revolving Commitments of, each Defaulting Lender, shall be excluded
for purposes of making a determination of Required Revolving Lenders.

 

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, statutory instruments, orders, decrees, writs,
injunctions or determinations of any arbitrator or court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Resignation Effective Date” has the meaning assigned to such term in Section
8.06.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, director,
company secretary or other similar officer, manager or a member of the Board of
Directors of a Loan Party and with respect to certain limited liability
companies, partnerships or Foreign Loan Parties that do not have officers, any
authorized signatory, director, manager, sole member, managing member or general
partner thereof, and as to any document delivered on the Effective Date or
thereafter pursuant to paragraph (a)(i) of the definition of the term
“Collateral and Guarantee Requirement,” any secretary or assistant secretary of
a Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

 78 

 

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in Holdings, the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in Holdings, the Borrower or any Restricted Subsidiary.

 

“Restricted Prepayment Event” has the meaning assigned to such term in Section
2.11(g).

 

“Restricted Subsidiary” means, unless otherwise specified, any Subsidiary of
Holdings, other than an Unrestricted Subsidiary.

 

“Retained Declined Proceeds” has the meaning assigned to such term in Section
2.11(e).

 

“Revaluation Date” means (a) the date of delivery of each Revolving Borrowing
Request, (b) the date of issuance, extension or renewal of any Letter of Credit
denominated in an Alternative Currency, in each case at the discretion of the
Administrative Agent and/or any Issuing Bank or (c) the date of conversion or
continuation of any Revolving Borrowing denominated in an Alternative Currency
pursuant to Section 2.02.

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to (i) assignments by or to
such Lender pursuant to an Assignment and Assumption, (ii) a Refinancing
Amendment, (iii) an Incremental Revolving Commitment Increase, (iv) a Loan
Modification Agreement or (v) an Additional/Replacement Revolving Commitment.
The initial amount of each Lender’s Revolving Commitment is set forth on
Schedule 2.01(A) or, in each case, in the Assignment and Assumption, Loan
Modification Agreement, Incremental Facility Amendment or Refinancing Amendment
pursuant to which such Lender shall have assumed its Revolving Commitment, as
the case may be. As of the Effective Date, the initial aggregate amount of the
Lenders’ Revolving Commitments is $75,000,000.

 

“Revolving Facility” means, the credit facility consisting of the Revolving
Loans and Revolving Commitments hereunder.

 

 79 

 

 

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” mean a Loan made by a Revolving Facility Lender pursuant to
Section 2.01.

 

“Revolving Maturity Date” means (i) June 16, 2022 (or if such day is not a
Business Day, the immediately preceding Business Day) or (ii) with respect to
any Revolving Lender that has extended its Revolving Commitment pursuant to a
Permitted Amendment and with respect to any Issuing Bank that has consented to
such extension, the extended maturity date set forth in any such Loan
Modification Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

 

“Sanctions” means any economic sanctions administered or enforced by the United
States Government (including without limitation, OFAC).

 

“Sanctioned Country” means, at any time, a country or territory which is the
target of any comprehensive Sanctions (as of the date of this Agreement, the
Crimea Republic of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Second Lien Administrative Agent” has the meaning assigned to such term in the
definition of “Second Lien Credit Agreement.”

 

“Second Lien Credit Agreement” means the Second Lien Credit Agreement, dated as
of the Effective Date (as amended, restated, supplemented, extended, increased,
renewed, refunded, replaced, restructured or refinanced or otherwise modified,
in each case to the extent not prohibited by the Closing Date Intercreditor
Agreement), among the Borrower, Holdings, Intermediate Lux Holdings,
Intermediate U.S. Holdings, Deutsche Bank AG New York Branch, as administrative
agent (the “Second Lien Administrative Agent”) and collateral agent and the
other lenders and financial institutions party thereto.

 

“Second Lien Loan Documents” means the Second Lien Credit Agreement and all
security agreements, guarantees, pledge agreements, notes and other agreements
or instruments executed in connection therewith, including all “Loan Documents”
(or any comparable term) (as defined in the Second Lien Credit Agreement).

 

“Second Lien Term Loans” means the “Term Loans” as defined in the Second Lien
Credit Agreement.

 

 80 

 

 

“Secured Cash Management Obligations” means the due and punctual payment and
performance of all obligations of Holdings, the Borrower and any Restricted
Subsidiaries in respect of any overdraft and related liabilities arising from
treasury, depository, cash pooling arrangements and cash management services,
corporate credit and purchasing cards and related programs or any automated
clearing house transfers of funds (collectively, “Cash Management Services”)
provided to Holdings, the Borrower or any Restricted Subsidiary (whether
absolute or contingent and howsoever and whenever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor)) that are (a) owed to the Administrative Agent or any of
its Affiliates, (b) owed on the Effective Date to a Person that is a Lender or
an Affiliate of a Lender as of the Effective Date or (c) owed to a Person that
is an Agent, a Lender or an Affiliate of an Agent or Lender at the time such
obligations are incurred.

 

“Secured Obligations” means (a) the Loan Document Obligations, (b) the Secured
Cash Management Obligations and (c) the Secured Swap Obligations (excluding with
respect to any Loan Guarantor, Excluded Swap Obligations of such Loan
Guarantor).

 

“Secured Parties” means (a) each Lender, (b) each Issuing Bank, (c) the
Administrative Agent, (d) the Collateral Agent, (e) each Joint Lead Arranger,
(f) each Person to whom any Secured Cash Management Obligations are owed,
(g) each counterparty to any Swap Agreement the obligations under which
constitute Secured Swap Obligations, (h) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (i) the permitted successors and assigns of each of the foregoing.

 

“Secured Swap Obligations” means the due and punctual payment and performance of
all obligations of Holdings and its Restricted Subsidiaries under each Swap
Agreement that (a) is with a counterparty that is the Administrative Agent or
any of its Affiliates, (b) is in effect on the Effective Date with a
counterparty that is a Lender, an Agent or an Affiliate of a Lender or an Agent
as of the Effective Date or (c) is entered into after the Effective Date with
any counterparty that is a Lender, an Agent or an Affiliate of a Lender or an
Agent at the time such Swap Agreement is entered into.

 

“Securitization Assets” means the accounts receivable, royalty and other similar
rights to payment and any other assets related thereto subject to a Qualified
Securitization Facility that are customarily sold or pledged in connection with
securitization transactions and the proceeds thereof.

 

“Securitization Facility” means any of one or more receivables securitization
financing facilities as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are
non-recourse (except for customary representations, warranties and indemnities
made in connection with such facilities) to Holdings, the Borrower or any
Restricted Subsidiary (other than a Securitization Subsidiary) pursuant to which
Holdings, the Borrower or any Restricted Subsidiary sells or grants a security
interest in its accounts receivable or assets related thereto that are
customarily sold or pledged in connection with securitization transactions to
either (a) a Person that is not a Restricted Subsidiary or (b) a Securitization
Subsidiary that in turn sells its accounts receivable to a Person that is not a
Restricted Subsidiary.

 

 81 

 

 

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Facility.

 

“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Qualified Securitization Facilities and
other activities reasonably related thereto.

 

“Security Documents” means the Collateral Agreement, the Mortgages, the Foreign
Security Documents and each other security agreement or pledge agreement
executed and delivered pursuant to the Collateral and Guarantee Requirement,
Sections 5.11, 5.12 or 5.14 to secure any of the Secured Obligations.

 

“Security Trust Deeds” means the Irish Security Trust Deed and the UK Security
Trust Deed.

 

“Seller” has the meaning assigned to such term in the definition of “Acquisition
Agreement.”

 

“Senior Representative” means, with respect to any series of Indebtedness
permitted by this Agreement to be secured on the Collateral on a pari passu or
junior basis, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

 

“Senior Secured First Lien Indebtedness” means any Indebtedness of Holdings and
its Restricted Subsidiaries that is secured by a Lien on any asset of Holdings
or any of the Restricted Subsidiaries other than the Second Lien Term Loans and
any other such Indebtedness to the extent secured on a junior basis to the Liens
granted under the Security Documents in favor of the Collateral Agent for the
benefit of the Secured Parties in respect of the Initial Term Loans.

 

“Senior Secured First Lien Net Leverage Ratio” means, as of any date of
determination, the ratio, on a Pro Forma Basis, of (a) Consolidated Senior
Secured First Lien Net Indebtedness as of such date to (b) Consolidated EBITDA
for the most recently completed Test Period.

 

“Senior Secured Indebtedness” means any Indebtedness of Holdings and its
Restricted Subsidiaries that is secured by a Lien on any asset of Holdings or
any of the Restricted Subsidiaries.

 

“Senior Secured Net Leverage Ratio” means, as of any date of determination, the
ratio, on a Pro Forma Basis, of (a) Consolidated Senior Secured Net Indebtedness
as of such date to (b) Consolidated EBITDA for the most recently completed Test
Period.

 

 82 

 

 

“Settlement” means the transfer of cash or other property with respect to any
credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

 

“Settlement Asset” means any cash, receivable or other property, including a
Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.

 

“Settlement Indebtedness” means any payment or reimbursement obligation in
respect of a Settlement Payment.

 

“Settlement Lien” means any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Liens securing intraday and overnight overdraft and automated clearing
house exposure, and similar Liens).

 

“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing house transaction) to effect a transfer, of cash or other
property to effect a Settlement.

 

“Settlement Receivable” means any general intangible, payment intangible, or
instrument representing or reflecting an obligation to make payments to or for
the benefit of a Person in consideration for a Settlement made or arranged, or
to be made or arranged, by such Person.

 

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

 

“Solicited Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).

 

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D)(1).

 

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to Section
2.11(a)(ii)(D) substantially in the form of Exhibit K.

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit L, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D)(1).

 

“Specified Acquisition Agreement Representations” means such of the
representations made by the Seller with respect to the Acquired Companies and
their subsidiaries in the Acquisition Agreement as are material to the interests
of the Lenders, but only to the extent that the Borrower or its applicable
affiliates have the right (determined without regard to any notice provisions
but taking into account any applicable cure provisions) to terminate its (or
their) obligations under the Acquisition Agreement or decline to consummate the
Acquisition as a result of a breach of one or more of such representations in
the Acquisition Agreement.

 

 83 

 

 

“Specified Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(1).

 

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(1).

 

“Specified Discount Prepayment Notice” means an irrevocable written notice of
the Borrower of Specified Discount Prepayment made pursuant to Section
2.11(a)(ii)(B) substantially in the form of Exhibit G.

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit H, to a Specified
Discount Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B)(1).

 

“Specified Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(3).

 

“Specified Event of Default” means an Event of Default under Section 7.01(a),
(b), (h) or (i).

 

“Specified Representations” means the representations and warranties made by the
Borrower and, and to the extent applicable, the Effective Date Loan Parties, set
forth in (i) Section 3.01, Section 3.02 (with respect to authorization,
execution, delivery and performance and enforceability of the Loan Documents),
Section 3.03(b)(i) (with respect to entering into and performance of the Loan
Documents by the Borrower and the Effective Date Loan Parties), Section 3.08,
Section 3.14, Section 3.15 and Section 3.16(a) of this Agreement and (ii)
Sections 2.03(f) and 3.02(c) of the Collateral Agreement.

 

“Specified Transaction” means any Investment, acquisition (including the
commitment of activities constituting such business), sale, transfer or other
disposition of assets, incurrence or repayment of Indebtedness, Restricted
Payment, subsidiary designation, commencement of a New Project or other event
that by the terms of the Loan Documents requires “Pro Forma Compliance” with a
test or covenant hereunder or requires such test or covenant to be calculated on
a Pro Forma Basis after giving Pro Forma Effect thereto.

 

“Sponsor” means GTCR LLC, GTCR Fund X/A AIV L.P., GTCR Co-Invest X/C, AIV, L.P.,
GTCR Fund X/C AIV, LP, and their respective associated funds and each of their
respective Affiliates (other than any portfolio companies of any of the
foregoing).

 

“Sponsor Group” means the Sponsor and limited partners of the Sponsor and the
Management Investors.

 

 84 

 

 

“Sponsor Management Agreement” means that certain Amended and Restated
Professional Services Agreement, dated as of May 30, 2014, by and among GTCR
LLC, a Delaware limited liability company, GTCR Management X LP, a Delaware
limited partnership, GTCR Canyon Holdings (Cayman), L.P., a Cayman Islands
exempted limited partnership (by its general partner, GTCR Canyon Partners,
Ltd.), and the Borrower, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time; provided that in no event
shall any such amendment, restatement, supplement or modification increase the
compensation or other amounts payable thereunder (other than payments in the
form of Qualified Equity Interests of Holdings or any parent of Holdings)
without the consent of the Required Lenders.

 

“Sponsor Model” means the Sponsor model delivered to the Joint Lead Arrangers on
November 19, 2015 (together with any updates or modifications thereto mutually
agreed between the Sponsor and the Joint Lead Arrangers prior to April 26,
2016).

 

“Spot Rate” means, on any day, with respect to any currency other than Dollars
(for purposes of determining the Dollar Amount thereof) or Dollars (for purposes
of determining the Alternative Currency Equivalent thereof), the rate at which
such currency may be exchanged into Dollars or the applicable Alternative
Currency, as the case may be, as set forth at approximately 11:00 a.m., New York
City time, two (2) Business Days prior to such date on the applicable Bloomberg
Key Cross Currency Rates Page. In the event that any such rate does not appear
on any Bloomberg Key Cross Currency Rates Page, the Spot Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates selected by the Administrative Agent for such purpose, or, at the
discretion of the Administrative Agent, such Spot Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 10:00 a.m., local time in such
market, two (2) Business Days prior to such date for the purchase of Dollars or
the applicable Alternative Currency, as the case may be, for delivery two (2)
Business Days later; provided that, if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent may
use any other reasonable method it deems appropriate to determine such rate, and
such determination shall be presumed correct absent manifest error.

 

“Starter Basket” has the meaning assigned to such term in the definition of
“Available Amount.”

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset or similar
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by any Governmental Authority to be
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency funding or liabilities. Such reserve, liquid asset or similar
percentages shall include those imposed pursuant to Regulation D of the Board of
Governors. Eurodollar Loans shall be deemed to be subject to such reserve,
liquid asset or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any other Requirements of Law. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

 85 

 

 

“Sterling” or “£” means the lawful currency for the time being of the United
Kingdom.

 

“Submitted Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

 

“Submitted Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

 

“subsidiary” means, with respect to any Person (the “parent”) at any date (i)
any corporation more than 50% of whose stock of any class or classes having by
the terms thereof ordinary voting power to elect a majority of the directors of
such corporation (irrespective of whether or not at the time stock of any class
or classes of such corporation shall have or might have voting power by reason
of the happening of any contingency) is at the time owned by such Person and/or
one or more subsidiaries of such Person and (ii) any partnership, limited
liability company, association, or other similar non-corporate entity in which
such Person and/or one or more subsidiaries of such Person owns more than a 50%
equity interest at the time.

 

“Subsidiary” means any subsidiary of Holdings (unless otherwise specified).

 

“Subsidiary Loan Party” means each Restricted Subsidiary of Holdings (other than
the Borrower) that is a party to the Guarantee Agreement.

 

“Successor Borrower” has the meaning assigned to such term in
Section 6.03(a)(iv).

 

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euros.

 

 86 

 

 

“Target Person” has the meaning assigned to such term in Section 6.04.

 

“Tax Distributions” has the meaning assigned to such term in Section
6.07(a)(vii)(A).

 

“Tax Group” has the meaning assigned to such term in Section 6.07(a)(vii)(A).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Term Commitment” means an Initial Dollar Term Commitment or an Initial Euro
Term Commitment.

 

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

 

“Term Loans” means Initial Term Loans, Other Term Loans and Incremental Term
Loans, as the context requires and for the avoidance of doubt, includes the
Other Term Loans and the Incremental Term Loans made on the 2017 Amendment
Effective Date.

 

“Term Maturity Date” means June 16, 2023 (or, with respect to any Term Lender
that has extended the maturity date of its Term Loans in accordance with the
terms of this Agreement, the extended maturity date set forth in the applicable
Loan Modification Agreement, Refinancing Amendment or other amendment hereto).

 

“Termination Date” means the date on which all Commitments have expired or been
terminated, all Secured Obligations have been paid in full in cash (other than
(x) Secured Swap Obligations not yet due and payable, (y) Secured Cash
Management Obligations not yet due and payable and (z) contingent obligations
not yet accrued and payable) and all Letters of Credit have expired or been
terminated (other than Letters of Credit that have been cash collateralized or
backstopped by an institution and otherwise pursuant to arrangements reasonably
satisfactory to the applicable Issuing Bank).

 

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of Holdings then last ended as of such time for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) or, at the option of the Borrower, in connection with a Limited Condition
Transaction, the period of four consecutive fiscal quarters of Holdings for
which financial statements have been delivered to the Administrative Agent on or
prior to the applicable LCT Test Date; provided that for any date of
determination before the delivery of the first financial statements pursuant to
Section 5.01(a) or (b), the Test Period shall be the period of four consecutive
fiscal quarters of Holdings then last ended as of such time.

 

 87 

 

 

“Total Net Leverage Ratio” means, as of any date of determination, the ratio, on
a Pro Forma Basis, of (a) Consolidated Total Net Indebtedness as of such date to
(b) Consolidated EBITDA for the most recently completed Test Period.

 

“Trademark” has the meaning assigned to such term in the Collateral Agreement.

 

“Transaction Costs” means all fees, premiums, costs and expenses incurred or
payable by Holdings, the Borrower or any other Subsidiary in connection with the
Transactions, including fees, costs and expenses of any counsel, consultants and
other advisors.

 

“Transactions” means (a) the Financing Transactions, (b) the Acquisition and the
other transactions contemplated by the Acquisition Documents, (c) the
Refinancing and (d) the payment of the Transaction Costs.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, Adjusted BA Rate, Adjusted
EURIBOR, Alternate Base Rate or Canadian Base Rate.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Collateral Agent’s security interest in any item
or portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a U.S. jurisdiction other than the State of New York, the term “UCC”
and “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect, at such time, in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority and for purposes of definitions
relating to such provisions.

 

“UCP” means, with respect to any commercial Letter of Credit, the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce, in its Publication No. 600 (or such later
version thereof as may be reasonably acceptable to the applicable Issuing Bank
and in effect at the time of issuance of such Letter of Credit). On an exception
basis and if specifically requested by the Borrower, a standby Letter of Credit
may be issued subject to UCP.

 

“UK Debenture” means the all asset debenture governed by English law and entered
into by each Foreign Loan Party incorporated in England and Wales.

 

“UK Charge over Shares” means each charge over shares governed by English law
and entered into in respect of the Equity Interests in any UK Loan Guarantor in
favor of the Collateral Agent.

 

“UK Legal Reservations” means (i) the principle that equitable remedies may be
granted or refused at the discretion of the court, the limitation on enforcement
by laws relating to bankruptcy, insolvency, liquidation, reorganization, court
schemes, moratoria, administration and other laws generally affecting the rights
of creditors; (ii) the time barring of claims under the Limitation Act 1980 and
Foreign Limitation Periods Act 1984, the possibility that an undertaking to
assume liability for or to indemnify a person against non-payment of UK stamp
duty may be void, and defences of set-off or counterclaims, (iii) any other
matters which are set out as qualifications or reservations as to matters of law
in any legal opinion delivered to the Administrative Agent or the Collateral
Agent under any provision of or otherwise in connection with any Loan Document
and (iv) similar principles, rights and defences under the laws of any relevant
jurisdiction.

 

 88 

 

 

“UK Loan Party” shall mean any Loan Party incorporated in England and Wales.

 

“UK Perfection Requirements” shall mean the making of the appropriate
registrations, filings or notifications of each Security Document entered into
by a UK Loan Party as specifically set out in the relevant Security Document or
in any legal opinion.

 

“UK Security Documents” shall mean the UK Debenture, UK Charge over Shares and
UK Security Trust Deed.

 

“UK Security Trust Deed” means the security trust deed governed by English law
and entered into by, among others, the UK Loan Parties, Intermediate Lux
Holdings and the Collateral Agent.

 

“Unaudited Financial Statements” means the unaudited consolidated statement of
financial position and the related consolidated statements of comprehensive
income and statement of cash flows of the Acquired Companies and their
subsidiaries for the quarters ending March 31, 2015, June 30, 2015 and September
30, 2015.

 

“United States Tax Compliance Certificate” has the meaning assigned to such term
in Section 2.17(ii)(C).

 

“Unrestricted Subsidiary” means any Subsidiary designated by the Borrower as an
Unrestricted Subsidiary pursuant to Section 5.13 subsequent to the Effective
Date.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

 

“Voluntary Prepayment Amount” has the meaning set forth in the definition of
“Incremental Cap”.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness, in each case, without giving effect to any reductions of
amortization or other scheduled payments for periods where amortization has been
reduced as a result of the prepayment of the applicable Indebtedness.

 

 89 

 

 

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.

 

“Wholly Owned Subsidiary” means, as to any Person, (i) any corporation 100% of
whose capital stock is at the time owned by such Person and/or one or more
Wholly Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, or other similar non-corporate entity in which
such Person and/or one or more Wholly Owned Subsidiaries of such Person has a
100% equity interest at such time (other than, in the case of the preceding
clauses (i) and (ii), director’s qualifying shares and/or other nominal amount
of shares required to be held by Persons other than the Borrower and its
Subsidiaries under applicable law).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02         Classification of Loans and Borrowings.

 

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan” or “ABR Loan”)
or by Class and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may
be classified and referred to by Class (e.g., a “Revolving Borrowing” or “Term
Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type
(e.g., a “Eurodollar Revolving Borrowing”). Borrowings of Revolving Loans are
sometimes referred to herein as “Revolving Borrowings”.

 

SECTION 1.03         Terms Generally.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(a) any definition of or reference to any agreement (including this Agreement
and the other Loan Documents), instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
other modifications set forth herein), (b) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
any restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

 90 

 

 

Without limiting the reclassification rights under any Section of Article VI,
for purposes of determining compliance with any Section of Article VI, in the
event that any Lien, Investment, Indebtedness (whether at the time of incurrence
or upon application of all or a portion of the proceeds thereof), Disposition,
Restricted Payment, Affiliate transaction, restrictive agreement or prepayment
of Indebtedness meets the criteria of one or more than one of the categories of
transactions permitted pursuant to any clause of such Sections, such transaction
(or portion thereof) at the time of incurrence or consummation thereof shall be
deemed to be incurred or otherwise permitted under such clause(s) determined by
the Borrower in its sole discretion at such time of incurrence or consummation,
as applicable.

 

SECTION 1.04         Accounting Terms; GAAP.

 

(a)          All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, except as
otherwise prescribed herein.

 

(b)          Notwithstanding anything in this Agreement to the contrary, for
purposes of determining compliance with any test contained in this Agreement,
the Total Net Leverage Ratio, the Senior Secured First Lien Net Leverage Ratio
and the Senior Secured Net Leverage Ratio shall be calculated on a Pro Forma
Basis to give effect to the Transaction and all Specified Transactions that have
been made during the applicable period of measurement or subsequent to such
period and prior to or simultaneously with the event for which the calculation
is made.

 

SECTION 1.05         Effectuation of Transactions.

 

All references herein to Holdings, the Borrower and their respective
Subsidiaries shall be deemed to be references to such Persons, and all the
representations and warranties of Holdings, any Intermediate Parent, the
Borrower and the other Loan Parties contained in this Agreement and the other
Loan Documents shall be deemed made, in each case, after giving effect to the
Acquisition and the other Transactions to occur on the Effective Date, unless
the context otherwise requires.

 

 91 

 

 

SECTION 1.06         Limited Condition Transactions.

 

Notwithstanding anything in this Agreement or any Loan Document to the contrary,
when calculating any applicable ratio, the amount or availability of the
Available Amount or any other basket (including incremental facilities or any
baskets based on Consolidated EBITDA or total assets), or determining other
compliance with this Agreement (including the determination of compliance with
representations, warranties or any provision of this Agreement which requires
that no Default or Event of Default has occurred, is continuing or would result
therefrom) in connection with a Specified Transaction or other transaction
undertaken in connection with the consummation of a Limited Condition
Transaction, the date of determination of such ratio, the amount or availability
of the Available Amount or any other basket and determination of the accuracy of
any representation or warranty or whether an Default or Event of Default has
occurred, is continuing or would result therefrom or other applicable covenant
shall, at the option of the Borrower (the Borrower’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCT Election”),
be deemed to be the date the definitive agreements for such Limited Condition
Transaction are entered into (the “LCT Test Date”) and if, after such ratios and
other provisions are measured on a Pro Forma Basis after giving effect to such
Limited Condition Transaction and the other Specified Transactions or other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they occurred
at the beginning of the applicable Test Period ending prior to the LCT Test
Date, the Borrower could have taken such action on the relevant LCT Test Date in
compliance with such ratios and provisions, such provisions shall be deemed to
have been complied with. For the avoidance of doubt, (x) if any of such ratios
are exceeded as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated EBITDA of the Borrower and its Subsidiaries) at or
prior to the consummation of the relevant Limited Condition Transaction, such
ratios and other provisions will not be deemed to have been exceeded as a result
of such fluctuations solely for purposes of determining whether the Limited
Condition Transaction is permitted hereunder and (y) such ratios and other
provisions shall not be tested at the time of consummation of such Limited
Condition Transaction or related Specified Transactions or other transactions.
If the Borrower has made an LCT Election for any Limited Condition Transaction,
then in connection with any subsequent calculation of any ratio or basket
availability with respect to any other Specified Transaction on or following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, any such ratio or
basket shall be calculated on a Pro Forma Basis assuming such Limited Condition
Transaction and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.

 

SECTION 1.07         Additional Alternative Currencies.

 

(a)          The Borrower may from time to time request that Eurodollar
Revolving Loans be made and/or Letters of Credit be issued in a currency other
than Dollars or those specifically listed in the definition of “Alternative
Currency.” In the case of any such request with respect to the making of
Eurodollar Revolving Loans, such request shall be subject to the approval of the
Administrative Agent and all of the Revolving Lenders. In the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the approval of the Administrative Agent, the applicable Issuing Bank
and all of the Revolving Lenders.

 

 92 

 

 

(b)          Any such request shall be made to the Administrative Agent not
later than 11:00 a.m. (New York City time), ten (10) Business Days prior to the
date of the desired Revolving Borrowing or issuance of Letters of Credit (or
such other time or date as may be agreed to by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, each Issuing Bank,
in its or their sole discretion). In the case of any such request pertaining to
Eurodollar Revolving Loans, the Administrative Agent shall promptly notify each
Revolving Lender thereof. In the case of any such request pertaining to Letters
of Credit, the Administrative Agent shall promptly notify the applicable Issuing
Bank thereof. Each Revolving Lender (in the case of any such request pertaining
to Eurodollar Revolving Loans) or each Issuing Bank (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m. (New York City time), two (2) Business Days after its
receipt of such request as to whether it consents, in its sole discretion, to
the making of Eurodollar Revolving Loans or the issuance of Letters of Credit,
as the case may be, in such requested currency.

 

(c)          Any failure by a Revolving Lender or an Issuing Bank, as the case
may be, to respond to such request within the time period specified in the last
sentence of clause (b) above shall be deemed to be a refusal by such Revolving
Lender or such Issuing Bank, as the case may be, to permit Eurodollar Revolving
Loans to be made or Letters of Credit to be issued in such requested currency.
If the Administrative Agent and all the Revolving Lenders consent to making
Eurodollar Revolving Loans in such requested currency, the Administrative Agent
shall so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Borrowings
of Eurodollar Revolving Loans. If the Administrative Agent and each Issuing Bank
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.07, the Administrative Agent shall promptly so notify the Borrower.

 

SECTION 1.08         Currency Equivalents Generally.

 

(a)          The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Amounts of a Borrowing or an
issuance of any Letter of Credit or extension, renewal or increase of the amount
thereof and any amounts outstanding hereunder denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except as set
forth in this Agreement, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Amount as so
determined by the Administrative Agent or the Issuing Bank, as applicable and
notified to the Borrower.

 

(b)          Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurodollar Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurodollar Loan or Letter of Credit is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
Amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be and notified to the Borrower.

 

 93 

 

 

(c)          For purposes of determining compliance as of any date with any
covenant or incurrence test under any Loan Document or for purposes of making
any determination under any Default or Event of Default hereunder or for any
other specified purpose hereunder, amounts incurred or outstanding in currencies
(other than Dollars) shall be translated into Dollars at the Exchange Rate;
provided that if any Indebtedness or Liens are incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness or Liens denominated in
currencies (other than Dollars), and such extension, replacement, refunding,
refinancing, renewal or defeasance would cause the applicable restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased, plus the amount of any premium paid, and fees
and expenses incurred, in connection with such extension, replacement, refunding
refinancing, renewal or defeasance (including any fees and original issue
discount incurred in respect of such resulting Indebtedness). No Default or
Event of Default shall arise as a result of any limitation or threshold set
forth in Dollars in any covenant, representation or Default or Event of Default
under any Loan Document being exceeded solely as a result of changes in currency
exchange rates from the applicable Exchange Rate on the first Business Day of
the fiscal quarter of Holdings in which such determination occurs or in respect
of which such determination is made.

 

SECTION 1.09         Change in Currency.

 

(a)          Each obligation of the Borrower to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euros at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Revolving Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

 

(b)          Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be necessary to reflect the adoption of the Euro by any member
state of the European Union.

 

(c)          Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be necessary to reflect a change in currency of any other
country.

 

SECTION 1.10         Guaranty and Security Principles.

 

(a)          Each Guarantee, the Security Documents and each other guarantee and
security document delivered or to be delivered under this Agreement and any
obligation to enter into such document or obligation by any Foreign Loan Party
shall be subject in all respects to the Guaranty and Security Principles.

 

 94 

 

 

(b)          Notwithstanding any other provisions to the contrary in this
Agreement, the guarantee granted by any Loan Guarantor incorporated or
established in Luxembourg (“Luxembourg Guarantor”) for the obligations of any
Loan Party which is not a direct or indirect subsidiary of such Luxembourg
Guarantor shall be limited at any time to an aggregate amount (without
double-counting) not exceeding the higher of:

 

(i)          95% of such Luxembourg Guarantor’s capitaux propres (as referred to
in annex I to the grand-ducal regulation dated 18 December 2015 defining the
form and content of the presentation of balance sheet and profit and loss
account (the “Regulation”)) determined as at the date on which a demand is made
under this guarantee, increased by the amount of any Intra-Group Liabilities;
and

 

(ii)         95% of such Luxembourg Guarantor’s capitaux propres (as referred to
in the Regulation) determined as at the date of this Agreement, increased by the
amount of any Intra-Group Liabilities.

 

For the purposes of this section 1.10, Intra-Group Liabilities shall mean any
amounts owed by the Luxembourg Guarantor to any Affiliate of such Luxembourg
Guarantor and that have not been financed (directly or indirectly) by a
borrowing under the Loan Documents.

 

In addition, the above limitation shall not apply to (i) any amounts borrowed by
a Luxembourg Guarantor or any of its direct or indirect Subsidiaries under the
Loan Documents and (ii) any amounts borrowed under the Loan Documents and
on-lent, or otherwise made available, to the Luxembourg Guarantor or any of its
direct or indirect Subsidiaries (in any form whatsoever).

 

SECTION 1.11         Luxembourg Terms. Without prejudice to the generality of
any provision of this Agreement, in this Agreement where it relates to a
Luxembourg Credit Party

 

(a)          A reference to an “officer” or “director” of (a) a société à
responsabilité limitée incorporated in Luxembourg includes a reference to a
manager of such company and (b) a société en commandite par actions includes a
reference to the managers or directors of its general partner.

 

(b)          In respect of any company incorporated in Luxembourg, a reference
to “by-laws” or “constitutional documents” of such company includes its
up-to-date (restated) articles of association (statuts coordonnés).

 

(c)          In any Loan Document, where it relates to a company incorporated
under the laws of Luxembourg, a reference to:

 

 95 

 

 

(i)          a “bankruptcy”, “insolvency”, “reorganization”, “receivership”,
“liquidation”, “windingup”, “administration” or “dissolution” includes
bankruptcy (faillite), insolvency, voluntary or judicial liquidation
(liquidation volontaire ou judiciaire), composition with creditors (concordat
préventif de faillite), reprieve from payment (sursis de paiement), controlled
management (gestion contrôlée), general settlement with creditors,
reorganization or similar laws affecting the rights of creditors generally;

 

(ii)         an act “affecting the rights of creditors generally” includes,
without limitation, fraudulent conveyances which may lead to an action
paulienne;

 

(iii)        a “receiver”, “administrative receiver”, “administrator”,
“trustee”, “custodian”, “sequestrator”, “conservator” or similar officer
includes a juge délégué, commissaire, juge-commissaire, mandataire ad hoc,
administrateur provisoire, liquidateur or curateur;

 

(iv)        a “lien” or “security interest” includes any hypothèque,
nantissement, gage, privilège, sûreté réelle, droit de rétention and any type of
security in rem (sûreté réelle) or agreement or arrangement having a similar
effect and any transfer of title by way of security;

 

(v)         a “set-off” includes, for the purposes of Luxembourg law, legal
set-off;

 

(vi)        a person being “unable to pay its debts” includes that person being
in a state of cessation of payments (cessation de paiements); and

 

(vii)       a guarantee includes any garantie which is independent from the debt
to which it relates and excludes any suretyship (cautionnement) within the
meaning of Articles 2011 et seq. of the Luxembourg Civil Code.

 

(d)          In any Loan Document, usage of the term “promissory note” does not,
unless otherwise explicitly specified, refer to a “billet à ordre” within the
meaning of the Luxembourg consolidated law dated December 15, 1962 on the bills
of exchange and promissory note.

 

SECTION 1.12         Dutch Terms. In any Loan Document, where it relates to a
company incorporated under the laws of the Netherlands, a reference to:

 

(a)          an administration or dissolution (and any of those terms) includes
a Dutch entity being declared bankrupt (failliet verklaard) or dissolved
(ontbonden);

 

(b)          a moratorium includes surseance van betaling and granted a
moratorium includes surseance verleend;

 

(c)          any step or procedure taken in connection with insolvency
proceedings includes a Dutch entity having filed a notice under section 36 of
the Tax Collection Act of the Netherlands (Invorderingswet 1990);

 

(d)          a security interest includes any mortgage (hypotheek), pledge
(pandrecht), retention-of-title arrangement (recht van retentie), right to
reclaim goods (recht van reclame), privilege (voorrecht) and, in general, any
right in rem (beperkt recht) created for the purpose of granting security
(goederenrechtelijk zekerheidsrecht);

 

 96 

 

 

(e)          a director in relation to a Dutch Loan Guarantor, means a managing
director (bestuurder) and board of directors means its managing board (bestuur);

 

(f)          a receiver or trustee in bankruptcy includes a curator;

 

(g)          an administrator includes a bewindvoerder;

 

(h)          an attachment includes a beslag and attaching or taking possession
of (any of those terms) includes beslag leggen; and

 

(i)          indemnify means vrijwaren.

 

Article II

 

THE CREDITS

 

SECTION 2.01         Commitments.

 

Subject to the terms and conditions set forth herein, (a) each Term Lender
agrees to make Term Loans to the Borrower on the Effective Date denominated in
Dollars in a principal amount not exceeding such Term Lender’s Term Commitment
and (b) each Revolving Lender agrees to make Revolving Loans of the applicable
Class to the Borrower denominated in Dollars or an Alternative Currency, from
time to time during the Revolving Availability Period in an aggregate principal
amount which will not result in such Revolving Lender’s Revolving Exposure of
such Class exceeding such Revolving Lender’s Revolving Commitment of such Class.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans. Amounts
repaid or prepaid in respect of Term Loans may not be reborrowed.

 

SECTION 2.02         Loans and Borrowings.

 

(a)          Each (i) Loan shall be made as part of a Borrowing consisting of
Loans of the same Class and Type made by the Lenders ratably in accordance with
their respective Commitments of the applicable Class and (ii) Revolving Loans
shall be made by the Revolving Lenders ratably in accordance with their
respective Revolving Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder, provided that the Commitments of the Lenders are several and other
than as expressly provided herein with respect to a Defaulting Lender, no Lender
shall be responsible for any other Lender’s failure to make Loans as required
hereby.

 

 97 

 

 

(b)          Subject to Section 2.14, each Revolving Borrowing and Term
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith, provided that all Borrowings made
on the Effective Date must be made as ABR Borrowings unless the Borrower shall
have given the notice required for a Eurodollar Borrowing under Section 2.03 and
provided an indemnity letter extending the benefits of Section 2.16 to Lenders
in respect of such Borrowings. Revolving Loans denominated in (i) Dollars or
Canadian Dollars may be ABR Loans or Eurodollar Loans and (ii) any Alternative
Currency (other than Canadian Dollars) shall be Eurodollar Loans. Each Lender at
its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(c)          At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that a Eurodollar Borrowing that results from a continuation of an
outstanding Eurodollar Borrowing may be in an aggregate amount that is equal to
such outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of eight Eurodollar Borrowings
outstanding plus an additional two Eurodollar Borrowings for each outstanding
Incremental Facility. Notwithstanding anything to the contrary herein, an ABR
Revolving Borrowing of the applicable Class may be in an aggregate amount equal
to the entire unused balance of the aggregate Revolving Commitments of such
Class or that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(f).

 

SECTION 2.03         Requests for Borrowings.

 

To request a Revolving Borrowing or Term Borrowing, the Borrower shall notify
the Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 2:00 p.m., New York City time, three (3)
Business Days before the date of the proposed Borrowing (or, in the case of any
Eurodollar Borrowing to be made on the Effective Date, the same Business Day) or
(b) in the case of an ABR Borrowing, not later than 1:00 p.m., New York City
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request signed by
the Borrower substantially in the form of Exhibit C. Each such telephonic and
written Borrowing Request shall specify the following information:

 

(i)          whether the requested Borrowing is to be a Revolving Borrowing, a
Term Borrowing or a Borrowing of any other Class (specifying the Class thereof);

 

(ii)         the aggregate amount of such Borrowing;

 

(iii)        the date of such Borrowing, which shall be a Business Day;

 

(iv)        whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(v)         in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

 

 98 

 

 

(vi)        the location and number of the Borrower’s account or accounts to
which funds are to be disbursed; and

 

(vii)       in the case of a Revolving Borrowing, the currency in which such
Borrowing is to be denominated.

 

If no election as to the Type of Borrowing is specified as to any requested
Borrowing in Dollars or Canadian Dollars, then the requested Borrowing shall be
an ABR Borrowing. If no election as to the Type of Borrowing is specified with
respect to any requested Initial Euro Term Loan Borrowing, then the applicable
Initial Euro Term Loans shall be made as, or continued as, Eurodollar Loans
denominated in Euro with an Interest Period of one month. If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. If no currency is specified with respect to any requested Eurodollar
Borrowing, then the Borrower shall be deemed to have requested that the
Borrowing be denominated in Dollars. Promptly following receipt of a Borrowing
Request in accordance with this Section 2.03, the Administrative Agent shall
advise each Lender of the applicable Class of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04         [Reserved] 

 

SECTION 2.05         Letters of Credit.

 

(a)          General. Subject to the terms and conditions set forth herein
(including Section 2.22), each Issuing Bank agrees, in reliance upon the
agreements of the Revolving Lenders and the Borrower set forth in this Section
2.05 and elsewhere in the Loan Documents, to issue Letters of Credit denominated
in Dollars or an Alternative Currency for the Borrower’s own account (or for the
account of any Subsidiary so long as the Borrower is an obligor in respect of
all Loan Document Obligations arising under or in respect of such Letter of
Credit), in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, which shall reflect the standard operating procedures
of such Issuing Bank, at any time and from time to time during the period from
the Effective Date until the date that is the fifth (5th) Business Day prior to
the Revolving Maturity Date; provided that (x) no Issuing Bank shall be required
to issue any trade letters of credit hereunder without its consent and (y) no
Issuing Bank shall be required to issue any Letter of Credit if after giving
effect thereto the LC Exposure with respect to all Letters of Credit issued by
such Issuing Bank would exceed the amount set forth across from its name on
Schedule 2.05 (or in the documents pursuant to which such Issuing Bank became an
Issuing Bank). In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by a Borrower to, or entered
into by the Borrower with, the applicable Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

 99 

 

 

(b)          Issuance, Amendment, Renewal or Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver in
writing by hand delivery or facsimile (or transmit by electronic communication,
if arrangements for doing so have been approved by the recipient) to the
applicable Issuing Bank and the Administrative Agent (at least three (3)
Business Days before the requested date of issuance, amendment, renewal or
extension (or, in the case of any such request to be made on the Effective Date,
one (1) Business Day) or such shorter period as the applicable Issuing Bank and
the Administrative Agent may agree) a notice requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended or extended, and
specifying the date of issuance, amendment, renewal or extension, as the case
may be (which shall be a Business Day), the date on which such Letter of Credit
is to expire (which shall comply with paragraph (d) of this Section 2.05), the
amount and currency of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend or extend, as the case may be, such Letter of Credit. Each such notice
shall be in the form of Exhibit Q, appropriately completed (each, a “Letter of
Credit Request”). If requested by the applicable Issuing Bank, the Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended or extended only if (and upon issuance, amendment, renewal or
extension of any Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) subject to Section 9.04(b)(ii), the Applicable Fronting Exposure
of each Issuing Bank shall not exceed its Fronting Exposure Cap, (ii) the
aggregate Revolving Exposures shall not exceed the aggregate Revolving
Commitments and (iii)  the aggregate LC Exposure shall not exceed the Letter of
Credit Sublimit. Letters of Credit will be available to be issued up to an
aggregate face amount not to exceed the Letter of Credit Sublimit. No Issuing
Bank shall be under any obligation to issue any Letter of Credit if (i) any
order, judgment or decree of any Governmental Authority or arbitrator shall
enjoin or restrain such Issuing Bank from issuing the Letter of Credit, or any
Requirements of Law applicable to such Issuing Bank or any directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over such Issuing Bank shall prohibit the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such
Issuing Bank with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise fully
compensated hereunder) not in effect on the Effective Date, or shall impose upon
such Issuing Bank any unreimbursed loss, cost or expense which was not
applicable on the Effective Date and which such Issuing Bank in good faith deems
material to it, (ii) the issuance of such Letter of Credit would violate one or
more policies of such Issuing Bank now or hereafter in effect and applicable to
letters of credit generally, (iii) except as otherwise agreed in writing by the
Administrative Agent and the applicable Issuing Bank, such Letter of Credit is
to be denominated in a currency other than Dollars or an Alternative Currency,
(iv) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, the Letter of Credit is in an initial stated amount less than $100,000, or
(v) any Lender is at that time a Defaulting Lender, if after giving effect to
Section 2.22(a)(iv), any Defaulting Lender Fronting Exposure remains
outstanding, unless such Issuing Bank has entered into arrangements, including
the delivery of cash collateral, reasonably satisfactory to such Issuing Bank
with the Borrower or such Lender to eliminate such Issuing Bank’s Defaulting
Lender Fronting Exposure arising from either the Letter of Credit then proposed
to be issued or such Letter of Credit and all other LC Exposure as to which such
Issuing Bank has Defaulting Lender Fronting Exposure. No Issuing Bank shall be
under any obligation (i) to amend or extend any Letter of Credit if (x) such
Issuing Bank would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof or (y) the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of Credit
or (ii) to issue any Letter of Credit if such Letter of Credit contains any
provisions for automatic reinstatement of all or any portion of the stated
amount thereof after any drawing thereunder or after the expiry date of such
Letter of Credit (provided that any Letter of Credit with a one-year tenor may
provide for the renewal thereof for additional one-year periods as provided in
Section 2.05(d)).

 

 100 

 

 

(c)          Notice. Each Issuing Bank agrees that, upon any issuance,
amendment, renewal or extension of a Letter of Credit, it shall have given to
the Administrative Agent written notice thereof required under paragraph
(m)(iii) of this Section 2.05.

 

(d)          Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date that is one year after the
date of the issuance of such Letter of Credit (or, in the case of any extension
thereof, the date to which it has been extended (not in excess of one year from
the last applicable expiry date)) and (ii) the date that is five (5) Business
Days prior to the Revolving Maturity Date; provided that if such expiry date is
not a Business Day, such Letter of Credit shall expire at or prior to the close
of business on the next succeeding Business Day; provided further that any
Letter of Credit may, upon the request of the Borrower, include a provision
whereby such Letter of Credit shall be renewed or extended automatically for
additional consecutive periods of one year or less (but not beyond the date that
is five (5) Business Days prior to the Revolving Maturity Date) unless the
applicable Issuing Bank notifies the beneficiary thereof within the time period
specified in such Letter of Credit or, if no such time period is specified, at
least thirty (30) days prior to the then-applicable expiration date, that such
Letter of Credit will not be renewed or extended; provided further that such
Letter of Credit shall not be required to expire on such fifth (5th) Business
Day prior to the Revolving Maturity Date if such Letter of Credit is cash
collateralized or backstopped in an amount, by an institution and otherwise
pursuant to arrangements, in each case reasonably acceptable to the applicable
Issuing Bank. For the avoidance of doubt, if the Revolving Maturity Date occurs
prior to the expiration of any Letter of Credit as a result of the last proviso
in the foregoing sentence, then upon the taking of actions described in such
proviso with respect to such Letter of Credit, all participations in such Letter
of Credit under the terminated Revolving Commitments shall terminate.

 

(e)          Participations. Immediately upon the issuance of each Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing Bank that is the issuer
thereof or the Lenders, each Revolving Lender shall be deemed to have purchased
and the applicable Issuing Bank shall be deemed to have sold a participation in
such Letter of Credit equal to such Revolving Lender’s Applicable Percentage of
the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (f) of this Section 2.05, or
of any reimbursement payment required to be refunded to the Borrower for any
reason. All fundings of such participations shall be denominated in Dollars.
Each Revolving Lender acknowledges and agrees that its acquisition of
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment or extension of any Letter of Credit or the
occurrence and continuance of a Default or any reduction or termination of the
Revolving Commitments, and that each payment required to be made by it under the
preceding sentence shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

 101 

 

 

(f)          Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount (in same day funds) equal to
such LC Disbursement not later than 4:00 p.m., New York City time, on the
Business Day immediately following the day that the Borrower receives written
notice (including via e-mail) of such LC Disbursement (the “Reimbursement
Date”), together with accrued interest or fees thereon in accordance with clause
(i) of this Section 2.05. Anything contained herein to the contrary
notwithstanding, (i) unless the Borrower shall have notified the Administrative
Agent and the applicable Issuing Bank prior to 4:00 p.m., New York City time, on
the date such LC Disbursement is made that the Borrower intends to reimburse the
applicable Issuing Bank for the amount of the LC Disbursement (including any
accrued interest or fees thereon) with funds other than the proceeds of
Revolving Loans, the Borrower shall be deemed to have given a timely Borrowing
Request to the Administrative Agent requesting Revolving Lenders to make
Revolving Loans that are ABR Revolving Loans on the Reimbursement Date in an
amount equal to such LC Disbursement (together with any accrued interest or fees
thereon), and (ii) subject to satisfaction or waiver of the conditions specified
in Section 4.02, Revolving Lenders shall, on the Reimbursement Date, make
Revolving Loans that are ABR Revolving Loans in an amount equal to their
Applicable Percentage of such LC Disbursement (together with any accrued
interest or fees thereon), the proceeds of which shall be applied directly by
the Administrative Agent to reimburse the applicable Issuing Bank for the amount
of such LC Disbursement (together with any accrued interest or fees thereon);
provided that if for any reason proceeds of Revolving Loans are not received by
the Issuing Bank on the Reimbursement Date in an amount equal to such LC
Disbursement (together with any accrued interest or fees thereon), the Borrower
shall reimburse the applicable Issuing Bank, on demand, in an amount in same day
funds equal to the excess of such LC Disbursement (together with any accrued
interest or fees thereon) over the aggregate amount of such Revolving Loans, if
any, which are so received. The Revolving Loans made pursuant to this paragraph
(f) shall be made without regard to the Borrowing Minimum.

 

 102 

 

 

(g)          Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section 2.05 is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, this Agreement or any other Loan Document, or any term or provision
herein or therein, (ii) any exchange, change, waiver or release of any
Collateral for, or any other Person’s guarantee of or other liability for, any
of the Secured Obligations, (iii) the existence of any claim, set-off, defense
or other right which the Borrower or any Lender may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), the Issuing Bank, any Lender or any other
Person or, in the case of a Lender, against the Borrower, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Borrower or one or more of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured),
(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (v) payment by an Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit (provided that the Borrower shall
not be obligated to reimburse such LC Disbursements unless payment is made
against presentation of a draft or other document that at least substantially
complies with the terms of such Letter of Credit), (vi) any adverse change in
the business, operations, properties, assets, condition (financial or otherwise)
or prospects of Holdings or any of its Subsidiaries; (vii) any breach hereof or
any other Loan Document by any party hereto or thereto, (viii) the fact that an
Event of Default or a Default shall have occurred and be continuing, (ix) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.05, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder or (x) any adverse change in the relevant
exchange rates or in the availability of any Alternative Currency to the
Borrower or in the relevant currency markets generally. As between the Borrower
and the Issuing Bank, the Borrower assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit issued by the Issuing Bank and the
proceeds thereof, by the respective beneficiaries of such Letters of Credit or
any assignees or transferees thereof. In furtherance and not in limitation of
the foregoing, none of the Administrative Agent, the Lenders, the Issuing Banks
or any of their Related Parties shall have any liability or responsibility for:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
other than to confirm such documents comply with the terms of such Letter of
Credit; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any such Letter of Credit to comply fully with any conditions
required in order to draw upon such Letter of Credit; (iv) its honor of any
presentation under a Letter of Credit that appears on its face to substantially
comply with the terms and conditions of such Letter of Credit; (v) any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder); (vi) errors in
interpretation of technical terms; (vii) any loss or delay in the transmission
of any document required in order to make a drawing under any such Letter of
Credit; (viii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (ix) any
consequences arising from causes beyond the control of the Issuing Bank,
including any act by a Governmental Authority and fluctuation in currency
exchange rates. None of the above shall affect or impair, or prevent the vesting
of, any of the Issuing Bank’s rights or powers hereunder or place the Issuing
Bank under any liability to the Borrower or any other Person. Notwithstanding
the foregoing, none of the above shall be construed to excuse any Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential, incidental, exemplary or punitive damages,
claims in respect of which are hereby waived by the Borrower to the extent
permitted by Requirements of Law) suffered by the Borrower that are caused by
such Issuing Bank’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final, nonappealable judgment) when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if (notwithstanding the appearance of substantial compliance) such
documents are not in strict compliance with the terms of such Letter of Credit,
and any such acceptance or refusal shall be deemed not to constitute gross
negligence or willful misconduct.

 

 103 

 

 

(h)          Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed in
writing by hand delivery or facsimile) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligations to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement in accordance with paragraph
(f) of this Section 2.05.

 

(i)          Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (f) of this Section 2.05, then Section 2.13(c) shall
apply. Interest accrued pursuant to this paragraph shall be paid to the
Administrative Agent, for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (f) of this Section 2.05 to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment and shall
be payable on demand or, if no demand has been made, on the date on which the
Borrower reimburses the applicable LC Disbursement in full.

 

 104 

 

 

(j)          Cash Collateralization. If (i) effective immediately, without
demand or other notice of any kind, as of any expiration date of a Letter of
Credit, such Letter of Credit may for any reason remain outstanding and
partially or wholly undrawn, (ii) effective immediately, without demand or other
notice of any kind, as of the occurrence of any Event of Default under paragraph
(h) or (i) of Section 7.01, or (iii) any Event of Default under paragraph (a) or
(b) of Section 7.01 shall occur and be continuing, on the Business Day on which
the Borrower receives notice from the Administrative Agent, the applicable
Issuing Bank or the Required Lenders (or, if the maturity of the Loans has been
accelerated, Revolving Lenders with LC Exposure representing more than 50% of
the aggregate LC Exposure of all Revolving Lenders) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Secured Parties, an amount of cash in Dollars or an
Alternative Currency, as the case may be, equal to the portions of the LC
Exposure attributable to Letters of Credit, as of such date plus any accrued and
unpaid interest thereon. The Borrower also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section ‎2.11(b).
Each such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrower under this
Agreement and the other Loan Documents. At any time that there shall exist a
Defaulting Lender, if any Defaulting Lender Fronting Exposure remains
outstanding (after giving effect to Section 2.22(a)(iv)), then promptly upon the
request of the Administrative Agent or the Issuing Bank, the Borrower shall
deliver to the Administrative Agent cash collateral in an amount sufficient to
cover such Defaulting Lender Fronting Exposure (after giving effect to any cash
collateral provided by the Defaulting Lender). The Administrative Agent (for the
benefit of the Secured Parties) shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent in Permitted
Investments and at the Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Notwithstanding anything to the contrary set forth in this
Agreement, moneys in such account shall be applied by the Administrative Agent
to reimburse the Issuing Banks for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, the balance shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Lenders with LC Exposure representing more
than 50% of the aggregate LC Exposure of all the Revolving Lenders), such
balance shall be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default or the existence
of a Defaulting Lender, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived or after the termination of Defaulting Lender
status, as applicable. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section ‎2.11(b), such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower as and to the extent
that, after giving effect to such return, the Borrower would remain in
compliance with Section ‎2.11(b) and no Event of Default shall have occurred and
be continuing.

 

(k)          Designation of Additional Issuing Banks. The Borrower may, at any
time and from time to time, designate as additional Issuing Banks one or more
Revolving Lenders that agree in writing to serve in such capacity as provided
below. The acceptance by a Revolving Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
executed by the Borrower, the Administrative Agent and such designated Revolving
Lender and, from and after the effective date of such agreement, (i) such
Revolving Lender shall have all the rights and obligations of an Issuing Bank
under this Agreement and (ii) references herein to the term “Issuing Bank” shall
be deemed to include such Revolving Lender in its capacity as an issuer of
Letters of Credit hereunder.

 

 105 

 

 

(l)          Resignation or Termination of an Issuing Bank. Subject to the
appointment and acceptance of a successor Issuing Bank reasonably acceptable to
the Borrower, any Issuing Bank may resign at any time by giving thirty (30)
days’ written notice to the Administrative Agent, the Lenders and the Borrower.
The Borrower may terminate the appointment of any Issuing Bank as an “Issuing
Bank” hereunder by providing a written notice thereof to such Issuing Bank, with
a copy to the Administrative Agent. Any such termination shall become effective
upon the earlier of (i) such Issuing Bank’s acknowledging receipt of such notice
and (ii) the fifth Business Day following the date of the delivery thereof;
provided that no such termination shall become effective until and unless the LC
Exposure attributable to all Letters of Credit issued by such Issuing Bank (or
its Affiliates) shall have been reduced to zero. At the time any such
resignation or termination shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the resigning or terminated Issuing Bank
pursuant to Section 2.12(b). Notwithstanding the effectiveness of any such
resignation or termination, the resigning or terminated Issuing Bank shall
remain a party hereto and shall continue to have all the rights of an Issuing
Bank under this Agreement and the other Loan Documents with respect to Letters
of Credit issued by it prior to such resignation or termination, but shall not
(a) be required (and shall be discharged from its obligations) to issue any
additional Letters of Credit or extend or increase the amount of Letters of
Credit then outstanding, without affecting its rights and obligations with
respect to Letters of Credit previously issued by it, or (b) be deemed an
Issuing Bank for any other purpose.

 

(m)          Issuing Bank Reports to the Administrative Agent. Unless otherwise
agreed by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section 2.05, report in
writing to the Administrative Agent (i) periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Bank, including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) within five (5) Business Days following
the time that such Issuing Bank issues, amends, renews or extends any Letter of
Credit, the date of such issuance, amendment, renewal or extension, and face
amount of the Letters of Credit issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amounts thereof shall have changed), (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date and
amount of such LC Disbursement, (iv) on any Business Day on which a Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Bank on such day, the date of such failure and amount of such LC Disbursement
and (v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank; provided that no Issuing Bank shall have any liability hereunder
to any Person for any failure to deliver the reports contemplated by this
paragraph (m) of Section 2.05.

 

(n)          Applicability of ISP and UCP. Unless otherwise expressly agreed by
the applicable Issuing Bank and the Borrower when a Letter of Credit is issued
or when it is amended with the consent of the beneficiary thereof, (i) the rules
of the ISP shall apply to each standby Letter of Credit, and (ii) the rules of
the UCP shall apply to each commercial Letter of Credit. Notwithstanding the
foregoing, the applicable Issuing Bank shall not be responsible to the Borrower
for, and the applicable Issuing Bank’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the applicable Issuing Bank
required or permitted under any law, order or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
applicable law or any order of any Governmental Authority in a jurisdiction
where the applicable Issuing Bank or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade (BAFT), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

 106 

 

 

SECTION 2.06         Funding of Borrowings.

 

(a)          Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the Applicable Account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(f) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

 

(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
2.06 and may, in reliance on such assumption and in its sole discretion, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent an amount equal to such share on demand of the
Administrative Agent. If such Lender does not pay such corresponding amount
forthwith upon demand of the Administrative Agent therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower agrees to pay such
corresponding amount to the Administrative Agent forthwith on demand. The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower interest on such corresponding amount, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, or (ii) in the case of the Borrower, the interest rate applicable
to such Borrowing in accordance with Section 2.13. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

(c)          The obligations of the Lenders hereunder to make Term Loans and
Revolving Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 9.03(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 9.03(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
9.03(c).

 

 107 

 

 

SECTION 2.07         Interest Elections.

 

(a)          Each Revolving Borrowing of the applicable Class and each Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request or designated by Section 2.03 and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or designated by Section 2.03. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.07; provided that, notwithstanding anything to the
contrary herein, no Loan may be converted into or continued as a Loan
denominated in a different currency but instead must be prepaid in the original
currency of such Loan and reborrowed in the other currency; and provided further
that, no Initial Euro Term Loan may be converted to an ABR Loan. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

(b)          To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Revolving Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic transmission to the Administrative Agent of a
written Interest Election Request signed by the Borrower.

 

(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.03:

 

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)        if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)          Promptly following receipt of an Interest Election Request in
accordance with this Section 2.07, the Administrative Agent shall advise each
Lender of the applicable Class of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

 108 

 

 

(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid, at the end of such
Interest Period such Borrowing, if denominated in Dollars, Euros or Canadian
Dollars, shall be continued as a Eurodollar Borrowing of one month.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing in excess of one month.

 

SECTION 2.08         Termination and Reduction of Commitments.

 

(a)          Unless previously terminated, (i) the Term Commitments shall
terminate at 5:00 p.m., New York City time, on the Effective Date and (ii) the
Revolving Commitments shall terminate on the Revolving Maturity Date.

 

(b)          The Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class, provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$500,000 and not less than $500,000 unless such amount represents all of the
remaining Commitments of such Class and (ii) the Borrower shall not terminate or
reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.11, the aggregate
Revolving Exposures would exceed the aggregate Revolving Commitments.

 

(c)          The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section 2.08
at least one (1) Business Day prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.08 shall be irrevocable; provided that a notice of termination
of the Revolving Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of any credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness or the
occurrence of some other identifiable and specified event or condition, in which
case such notice may be revoked or extended by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date of termination)
if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of (x) the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class and (y) the Revolving
Commitments shall be made to any Class of Revolving Commitment as directed by
the Borrower (including to any Class of existing or extended Revolving
Commitments).

 

SECTION 2.09         Repayment of Loans; Evidence of Debt.

 

(a)          The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date and
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.10.

 

 109 

 

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)          The Administrative Agent shall, in connection with the maintenance
of the Register in accordance with Section 9.04(b)(iv), maintain accounts in
which it shall record (i) the amount of each Loan made hereunder, the Class and
Type thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)          The entries made in the accounts maintained pursuant to paragraph
(c) of this Section 2.09 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein, provided that the failure of the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to pay any amounts due
hereunder in accordance with the terms of this Agreement.

 

(e)          Any Lender may request through the Administrative Agent that Loans
of any Class made by it be evidenced by a Note. In such event, the Borrower
shall execute and deliver to such Lender a Note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns).

 

SECTION 2.10         Amortization of Term Loans.

 

(a)          Repayment.

 

(i)          Initial Dollar Term Loans. Subject to adjustment pursuant to
paragraph (c) of this Section 2.10, the Borrower shall repay Initial Dollar Term
Loans on the last day of each March, June, September and December (commencing on
December 31, 2017) in the principal amount of Initial Dollar Term Loans as
follows; provided that if any such date is not a Business Day, such payment
shall be due on the next preceding Business Day:

 

Payment Date  Amortization Payment  December 31, 2017  $2,400,000  March 31,
2018  $2,400,000  June 30, 2018  $2,400,000  September 30, 2018  $2,400,000 
December 31, 2018  $2,400,000  March 31, 2019  $2,400,000 

 

 110 

 

 

Payment Date  Amortization Payment  June 30, 2019  $2,400,000  September 30,
2019  $2,400,000  December 31, 2019  $2,400,000  March 31, 2020  $2,400,000 
June 30, 2020  $2,400,000  September 30, 2020  $2,400,000  December 31, 2020 
$2,400,000  March 31, 2021  $2,400,000  June 30, 2021  $2,400,000  September 30,
2021  $2,400,000  December 31, 2021  $2,400,000  March 31, 2022  $2,400,000 
June 30, 2022  $2,400,000  September 30, 2022  $2,400,000  December 31, 2022 
$2,400,000  March 31, 2023  $2,400,000 

 

(ii)         Initial Euro Term Loans. Subject to adjustment pursuant to
paragraph (c) of this Section 2.10, the Borrower shall repay Initial Euro Term
Loans on the last day of each March, June, September and December (commencing on
December 31, 2017) in the principal amount of Initial Euro Term Loans as
follows; provided that if any such date is not a Business Day, such payment
shall be due on the next preceding Business Day:

 

Payment Date  Amortization Payment  December 31, 2017  €625,000  March 31, 2018 
€625,000  June 30, 2018  €625,000  September 30, 2018  €625,000  December 31,
2018  €625,000  March 31, 2019  €625,000  June 30, 2019  €625,000  September 30,
2019  €625,000  December 31, 2019  €625,000  March 31, 2020  €625,000  June 30,
2020  €625,000  September 30, 2020  €625,000 

 

 111 

 

 

Payment Date  Amortization Payment  December 31, 2020  €625,000  March 31, 2021 
€625,000  June 30, 2021  €625,000  September 30, 2021  €625,000  December 31,
2021  €625,000  March 31, 2022  €625,000  June 30, 2022  €625,000  September 30,
2022  €625,000  December 31, 2022  €625,000  March 31, 2023  €625,000 

 

(b)          To the extent not previously paid, all Term Loans shall be due and
payable on the Term Maturity Date.

 

(c)          Any prepayment of a Term Borrowing of any Class (i) pursuant to
Section 2.11(a) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Borrowings of such Class to be made pursuant
to this Section 2.10 as directed by the Borrower (and absent such direction in
direct order of maturity) and (ii) pursuant to Section 2.11(c) or 2.11(d) shall
be applied to reduce the subsequent scheduled and outstanding repayments of the
Term Borrowings of such Class to be made pursuant to this Section 2.10, or, in
each case except as otherwise provided in any Incremental Facility Amendment,
Refinancing Amendment or Loan Modification Agreement, pursuant to the
corresponding section of such Incremental Facility Amendment, Refinancing
Amendment or Loan Modification Agreement, as applicable, as directed by the
Borrower and, in the absence of such direction, in direct order of maturity
(including any Incremental Facility).

 

(d)          Prior to any repayment of any Term Borrowings of any Class
hereunder, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent by
telephone (confirmed by hand delivery or facsimile) of such election not later
than 2:00 p.m., New York City time, one (1) Business Day before the scheduled
date of such repayment. In the absence of a designation by the Borrower as
described in the preceding sentence, the Administrative Agent shall make such
designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.16 and shall be applied in direct
order of maturity. Each repayment of a Borrowing shall be applied ratably to the
Loans included in the repaid Borrowing. Repayments of Term Borrowings shall be
accompanied by accrued interest on the amount repaid.

 

 112 

 

 

SECTION 2.11         Prepayment of Loans.

 

(a)          (i) The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, without premium or penalty;
provided that in the event that, on or prior to the date that is six months
following the 2017 Amendment Effective Date, the Borrower (x) makes any
prepayment of Initial Term Loans in connection with any Repricing Transaction or
(y) effects any amendment of this Agreement resulting in a Repricing Transaction
or (z) makes a mandatory prepayment of Initial Term Loans pursuant to Section
2.11(c) in connection with a Prepayment Event described in clause (b) of the
definition of “Prepayment Event”, in either case, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Term
Lenders holding Initial Term Loans, (I) a prepayment premium of 1.00% of the
principal amount of the Initial Term Loans being prepaid in connection with such
Repricing Transaction and (II) in the case of clause (y), an amount equal to
1.00% of the aggregate amount of the applicable Initial Term Loans of
non-consenting Lenders outstanding immediately prior to such amendment that are
subject to an effective pricing reduction pursuant to such amendment.

 

(ii)         Notwithstanding anything in any Loan Document to the contrary, so
long as no Default or Event of Default has occurred and is continuing, Holdings,
any Intermediate Parent, the Borrower or any of their respective Subsidiaries
may offer to prepay all or a portion of the outstanding Class of any Term Loans
on the following basis:

 

(A)         Holdings, any Intermediate Parent, the Borrower or any of their
respective Subsidiaries shall have the right to make a voluntary prepayment of
Term Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.11(a)(ii); provided that (x) Holdings, any Intermediate
Parent, the Borrower or any of their respective Subsidiaries shall not make any
Borrowing of Revolving Loans to fund any Discounted Term Loan Prepayment and (y)
Holdings, any Intermediate Parent, the Borrower or any of their respective
Subsidiaries shall not initiate any action under this Section 2.11(a)(ii) in
order to make a Discounted Term Loan Prepayment unless (I) at least ten (10)
Business Days shall have passed since the consummation of the most recent
Discounted Term Loan Prepayment as a result of a prepayment made by Holdings,
any Intermediate Parent, the Borrower or any of their respective Subsidiaries on
the applicable Discounted Prepayment Effective Date; or (II) at least three (3)
Business Days shall have passed since the date Holdings, any Intermediate
Parent, the Borrower or any of their respective Subsidiaries were notified that
no Term Lender was willing to accept any prepayment of any Term Loan and/or
Other Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of Holdings’, any Intermediate Parent’s,
the Borrower’s or any of their respective Subsidiaries’ election not to accept
any Solicited Discounted Prepayment Offers and (z) each Lender participating in
any Discounted Term Loan Prepayment acknowledges and agrees that in connection
with such Discounted Term Loan Prepayment, (1) the Borrower then may have, and
later may come into possession of, information regarding the Term Loans or the
Loan Parties hereunder that is not known to such Lender and that may be material
to a decision by such Lender to participate in such Discounted Term Loan
Prepayment (“Excluded Information”), (2) such Lender has independently and,
without reliance on Holdings, any of its Subsidiaries, the Administrative Agent
or any of their respective Affiliates, made its own analysis and determination
to participate in such Discounted Term Loan Prepayment notwithstanding such
Lender’s lack of knowledge of the Excluded Information and (3) none of Holdings,
its Subsidiaries, the Administrative Agent, or any of their respective
Affiliates shall have any liability to such Lender, and such Lender hereby
waives and releases, to the extent permitted by Requirements of Law, any claims
such Lender may have against Holdings, its Subsidiaries, the Administrative
Agent, and their respective Affiliates, under applicable laws or otherwise, with
respect to the nondisclosure of the Excluded Information; provided further that
any Term Loan that is prepaid will be automatically and irrevocably cancelled.

 

 113 

 

 

(B)         (1)   Subject to the proviso to subsection (A) above, Holdings, any
Intermediate Parent, the Borrower or any of their respective Subsidiaries may
from time to time offer to make a Discounted Term Loan Prepayment by providing
the Auction Agent with three (3) Business Days’ notice in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of Holdings, any Intermediate Parent, the
Borrower or any of their respective Subsidiaries, to each Term Lender and/or
each Lender with respect to any Class of Term Loans on an individual tranche
basis, (II) any such offer shall specify the aggregate principal amount offered
to be prepaid (the “Specified Discount Prepayment Amount”) with respect to each
applicable tranche, the tranche or tranches of Term Loans subject to such offer
and the specific percentage discount to par (the “Specified Discount”) of such
Term Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Specified Discount Prepayment Amount shall be in an aggregate amount not less
than $1,000,000 and whole increments of $500,000 in excess thereof and (IV) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each relevant Term Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York City time, on the third Business Day after the date of delivery of such
notice to the relevant Term Lenders (the “Specified Discount Prepayment Response
Date”).

 

(2)         Each relevant Term Lender receiving such offer shall notify the
Auction Agent (or its delegate) by the Specified Discount Prepayment Response
Date whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

 

 114 

 

 

(3)         If there is at least one Discount Prepayment Accepting Lender,
Holdings, any Intermediate Parent, the Borrower or any of their respective
Subsidiaries will make prepayment of outstanding Term Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection
(2); provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro-rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with Holdings, any
Intermediate Parent, the Borrower or any of their respective Subsidiaries and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) Holdings,
any Intermediate Parent, the Borrower or any of their respective Subsidiaries of
the respective Term Lenders’ responses to such offer, the Discounted Prepayment
Effective Date and the aggregate principal amount of the Discounted Term Loan
Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, and the aggregate principal amount and the
tranches of Term Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to Holdings, any Intermediate Parent, the Borrower or any of their
respective Subsidiaries and Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
Holdings, any Intermediate Parent, the Borrower or any of their respective
Subsidiaries shall be due and payable by Holdings, any Intermediate Parent, the
Borrower or any of their respective Subsidiaries on the Discounted Prepayment
Effective Date in accordance with subsection (F) below (subject to subsection
(J) below).

 

 115 

 

 

(C)        (1)  Subject to the proviso to subsection (A) above, Holdings, any
Intermediate Parent, the Borrower or any of their respective Subsidiaries may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with three (3) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of Holdings, any Intermediate Parent, the
Borrower or any of their respective Subsidiaries, to each Term Lender and/or
each Lender with respect to any Class of Loans on an individual tranche basis,
(II) any such notice shall specify the maximum aggregate principal amount of the
relevant Term Loans (the “Discount Range Prepayment Amount”), the tranche or
tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant tranche of Term Loans willing to
be prepaid by Holdings, any Intermediate Parent, the Borrower or any of their
respective Subsidiaries (it being understood that different Discount Ranges
and/or Discount Range Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Discount Range Prepayment Amount shall be in an aggregate amount not less than
$1,000,000 and whole increments of $500,000 in excess thereof and (IV) each such
solicitation by Holdings, any Intermediate Parent, the Borrower or any of their
respective Subsidiaries shall remain outstanding through the Discount Range
Prepayment Response Date. The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Discount Range Prepayment Notice and a form of
the Discount Range Prepayment Offer to be submitted by a responding relevant
Term Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m.,
New York City time, on the third Business Day after the date of delivery of such
notice to the relevant Term Lenders (the “Discount Range Prepayment Response
Date”). Each relevant Term Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Term Lender is willing to allow prepayment
of any or all of its then outstanding Term Loans of the applicable tranche or
tranches and the maximum aggregate principal amount and tranches of such
Lender’s Term Loans (the “Submitted Amount”) such Lender is willing to have
prepaid at the Submitted Discount. Any Term Lender whose Discount Range
Prepayment Offer is not received by the Auction Agent by the Discount Range
Prepayment Response Date shall be deemed to have declined to accept a Discounted
Term Loan Prepayment of any of its Term Loans at any discount to their par value
within the Discount Range.

 

 116 

 

 

(2)         The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with Holdings, any Intermediate Parent, the
Borrower or any of their respective Subsidiaries and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). Holdings, any Intermediate Parent, the
Borrower or any of their respective Subsidiaries agree to accept on the Discount
Range Prepayment Response Date all Discount Range Prepayment Offers received by
the Auction Agent by the Discount Range Prepayment Response Date, in the order
from the Submitted Discount that is the largest discount to par to the Submitted
Discount that is the smallest discount to par, up to and including the Submitted
Discount that is the smallest discount to par within the Discount Range (such
Submitted Discount that is the smallest discount to par within the Discount
Range being referred to as the “Applicable Discount”) which yields a Discounted
Term Loan Prepayment in an aggregate principal amount equal to the lower of (I)
the Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts.
Each Lender that has submitted a Discount Range Prepayment Offer to accept
prepayment at a discount to par that is larger than or equal to the Applicable
Discount shall be deemed to have irrevocably consented to prepayment of Term
Loans equal to its Submitted Amount (subject to any required proration pursuant
to the following subsection (3)) at the Applicable Discount (each such Lender, a
“Participating Lender”).

 

(3)         If there is at least one Participating Lender, Holdings, any
Intermediate Parent, the Borrower or any of their respective Subsidiaries will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro-rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with Holdings, any Intermediate Parent, the
Borrower or any of their respective Subsidiaries and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) Holdings, any Intermediate
Parent, the Borrower or any of their respective Subsidiaries of the respective
Term Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount of
the Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each
Term Lender of the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount and tranches of Term Loans to be
prepaid at the Applicable Discount on such date, (III) each Participating Lender
of the aggregate principal amount and tranches of such Lender to be prepaid at
the Applicable Discount on such date, and (z) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to Holdings, any
Intermediate Parent, the Borrower or any of their respective Subsidiaries and
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to Holdings, any Intermediate
Parent, the Borrower or any of their respective Subsidiaries shall be due and
payable by the Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

 

 117 

 

 

(D)         (1) Subject to the proviso to subsection (A) above, Holdings, any
Intermediate Parent, the Borrower or any of their respective Subsidiaries may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with three (3) Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of Holdings, any Intermediate Parent,
the Borrower or any of their respective Subsidiaries, to each Term Lender and/or
each Lender with respect to any Class of Term Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate Dollar Amount of
the Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Term Loans Holdings, any Intermediate Parent, the Borrower or any of
their respective Subsidiaries is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such an event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section), (III) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such solicitation by Holdings, any Intermediate
Parent, the Borrower or any of their respective Subsidiaries shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each relevant Term Lender with a copy of
such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York City time
on the third Business Day after the date of delivery of such notice to the
relevant Term Lenders (the “Solicited Discounted Prepayment Response Date”).
Each Term Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date, and (z) specify
both a discount to par (the “Offered Discount”) such Term Lender is willing to
allow to be applied to the prepayment of its then outstanding Term Loan and the
maximum aggregate principal amount and tranches of such Term Loans (the “Offered
Amount”) such Term Lender is willing to have prepaid subject to such Offered
Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Term Loans at any
discount.

 

 118 

 

 

(2)         The Auction Agent shall promptly provide Holdings, any Intermediate
Parent, the Borrower or any of their respective Subsidiaries with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. Holdings, any Intermediate Parent, the
Borrower or any of their respective Subsidiaries shall review all such Solicited
Discounted Prepayment Offers and select the largest of the Offered Discounts
specified by the relevant responding Term Lenders in the Solicited Discounted
Prepayment Offers that is acceptable to Holdings, any Intermediate Parent, the
Borrower or any of their respective Subsidiaries (the “Acceptable Discount”), if
any. If Holdings, any Intermediate Parent, the Borrower or any of their
respective Subsidiaries elects to accept any Offered Discount as the Acceptable
Discount, then as soon as practicable after the determination of the Acceptable
Discount, but in no event later than by the third Business Day after the date of
receipt by Holdings, any Intermediate Parent, the Borrower or any of their
respective Subsidiaries from the Auction Agent of a copy of all Solicited
Discounted Prepayment Offers pursuant to the first sentence of this subsection
(2) (the “Acceptance Date”), Holdings, any Intermediate Parent, the Borrower or
any of their respective Subsidiaries shall submit an Acceptance and Prepayment
Notice to the Auction Agent setting forth the Acceptable Discount. If the
Auction Agent shall fail to receive an Acceptance and Prepayment Notice from
Holdings, any Intermediate Parent, the Borrower or any of their respective
Subsidiaries by the Acceptance Date, Holdings, any Intermediate Parent, the
Borrower or any of their respective Subsidiaries shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

 

 119 

 

 

(3)         Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with Holdings, any
Intermediate Parent, the Borrower or any of their respective Subsidiaries and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by Holdings, any
Intermediate Parent, the Borrower or any of their respective Subsidiaries at the
Acceptable Discount in accordance with this Section 2.11(a)(ii)(D). If Holdings,
any Intermediate Parent, the Borrower or any of their respective Subsidiaries
elects to accept any Acceptable Discount, then Holdings, any Intermediate
Parent, the Borrower or any of their respective Subsidiaries agrees to accept
all Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, in the order from largest Offered
Discount to smallest Offered Discount, up to and including the Acceptable
Discount. Each Lender that has submitted a Solicited Discounted Prepayment Offer
with an Offered Discount that is greater than or equal to the Acceptable
Discount shall be deemed to have irrevocably consented to prepayment of Term
Loans equal to its Offered Amount (subject to any required pro-rata reduction
pursuant to the following sentence) at the Acceptable Discount (each such
Lender, a “Qualifying Lender”). Holdings, any Intermediate Parent, the Borrower
or any of their respective Subsidiaries will prepay outstanding Term Loans
pursuant to this subsection (D) to each Qualifying Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro-rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with Holdings, any Intermediate Parent, the Borrower or any of
their respective Subsidiaries and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I)
Holdings, any Intermediate Parent, the Borrower or any of their respective
Subsidiaries of the Discounted Prepayment Effective Date and Acceptable
Prepayment Amount comprising the Discounted Term Loan Prepayment and the
tranches to be prepaid, (II) each Term Lender who made a Solicited Discounted
Prepayment Offer of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the
tranches to be prepaid to be prepaid at the Applicable Discount on such date,
(III) each Qualifying Lender of the aggregate principal amount and the tranches
of such Lender to be prepaid at the Acceptable Discount on such date, and (IV)
if applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 

 120 

 

 

(E)         In connection with any Discounted Term Loan Prepayment, Holdings,
any Intermediate Parent, the Borrower or any of their respective Subsidiaries
and the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Term Loan Prepayment, the payment of reasonable and
customary fees and expenses from Holdings, any Intermediate Parent, the Borrower
or any of their respective Subsidiaries in connection therewith.

 

(F)         If any Term Loan is prepaid in accordance with paragraphs (B)
through (D) above, Holdings, any Intermediate Parent, the Borrower or any of
their respective Subsidiaries shall prepay such Term Loans on the Discounted
Prepayment Effective Date. Holdings, any Intermediate Parent, the Borrower or
any of their respective Subsidiaries shall make such prepayment to the Auction
Agent, for the account of the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. New York City time on the Discounted Prepayment Effective Date and
all such prepayments shall be applied to the remaining principal installments of
the relevant tranche of Term Loans as directed by the Borrower. The Term Loans
so prepaid shall be accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.11(a)(ii) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable. The aggregate
principal amount of the tranches and installments of the relevant Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment.

 

(G)         To the extent not expressly provided for herein, each Discounted
Term Loan Prepayment shall be consummated pursuant to procedures consistent with
the provisions in this Section 2.11(a)(ii), established by the Auction Agent
acting in its reasonable discretion and as reasonably agreed by Holdings, any
Intermediate Parent, the Borrower or any of their respective Subsidiaries.

 

(H)         Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.11(a)(ii), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

 

 121 

 

 

(I)         Each of Holdings, any Intermediate Parent, the Borrower or any of
their respective Subsidiaries and the Lenders acknowledges and agrees that the
Auction Agent may perform any and all of its duties under this Section
2.11(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and their respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.11(a)(ii) as well
as activities of the Auction Agent.

 

(J)         Holdings, any Intermediate Parent, the Borrower or any of their
respective Subsidiaries shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date, Discount Range Prepayment Response Date or
Solicited Discounted Prepayment Response Date, as applicable (and if such offer
is revoked pursuant to the preceding clauses, any failure by the Borrower to
make any prepayment to a Term Lender, as applicable, pursuant to this Section
2.11(a)(ii) shall not constitute a Default or Event of Default under Section
7.01 or otherwise).

 

(b)          In the event and on each occasion that the aggregate Revolving
Exposures exceed the aggregate Revolving Commitments (other than as a result of
currency fluctuations on any date that is not a Revaluation Date), the Borrower
shall prepay Revolving Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount necessary to eliminate such excess
within one (1) Business Day following Borrower’s receipt of written notice from
the Administrative Agent.

 

(c)          In the event and on each occasion that any Net Proceeds are
received by or on behalf of Holdings or its Restricted Subsidiaries in respect
of any Prepayment Event, the Borrower shall, within five (5) Business Days after
such Net Proceeds are received (or, in the case of a Prepayment Event described
in clause (b) of the definition of the term “Prepayment Event,” on the date of
such Prepayment Event), prepay Initial Term Loans (ratably between the Initial
Dollar Term Loans and the Initial Euro Term Loans) in an aggregate amount equal
to (x) 100% of the amount of such Net Proceeds; provided that, in the case of
any event described in clause (a) of the definition of the term “Prepayment
Event”, if Holdings, the Borrower or any of the Restricted Subsidiaries invest
(or commit to invest) the Net Proceeds from such event (or a portion thereof)
within 12 months after receipt of such Net Proceeds in the business of the
Borrower and the other Subsidiaries, then no prepayment shall be required
pursuant to this paragraph in respect of such Net Proceeds in respect of such
event (or the applicable portion of such Net Proceeds, if applicable) except to
the extent of any such Net Proceeds therefrom that have not been so invested (or
committed to be invested) by the end of such 12-month period (or if committed to
be so invested within such 12-month period, have not been so invested within 18
months after receipt thereof), at which time a prepayment shall be required in
an amount equal to such Net Proceeds that have not been so invested (or
committed to be invested); provided further that the Borrower may use a portion
of such Net Proceeds to prepay or repurchase any Incremental Term Loans, Other
Term Loans or other Indebtedness, in each case that is secured by the Collateral
on a pari passu basis with the Loans to the extent such other Indebtedness and
the Liens securing the same are permitted hereunder and the documentation
governing such other Indebtedness requires such a prepayment or repurchase
thereof with the proceeds of such Prepayment Event, in each case in an amount
not to exceed the product of (x) the amount of such Net Proceeds and (y) a
fraction, the numerator of which is the outstanding principal amount of such
other Indebtedness and the denominator of which is the aggregate outstanding
principal amount of Initial Term Loans and such other Indebtedness.

 

 122 

 

 

(d)          Following the end of each fiscal year of Holdings, commencing with
the fiscal year ending December 31, 2017, the Borrower shall prepay Initial Term
Loans (ratably between the Initial Dollar Term Loans and the Initial Euro Term
Loans) in an aggregate amount equal to the ECF Percentage of Excess Cash Flow
for such fiscal year; provided that such amount shall be reduced by the
aggregate amount of prepayments and repurchases of (i) Term Loans (and, (x)
amounts used to repay borrowings of Revolving Loans incurred on the Effective
Date to fund original issue discount or upfront fees resulting from the Joint
Lead Arrangers’ exercise of the “pricing flex” provisions of the Fee Letter and
(y) to the extent the Revolving Commitments are reduced in a corresponding
amount pursuant to Section 2.08, Revolving Loans) made pursuant to
Section 2.11(a) or otherwise in a manner not prohibited by Section 9.04(g)
during such fiscal year or after such fiscal year and prior to the time such
prepayment is due (without duplication to subsequent years) as provided below
(provided that such reduction as a result of prepayments pursuant to Section
2.11(a)(ii) or repurchases pursuant to Section 9.04(g) shall be limited to the
actual amount of such cash prepayment) and (ii) other Senior Secured First Lien
Indebtedness (provided that in the case of the prepayment of any revolving
commitments, there is a corresponding reduction in commitments) made during such
fiscal year or after such fiscal year and prior to the time such prepayment is
due (without duplication to subsequent years) (excluding all such prepayments
funded with the proceeds of other long term Indebtedness). Each prepayment
pursuant to this paragraph shall be made on or before the date that is ten (10)
days after the date on which financial statements are required to be delivered
pursuant to Section 5.01 with respect to the fiscal year for which Excess Cash
Flow is being calculated.

 

 123 

 

 

(e)          Prior to any optional prepayment of Borrowings pursuant to Section
2.11(a)(i), the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section 2.11. In the event of any optional prepayment of
Revolving Borrowings, the Borrower shall select the Class or Classes of
Revolving Borrowings to be prepaid. In the event of any mandatory prepayment of
Term Borrowings made at a time when Term Borrowings of more than one Class
remain outstanding, the Borrower shall select Term Borrowings to be prepaid so
that the aggregate amount of such prepayment is allocated between Term
Borrowings (and, to the extent provided in the Refinancing Amendment for any
Class of Other Term Loans, the Borrowings of such Class) pro rata based on the
aggregate principal amount of outstanding Borrowings of each such Class;
provided that any Term Lender (and, to the extent provided in the Refinancing
Amendment or Loan Modification Agreement for any Class of Other Term Loans, any
Lender that holds Other Term Loans of such Class) may elect, by notice to the
Administrative Agent by telephone (confirmed by facsimile) at least two (2)
Business Days prior to the prepayment date, to decline all or any portion of any
prepayment of its Term Loans or Other Term Loans of any such Class pursuant to
this Section 2.11 (other than an optional prepayment pursuant to
paragraph (a)(i) of this Section or a mandatory prepayment as a result of the
Prepayment Event set forth in clause (b) of the definition thereof, which may
not be declined), in which case the aggregate amount of the prepayment that
would have been applied to prepay Term Loans or Other Term Loans of any such
Class but was so declined (and not used pursuant to the immediately following
sentence) shall be retained by Holdings or its Restricted Subsidiaries (such
amounts, “Retained Declined Proceeds”). An amount equal to any portion of a
mandatory prepayment of Term Borrowings that is declined by the Lenders under
this Section 2.11(e) may, to the extent not prohibited hereunder or under the
documentation governing the Permitted First Priority Refinancing Debt or the
Pari Passu Intercreditor Agreement, be applied by the Borrower to prepay (at the
Borrower’s election), pari passu Indebtedness, Second Lien Term Loans or
Permitted Junior Priority Refinancing Debt or may be retained to be used for any
other purposes not prohibited hereunder. Optional prepayments of Term Borrowings
shall be allocated among the Classes of Term Borrowings as directed by the
Borrower. In the absence of a designation by the Borrower as described in the
preceding provisions of this paragraph of the Type of Borrowing of any Class,
the Administrative Agent shall make such designation in its reasonable
discretion with a view, but no obligation, to minimize breakage costs owing
under Section 2.16, provided that, in connection with any mandatory prepayments
by the Borrower of the Term Loans pursuant to Section 2.11(c) or (d), such
prepayments shall be applied on a pro rata basis to the then outstanding Term
Loans being prepaid irrespective of whether such outstanding Term Loans are ABR
Loans or Eurodollar Loans.

 

(f)          The Borrower shall notify the Administrative Agent of any optional
prepayment pursuant to Section 2.11(a)(i) by telephone (confirmed by facsimile)
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three (3) Business
Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that
a notice of optional prepayment may state that such notice is conditional upon
the effectiveness of other credit facilities or the receipt of the proceeds from
the issuance of other Indebtedness or the occurrence of some other identifiable
and specified event or condition, in which case such notice of prepayment may be
revoked or extended by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date of prepayment) if such condition is not
satisfied. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13, and subject to Section 2.11(a)(i), shall be
without premium or penalty. At the Borrower’s election in connection with any
prepayment pursuant to this Section 2.11, such prepayment shall not be applied
to any Term Loan or Revolving Loan of a Defaulting Lender (under any of
subclauses (a), (b) or (c) of the definition of “Defaulting Lender”) and shall
be allocated ratably among the relevant non-Defaulting Lenders.

 

 124 

 

 

(g)          Notwithstanding any other provisions of Section 2.11(c) or (d), (A)
to the extent that any of or all the Net Proceeds of any Prepayment Event by a
Subsidiary of Holdings that is organized or incorporated under the laws of a
jurisdiction other than the United States, any state, commonwealth or territory
thereof or the District of Columbia, giving rise to a prepayment pursuant to
Section 2.11(c) or (d) (a “Restricted Prepayment Event”) or Excess Cash Flow are
prohibited or delayed by applicable local law (including financial assistance,
corporate benefit, restrictions on repatriating or upstreaming of cash
intra-group and the fiduciary and statutory duties of the directors of the
relevant subsidiaries) from being repatriated to the Borrower, the portion of
such Net Proceeds or Excess Cash Flow so affected will not be required to be
taken into account in determining the amount to be applied to repay Term Loans
at the times provided in Section 2.11(c) or (d), as the case may be, and such
amounts may be retained by such Subsidiary, (B) to the extent that and for so
long as the Borrower has determined in good faith that repatriation of any of or
all the Net Proceeds of any Restricted Prepayment Event or Excess Cash Flow
would have an adverse (other than de minimis consequence) tax or cost
consequence to any Loan Party or any direct or indirect equity holder thereof
with respect to such Net Proceeds or Excess Cash Flow, the Net Proceeds or
Excess Cash Flow so affected will not be required to be taken into account in
determining the amount to be applied to repay Term Loans at the times provided
in Section 2.11(c) or Section 2.11(d), as the case may be, and such amounts may
be retained by such Subsidiary, (C) to the extent that and for so long as the
Borrower has determined in good faith that repatriation of any of or all the Net
Proceeds of any Restricted Prepayment Event or Excess Cash Flow would violate
any material organizational document restrictions (as a result of minority
ownership) and restrictions in other material agreements (to the extent not in
violation of Section 6.09), the Net Proceeds or Excess Cash Flow so affected
will not be required to be taken into account in determining the amount to be
applied to repay Term Loans at the times provided in Section 2.11(c) or Section
2.11(d), as the case may be, and such amounts may be retained by such Subsidiary
and (D) to the extent that and for so long as the Borrower has determined in
good faith that repatriation of any of or all the Net Proceeds of any Restricted
Prepayment Event or Excess Cash Flow would give rise to a risk of liability for
the directors of such Subsidiary, the Net Proceeds or Excess Cash Flow so
affected will not be required to be taken into account in determining the amount
to be applied to repay Term Loans at the times provided in Section 2.11(c) or
Section 2.11(d), as the case may be, and such amounts may be retained by such
Subsidiary; provided that (i) the Borrower hereby agrees to use commercially
reasonable efforts (as determined in the Borrower’s reasonable business
judgment) to overcome or eliminate any such restrictions on repatriation even if
the Borrower does not intend to actually repatriate such cash, so that an amount
equal to the full amount of such Net Proceeds will otherwise be subject to
repayment under this Section 2.11, and (ii) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Proceeds of
any Restricted Payment Event could reasonably be expected to have adverse Tax
cost consequences for Holdings, the Borrower or any Restricted Subsidiary with
respect to such Net Proceeds, an amount equal to such Net Proceeds that would be
so affected will not be subject to repayment under this Section 2.11 and such
amounts shall be available for general corporate purposes of the Loan Parties
and their Subsidiaries as long as not required to be prepaid in accordance with
this Section 2.11. For the avoidance of doubt, Borrower shall be permitted to
make any repayments required by Section 2.11(c) or Section 2.11(d) from any
source of funds and shall not be required to make any repayments from funds
contained in any particular Loan Party. The non-application of any such
prepayment amounts as a result of the foregoing provisions will not constitute a
Default or Event of Default and such amounts shall be available for working
capital and general corporate purposes of the Loan Parties and their
Subsidiaries as long as not required to be prepaid in accordance with such
provisions. Notwithstanding the foregoing, any payments actually made by the
Loan Parties shall be applied net of an amount equal to the additional Taxes of
Holdings, its Subsidiaries and the direct and indirect holders of Equity
Interests in Holdings that would be payable or reserved against and any
additional costs that would be incurred as a result of a repatriation, whether
or not a repatriation actually occurs.

 

 125 

 

 

SECTION 2.12         Fees.

 

(a)          The Borrower agrees to pay to the Administrative Agent in Dollars
for the account of each Revolving Lender (other than a Defaulting Lender) a
commitment fee, which shall accrue at the rate of the Commitment Fee Percentage
per annum on the average daily unused amount of the Revolving Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which the Revolving Commitments terminate. Accrued commitment fees
shall be payable in arrears on the last Business day of March, June, September
and December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the Effective Date.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). For purposes of computing commitment fees, a
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender.

 

(b)          The Borrower agrees to pay (i) to the Administrative Agent in
Dollars for the account of each Revolving Lender (other than any Defaulting
Lender) a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Rate used to determine the interest
rate applicable to Eurodollar Revolving Loans on the daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements but taking into account the maximum amount available to be
drawn under all outstanding Letters of Credit, whether or not such maximum
amount is then in effect) during the period from and including the Effective
Date to and including the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank in Dollars a fronting fee (which fee
shall be calculated by the Administrative Agent in consultation with the
applicable Issuing Bank and payable directly to the applicable Issuing Bank),
which shall accrue at the rate to be agreed by each Issuing Bank, not to be
greater than 0.125% per annum on the daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements but taking into
account the maximum amount available to be drawn under all outstanding Letters
of Credit, whether or not such maximum amount is then in effect) during the
period from and including the Effective Date to and including the later of the
date of termination of the Revolving Commitments and the date on which there
ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the last Business Day of March, June,
September and December, respectively, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after written demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

 126 

 

 

(c)          The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon in
writing between the Borrower and the Administrative Agent.

 

(d)          The Borrower agrees to pay on the Effective Date to each Term
Lender party to this Agreement as a Term Lender on the Effective Date, as fee
compensation for the funding of such Term Lender’s Initial Term Loan, a closing
fee in an amount equal to 4.00% of the stated principal amount of such Term
Lender’s Initial Term Loan. Such fees shall be payable to each Lender out of the
proceeds of such Term Lender’s Initial Term Loan as and when funded on the
Effective Date and shall be treated (and reported) by the Borrower and Term
Lenders as a reduction in issue price of the Initial Term Loans for U.S.
federal, state and local income tax purposes. Such closing fee will be in all
respects fully earned, due and payable on the Effective Date and non-refundable
and non-creditable thereafter.

 

(e)          Notwithstanding the foregoing, and subject to Section 2.22, the
Borrower shall not be obligated to pay any amounts to any Defaulting Lender
pursuant to this Section 2.12.

 

SECTION 2.13         Interest.

 

(a)          The Loans comprising each ABR Borrowing denominated in Dollars or
Canadian Dollars shall bear interest at the Alternate Base Rate or Canadian Base
Rate, respectively, plus the Applicable Rate.

 

(b)          The Loans comprising each Eurodollar Borrowing denominated in (i)
Dollars or Sterling shall bear interest at the Adjusted LIBO Rate, (ii) Canadian
Dollars shall bear interest at the Adjusted BA Rate or (iii) Euros shall bear
interest at Adjusted EURIBOR, in each case for the Interest Period in effect for
such Borrowing plus the Applicable Rate.

 

(c)          Notwithstanding the foregoing, if upon the occurrence and during
the continuance of any Specified Event of Default, any principal of or interest
on any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.13 or (ii) in the case of any other
amount, 2.00% per annum plus the rate applicable to ABR Revolving Loans as
provided in paragraph (a) of this Section 2.13; provided that no amount shall be
payable pursuant to this Section 2.13(c) to a Defaulting Lender so long as such
Lender shall be a Defaulting Lender; provided, further that no amounts shall
accrue pursuant to this Section 2.13(c) on any overdue amount, reimbursement
obligation in respect of any LC Disbursement or other amount payable to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.

 

 127 

 

 

(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments, provided that (i) interest accrued
pursuant to paragraph (c) of this Section 2.13 shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(e)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate,
the Canadian Base Rate or the BA Rate shall be computed on the basis of a year
of 365 days (or 366 days in a leap year), and in each case shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Canadian Base Rate, Adjusted LIBO
Rate, Adjusted BA Rate or Adjusted EURIBOR shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.14         Alternate Rate of Interest.

 

If at least two (2) Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing:

 

(a)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Adjusted BA Rate or Adjusted
EURIBOR, as applicable, for such Interest Period; or

 

(b)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate, the Adjusted BA Rate or Adjusted EURIBOR, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period (in each case with respect to the Loans impacted by this clause
(b) or clause (a) above, “Impacted Loans”);

 

(c)          the Administrative Agent shall give notice thereof to the Borrower
and the Lenders by telephone or facsimile as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) in the event
any Loans denominated in Dollars or Canadian Dollars are so affected, (x) any
Interest Election Request that requests the conversion of any Borrowing in
Dollars or Canadian Dollars to, or continuation of any Borrowing in Dollars or
Canadian Dollars as, a Eurodollar Borrowing in Dollars or Canadian Dollars shall
be ineffective and (y) if any Borrowing Request requests a Eurodollar Borrowing
in Dollars or Canadian Dollars, then such Borrowing shall be made as an ABR
Borrowing, unless such Borrowing is a Revolving Facility B Borrowing denominated
in Canadian Dollars, in which case such Borrowing Request shall be ineffective
and (ii) in the event any Loans denominated in an Alternative Currency (other
than Canadian Dollars) are so affected, the relevant interest rate shall be
determined in accordance with clause (ii) of the definition of “LIBO Rate” or
“EURIBOR”, as applicable; provided, however, that, in each case, the Borrower
may revoke any Borrowing Request that is pending when such notice is received.

 

 128 

 

 

(d)          Notwithstanding the foregoing, if the Administrative Agent has made
the determination described in clause (a) of this Section 2.14 and/or is advised
by the Required Lenders of their determination in accordance with clause (b) of
this Section 2.14 and the Borrower shall so request, the Administrative Agent,
the Required Lenders and the Borrower shall negotiate in good faith to amend the
definition of “LIBO Rate”, “BA Rate”, or “EURIBOR” and other applicable
provisions to preserve the original intent thereof in light of such change;
provided that, until so amended, such Impacted Loans will be handled as
otherwise provided pursuant to the terms of this Section 2.14.

 

SECTION 2.15         Increased Costs.

 

(a)          If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
Issuing Bank (except any such reserve requirement reflected in the Adjusted LIBO
Rate, the Adjusted BA Rate or Adjusted EURIBOR, as applicable); or

 

(ii)         impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or issue any Letter of
Credit) or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise), then,
from time to time upon request of such Lender or Issuing Bank, the Borrower will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as the case may be,
for such increased costs actually incurred or reduction actually suffered.

 

(b)          If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has the effect of reducing the rate of return on
such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then, from time to time upon request of such Lender or Issuing Bank, the
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction actually
suffered.

 

 129 

 

 

(c)          A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company in reasonable detail, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.15 delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
15 days after receipt thereof.

 

(d)          Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section 2.15 shall not constitute a waiver
of such Lender’s or Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section 2.15 for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16         Break Funding Payments.

 

In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Revolving Loan or Term Loan on the
date specified in any notice delivered pursuant hereto or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19 or
Section 9.02(c), then, in any such event, the Borrower shall, after receipt of a
written request by any Lender affected by any such event (which request shall
set forth in reasonable detail the basis for requesting such amount), compensate
each Lender for the loss, cost and expense (excluding loss of profit) actually
incurred by it as a result of such event. For purposes of calculating amounts
payable by the Borrower to the Lenders under this Section 2.16, each Lender
shall be deemed to have funded each Eurodollar Loan made by it at the Adjusted
LIBO Rate, the Adjusted BA Rate or Adjusted EURIBOR, as applicable, for such
Loan by a matching deposit or other borrowing in the applicable interbank
eurodollar market or Canadian money market, as applicable, for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded. A certificate of any Lender setting forth in reasonable detail
any amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.16 and the reasons therefor delivered to the Borrower shall be prima
facie evidence of such amounts. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 15 days after receipt of such
demand; provided that the Borrower shall not be required to compensate a Lender
pursuant to this Section 2.16 for any loss, cost or expense more than 180 days
prior to the date that such Lender delivers such certificate. Notwithstanding
the foregoing, this Section 2.16 will not apply to losses, costs or expenses
resulting from Taxes, as to which Section 2.17 shall govern. Notwithstanding the
foregoing, no Lender shall demand compensation pursuant to this Section 2.16 if
it shall not at the time be the general policy or practice of such Lender to
demand such compensation in substantially the same manner as applied to other
similarly situated borrowers under comparable syndicated credit facilities.

 

 130 

 

 

SECTION 2.17         Taxes.

 

(a)          Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made free and clear of and without
deduction for any Taxes, except as required by applicable Requirements of Law.
If the applicable withholding agent (including, for the avoidance of doubt, the
Administrative Agent or any Loan Party) shall be required by applicable
Requirements of Law (as determined in the good faith discretion of the
applicable withholding agent) to deduct any Taxes from such payments, then the
applicable withholding agent shall make such deductions and shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law, and if such Taxes are Indemnified Taxes or Other
Taxes, then the amount payable by the applicable Loan Party shall be increased
as necessary so that after all such required deductions have been made
(including such deductions applicable to additional amounts payable under this
Section 2.17), each Lender (or, in the case of a payment made to the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such deductions been made.

 

(b)          Without limiting the provisions of paragraph (a) above, the
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with Requirements of Law.

 

(c)          The Borrower shall indemnify the Administrative Agent and each
Lender within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such Lender
as the case may be, on or with respect to any payment by or on account of any
obligation of any Loan Party under any Loan Document and any Other Taxes paid by
the Administrative Agent or such Lender, as the case may be (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.17) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis and calculation of the amount of such payment or liability delivered to
the Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

 131 

 

 

(d)          To the extent required by any applicable Requirements of Law (as
determined in good faith by the Administrative Agent), the Administrative Agent
may deduct or withhold from any payment to any Lender an amount equivalent to
any applicable withholding Tax. If the Internal Revenue Service or any other
Governmental Authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender for any reason (including because the
appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the Loan
Parties pursuant to Section 2.17 and without limiting any obligation of the Loan
Parties to do so pursuant to such Section) fully for all amounts paid, directly
or indirectly, by the Administrative Agent as Taxes or otherwise, together with
all expenses incurred, including legal expenses, and any other out-of-pocket
expenses, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 2.17(d). The
agreements in this Section 2.17(d) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, any assignment of rights by a Loan Party, the
termination of this Agreement and the repayment, satisfaction or discharge of
all other obligations under any Loan Document.

 

(e)          As soon as practicable after any payment of any Taxes by a Loan
Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)          Each Lender shall, at such times as are reasonably requested by
Borrower or the Administrative Agent, (i) complete any documentation required
for the Borrower to obtain clearance to make payments under the Loan Documents
without, or with a reduction in, any withholding Tax and (ii) provide the
Borrower and the Administrative Agent with any properly completed and executed
documentation prescribed by any Requirement of Law, or reasonably requested by
the Borrower or the Administrative Agent, certifying as to any entitlement of
such Lender to an exemption from, or reduction in, any withholding Tax with
respect to any payments to be made to such Lender under the Loan Documents. Each
such Lender shall, whenever a lapse in time or change in circumstances renders
any such documentation expired, obsolete or inaccurate in any respect (including
any specific documentation required below in this Section 2.17(e)), deliver
promptly to Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent in writing of its legal ineligibility to do so. Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding tax or are subject to Tax at a rate reduced by an
applicable tax treaty, the Borrower, Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
law from such payments at the applicable statutory rate.

 

 132 

 

 

Without limiting the generality of the foregoing:

 

(i)          Each Lender that is a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed copies of Internal Revenue Service Form W-9
(or any successor form) certifying that such Lender is exempt from U.S. federal
backup withholding.

 

(ii)         Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) whichever of the following is applicable:

 

(A)         two properly completed and duly signed copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party,

 

(B)         two properly completed and duly signed copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

 

(C)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (x) two properly completed and duly signed certificates, substantially in
the form of Exhibit N (any such certificate a “United States Tax Compliance
Certificate”), and (y) two properly completed and duly signed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any successor forms),

 

(D)         to the extent a Foreign Lender is not the beneficial owner (for
example, where the Lender is a partnership or a participating Lender), two
properly completed and duly signed copies of Internal Revenue Service Form
W-8IMY (or any successor forms) of the Foreign Lender, accompanied by a Form
W-8ECI, W-8BEN or W-8BEN-E, United States Tax Compliance Certificate, Form W-9,
Form W-8IMY (or other successor forms) or any other required information from
each beneficial owner that would be required under this Section 2.17 if such
beneficial owner were a Lender, as applicable (provided that, if the Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners are claiming the portfolio interest exemption, the United States Tax
Compliance Certificate may be provided by such Lender on behalf of such direct
or indirect partner(s)), or

 

(E)         two properly completed and duly signed copies of any other form
prescribed by applicable Requirements of Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable Requirements
of Law to permit the Borrower and the Administrative Agent to determine the
withholding or deduction required to be made.

 

 133 

 

 

(iii)        If a payment made to any Lender under any Loan Document would be
subject to withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
if necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Notwithstanding any other
provision of this clause (e), a Lender shall not be required to deliver any form
that such Lender is not legally eligible to deliver.

 

(g)          If the Borrower determines in good faith that a reasonable basis
exists for contesting any Taxes for which indemnification has been demanded
hereunder, the Administrative Agent or the relevant Lender, as applicable, shall
use commercially reasonable efforts to cooperate with the Borrower in a
reasonable challenge of such Taxes if so requested by the Borrower, provided
that (a) the Administrative Agent or such Lender determines in its reasonable
discretion that it would not be subject to any unreimbursed third party cost or
expense or otherwise be prejudiced by cooperating in such challenge, (b) the
Borrower pays all related expenses of the Administrative Agent or such Lender,
as applicable and (c) the Borrower indemnifies the Administrative Agent or such
Lender, as applicable, for any liabilities or other costs incurred by such party
in connection with such challenge. If the Administrative Agent or a Lender
receives a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agree promptly to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. The
Administrative Agent or such Lender, as the case may be, shall, at the
Borrower’s request, provide the Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant taxing authority (provided that the Administrative Agent or such Lender
may delete any information therein that the Administrative Agent or such Lender
deems confidential). Notwithstanding anything to the contrary, this Section
2.17(g) shall not be construed to require the Administrative Agent or any Lender
to make available its Tax returns (or any other information relating to Taxes
which it deems confidential) to any Loan Party or any other person).
Notwithstanding anything herein to the contrary, the Borrower shall not be
required to compensate such Lender for any amount incurred under this Section
2.17 more than one hundred and eighty (180) days prior to the date that such
Lender notifies the Borrower of the event that gives rise to such claim;
provided that, if the circumstance giving rise to such claim is retroactive,
then such one hundred and eighty (180) day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

 134 

 

 

 

(h)          The agreements in this Section 2.17 shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

 

(i)          For purposes of this Section 2.17, the term “Lender” shall include
any Issuing Bank and the term “applicable Requirements of Law” includes FATCA.

 

SECTION 2.18         Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

 

(a)          The Borrower shall make each payment required to be made by it
under any Loan Document (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) at or prior to the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 2:00 p.m., New York City time, on the date when due), in immediately
available funds, without condition or deduction for any counterclaim, recoupment
or setoff. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.
Except as otherwise expressly provided herein and except with respect to
principal of or interest on Loans denominated in an Alternative Currency, all
such payments shall be made in Dollars to such account as may be specified by
the Administrative Agent. Except as otherwise expressly provided herein and
except with respect to principal of or interest on Loans denominated in Dollars,
all payments by the Borrower hereunder with respect to principal of and interest
on Loans denominated in any Alternative Currency shall be made in such
Alternative Currency to such account as may be specified by the Administrative
Agent. If, for any reason, the Borrower is prohibited by any Requirements of Law
from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in Dollars in the Dollar Amount of the
Alternative Currency payment amount (it being agreed that, for purposes of this
sentence, the Dollar Amount shall be determined by the Administrative Agent
pursuant to clause (b) of the definition of “Dollar Amount”). Payments to be
made directly to any Issuing Bank shall be made as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. Except as otherwise provided herein, if any payment under any
Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day. If any payment on
a Eurodollar Loan becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate for the period of such extension.

 

 135 

 

 

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)          If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, Term Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Loans, Term Loans and participations in
LC Disbursements and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans, Term
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans, Term Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest and (ii) the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant or (C) any
disproportionate payment obtained by a Lender of any Class as a result of the
extension by Lenders of the maturity date or expiration date of some but not all
Loans or Revolving Commitments of that Class or any increase in the Applicable
Rate in respect of Loans of Lenders that have consented to any such extension.
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower’s rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

 136 

 

 

(d)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or Issuing Banks, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
(if denominated in Dollars or any Alternative Currency (other than Canadian
Dollars)) or the BA Rate (if denominated in Canadian Dollars) and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.05(e), Section 2.05(f), Section 2.06(a), Section
2.06(b), Section 2.18(d) or Section 9.03(c), then the Administrative Agent may,
in its discretion and in the order determined by the Administrative Agent
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Section until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and to be applied to, any future
funding obligations of such Lender under any such Section.

 

SECTION 2.19         Mitigation Obligations; Replacement of Lenders.

 

(a)          If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
any event gives rise to the operation of Section 2.23, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17 or mitigate
the applicability of Section 2.23, as the case may be, and (ii) would not
subject such Lender to any unreimbursed cost or expense reasonably deemed by
such Lender to be material and would not be inconsistent with the internal
policies of, or otherwise be disadvantageous in any material economic, legal or
regulatory respect to, such Lender.

 

 137 

 

 

(b)          If (i) any Lender requests compensation under Section 2.15 or gives
notice under Section 2.23, (ii) the Borrower is required to pay any additional
amount to any Lender or to any Governmental Authority for the account of any
Lender pursuant to Section 2.17, (iii) any Lender is or becomes a Disqualified
Lender or (iv) any Lender is a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement and the other Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment and
delegation); provided that (A) the Borrower shall have received the prior
written consent of the Administrative Agent to the extent such consent would be
required under Section 9.04(b) for an assignment of Loans or Commitments, as
applicable (and if a Revolving Commitment is being assigned and delegated, each
Issuing Bank), which consents, in each case, shall not unreasonably be withheld
or delayed, (B) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and unreimbursed participations in LC
Disbursements, accrued but unpaid interest thereon, accrued but unpaid fees and
all other amounts payable to it hereunder from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) the Borrower or such assignee shall have
paid (unless waived) to the Administrative Agent the processing and recordation
fee specified in Section 9.04(b)(ii) and (D) in the case of any such assignment
resulting from a claim for compensation under Section 2.15, or payments required
to be made pursuant to Section 2.17 or a notice given under Section 2.23, such
assignment will result in a material reduction in such compensation or payments.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise (including as
a result of any action taken by such Lender under paragraph (a) above), the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment need not be a party thereto.

 

SECTION 2.20         Incremental Credit Extensions.

 

(a)          The Borrower may at any time or from time to time on one or more
occasions after the Effective Date, by written notice delivered to the
Administrative Agent request (i) one or more additional Classes of term loans
(each an “Incremental Term Facility”), (ii) one or more additional term loans of
the same Class of any existing Class of term loans (each an “Incremental Term
Increase”), (iii) one or more increases in the amount of the Revolving
Commitments of any Class (each such increase, an “Incremental Revolving
Commitment Increase”) and/or (iv) one or more additional Classes of Revolving
Commitments (the “Additional/Replacement Revolving Commitments,” and, together
with any Incremental Term Facility, Incremental Term Increase and the
Incremental Revolving Commitment Increases, the “Incremental Facilities” and any
Loans thereunder, the “Incremental Loans”); provided that, after giving effect
to the effectiveness of any Incremental Facility Amendment, subject to certain
“certain funds provisions” to be agreed to by the Borrower and the Incremental
Facilities Lenders, no Event of Default shall have occurred and be continuing or
would result therefrom (provided, that in the case of an Incremental Facility
incurred to finance a Limited Condition Transaction, if the Borrower has made an
LCT Election, such condition shall be that no Event of Default shall have
occurred and be continuing at the LCT Test Date). Notwithstanding anything to
contrary herein, the aggregate principal amount of the Incremental Facilities
that can be incurred at any time following the 2017 Amendment Effective Date
shall not exceed the Incremental Cap at such time. Each Incremental Facility
shall be in a minimum principal amount of $10,000,000 and integral multiples of
$1,000,000 in excess thereof if such Incremental Facilities are denominated in
Dollars (unless the Borrower and the Administrative Agent otherwise agree);
provided that such amount may be less than $10,000,000 to the extent such amount
represents all the remaining availability under the aggregate principal amount
of Incremental Facilities set forth above.

 

 138 

 

 

(b)          (i) The Incremental Term Loans (a)(1) shall rank equal or junior in
right of payment and equal or junior in right of security with the Term Loans or
may be unsecured, and if junior in right of payment and/or security or
unsecured, shall be established as a separate facility than the facility for the
Term Loans that are secured by the Collateral on a first priority basis, (2)
shall be structured such that neither Holdings nor any Restricted Subsidiary is
a guarantor with respect to such Indebtedness unless Holdings or such Restricted
Subsidiary is a Loan Party which shall have previously or substantially
concurrently guaranteed the Obligations, and (3) if secured, the obligations in
respect thereof shall not be secured by Liens on the assets of Holdings and the
Restricted Subsidiaries, other than assets constituting Collateral, and if
established as a separate facility, shall be subject to a customary
intercreditor agreement with the Administrative Agent and/or Collateral Agent
substantially consistent with the applicable Intercreditor Agreement together
with (A) any immaterial changes and (B) material changes thereto in light of
prevailing market conditions, which material changes shall be posted to the
Lenders not less than five (5) Business Days before execution thereof and, if
the Required Lenders shall not have objected to such changes within five (5)
Business Days after posting, then the Required Lenders shall be deemed to have
agreed that the Administrative Agent’s and/or Collateral Agent’s entry into such
intercreditor agreement (with such changes) is reasonable and to have consented
to such intercreditor agreement (with such changes) and to the Administrative
Agent’s and/or Collateral Agent’s execution thereof, in each case in form and
substance reasonably satisfactory to the Administrative Agent and/or Collateral
Agent (it being understood that junior Liens are not required to be pari passu
with other junior Liens, and that Indebtedness secured by junior liens may
secured by Liens that are pari passu with or junior in priority to, other Liens
that are junior to the Liens securing the Obligations), (b) shall not (except in
the case of customary bridge loans which, subject to customary conditions
(including no payment or bankruptcy event of default), would either
automatically be converted into or required to be exchanged for permanent
refinancing that does not mature prior to the Term Maturity Date of the Initial
Term Loans) mature earlier than the Term Maturity Date of the Initial Term
Loans, (c) shall not (except in the case of customary bridge loans which,
subject to customary conditions (including no payment or bankruptcy event of
default), would either automatically be converted into or required to be
exchanged for permanent refinancing that does not have a shorter Weighted
Average Life to Maturity than the remaining Initial Term Loans) have a shorter
Weighted Average Life to Maturity than the remaining Initial Term Loans, (d)
shall have a maturity date (subject to clause (b)), an amortization schedule
(subject to clause (c)), interest rates (including through fixed interest
rates), “most favored nation” provisions (if any), interest margins, rate
floors, upfront fees, funding discounts, original issue discounts, financial
covenants (if any) and prepayment terms and premiums as determined by the
Borrower and the Additional Term Lenders thereunder; provided that, for any
Incremental Term Loans which are secured on a pari passu basis with the Initial
Term Loans and ranking pari passu with the Initial Term Loans in right of
payment, in the event that the Effective Yield for any such Incremental Term
Loans is greater than the Effective Yield for the Initial Term Loans by more
than 0.50% per annum, then the Effective Yield for the Initial Term Loans shall
be increased to the extent necessary so that the Effective Yield for the Initial
Term Loans is equal to the Effective Yield for such Incremental Term Loans minus
0.50% per annum; provided, further, that if the Incremental Term Loans include
an interest rate floor greater than the applicable interest rate floor under the
Initial Term Loans, such differential between interest rate floors shall be
equated to the applicable interest rate margin for purposes of determining
whether an increase to the interest rate margin under the Initial Term Loans
shall be required, but only to the extent an increase in the interest rate floor
in the Initial Term Loans would cause an increase in the interest rate then in
effect thereunder, and in such case, the interest rate floor (but not the
interest rate margin) applicable to the Initial Term Loans shall be increased to
the extent of such differential between interest rate floors, (e) any
Incremental Term Facility may provide for the ability to participate (x) on a
pro rata basis or less than pro rata basis (but not greater than pro rata basis)
in any voluntary prepayments of the Initial Term Loans and (y) on a pro rata
basis or less than pro rata basis (but not on a greater than pro rata basis
other than in the case of prepayment with Other Term Loans incurred pursuant to
a Refinancing Amendment to refinance such Incremental Term Loans or any other
Credit Agreement Refinancing Indebtedness in respect of such Incremental Term
Loans) in any mandatory prepayments of the Initial Term Loans and (f) may
otherwise have terms and conditions different from those of the Term Loans
(including currency denomination); provided that (x) to the extent the terms and
documentation with respect to such Incremental Term Loans are not consistent
with the existing Initial Term Loans (except with respect to matters
contemplated by clauses (a), (b), (c), (d) and (e) above), the covenants, events
of default and guarantees of any such Incremental Term Loans shall not be
materially more restrictive to the Borrower, when taken as a whole, than the
terms of the Initial Term Loans unless (1) Lenders under the Initial Term Loans
also receive the benefit of such more restrictive terms (it being understood
that, to the extent that any covenant, event of default or guarantee is added or
modified for the benefit of any Incremental Term Facility, no consent shall be
required from the Administrative Agent or any of the Term Lenders to the extent
that such covenant, event of default or guarantee is also added or modified for
the benefit of the existing Term Loans), (2) any such provisions apply after the
Term Maturity Date with respect to the Initial Term Loans or (3) such terms are
reasonably satisfactory to the Administrative Agent and the Borrower and (y) in
no event shall it be a condition to the effectiveness of, or borrowing under,
any such Incremental Term Loans that any representation or warranty of any Loan
Party set forth herein be true and correct, except and solely to the extent
required by the Additional Term Lenders providing such Incremental Term Loans.
Any Incremental Term Increase shall be on the same terms and pursuant to the
same documentation applicable to the Term Loans (except with respect to matters
contemplated by clauses (a), (b), (c), (d) and (e) above). Any Incremental Term
Facility shall be on terms and pursuant to documentation as determined by the
Borrower and the Additional Term Lenders providing such Incremental Term
Facility, subject to the restrictions and exceptions set forth above.

 

 139 

 

 

(ii)         The Incremental Revolving Commitment Increase shall be treated the
same as the Class of Revolving Commitments being increased (including with
respect to maturity date thereof) and shall be considered to be part of the
Class of Revolving Loans being increased (it being understood that, if required
to consummate an Incremental Revolving Commitment Increase, the pricing,
interest rate margins, “most favored nation” provisions (if any), rate floors
and undrawn commitment fees on the Class of Revolving Commitments being
increased may be increased and additional upfront or similar fees may be payable
to the lenders providing the Incremental Revolving Commitment Increase (without
any requirement to pay such fees to any existing Revolving Lenders)). Any
Incremental Revolving Commitment Increase shall be on the same terms and
pursuant to the same documentation applicable to the Revolving Loans (excluding
upfront fees and customary arranger fees).

 

 140 

 

 

(iii)        The Additional/Replacement Revolving Commitments (a)(1) shall rank
equal or junior in right of payment and equal or junior in right of security
with the Revolving Loans or may be unsecured, and if junior in right of payment
and/or security or unsecured, shall be established as a separate facility than
the facility for the Revolving Loans that are secured by the Collateral on a
first priority basis, (2) shall be structured such that neither Holdings nor any
Restricted Subsidiary is a borrower or a guarantor with respect to such
Indebtedness unless Holdings or such Restricted Subsidiary is a Loan Party which
shall have previously or substantially concurrently guaranteed or borrowed, as
applicable, the Obligations, and (3) if secured, the obligations in respect
thereof shall not be secured by Liens on the assets of Holdings and the
Restricted Subsidiaries, other than assets constituting Collateral, and if
established as a separate facility, shall be subject to a customary
intercreditor agreement with the Administrative Agent and/or Collateral Agent
substantially consistent with the applicable Intercreditor Agreement together
with (A) any immaterial changes and (B) material changes thereto in light of
prevailing market conditions, which material changes shall be posted to the
Lenders not less than five Business Days before execution thereof and, if the
Required Lenders shall not have objected to such changes within five Business
Days after posting, then the Required Lenders shall be deemed to have agreed
that the Administrative Agent’s and/or Collateral Agent’s entry into such
intercreditor agreement (with such changes) is reasonable and to have consented
to such intercreditor agreement (with such changes) and to the Administrative
Agent’s and/or Collateral Agent’s execution thereof, in each case in form and
substance reasonably satisfactory to the Administrative Agent and/or Collateral
Agent (it being understood that junior Liens are not required to be pari passu
with other junior Liens, and that Indebtedness secured by junior liens may
secured by Liens that are pari passu with or junior in priority to, other Liens
that are junior to the Liens securing the Obligations), (b) shall not mature
earlier than the Revolving Maturity Date with respect to the initial Revolving
Loans and shall require no mandatory commitment reduction prior to the Revolving
Maturity Date applicable to the initial Revolving Loans, (c) shall have interest
rates (including through fixed interest rates), interest margins, rate floors,
upfront fees, arrangement fees, structuring fees, ticking fees, amendment fees,
consent fees, and any other fees, undrawn commitment fees, funding discounts,
original issue discounts, prepayment terms and premiums, and commitment
reduction and termination terms as determined by the Borrower and the lenders of
such commitments, (d) shall contain borrowing, repayment and termination of
Commitment procedures as determined by the Borrower and the lenders of such
commitments, (e) may include provisions relating to letters of credit, as
applicable, issued thereunder, which issuances shall be on terms substantially
similar (except for the overall size of such subfacilities, the fees payable in
connection therewith and the identity of the letter of credit issuer, as
applicable, which shall be determined by the Borrower, the lenders of such
commitments and the applicable letter of credit issuers and borrowing, repayment
and termination of commitment procedures with respect thereto, in each case
which shall be specified in the applicable Incremental Facility Amendment) to
the terms relating to the Letters of Credit with respect to the applicable Class
of Revolving Commitments or otherwise reasonably acceptable to the
Administrative Agent and (f) may otherwise have terms and conditions different
from those of the Revolving Commitments and the Revolving Loans made under this
Agreement (including currency denomination); provided that (x) to the extent the
terms and documentation with respect to such Additional/Replacement Revolving
Commitments are not consistent with the existing Revolving Commitments (except
with respect to matters contemplated by clauses (b), (c), (d) and (e) above),
the covenants, events of default and guarantees of any such
Additional/Replacement Revolving Commitments shall not be materially more
restrictive to the Borrower, when taken as a whole, than the terms of the
Revolving Commitments unless (1) Lenders under Revolving Commitments also
receive the benefit of such more restrictive terms (it being understood that, to
the extent that any financial maintenance covenant is added for the benefit of
any Additional/Replacement Revolving Commitment, no consent shall be required
from the Administrative Agent or any of the Revolving Lenders to the extent that
such financial maintenance covenant is also added for the benefit of the
existing Revolving Commitments), (2) any such provisions apply after the
Revolving Maturity Date or (3) such terms shall be reasonably satisfactory to
the Administrative Agent and the Borrower and (y) in no event shall it be a
condition to the effectiveness of, or initial borrowing under, any such
Additional/Replacement Revolving Commitments that any representation or warranty
of any Loan Party set forth herein be true and correct, except and solely to the
extent required by the Additional/Replacement Revolving Lenders providing such
Additional/Replacement Revolving Commitments. Any Additional/Replacement
Revolving Commitments shall be on terms and pursuant to documentation as
determined by the Borrower and the Additional/Replacement Revolving Lenders
providing such Additional/Replacement Revolving Commitments, subject to the
restrictions set forth above; provided further that, notwithstanding anything to
the contrary in this Section 2.19 or otherwise, (1) the borrowing and repayment
(except for (A) payments of interest and fees at different rates, (B) repayments
required upon the maturity date of the Revolving Loan Commitments and (C)
repayment made in connection with a permanent repayment and termination of any
commitments) of Loans with respect to Additional/Replacement Revolving
Commitments after the associated Incremental Facility Closing Date shall be made
on a pro rata basis with all other Revolving Loan Commitments, and (2) the
permanent repayment of Revolving Loans with respect to, and termination of,
Additional/Replacement Revolving Commitments after the associated Incremental
Facility closing date shall be made on a pro rata basis with all other Revolving
Loan Commitments, except that the Borrower shall be permitted to permanently
repay and terminate commitments of any such Class on a better than a pro rata
basis as compared to any other Class with a later maturity date than such Class.
Any Additional/Replacement Revolving Commitments may constitute a separate Class
or Classes, as the case may be, of Commitments from the Classes constituting the
Revolving Loan Commitments prior to the Incremental Facility Closing Date.

 

 141 

 

 

(c)          Each notice from the Borrower pursuant to this Section shall set
forth the requested amount of the relevant Incremental Term Loans, Incremental
Revolving Commitment Increases or Additional/Replacement Revolving Commitments.

 

(d)          Commitments in respect of any Incremental Term Increase and
Incremental Revolving Commitment Increases shall become Commitments (or in the
case of an Incremental Revolving Commitment Increase to be provided by an
existing Lender with a Revolving Commitment, an increase in such Lender’s
applicable Revolving Commitment) under this Agreement pursuant to an amendment
(an “Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Lender agreeing to provide
such Commitment, if any, each Additional Lender, if any, and the Administrative
Agent (provided, that if such amendment does not affect the rights, duties,
privileges or obligations of the Administrative Agent, the Administrative Agent
shall only be required to acknowledge such amendment). An Incremental Facility
may be provided, subject to the prior written consent of the Borrower (not to be
unreasonably withheld), by any existing Lender (it being understood that no
existing Lender shall have the right to participate in any Incremental Facility
or, unless it agrees, be obligated to provide any Incremental Loans) or by any
Additional Lender. Any loan under an Incremental Term Increase and any loan
under an Incremental Revolving Commitment Increase shall be a “Loan” for all
purposes of this Agreement and the other Loan Documents. The Incremental
Facility Amendment may, subject to Section 2.20(b), without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.20
(including, in connection with an Incremental Revolving Commitment Increase, to
reallocate Revolving Exposure on a pro rata basis among the relevant Revolving
Lenders and including voting rights as contemplated by Section 9.02). The
effectiveness of any Incremental Facility Amendment and the occurrence of any
credit event (including the making (but not the conversion or continuation) of a
Loan and the issuance, increase in the amount, or extension of a Letter of
Credit thereunder) pursuant to such Incremental Facility Amendment shall be
subject to the satisfaction of such conditions as the parties thereto shall
agree and as required by this Section 2.20. The Borrower will use the proceeds
of the Incremental Term Loans, Incremental Revolving Commitment Increases and
Additional/Replacement Revolving Commitments for any purpose not prohibited by
this Agreement.

 

(e)          Notwithstanding anything to the contrary, this Section 2.20 shall
supersede any provisions in Section 2.18 or Section 9.02 to the contrary.

 

 142 

 

 

SECTION 2.21         Refinancing Amendments.

 

(a)          At any time after the Effective Date, the Borrower may obtain, from
any Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness
in respect of (i) all or any portion of the Term Loans then outstanding under
this Agreement (which for purposes of this clause (i) will be deemed to include
any then outstanding Other Term Loans) or (ii) all or any portion of the
Revolving Loans (or unused Revolving Commitments) under this Agreement (which
for purposes of this clause (ii) will be deemed to include any then outstanding
Other Revolving Loans and Other Revolving Commitments), in the form of (x) Other
Term Loans or Other Term Commitments or (y) Other Revolving Loans or Other
Revolving Commitments, as the case may be, in each case pursuant to a
Refinancing Amendment; provided that such Credit Agreement Refinancing
Indebtedness (i) will be unsecured or will rank pari passu or junior in right of
payment and of security with the other Loans and Commitments hereunder,
(ii) will have such pricing and optional prepayment terms as may be agreed by
the Borrower and the Lenders thereof, and (iii) the Net Proceeds of such Credit
Agreement Refinancing Indebtedness shall be applied, substantially concurrently
with the incurrence thereof, to the prepayment of any outstanding Term Loans or
reduction of Revolving Commitments being so refinanced, as the case may be. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of the conditions as agreed between the lenders providing
such Credit Agreement Refinancing Indebtedness and the Borrower. Each Class of
Credit Agreement Refinancing Indebtedness incurred under this Section 2.21 shall
be in an aggregate principal amount that is (x) not less than $10,000,000 in the
case of Other Term Loans or $10,000,000 in the case of Other Revolving Loans and
(y) an integral multiple of $1,000,000 in excess thereof (in each case unless
the Borrower and the Administrative Agent otherwise agree). Any Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the Borrower pursuant to any Other Revolving Commitments established thereby, in
each case on terms substantially equivalent to the terms applicable to Letters
of Credit under the Revolving Commitments; provided that no Issuing Bank shall
be required to act as “issuing bank” under any such Refinancing Amendment
without its written consent. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Refinancing Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Other Term
Loans, Other Revolving Loans, Other Revolving Commitments and/or Other Term
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.
In addition, if so provided in the relevant Refinancing Amendment and with the
consent of each Issuing Bank, participations in Letters of Credit expiring on or
after the Revolving Maturity Date shall be reallocated from Lenders holding
Revolving Commitments to Lenders holding extended revolving commitments in
accordance with the terms of such Refinancing Amendment; provided, however, that
such participation interests shall, upon receipt thereof by the relevant Lenders
holding Revolving Commitments, be deemed to be participation interests in
respect of such Revolving Commitments and the terms of such participation
interests (including, without limitation, the commission applicable thereto)
shall be adjusted accordingly.

 

(b)          If, in connection with any proposed Refinancing Amendment with
respect to any Class of Loans, any Lender of such Class declines to provide any
portion of the Credit Agreement Refinancing Indebtedness on the terms provided
by the other Lenders providing such Credit Agreement Refinancing Indebtedness
(each such Lender, a “Non-Refinancing Lender”) then the Borrower may, on notice
to the Administrative Agent and the Non-Refinancing Lender, (i) cause such
Lender to (and such Lender shall be obligated to (and to the extent such
Non-Refinancing Lender does not execute such Refinancing Amendment, such
Refinancing Amendment shall nonetheless be effective without such signature of
the Non-Refinancing Lender)) assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04) all
or any part of its interests, rights and obligations under this Agreement in
respect of the Loans and Commitments of the applicable Class to one or more
Eligible Assignees (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment) in connection with such Refinancing Amendment; provided
that neither the Administrative Agent nor any Lender shall have any obligation
to the Borrower to find a replacement Lender; provided, further, that (a) such
Non-Refinancing Lender shall have received payment of an amount equal to the
outstanding principal of the Loans of the applicable Class assigned by it
pursuant to this Section 2.21(b), accrued interest thereon, accrued fees and all
other amounts (including any amounts under Section 2.11) payable to it hereunder
from the Eligible Assignee (to the extent of such outstanding principal and
accrued interest and fees) and (b) no processing and recordation fee specified
in Section 9.04(b) shall be payable in connection therewith.

 

 143 

 

 

(c)          This Section 2.21 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary.

 

SECTION 2.22         Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 9.02.

 

(ii)         Reallocation of Payments. Subject to the last sentence of Section
2.11(f), any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 9.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Revolving Lender, to the payment on a
pro rata basis of any amounts owing by that Defaulting Lender to each Issuing
Bank hereunder; third, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fourth, in the case of a
Revolving Lender, if so determined by the Administrative Agent and the Borrower,
to be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; fifth, to the payment of any amounts owing to the Lenders or the
Issuing Banks as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, such Issuing Bank against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; sixth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Loan Party as a result of any judgment of a
court of competent jurisdiction obtained by any Loan Party against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and seventh, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Loans or LC Disbursements
and such Lender is a Defaulting Lender under clause (a) of the definition
thereof, such payment shall be applied solely to pay the relevant Loans of, and
LC Disbursements owed to, the relevant non-Defaulting Lenders on a pro rata
basis prior to being applied pursuant to Section 2.05(j) or this Section
2.22(a)(ii). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to Section 2.05(j) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

 

 144 

 

 

(iii)        Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive or accrue any commitment fee pursuant to Section 2.12(a) for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit fees as provided in Section 2.12(b).

 

(iv)        Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to Section 2.05
and the payments of participation fees pursuant to Section 2.12(b), the
“Applicable Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Revolving Commitment of that Defaulting Lender; provided
that the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate principal amount of the Revolving
Loans of that non-Defaulting Lender.

 

(v)         Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, cash
collateralize the Issuing Banks’ Applicable Fronting Exposure in accordance with
the procedures set forth in Section 2.05(j).

 

(b)          Defaulting Lender Cure. If the Borrower, the Administrative Agent
and each Issuing Bank agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.22(a)(iv) or the proviso to the definition thereof), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided
further that except to the extent otherwise expressly agreed by the affected
parties and subject to Section 9.20, no change hereunder from Defaulting Lender
to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

 145 

 

 

SECTION 2.23         Illegality.

 

If any Lender reasonably determines that any law has made it unlawful, or any
Governmental Authority has asserted that it is unlawful, for any Lender to make,
maintain or fund Loans whose interest is determined by reference to the Adjusted
LIBO Rate, the Adjusted BA Rate or Adjusted EURIBOR (whether denominated in
Dollars or an Alternative Currency), or to determine or charge interest rates
based upon the Adjusted LIBO Rate, the Adjusted BA Rate or Adjusted EURIBOR,
then, on notice thereof by such Lender to Borrower through the Administrative
Agent, (i) any obligation of such Lender to make or continue Eurodollar Loans in
the affected currency or currencies or to convert ABR Loans to Eurodollar Loans
in the affected currency or currencies shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Adjusted LIBO Rate
component of the Alternate Base Rate or the Adjusted BA Rate component of the
Canadian Base Rate, the interest rate on such ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the Alternate Base Rate
or the Adjusted BA Rate component of the Canadian Base Rate, as applicable, in
each case until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon three Business Days’ notice
from such Lender (with a copy to the Administrative Agent), prepay or (I) if
applicable and such Loans are denominated in Dollars or Canadian Dollars,
convert all Eurodollar Loans denominated in Dollars or Canadian Dollars of such
Lender to ABR Loans (the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the Alternate Base Rate
or the Adjusted BA Rate component of the Canadian Base Rate, as applicable),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans, or
(II) if applicable and such Loans are denominated in an Alternative Currency
(other than Canadian Dollars), to the extent the Borrower and the applicable
Lenders agree, convert such Loans to Loans bearing interest at an alternative
rate mutually acceptable to the Borrower and all of the applicable Lenders, in
each case, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans; provided, however, that if the Borrower and the applicable
Lender cannot agree within a reasonable time on an alternative rate for such
Loans denominated in an Alternative Currency (other than Canadian Dollars), the
Borrower may, at its discretion, either (i) prepay such Loans or (ii) maintain
such Loans outstanding, in which case, the interest rate payable to the
applicable Lender on such Loans will be the rate determined by such Lender as
its cost of funds to fund a Borrowing of such Loans with maturities comparable
to the Interest Period applicable thereto plus the Applicable Rate unless the
maintenance of such Loans outstanding on such basis would not stop the
conditions described in the first sentence of this Section 2.23 from existing
(in which case the Borrower shall be required to prepay such Loans), and (y) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Adjusted LIBO Rate or the Adjusted BA Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate or the Canadian Base Rate, as applicable, applicable to such
Lender without reference to the Adjusted LIBO Rate component or the Adjusted BA
Rate component, as applicable, thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Adjusted LIBO Rate or the
Adjusted BA Rate, as applicable. Each Lender agrees to notify the Administrative
Agent and the Borrower in writing promptly upon becoming aware that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the Adjusted LIBO Rate, the Adjusted BA Rate or Adjusted EURIBOR. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

 146 

 

 

SECTION 2.24         Loan Modification Offers.

 

(a)          At any time after the Effective Date, the Borrower may on one or
more occasions, by written notice to the Administrative Agent, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to effect one or more Permitted Amendments relating to such Affected
Class pursuant to procedures reasonably specified by the Administrative Agent
and reasonably acceptable to the Borrower (including mechanics to permit
cashless rollovers and exchanges by Lenders). Such notice shall set forth (i)
the terms and conditions of the requested Permitted Amendment and (ii) the date
on which such Permitted Amendment is requested to become effective. Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Affected Class as to which such Lender’s acceptance has been made.

 

(b)          A Permitted Amendment shall be effected pursuant to a Loan
Modification Agreement executed and delivered by Holdings, Borrower, each
applicable Accepting Lender and the Administrative Agent (provided, that if such
amendment does not affect the rights, duties, privileges or obligations of the
Administrative Agent, the Administrative Agent shall only be required to
acknowledge such amendment). The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Loan Modification Agreement. Each Loan
Modification Agreement may, without the consent of any Lender other than the
applicable Accepting Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.24,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new “Class” of loans and/or
commitments hereunder.

 

(c)          If, in connection with any proposed Loan Modification Offer, any
Lender declines to consent to such Loan Modification Offer on the terms and by
the deadline set forth in such Loan Modification Offer (each such Lender, a
“Non-Accepting Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Accepting Lender, (i) replace such Non-Accepting Lender in
whole or in part by causing such Lender to (and such Lender shall be obligated
to) assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all or any part of its interests, rights
and obligations under this Agreement in respect of the Loans and Commitments of
the Affected Class to one or more Eligible Assignees (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment); provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender; provided, further, that (a) the
applicable assignee shall have agreed to provide Loans and/or Commitments on the
terms set forth in the applicable Permitted Amendment, (b) such Non-Accepting
Lender shall have received payment of an amount equal to the outstanding
principal of the Loans of the Affected Class assigned by it pursuant to this
Section 2.24(c), accrued interest thereon, accrued fees and all other amounts
(including any amounts under Section 2.11) payable to it hereunder from the
Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees) and (c) the processing and recordation fee specified in
Section 9.04(b) shall be payable.

 

 147 

 

 

(d)          Notwithstanding anything to the contrary, this Section 2.24 shall
supersede any provisions in Section 2.18 or Section 9.02 to the contrary.

 

Article III

 

REPRESENTATIONS AND WARRANTIES

 

Each of Holdings and the Borrower represents and warrants to the Lenders that as
of the Effective Date:

 

SECTION 3.01         Organization; Powers.

 

Each of Holdings, any Intermediate Parent, the Borrower and the Restricted
Subsidiaries is (a) duly organized or incorporated, validly existing and in good
standing (to the extent such concept exists in the jurisdiction of organization
of such Person) under the laws of the jurisdiction of its organization or
incorporation, (b) has the corporate or other organizational power and authority
to carry on its business as now conducted and to execute, deliver and perform
its obligations under each Loan Document to which it is a party and (c) is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except in the cases of clause (a) (other
than with respect to the Borrower), clause (b) and clause (c), where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.02         Authorization; Enforceability.

 

This Agreement has been duly authorized, executed and delivered by each of
Holdings and the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of Holdings, the Borrower
or such Loan Party, as the case may be, enforceable against it in accordance
with its terms, subject to applicable Debtor Relief Laws and any other
applicable bankruptcy, insolvency, reorganization, moratorium, examinership or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law and, in the case of each UK Loan Party and each UK Security Document,
subject to the UK Legal Reservations and, where applicable, the UK Perfection
Requirements and in the case of each Irish Loan Guarantor and each Irish
Security Document, subject to the Irish Legal Reservations and, where
applicable, the Irish Perfection Requirements.

 

 148 

 

 

SECTION 3.03         Governmental Approvals; No Conflicts.

 

Except as set forth on Schedule 3.03, the Financing Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect Liens
created under the Loan Documents, (b) will not violate (i) the Organizational
Documents of, or (ii) any Requirements of Law applicable to, Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary, (c) will not
violate or result in a default under any indenture or other agreement or
instrument binding upon Holdings, any Intermediate Parent, the Borrower or any
Restricted Subsidiary or their respective assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by
Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary, or
give rise to a right of, or result in, termination, cancellation or acceleration
of any obligation thereunder and (d) will not result in the creation or
imposition of any Lien on any asset of Holdings, any Intermediate Parent, the
Borrower or any Restricted Subsidiary (other than Liens created under the Loan
Documents) except (in the case of each of clauses (a), (b)(ii) and (c)) to the
extent that the failure to obtain or make such consent, approval, registration,
filing or action, or such violation, default or right, as the case may be,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; provided that in the case of a UK Loan Party and each
UK Security Document, each representation and warranty in this Section 3.03
(excluding those representations and warranties at Section 3.03(b)(i) and
Section 3.03(c)) shall be subject to, in each case as applicable, the UK Legal
Reservations and the UK Perfection Requirements.

 

SECTION 3.04         Financial Condition; No Material Adverse Effect.

 

(a)          The Holdings Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present in all
material respects the consolidated financial condition of Holdings and its
Subsidiaries as of the respective dates thereof and their consolidated results
of operations and cash flows for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

 

(b)          To the knowledge of Holdings and the Borrower, the PRN Audited
Financial Statements fairly present in all material respects the combined
financial condition of the Acquired Companies and their subsidiaries as of the
respective dates thereof and their combined results of operations and cash flows
for the period covered thereby in accordance with GAAP in all material respects,
except as otherwise expressly noted therein or as could not reasonably be
expected to be materially adverse to the interests of the Lenders.

 

(c)          The Pro Forma Financial Statements have been prepared in good
faith, based on assumptions and adjustments believed by the Borrower to be
reasonable as of the date of delivery thereof, and, to the knowledge of Holdings
and the Borrower, present fairly in all material respects on a pro forma basis
the estimated unaudited financial position of Holdings and its Subsidiaries as
at March 31, 2016 and their estimated unaudited results of operations for the
period covered thereby, in each case after giving effect to the Transactions,
subject to audit adjustments.

 

 149 

 

 

(d)          Since the Effective Date, there has been no Material Adverse
Effect.

 

SECTION 3.05         Properties.

 

Each of Holdings, each Intermediate Parent, the Borrower and the Restricted
Subsidiaries has good and marketable title to, or valid interests in, all its
real and personal property material to its business, if any (including all of
the Mortgaged Properties), (i) free and clear of all Liens except for Liens
permitted by Section 6.02 and (ii) except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or as
proposed to be conducted or to utilize such properties for their intended
purposes, in each case, except where the failure to do so could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

SECTION 3.06         Litigation and Environmental Matters.

 

(a)          Except as set forth on Schedule 3.06, there are no actions, suits
or proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of Holdings or the Borrower, threatened in writing
against or affecting Holdings, any Intermediate Parent, the Borrower or any
Restricted Subsidiary that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(b)          Except as set forth on Schedule 3.06, and except with respect to
any other matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, none of Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law,
(ii) has, to the knowledge of Holdings or the Borrower, become subject to any
Environmental Liability or (iii) has received written notice of any claim with
respect to any Environmental Liability.

 

SECTION 3.07         Compliance with Laws and Agreements.

 

Each of Holdings, each Intermediate Parent, the Borrower and the Restricted
Subsidiaries is in compliance with (a) all Requirements of Law applicable to it
or its property and (b) all indentures and other agreements and instruments
binding upon it or its property, except, in each case, where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

 

SECTION 3.08         Investment Company Status.

 

None of the Loan Parties is required to register as an “investment company”
under the Investment Company Act of 1940, as amended from time to time.

 

 150 

 

 

SECTION 3.09         Taxes.

 

Except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, Holdings, each Intermediate Parent, the Borrower
and each Restricted Subsidiary (a) have timely filed or caused to be filed all
Tax returns and reports required to have been filed and (b) have paid or caused
to be paid all Taxes levied or imposed on their properties, income or assets
(whether or not shown on a Tax return) including in their capacity as tax
withholding agents, except any Taxes that are being contested in good faith by
appropriate proceedings, provided that Holdings, the Borrower or such
Intermediate Parent or Restricted Subsidiary, as the case may be, has set aside
on its books adequate reserves therefor in accordance with GAAP. There is no
proposed Tax assessment, deficiency or other claim against Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary that would
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.

 

SECTION 3.10         ERISA.

 

(a)          Except as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each Plan sponsored by a
Loan Party is in compliance with the applicable provisions of ERISA, the Code
and other federal or state laws.

 

(b)          Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred during the six year period prior to the date on which this
representation is made or deemed made or is reasonably expected to occur, and
(ii) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that would reasonably be expected to be subject to Section 4069 or 4212(c) of
ERISA.

 

(c)          Except as could not reasonably be expected, individually or in the
aggregate to result in a Material Adverse Effect: (i) each employee benefit plan
(as defined in Section 3(2) of ERISA) sponsored by Holdings or the Borrower that
is intended to be a qualified plan under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service to the effect
that the form of such plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service; (ii) to the knowledge of Holdings and the Borrower, nothing has
occurred that would prevent or cause the loss of such tax-qualified status; and
(iii) there are no pending or, to the knowledge of Holdings and the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any such plan.

 

 151 

 

 

SECTION 3.11         Disclosure.

 

As of the Effective Date, (in the case of any of the following relating to the
Acquired Companies, to the best of Borrower’s knowledge), all written factual
information and written factual data (other than projections, any pro forma
financial information (including the Pro Forma Financial Statements), budgets,
other forward-looking information or information consisting of statements,
estimates or forecasts regarding the future condition of the industries in which
the Loan Parties operate and information of a general economic or industry
specific nature) made available to the Administrative Agent, any Joint Lead
Arranger or any Lender in connection with the Transactions, when taken as a
whole after giving effect to all supplements and updates provided thereto, is
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein not materially misleading in the light of the circumstances
under which they were made; provided that, with respect to the projections of
Holdings and its Subsidiaries included in the Information Memorandum, Holdings
and the Borrower represent that such projections, when taken as a whole, were
prepared in good faith based upon assumptions believed by them to be reasonable
at the time furnished, it being understood that (i) such projections are merely
a prediction as to future events and are not to be viewed as facts, (ii) such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of Holdings and (iii) no assurance can be given
that any particular projections will be realized and that actual results during
the period or periods covered by any such projections may differ significantly
from the projected results and such differences may be material.

 

SECTION 3.12         Subsidiaries. As of the Effective Date, after giving effect
to the Transactions to occur on the Effective Date, Schedule 3.12 sets forth the
name of, and the ownership interest of each Subsidiary of Holdings.

 

SECTION 3.13         Intellectual Property; Licenses, Etc.

 

Except as could not reasonably be expected to have a Material Adverse Effect,
each of Holdings, each Intermediate Parent, the Borrower and the Restricted
Subsidiaries owns, licenses or possesses the right to use all Intellectual
Property that is reasonably necessary for the operation of its business
substantially as currently conducted. To the knowledge of Holdings and the
Borrower, no Intellectual Property used by Holdings, any Intermediate Parent,
the Borrower or any Restricted Subsidiary in the operation of its business as
currently conducted infringes upon the Intellectual Property of any Person
except for such infringements that could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. No claim or
litigation regarding any of the Intellectual Property is pending or, to the
knowledge of Holdings and the Borrower, threatened in writing against Holdings,
any Intermediate Parent, the Borrower or any Restricted Subsidiary, which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.14         Solvency.

 

Immediately after the consummation of each of the Transactions to occur on the
Effective Date, after taking into account all applicable rights of indemnity and
contribution, (a) the sum of the debt (including contingent liabilities) of
Holdings and its Subsidiaries, taken as a whole, does not exceed the present
fair saleable value (on a going concern basis) of the assets of Holdings and its
Subsidiaries, taken as a whole; (b) the capital of Holdings and its
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of Holdings and its Subsidiaries, taken as a whole, contemplated as of
the date hereof; and (c) Holdings and its Subsidiaries, taken as a whole, do not
intend to incur, or believe that they will incur, debts including current
obligations beyond their ability to pay such debts as they mature in the
ordinary course of business. For the purposes of this Section 3.14, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Statement of Financial Accounting Standard No. 5) in the
ordinary course of business.

 

 152 

 

 

SECTION 3.15         Federal Reserve Regulations.

 

No part of the proceeds of the Loans will be used, directly or indirectly, to
purchase or carry any margin stock (within the meaning of Regulation U of the
Board of Governors) or to refinance any Indebtedness originally incurred for
such purpose, or for any other purpose that entails a violation (including on
the part of any Lender) of the provisions of Regulations U or X of the Board of
Governors.

 

SECTION 3.16         USA PATRIOT Act; OFAC and FCPA.

 

(a)          The Borrower will not directly or, knowingly, indirectly use the
proceeds of the Loans or otherwise make available such proceeds to any Person
for the purpose of funding activities or business of or with any Person that is
the subject of Sanctions, or in any Sanctioned Country, in each case, in
violation of applicable Sanctions, or in any other manner that would result in a
violation by any party to this Agreement of Sanctions applicable to such party.
The Borrower will not use the proceeds of the Loans for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity on behalf of a government, in order to obtain, retain or direct
business or obtain any improper advantage, in each case in violation of the
United States Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”) or
any other applicable anti-corruption law.

 

(b)          Each of Holdings, the Borrower and the Restricted Subsidiaries is
in compliance in all material respects with (i) applicable regulations and other
Sanctions administered by OFAC, (ii) Title III of the USA Patriot Act and (iii)
the FCPA, the UK Bribery Act of 2010, the Prevention of Corruption (Amendment)
Act 2010, the Dutch Criminal Code, the Dutch Sanctions Act 1977 (Sanctiewet
1977) and the Luxembourg Criminal Code.

 

(c)          None of Holdings, any Intermediate Parent, the Borrower, any of the
Restricted Subsidiaries or, to the knowledge of the Borrower, any director or
officer thereof or one or more individuals or entities holding 50 percent or
more of the equity interests of Holdings, are individuals or entities currently
on OFAC’s list of Specially Designated Nationals and Blocked Persons and/or any
similar list maintained by OFAC, nor is Holdings, any Intermediate Parent, the
Borrower or any Restricted Subsidiary located, organized or resident in a
Sanctioned Country.

 

 153 

 

 

Article IV

 

CONDITIONS

 

SECTION 4.01         Effective Date.

 

The obligation of each Lender to make Loans and the obligations of each Issuing
Bank to issue Letters of Credit hereunder on the Effective Date shall be subject
to satisfaction of the following conditions (or waiver thereof in accordance
with Section 9.02):

 

(a)          The Administrative Agent (or its counsel) shall have received from
the Borrower, Intermediate Lux Holdings, Intermediate U.S. Holdings and Holdings
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic transmission of a signed counterpart of
this Agreement) that such party has signed a counterpart of this Agreement.

 

(b)          The Administrative Agent shall have received a written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Effective Date) of (i) Kirkland & Ellis LLP, New York counsel for the
Loan Parties, (ii) Greenberg Traurig, LLP, special Maryland counsel for the Loan
Parties, (iii) Loyens & Loeff Luxembourg S.À R.L., special Luxembourg counsel
for the Foreign Loan Parties, and (iv) DLA Piper Nederland N.V., special Dutch
counsel for the Foreign Loan Parties, in each case in form and substance
reasonably satisfactory to the Joint Lead Arrangers, the Administrative Agent
and the Issuing Banks. Each of Holdings and the Borrower hereby requests such
counsel to deliver such opinions.

 

(c)          The Administrative Agent shall have received a customary
certificate of each Loan Party, dated the Effective Date, executed by any
Responsible Officer of such Loan Party including or attaching only those
documents referred to in paragraph (d) of this Section 4.01 and confirming that
such documents are correct, complete and in full force and effect and have not
been amended or superseded as of the Effective Date.

 

(d)          The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party (including, in relation to a Dutch
Loan Guarantor, a recent extract from the Dutch trade register (handelsregister)
relating to it) certified, to the extent applicable, as of a recent date by the
applicable Governmental Authority, (ii) signature and incumbency certificates of
the Responsible Officers of each Loan Party executing the Loan Documents to
which it is a party, (iii) copies of resolutions of the Board of Directors of
each Loan Party approving and authorizing the execution, delivery and
performance of Loan Documents to which it is a party (or, to the extent required
by any applicable law or Organizational Documents, a copy of a resolution signed
by all the holders of the issued shares in each Foreign Loan Party, approving
and authorizing the execution, delivery and performance of Loan Documents to
which it is a party and, if required by applicable law or Organizational
Documents, a copy of a resolution of the Board of Directors of each corporate
shareholder of each Foreign Loan Party approving the terms of such resolution),
certified as of the Effective Date by a secretary, an assistant secretary or a
Responsible Officer of such Loan Party as being in full force and effect without
modification or amendment and (iv) a good standing certificate (to the extent
such concept exists in the jurisdiction of incorporation, organization or
formation of such Loan Party) from the applicable Governmental Authority of each
Loan Party’s jurisdiction of incorporation, organization or formation.

 

 154 

 

 

(e)          The Administrative Agent shall have received (or shall receive
substantially contemporaneously with funding on the initial Loans hereunder)
(which amounts may be funded from the proceeds of the initial Loans hereunder)
all fees and other amounts previously agreed in writing by the Joint Lead
Arrangers and the Borrower to be due and payable on or prior to the Effective
Date, including, to the extent invoiced at least three (3) Business Days prior
to the Effective Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel to the extent required to be reimbursed pursuant to the Commitment
Letter) required to be reimbursed or paid by any Loan Party under any Loan
Document.

 

(f)          Holdings and the Borrower shall have satisfied the Collateral and
Guarantee Requirement and, substantially simultaneously with the consummation of
the Acquisition the Subsidiary Guarantors shall have satisfied the Collateral
and Guarantee Requirement (in each case other than in accordance with Section
5.14); provided that if, notwithstanding the use by Holdings and the Borrower of
commercially reasonable efforts without undue burden or expense to cause the
Collateral and Guarantee Requirement to be satisfied on the Effective Date, the
requirements thereof (other than (a) the execution and delivery of the Guarantee
Agreement and the Collateral Agreement by the Effective Date Loan Parties
described in clauses (i) and (ii) of the definition thereof, (b) the delivery of
stock certificates or other certificates, if any, representing equity interests
of the Borrower and Wholly Owned Subsidiaries of Holdings that are Effective
Date Loan Parties described in clause (ii) of the definition thereof (provided
that (x) possession of such certificates perfects a security interest therein
and (y) such certificated Equity Interests, other than certificated Equity
Interests of the Borrower, will be required to be delivered on the Effective
Date only to the extent received from the Acquired Companies (if applicable)
after use of Borrower’s commercially reasonable efforts to obtain delivery of
such certificates) and (c) delivery of Uniform Commercial Code financing
statements, with respect to perfection of security interests in the assets of
the Loan Parties that may be perfected by the filing of a financing statement
under the Uniform Commercial Code) are not satisfied as of the Effective Date,
the satisfaction of such requirements shall not be a condition to the
availability of the Loans on the Effective Date (but shall be required to be
satisfied as promptly as practicable after the Effective Date and in any event
within the period specified therefor in Schedule 5.14 or such later date as the
Administrative Agent may otherwise reasonably agree).

 

(g)          Since the date of the Acquisition Agreement, there shall not have
been any change or event that has resulted in, or would be reasonably expected
to result in, a Material Adverse Effect (as defined in the Acquisition
Agreement).

 

(h)          The Joint Lead Arrangers shall have received the Audited Financial
Statements, the Unaudited Financial Statements and the Pro Forma Financial
Statements.

 

 155 

 

 

(i)          (A) The Specified Acquisition Agreement Representations shall be
true and correct in all material respects on and as of the Effective Date and
(B) the Specified Representations shall be true and correct in all material
respects on and as of the Effective Date.

 

(j)          The Core Acquisition shall be consummated in all material respects
pursuant to the Acquisition Agreement substantially concurrently with the
initial funding of the Loans without giving effect to any amendments, consents
or waivers to the execution copy of the Acquisition Agreement made available to
the Joint Lead Arrangers prior to their execution and delivery of the Commitment
Letter or modifications, consents or waivers of the provisions thereof that, in
any such case, are materially adverse to the interests of the Lenders or the
Joint Lead Arrangers without the written consent (including vie e-mail) of the
Joint Lead Arrangers, such consent not to be unreasonably withheld, conditioned
or delayed (it being understood and agreed that (i) any increase in the
consideration for the Acquisition shall not be deemed to be materially adverse
to the interests of the Lenders or the Joint Lead Arrangers (so long as any
increase in the purchase price shall not be funded with additional indebtedness
other than Revolving Borrowings), (ii) the following decreases in the
consideration for the Acquisition shall not be deemed to be materially adverse
to the interests of the Lenders or the Joint Lead Arrangers: (x) decreases
pursuant to any purchase price or similar adjustment provisions set forth in the
Acquisition Agreement and (y) decreases to the extent they are applied first to
reduce the Equity Contribution Percentage (as defined in the Commitment Letter)
to a percentage not less than twenty percent (20%) and second, to reduce the
amount of the Initial Term Loans and the Second Lien Term Loans, on the one
hand, and the Equity Contribution (as defined in the Commitment Letter), on the
other hand, on a pro rata basis and (iii) any modification to the definition of
“Material Adverse Effect” (as defined in the Acquisition Agreement) without the
prior written consent of the Joint Lead Arrangers shall be deemed to be
materially adverse to the interests of the Lenders or the Joint Lead Arrangers.

 

(k)          The Debt Repayment shall have been consummated, or substantially
concurrently with the initial funding of Loans and the Second Lien Term Loans on
the Effective Date, shall be consummated.

 

(l)           The Joint Lead Arrangers and the Lenders shall have received a
certificate from the chief financial officer of Holdings certifying as to the
solvency of Holdings and its Subsidiaries on a consolidated basis after giving
effect to the Transactions, substantially the form of Exhibit P.

 

(m)         The Administrative Agent and the Joint Lead Arrangers shall have
received, at least three (3) Business Days prior to the Effective Date, all
documentation and other information about the Loan Parties as shall have been
reasonably requested in writing at least ten (10) Business Days prior to the
Effective Date by the Administrative Agent or the Joint Lead Arrangers that is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act.

 

 156 

 

 

(n)          The Equity Contribution (as such term is defined in the Commitment
Letter) shall have been received or otherwise applied to the Transactions, or
substantially concurrently with, or prior to, the Borrowing of the Loans on the
Effective Date, in at least the amount set forth in Exhibit A to the Commitment
Letter.

 

SECTION 4.02         Each Credit Event.

 

After the Effective Date, the obligation of each Lender to make a Loan on the
occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit (other than (x) any Borrowing or issuance,
amendment, renewal or extension of a Letter of Credit on the Effective Date, (y)
any Borrowing or issuance of a Letter of Credit under any Incremental Facility
and (z) any Borrowing or issuance of a Letter of Credit the proceeds of which
are used to finance a Limited Condition Transaction), is subject to receipt of
the request therefor in accordance herewith and to the satisfaction of the
following conditions:

 

(a)          The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as the case may be; provided that, in each
case, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date.

 

(b)          At the time of and immediately after giving effect to such
Borrowing, or the issuance, amendment, renewal or extension of such Letter of
Credit, as the case may be, no Default or Event of Default shall have occurred
and be continuing.

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section 4.02), other
than a Borrowing on the Effective Date or under any Incremental Facility or a
Borrowing the proceeds of which are used to finance a Limited Condition
Transaction, and each issuance, amendment, renewal or extension of a Letter of
Credit (other than any issuance, amendment, renewal or extension of a Letter of
Credit on the Effective Date) shall be deemed to constitute a representation and
warranty by Holdings and the Borrower on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section 4.02.

 

Article V

 

AFFIRMATIVE COVENANTS

 

From and after the Effective Date and until the Termination Date, each of
Holdings and the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01         Financial Statements and Other Information.

 

Holdings or the Borrower will furnish to the Administrative Agent, on behalf of
each Lender:

 

 157 

 

 

(a)          on or before the date that is one hundred and twenty (120) days
after the end of each fiscal year of Holdings commencing with the fiscal year
ended December 31, 2016 (or, in the case of financial statements for the fiscal
year ended December 31, 2016, on or before the date that is one hundred and
fifty (150) days after the end of such fiscal year), audited consolidated
balance sheet and audited consolidated statements of income and retained
earnings and statement of cash flows of Holdings and its Subsidiaries as of the
end of and for such year, and related notes thereto, setting forth in each case
in comparative form the figures for the previous fiscal year (commencing with
fiscal year ended December 31, 2017) and accompanied by customary management
discussion and analysis, all reported on by an independent public accountant of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition as of the end of and for such
year and results of operations and cash flows of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b)          commencing with the financial statements for the fiscal quarter
ended June 30, 2016, on or before the date that is forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of
Holdings (or, in the case of financial statements for the fiscal quarters ended
June 30, 2016 and September 30, 2016, on or before the date that is seventy-five
(75) days after the end of such fiscal quarter, and, in the case of financial
statements for the fiscal quarter ended March 31, 2017, on or before the date
that is sixty (60) days after the end of such fiscal quarter), unaudited
consolidated balance sheet and unaudited consolidated statements of income and
retained earnings and statement of cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year and accompanied by customary management discussion and analysis, all
certified by a Financial Officer as presenting fairly in all material respects
the financial condition as of the end of and for such fiscal quarter and such
portion of the fiscal year and results of operations and cash flows of Holdings
and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)          simultaneously with the delivery of each set of consolidated
financial statements referred to in clauses (a) and (b) above, the related
unaudited consolidating financial information reflecting adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements;

 

(d)          not later than five (5) days after any delivery of financial
statements under paragraph (a) or (b) above, a certificate of a Financial
Officer (i) certifying as to whether a Default has occurred and is continuing
and, if a Default has occurred and is continuing, specifying the details thereof
and any action taken or proposed to be taken with respect thereto and
(ii) setting forth (I) reasonably detailed calculations (A) demonstrating
compliance with the Financial Performance Covenant (including a calculation of
Consolidated EBITDA for such period with any applicable pro forma and other
adjustments expressly contemplated to be included in such certificate pursuant
to the other provisions of this Agreement) (but only if, on the last day of the
applicable fiscal quarter, the Compliance Requirement then exists), (B) in the
case of financial statements delivered under paragraph (a) above and only to the
extent the Borrower would be required to prepay Term Borrowings pursuant to
Section 2.11(d), beginning with the financial statements for the fiscal year of
Holdings ending December 31, 2017, of Excess Cash Flow for such fiscal year and
(C) of the Available Amount then in effect, (II) if the Applicable Rate with
respect to the Revolving Loans is to be determined in accordance with Category
2, a calculation of the Senior Secured First Lien Net Leverage Ratio as of the
last day of the applicable fiscal quarter or fiscal year and (III) a
reconciliation of Consolidated EBITDA to the net income set forth on the
applicable statement of income.

 

 158 

 

 

(e)          [reserved];

 

(f)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and registration statements (other
than amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by Holdings, any Intermediate Parent,
the Borrower or any Restricted Subsidiary with the SEC or with any national
securities exchange; and

 

(g)          promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Holdings,
any Intermediate Parent, the Borrower or any Restricted Subsidiary, as the
Administrative Agent may reasonably request in writing, in each case subject to
the limitations set forth below.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing (x) the applicable financial statements of
any Holdings Parent that, directly or indirectly, holds all of the Equity
Interests of Holdings and holds no other material assets other than the Equity
Interests of Holdings or (y) the Form 10-K or 10-Q (or the equivalent), as
applicable, of Holdings (or any Holdings Parent (including the IPO Entity))
filed with the SEC within the applicable time periods required by applicable law
and regulations (including any extended deadlines available thereunder in
connection with an IPO); provided that (i) to the extent such information
relates to a Holdings Parent (including the IPO Entity), such information is
accompanied by consolidating information, which may be unaudited, that explains
in reasonable detail the differences between the information relating to such
parent, on the one hand, and the information relating to Holdings and its
Subsidiaries on a standalone basis, on the other hand, and (ii) to the extent
such information is in lieu of information required to be provided under
Section 5.01(a), such materials are accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit.

 

 159 

 

 

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Holdings posts such documents, or
provides a link thereto on Holdings’ or the Borrower’s website on the Internet
at the website address listed on Schedule 9.01 (or otherwise notified pursuant
to Section 9.01(d)); or (ii) on which such documents are posted on Holdings’ or
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) Holdings shall deliver paper copies of such documents to the
Administrative Agent upon its reasonable request until a written notice to cease
delivering paper copies is given by the Administrative Agent and (ii) Holdings
shall notify the Administrative Agent (by fax or electronic mail) of the posting
of any such documents and upon its reasonable request, provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or maintain paper copies of the documents referred to above, and
each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.

 

Notwithstanding anything to the contrary herein, neither Holdings nor any
Subsidiary shall be required to deliver, disclose, permit the inspection,
examination or making of copies of or excerpts from, or any discussion of, any
document, information, or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent (or any Lender (or their respective
representatives or contractors)) is prohibited by applicable law, fiduciary duty
or binding agreement, (iii) that is subject to attorney-client or similar
privilege or constitutes attorney work product or (iv) with respect to which any
Loan Party or any Subsidiary owes confidentiality obligations (to the extent not
created in contemplation of such Loan Party’s or Subsidiary’s obligations under
this Section 5.01) to any third party.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive Material Non-Public Information and who may be engaged in investment and
other market-related activities with respect to the Borrower’s or their
Affiliates’ securities. The Borrower hereby agrees that they will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers, the Issuing Bank and the Lenders
to treat such Borrower Materials as not containing any Material Non-Public
Information (although it may be sensitive and proprietary) (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.12); (x) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (y) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat the Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information”. Each Loan Party hereby
acknowledges and agrees that, unless the Borrower notifies the Administrative
Agent in advance, all financial statements and certificates furnished pursuant
to Sections 5.01(a), (b) and (c) above are hereby deemed to be suitable for
distribution, and to be made available, to all Lenders and may be treated by the
Administrative Agent and the Lenders as not containing any Material Non-Public
Information and all other information shall be assumed to contain Material
Non-Public Information.

 

 160 

 

 

SECTION 5.02         Notices of Material Events.

 

Promptly after any Responsible Officer of Holdings or the Borrower obtains
actual knowledge thereof, Holdings or the Borrower will furnish to the
Administrative Agent (for distribution to each Lender through the Administrative
Agent) written notice of the following:

 

(a)          the occurrence of any Default;

 

(b)          to the extent permissible by Requirements of Law, the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or, to the knowledge of a Financial Officer or
another executive officer of Holdings, any Intermediate Parent, the Borrower or
any Subsidiary, affecting Holdings, any Intermediate Parent, the Borrower or any
Subsidiary or the receipt of a written notice of an Environmental Liability, in
each case that would reasonably be expected to result in a Material Adverse
Effect; and

 

(c)          the occurrence of any ERISA Event or ERISA Events that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03         Information Regarding Collateral.

 

(a)          Holdings or the Borrower will furnish to the Administrative Agent
prompt (and in any event within thirty (30) days after or such longer period as
reasonably agreed to by the Administrative Agent) written notice of any change
(i) in any Loan Party’s legal name (as set forth in its certificate of
organization or like document), (ii) in the jurisdiction of incorporation or
organization of any Loan Party or in the form of its organization or (iii) in
any Loan Party’s organizational identification number to the extent that such
Loan Party is organized or owns Mortgaged Property in a jurisdiction where an
organizational identification number is required to be included in a UCC
financing statement for such jurisdiction.

 

(b)          The Borrower shall provide in each Compliance Certificate delivered
pursuant to Section 5.01(d) any changes, if any, to Schedule III to the
Collateral Agreement as required to make such schedules accurate as of the last
day of the fiscal quarter for which such Compliance Certificate is delivered.

 

SECTION 5.04         Existence; Conduct of Business.

 

Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary and, in the case of Holdings, each Intermediate Parent to, do or
cause to be done all things necessary to obtain, preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, Intellectual Property and Governmental Approvals
material to the conduct of its business, except to the extent (other than with
respect to the preservation of the existence of Holdings and the Borrower) that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger, amalgamation,
consolidation, liquidation or dissolution permitted under Section 6.03 or any
Disposition permitted by Section 6.05.

 

 161 

 

 

SECTION 5.05         Payment of Taxes, etc.

 

Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary and, in the case of Holdings, each Intermediate Parent to, pay all
Taxes (whether or not shown on a Tax return) imposed upon it or its income or
properties or in respect of its property or assets, before the same shall become
delinquent or in default, except where (a) the same are being contested in good
faith by an appropriate proceeding diligently conducted by Holdings, the
Borrower or any of their respective Subsidiaries or (b) the failure to make
payment could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

SECTION 5.06         Maintenance of Properties.

 

Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary and, in the case of Holdings, each Intermediate Parent to, keep and
maintain all tangible property material to the conduct of its business in good
working order and condition (casualty, condemnation and ordinary wear and tear
excepted), except where the failure to do so could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 5.07         Insurance.

 

(a)          Each of Holdings and the Borrower will, and will cause each
Restricted Subsidiary and, in the case of Holdings, each Intermediate Parent to,
maintain, with insurance companies that Holdings believes (in the good faith
judgment of the management of Holdings) are financially sound and responsible at
the time the relevant coverage is placed or renewed, insurance in at least such
amounts (after giving effect to any self-insurance which Holdings believes (in
the good faith judgment of management of Holdings) is reasonable and prudent in
light of the size and nature of its business) and against at least such risks
(and with such risk retentions) as Holdings believes (in the good faith judgment
or the management of Holdings) are reasonable and prudent in light of the size
and nature of its business, and will furnish to the Lenders, upon written
request from the Collateral Agent, information presented in reasonable detail as
to the insurance so carried. The Borrower shall, and shall cause each Restricted
Subsidiary organized or existing under the laws of a Covered Jurisdiction to (i)
name the Collateral Agent, on behalf of the Secured Parties, as an additional
insured as its interests may appear on each such general liability policy of
insurance belonging to or insuring such Restricted Subsidiary (other than
directors and officers policies, workers compensation policies and business
interruption insurance) and (ii) in the case of each casualty insurance policy
belonging to or insuring a Restricted Subsidiary organized or existing under the
laws of a Covered Jurisdiction, include a loss payable clause or mortgagee
endorsement that names the Collateral Agent, on behalf of the Secured Parties,
as the loss payee or mortgagee thereunder.

 

 162 

 

 

(b)          If any portion of any Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with insurance
companies that Holdings believes (in the good faith judgment of the management
of Holdings) are financially sound and responsible at the time the relevant
coverage is placed or renewed, flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) furnish to the Lenders, upon
written request from the Collateral Agent, information presented in reasonable
detail as to the flood insurance so carried.

 

SECTION 5.08         Books and Records; Inspection and Audit Rights.

 

Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary and, in the case of Holdings, each Intermediate Parent to, maintain
proper books of record and account in which entries that are full, true and
correct in all material respects and are in conformity with GAAP (or applicable
local standards (it being understood and agreed that Foreign Subsidiaries may
maintain individual books and records in conformity with generally accepted
accounting principles that are applicable in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder)) consistently applied shall
be made of all material financial transactions and matters involving the assets
and business of Holdings, any Intermediate Parent, the Borrower or the
Restricted Subsidiaries, as the case may be. Each of Holdings and the Borrower
will, and will cause each Restricted Subsidiary and, in the case of Holdings,
each Intermediate Parent to, permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, to visit and inspect its
tangible properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise visitation and inspection rights of the Administrative
Agent and the Lenders under this Section 5.08 and the Administrative Agent shall
not exercise such rights more often than one time during any calendar year
absent the existence of an Event of Default and such time shall be at the
Borrower’s expense; provided, further that (a) when an Event of Default exists,
the Administrative Agent (or any of their respective representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice and (b) the Administrative Agent shall give Holdings and the Borrower the
opportunity to participate in any discussions with Holdings’ or the Borrower’s
independent public accountants.

 

SECTION 5.09         Compliance with Laws.

 

Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary and, in the case of Holdings, each Intermediate Parent to, comply
with all Requirements of Law (including Environmental Laws, the FCPA, Sanctions
and the USA PATRIOT Act) with respect to it, its property and operations, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

 163 

 

 

SECTION 5.10         Use of Proceeds and Letters of Credit.

 

The Borrower will use the proceeds of the Term Loans borrowed on the Effective
Date and may use up to $5,000,000 of Revolving Loans drawn on the Effective Date
(excluding any undrawn Letters of Credit) plus an additional amount of Revolving
Loans to account for the amount of original issue discount or upfront fees
resulting from the Joint Lead Arrangers’ exercise of the “pricing flex”
provisions of the Fee Letter, together with cash on hand of the Borrower and
proceeds of the Second Lien Term Loans borrowed on the Effective Date to
directly or indirectly finance the Transactions, directly or indirectly pay all
or a portion of the Transaction Costs, to increase cash on hand and for other
working capital purposes. The proceeds of the Revolving Loans drawn after the
Effective Date will be used only for general corporate purposes, and the Letters
of Credit will be used only for general corporate purposes, in each case,
including capital expenditures, Permitted Acquisitions, Investments, Restricted
Payments, refinancing of Indebtedness and any other transactions not prohibited
by this Agreement.

 

SECTION 5.11         Additional Subsidiaries.

 

(a)          If (i) any additional Restricted Subsidiary or Intermediate Parent
in each case, organized or incorporated in a Covered Jurisdiction, is formed or
acquired after the Effective Date, (ii) any Restricted Subsidiary ceases to be
an Excluded Subsidiary or (iii) the Borrower, at its option, elects to cause a
Subsidiary of Holdings organized or incorporated in a Covered Jurisdiction, or
to the extent reasonably acceptable to the Administrative Agent, a Subsidiary
that is not a Wholly Owned Subsidiary (including any consolidated Affiliate in
which the Borrower and their respective Subsidiaries own no Equity Interest) to
become a Subsidiary Loan Party, then Holdings or the Borrower will (subject to
the Guaranty and Security Principles in the case of Foreign Loan Parties),
within ninety (90) days (or such longer period as may be agreed to by the
Administrative Agent in its reasonable discretion) after (x) such newly formed
or acquired Restricted Subsidiary or Intermediate Parent is formed or acquired,
(y) such Restricted Subsidiary ceases to be an Excluded Subsidiary or (z) the
Borrower has made such election, cause such Restricted Subsidiary (unless such
Restricted Subsidiary is an Excluded Subsidiary) or Intermediate Parent to
satisfy the Collateral and Guarantee Requirement with respect to such Restricted
Subsidiary or Intermediate Parent and with respect to any Equity Interest in or
Indebtedness of such Restricted Subsidiary or Intermediate Parent owned by or on
behalf of any Loan Party.

 

(b)          Notwithstanding the foregoing, in the event any real property would
be required to be mortgaged pursuant to this Section 5.11, Holdings and the
Borrower shall be required to comply with the “Collateral and Guarantee
Requirement” as it relates to such real property within 90 days following the
formation or acquisition of such real property or such Restricted Subsidiary or
the identification of such new Material Subsidiary, or such longer time period
as agreed by the Administrative Agent in its reasonable discretion.

 

 164 

 

 

SECTION 5.12         Further Assurances.

 

(a)          Subject to the proviso to Section 4.01(f) solely with respect to
the Effective Date, each of Holdings and the Borrower will, and will cause each
Loan Party to (subject to the Guaranty and Security Principles in the case of
Foreign Loan Parties), execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), that may be required under any
applicable law and that the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties.

 

(b)          Subject, in each case, to the limitations set forth in the Security
Documents, if, after the Effective Date, any material assets (other than
Excluded Assets), including any Material Real Property, are acquired by the
Borrower or any other Loan Party or are held by any Subsidiary on or after the
time it becomes a Loan Party pursuant to Section 5.11 (other than assets
constituting Collateral under a Security Document that become subject to the
Lien created by such Security Document upon acquisition thereof or constituting
Excluded Assets), the Borrower will notify the Administrative Agent thereof,
and, if requested by the Administrative Agent (subject to the Guaranty and
Security Principles in the case of Foreign Loan Parties), the Borrower will
cause such assets to be subjected to a Lien securing the Secured Obligations and
will take and cause the other Loan Parties to take, such actions as shall be
necessary and reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this Section
but only as and to the extent required pursuant to the “Collateral and Guarantee
Requirement,” all at the expense of the Loan Parties and subject to the second
to last paragraph of the definition of the term “Collateral and Guarantee
Requirement.” In the event any Material Real Property is mortgaged pursuant to
this Section 5.12(b), the Borrower or such other Loan Party, as applicable,
shall be required to comply with the “Collateral and Guarantee Requirement” and
paragraph (a) of this Section 5.12 within ninety (90) days following the
acquisition of such Material Real Property or such longer time period as agreed
by the Administrative Agent in its reasonable discretion.

 

 165 

 

 

SECTION 5.13         Designation of Subsidiaries. (a) The Borrower may at any
time after the Effective Date designate any Restricted Subsidiary (other than
Intermediate Lux Holdings, Intermediate U.S. Holdings, any Intermediate Parent,
the Borrower or GTCR Canyon UK Investments Ltd.) as an Unrestricted Subsidiary
or any Unrestricted Subsidiary as a Restricted Subsidiary; provided that (i)
immediately after such designation on a Pro Forma Basis, no Event of Default
shall have occurred and be continuing and (ii) any Unrestricted Subsidiary shall
also be designated an Unrestricted Subsidiary under any Junior Financing
constituting Material Indebtedness. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Effective Date shall constitute an Investment
by Holdings or its Restricted Subsidiaries therein at the date of designation in
an amount equal to the fair market value (as determined in good faith by the
Borrower) of Holdings’ or its respective subsidiaries’ (as applicable)
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by Holdings in such
Unrestricted Subsidiary pursuant to the preceding sentence in an amount equal to
the fair market value (as determined in good faith by the Borrower) at the date
of such designation of Holdings’ or its Subsidiaries’ (as applicable) Investment
in such Subsidiary.

 

(b)          The Borrower may at any time after the Effective Date designate any
Restricted Subsidiary organized in a Covered Jurisdiction that is an Excluded
Subsidiary as an Electing Guarantor or Electing Guarantor as an Excluded
Subsidiary; provided that such Electing Guarantor is located in a Covered
Jurisdiction. The designation of any Subsidiary as an Electing Guarantor after
the Effective Date shall constitute an Investment by Holdings or its Restricted
Subsidiaries therein at the date of designation in an amount equal to the fair
market value (as determined in good faith by the Borrower) of Holdings’ or its
respective subsidiaries’ (as applicable) investment therein. The designation of
any Electing Guarantor as an Excluded Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
Holdings in such Excluded Subsidiary pursuant to the preceding sentence in an
amount equal to the fair market value (as determined in good faith by the
Borrower) at the date of such designation of Holdings’ or its Subsidiaries’ (as
applicable) Investment in such Subsidiary.

 

SECTION 5.14         Certain Post-Closing Obligations. As promptly as
practicable, and in any event within the time periods after the Effective Date
specified in Schedule 5.14 or such later date as the Administrative Agent agrees
to in writing, including to reasonably accommodate circumstances unforeseen on
the Effective Date, Holdings, the Borrower and each other Loan Party shall
deliver the documents or take the actions specified on Schedule 5.14 that would
have been required to be delivered or taken on the Effective Date, in each case
except to the extent otherwise agreed by the Administrative Agent pursuant to
its authority as set forth in the definition of the term “Collateral and
Guarantee Requirement.”

 

SECTION 5.15         Maintenance of Rating of Facilities. The Loan Parties shall
use commercially reasonable efforts to maintain (i) a public corporate credit
rating (but not any particular rating) from S&P and a public corporate family
rating (but not any particular rating) from Moody’s, in each case in respect of
Holdings and (ii) a public rating (but not any particular rating) in respect of
the Initial Term Loans from each of S&P and Moody’s.

 

SECTION 5.16         Lines of Business. Holdings and its Restricted
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by them on the Effective Date and other business activities which are extensions
thereof or otherwise incidental, corollary, synergistic, reasonably related or
ancillary to any of the foregoing.

 

SECTION 5.17         Fiscal Periods. Holdings will keep its current fiscal year;
provided, however, that Holdings may, upon written notice to the Administrative
Agent, change its fiscal year to any other fiscal year reasonably acceptable to
the Administrative Agent, in which case, the Borrower and the Administrative
Agent will, and are hereby authorized by the Lenders to, make any adjustments to
this Agreement that are necessary to reflect such change in fiscal year.

 

 166 

 

 

SECTION 5.18         Lender Calls. Following delivery of the annual or quarterly
financial statements pursuant to Section 5.01 (a) or (b), as applicable, and
upon request by the Administrative Agent, Holdings will host a conference call,
at a time selected by Holdings and reasonably acceptable to the Administrative
Agent, with the Lenders to review the financial information provided therein.

 

Article VI

 

NEGATIVE COVENANTS

 

From and after the Effective Date and until the Termination Date, each of
Holdings and the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01         Indebtedness; Certain Equity Securities.

 

(a)          Holdings and the Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(i)          Indebtedness of Holdings, the Borrower and any of the Restricted
Subsidiaries under the Loan Documents (including any Indebtedness incurred
pursuant to Section 2.20 or 2.21);

 

(ii)         Indebtedness, including intercompany Indebtedness, outstanding on
the Effective Date provided that any Indebtedness in excess of $2,500,000
individually shall only be permitted if set forth on Schedule 6.01 (unless such
Indebtedness is permitted by another clause in this Section 6.01), and any
Permitted Refinancing thereof;

 

(iii)        Guarantees by Holdings, the Borrower and any of the Restricted
Subsidiaries in respect of Indebtedness of Holdings, the Borrower or any
Restricted Subsidiary otherwise permitted hereunder; provided that (A) such
Guarantee is permitted under Section 6.04 (other than Section 6.04(u)), (B) no
Guarantee by any Restricted Subsidiary of any junior Financing or Indebtedness
that is unsecured and incurred under Section 6.01(a)(xv) shall be permitted
unless such Restricted Subsidiary shall have also provided a Guarantee of the
Loan Document Obligations pursuant to the Guarantee Agreement and (C) if the
Indebtedness being Guaranteed is subordinated to the Loan Document Obligations,
such Guarantee shall be subordinated to the Guarantee of the Loan Document
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;

 

(iv)        Indebtedness of Holdings owing to the Borrower or any other
Restricted Subsidiary, of the Borrower owing to Holdings or any Restricted
Subsidiary or of any Restricted Subsidiary owing to any other Restricted
Subsidiary, Holdings or the Borrower, to the extent permitted by Section 6.04;
provided that all such Indebtedness of any Loan Party owing to any Restricted
Subsidiary that is not a Loan Party shall be subordinated to the Loan Document
Obligations (to the extent any such Indebtedness is outstanding at any time
after the date that is thirty (30) days after the Effective Date or such later
date as the Administrative Agent may reasonably agree) (but only to the extent
permitted by applicable law and not giving rise to adverse tax consequences) on
terms (i) at least as favorable to the Lenders as those set forth in the form of
intercompany note attached as Exhibit F or (ii) otherwise reasonably
satisfactory to the Administrative Agent;

 

 167 

 

 

(v)         (A) Indebtedness (including Capital Lease Obligations and purchase
money Indebtedness) incurred, issued or assumed by Holdings, the Borrower or any
Restricted Subsidiary to finance the acquisition, purchase, lease, construction,
repair, replacement or improvement of fixed or capital property, equipment or
other assets; provided that such Indebtedness is incurred concurrently with or
within 270 days after the applicable acquisition, purchase, lease, construction,
repair, replacement or improvement, and (B) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clause (A) (or successive
Permitted Refinancings thereof); provided, further that, at the time of any such
incurrence of Indebtedness and after giving Pro Forma Effect thereto and the use
of the proceeds thereof, the aggregate principal amount of Indebtedness that is
outstanding in reliance on this clause (v) shall not exceed the greater of (A)
$30,000,000 and (B) 10% of Consolidated EBITDA computed on a Pro Forma Basis for
the most recently ended Test Period as of such time;

 

(vi)        Indebtedness in respect of Swap Agreements incurred in the ordinary
course of business and not for speculative purposes;

 

(vii)       (a) Indebtedness (1) of any Person acquired in connection with a
Permitted Acquisition or permitted Investment or secured by any assets so
acquired (and not incurred by the obligor thereon in contemplation of such
Permitted Acquisition or permitted Investment) and (2) of any Unrestricted
Subsidiary that is redesignated as a Restricted Subsidiary (it being
acknowledged that (x) a Person that becomes a direct or indirect Restricted
Subsidiary of Holdings as a result of a Permitted Acquisition or permitted
Investment may remain liable with respect to Indebtedness existing on the date
of such acquisition (and not incurred in contemplation thereof) and (y) an
Unrestricted Subsidiary that is redesignated as a Restricted Subsidiary may
remain liable with respect to Indebtedness existing on the date of such
redesignation (and not incurred in contemplation thereof)); provided that the
aggregate principal amount of such Indebtedness outstanding under this clause
(vii) at the time of incurrence does not exceed at any time (I) the greater of
(x) $45,000,000 and (y) and 15% of Consolidated EBITDA computed on a Pro Forma
Basis for the most recently ended Test Period as of such time, plus (II)
unlimited additional Indebtedness if, for purposes of this clause (II),
immediately after giving effect to such Permitted Acquisition, permitted
Investment or redesignation, as the case may be, and the assumption of such
Indebtedness, the Total Net Leverage Ratio computed on a Pro Forma Basis for the
most recently ended Test Period as of such time is not greater than 5.20:1.00
(it being understood and agreed that unless notified by the Borrower, (A) the
Borrower shall be deemed to have used capacity under this clause (II) (to the
extent compliant therewith) prior to utilization of amounts of the type
described in clause (I) above, (B) Indebtedness may be incurred in respect of
both this clause (II) and clause (I) above, and the proceeds from any such
incurrence in respect of both clauses may be utilized in a single transaction by
first calculating the incurrence in respect of this clause (II) and then
calculating the incurrence in respect of clause (I) above (and, for the
avoidance of doubt, the Total Net Leverage Ratio may be exceeded as a result
thereof) and (C) the Borrower may re-designate any such Indebtedness originally
incurred in respect of clause (I) as incurred in respect of clause (II) if, at
the time of such re-designation, the Borrower would be permitted to incur such
Indebtedness under clause (II) the aggregate principal amount of Indebtedness
being so re-designated (for purposes of clarity, with any such re-designation
having the effect of increasing the Borrower’s ability to incur Indebtedness in
respect of clause (I) as of the date of such re-designation by the amount of
such Indebtedness so re-designated); and (b) in respect of the foregoing, any
Permitted Refinancing thereof; provided further that the aggregate principal
amount of Indebtedness outstanding pursuant to this clause (vii) at the time of
incurrence of which the primary obligor or a guarantor is a Restricted
Subsidiary that is not a Loan Party shall not exceed, at the time of incurrence
thereof and after giving Pro Forma Effect thereto, the greater of (A)
$45,000,000 and (B) 15% of Consolidated EBITDA computed on a Pro Forma Basis for
the most recently ended Test Period as of such time;

 

 168 

 

 

(viii)      Indebtedness to the seller of any business or assets acquired by
Holdings or any Restricted Subsidiary in a transaction permitted hereunder
(including Indebtedness to finance the payment of earnout obligations owing to
such seller as a result of such transaction), provided that the aggregate
principal amount of Indebtedness permitted under this Section 6.01(a)(viii) at
any one time outstanding shall not exceed the greater of (A) $30,000,000 and (B)
10% of Consolidated EBITDA computed on a Pro Forma Basis for the most recently
ended Test Period as of such time;

 

(ix)         Permitted Guarantees and Indebtedness arising under a Permitted
Guarantee;

 

(x)          Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business on arm’s length commercial
terms on a non-recourse basis;

 

(xi)         Settlement Indebtedness;

 

(xii)        Indebtedness in respect of Cash Management Obligations and other
Indebtedness in respect of netting services, automated clearinghouse
arrangements, overdraft protections and similar arrangements, in each case, in
connection with securities or deposit accounts or from the honoring of a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business;

 

(xiii)       Indebtedness consisting of obligations under deferred compensation
(including indemnification obligations, obligations in respect of purchase price
adjustments, earn-outs, incentive non-competes and other contingent
obligations), or other similar arrangements incurred or assumed in connection
with the Acquisition, any Permitted Acquisition, any other Investment or any
Disposition, in each case, permitted under this Agreement;

 

 169 

 

 

(xiv)      Indebtedness of Holdings, the Borrower or any Restricted Subsidiary
or any Person that becomes a Restricted Subsidiary after the Effective Date (or
of any Person not previously a Restricted Subsidiary that is merged, amalgamated
or consolidated with or into Holdings, the Borrower or any Restricted Subsidiary
including the redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary); provided that, at the time of the incurrence thereof and after
giving Pro Forma Effect thereto, the aggregate principal amount of Indebtedness
outstanding in reliance on this clause (xiv) shall not exceed the greater of (A)
$75,000,000 and (B) 27.5% of Consolidated EBITDA computed on a Pro Forma Basis
for the most recently ended Test Period as of such time;

 

(xv)       (A) unsecured Indebtedness of Holdings, the Borrower or any
Subsidiary Loan Party or any Person that becomes a Loan Party after the
Effective Date (or of any Person not previously a Subsidiary Loan Party that is
merged, amalgamated or consolidated with or into Holdings, the Borrower or any
Restricted Subsidiary including the redesignation of an Unrestricted Subsidiary
as a Restricted Subsidiary so long as such Restricted Subsidiary becomes a
Subsidiary Loan Party); provided that after giving effect to the incurrence of
such Indebtedness on a Pro Forma Basis, such amount shall not exceed the sum of
(I) (x) $100,000,000 (minus the amounts of all Incremental Facilities,
Incremental Equivalent Debt and Indebtedness incurred under Section
6.01(a)(xx)(B), in each case incurred pursuant to clause (I)(a) of the
definition of “Incremental Cap” following the 2017 Amendment Effective Date and
all amounts previously incurred following the 2017 Amendment Effective Date
pursuant to clause (A)(I)(x) of this Section 6.01(a)(xv) or of Section
6.01(a)(xvi)), plus (y) the Voluntary Prepayment Amount (less the amounts of all
Incremental Facilities, Incremental Equivalent Debt and Indebtedness incurred
under Section 6.01(a)(xx)(B), in each case incurred pursuant to clause (I)(b) of
the definition of “Incremental Cap” following the 2017 Amendment Effective Date
and all amounts previously incurred pursuant to clause (A)(I)(y) of this Section
6.01(a)(xv) or of Section 6.01(a)(xvi) following the 2017 Amendment Effective
Date), plus (II) the maximum aggregate principal amount that can be incurred
without causing the Total Net Leverage Ratio, on a Pro Forma Basis, to exceed
5.20 to 1.00 for the most recent Test Period ended (calculated without deducting
from the numerator of such Total Net Leverage Ratio any cash proceeds of such
Indebtedness and assuming that, in the case of any revolving facility being
established under this clause (xv), that all commitments with respect thereto
were fully drawn; provided that to the extent the proceeds of any such
Indebtedness are to be used to repay Indebtedness, the Borrower’s ability to
give pro forma effect to such repayment and all other adjustments contemplated
by the definition of “Pro Forma Basis” shall not be limited) and (B) any
Permitted Refinancing of Indebtedness incurred pursuant to the foregoing
subclause (A) so long as the obligors thereon do not include any Person that is
not Holdings, the Borrower or any Subsidiary Loan Party; provided further that
such Indebtedness complies with clauses (a), (b), (c), (d) and (f) of the
definition of “Required Additional Debt Terms”; provided, further, that
Indebtedness may be incurred under both clauses (I) and (II), and proceeds from
any such incurrence may be utilized in a single transaction by first calculating
the incurrence under clause (II) above and then calculating the incurrence under
clause (I) above) (if any) and, for the avoidance of doubt, the Total Net
Leverage Ratio shall be permitted to exceed the maximum ratio set forth in
clause (II) above to the extent of such amounts incurred in reliance on
clause (I) at substantially the same time;

 

 170 

 

 

(xvi)      (A) Indebtedness of Holdings, the Borrower or any Subsidiary Loan
Party or any Person that becomes a Subsidiary Loan Party after the Effective
Date (or of any Person not previously a Subsidiary Loan Party that is merged,
amalgamated or consolidated with or into Holdings, the Borrower or any
Subsidiary Loan Party including the redesignation of an Unrestricted Subsidiary
as a Restricted Subsidiary so long as such Restricted Subsidiary becomes a
Subsidiary Loan Party) that is secured on a pari passu or junior basis to the
Secured Obligations and the agent for such Indebtedness has become a party to
the applicable Intercreditor Agreement; provided that after giving effect to the
incurrence of such Indebtedness on a Pro Forma Basis, such amount shall not
exceed the sum of (I) (x) $100,000,000 (minus the amounts of all Incremental
Facilities, Incremental Equivalent Debt and Indebtedness incurred under Section
6.01(a)(xx)(B), in each case incurred pursuant to clause (I)(a) of the
definition of “Incremental Cap” following the 2017 Amendment Effective Date and
all amounts previously incurred pursuant to clause (A)(I)(x) of this Section
6.01(a)(xvi) or of Section 6.01(a)(xv) following the 2017 Amendment Effective
Date), plus (y) the Voluntary Prepayment Amount (less the amounts of all
Incremental Facilities, Incremental Equivalent Debt and Indebtedness incurred
under Section 6.01(a)(xx)(B), in each case incurred pursuant to clause (I)(b) of
the definition of “Incremental Cap” following the 2017 Amendment Effective Date
and all amounts previously incurred pursuant to clause (A)(I)(y) of this Section
6.01(a)(xvi) or of Section 6.01(a)(xv) following the 2017 Amendment Effective
Date), plus (II) in the case of Indebtedness secured on a pari passu basis with
the Secured Obligations, the maximum aggregate principal amount that can be
incurred without causing the Senior Secured First Lien Net Leverage Ratio, on a
Pro Forma Basis, to exceed 4.50 to 1.00 for the most recent Test Period ended
(calculated without deducting from the numerator of such Total Net Leverage
Ratio any cash proceeds of such Indebtedness and assuming that, in the case of
any revolving facility being established under this clause (xvi), that all
commitments with respect thereto were fully drawn; provided that to the extent
the proceeds of any such Indebtedness are to be used to repay Indebtedness, the
Borrower’s ability to give pro forma effect to such repayment and all other
adjustments contemplated by the definition of “Pro Forma Basis” shall not be
limited) plus (III) in the case of Indebtedness secured on a junior basis to the
Secured Obligations, the maximum aggregate principal amount that can be incurred
without causing the Senior Secured Net Leverage Ratio, on a Pro Forma Basis, to
exceed 5.20 to 1.00 for the most recent Test Period ended (calculated without
deducting from the numerator of such Total Net Leverage Ratio any cash proceeds
of such Indebtedness and assuming that, in the case of any revolving facility
being established under this clause (xvi), that all commitments with respect
thereto were fully drawn; provided that to the extent the proceeds of any such
Indebtedness are to be used to repay Indebtedness, the Borrower’s ability to
give pro forma effect to such repayment and all other adjustments contemplated
by the definition of “Pro Forma Basis” shall not be limited)), and (B) any
Permitted Refinancing of Indebtedness incurred pursuant to the foregoing
subclause (A) so long as the obligors thereon do not include any Person that is
not Holdings, the Borrower or any Subsidiary Loan Party; provided further that
such Indebtedness complies with clauses (a), (b), (c), (d), (e), (f) and, to the
extent applicable, (g) of the definition of “Required Additional Debt Terms”;
provided further that Indebtedness may be incurred under both clauses (I) and
(II) or clauses (I) and (III) and proceeds from any such incurrence may be
utilized in a single transaction by first calculating the incurrence under
clause (II) or (III) above and then calculating the incurrence under clause (I)
above) (if any) and, for the avoidance of doubt, the Senior Secured First Lien
Net Leverage Ratio or Senior Secured Net Leverage Ratio, as applicable, shall be
permitted to exceed the maximum ratio set forth in clause (II) or (III) above to
the extent of such amounts incurred in reliance on clause (I) at substantially
the same time;

 

 171 

 

 

(xvii)     Indebtedness of Holdings, the Borrower or any Restricted Subsidiary
in an aggregate principal amount not greater than the Available Equity Amount
that is Not Otherwise Applied at the time of incurrence;

 

(xviii)    Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

(xix)       Indebtedness supported by a Letter of Credit, in a principal amount
not to exceed the face amount of such Letter of Credit;

 

(xx)        [Reserved];

 

(xxi)       Permitted Unsecured Refinancing Debt, and any Permitted Refinancing
thereof; provided, that (A) in the case of any Permitted Unsecured Refinancing
Debt that constitutes a Permitted Refinancing of Incremental Equivalent Debt,
the obligor thereon shall be the Borrower and (B) in the case of any Permitted
Refinancing of any Permitted Unsecured Refinancing Debt, the obligor thereon
shall be the Borrower or a Subsidiary Loan Party; provided further that in the
case of any Permitted Unsecured Refinancing Debt that constitutes a Permitted
Refinancing of Incremental Equivalent Debt (or any Permitted Refinancing
thereof), such Indebtedness shall comply with clauses (c) and (e) of the
definition of “Credit Agreement Refinancing Indebtedness”;

 

(xxii)      Permitted First Priority Refinancing Debt and Permitted Junior
Priority Refinancing Debt, and any Permitted Refinancing of any of the
foregoing; provided, that (A) in the case of any Permitted First Priority
Refinancing Debt or Permitted Junior Priority Refinancing Debt that constitutes
a Permitted Refinancing of Incremental Equivalent Debt, the obligor thereon
shall be the Borrower and (B) in the case of any Permitted Refinancing of any
Permitted First Priority Refinancing Debt or Permitted Junior Priority
Refinancing Debt, the obligor thereon shall be the Borrower or a Subsidiary Loan
Party; provided further that in the case of any Permitted First Priority
Refinancing Debt or Permitted Junior Priority Refinancing Debt that constitutes
a Permitted Refinancing of Incremental Equivalent Debt (or any Permitted
Refinancing thereof), such Indebtedness shall comply with clauses (c), (d) and
(e) of the definition of “Credit Agreement Refinancing Indebtedness”;

 

 172 

 

 

(xxiii)     Indebtedness of the Borrower issued in lieu of Incremental
Facilities (and including, for the avoidance of doubt, if applicable, any such
Indebtedness that is also issued in lieu of “Incremental Facilities” as defined
in the Second Lien Credit Agreement) consisting of one or more series of secured
or unsecured loans, bonds, notes or debentures (which loans, bonds, notes or
debentures, if secured, may be secured either by Liens pari passu with the Liens
on the Collateral securing the Secured Obligations (but without regard to
control of remedies) or by Liens having a junior priority relative to the Liens
on the Collateral securing the Secured Obligations) (and any Registered
Equivalent Notes issued in exchange therefor) (the “Incremental Equivalent
Debt”); provided that (x) the aggregate principal amount of all such
Indebtedness incurred pursuant to this clause (xxiii) following the 2017
Amendment Effective Date shall not exceed, at the time of incurrence, the
Incremental Cap at such time, and (y) such Indebtedness complies with the
provisions of the Required Additional Debt Terms;

 

(xxiv)    Indebtedness of any Restricted Subsidiary that is not a Loan Party in
an amount not to exceed, at the time of incurrence thereof and after giving Pro
Forma Effect thereto, the greater of (A) $30,000,000 and (B) 10% of Consolidated
EBITDA computed on a Pro Forma Basis for the most recently ended Test Period as
of such time;

 

(xxv)     Indebtedness incurred by Holdings, the Borrower or any Restricted
Subsidiary in respect of letters of credit, bank guarantees, warehouse receipts,
bankers’ acceptances or similar instruments issued or created in the ordinary
course of business or consistent with past practice, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
indemnification or reimbursement-type obligations;

 

(xxvi)    obligations in respect of self-insurance and obligations in respect of
performance, bid, appeal and surety bonds and performance and completion
guarantees and similar obligations provided by Holdings, the Borrower or any
Restricted Subsidiary or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case, in the ordinary
course of business or consistent with past practice;

 

(xxvii)   Indebtedness representing deferred compensation or stock-based
compensation owed to employees of Holdings, any Intermediate Parent, the
Borrower or the Restricted Subsidiaries incurred in the ordinary course of
business or consistent with past practice;

 

(xxviii)     Indebtedness consisting of unsecured promissory notes issued by
Holdings, the Borrower or any Restricted Subsidiary to future, current or former
officers, directors, employees, managers and consultants or their respective
estates, spouses or former spouses, in each case to finance the purchase or
redemption of Equity Interests of Holdings (or any Holdings Parent) to the
extent permitted by Section 6.07(a);

 

(xxix)      Indebtedness incurred in connection with a Qualified Securitization
Facility;

 

 173 

 

 

(xxx)        Indebtedness of any Restricted Subsidiary that is a joint venture
in an amount not to exceed, at the time of incurrence thereof and after giving
Pro Forma Effect thereto, the greater of (A) $30,000,000 and (B) 10% of
Consolidated EBITDA computed on a Pro Forma Basis for the most recently ended
Test Period as of such time; and

 

(xxxi)      endorsement of instruments or other payment items for deposit in the
ordinary course of business;

 

(xxxii)     to the extent constituting Indebtedness, Guarantees in the ordinary
course of business of the obligations of suppliers, customers, franchisees and
licensees of Holdings and its Restricted Subsidiaries;

 

(xxxiii)    performance Guarantees of Holdings and the Restricted Subsidiaries
primarily guaranteeing performance of contractual obligations of Holdings or
Restricted Subsidiaries to a third party and not primarily for the purpose of
guaranteeing payment of Indebtedness;

 

(xxxiv)     Indebtedness in respect of trade letters of credit not to exceed
$5,000,000 at any time outstanding;

 

(xxxv)      obligations in respect of letters of support, guarantees or similar
obligations issued, made or incurred for the benefit of any Restricted
Subsidiary of Holdings to the extent required by law or in connection with any
statutory filing or the delivery of audit opinions performed in jurisdictions
other than within the United States; and

 

(xxxvi)     all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxxv) above.

 

(b)          Holdings and the Borrower will not, and will not permit any
Restricted Subsidiary to, issue any Disqualified Equity Interests in excess of
the greater of (A) $30,000,000 and (B) 10% of Consolidated EBITDA computed on a
Pro Forma Basis for the most recently ended Test Period as of such time, except
(x) to the extent incurred as Indebtedness under Section 6.01(a) and (y) (i)
preferred Equity Interests issued to and held by Holdings, the Borrower or any
Restricted Subsidiary, and (ii) preferred Equity Interests issued to and held by
joint venture partners after the Effective Date; provided that in the case of
this clause (ii) any such issuance of preferred Equity Interests shall be deemed
to be incurred Indebtedness and subject to the provisions set forth in Section
6.01(a) and (b).

 

For purposes of determining compliance with this Section 6.01, (i) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the categories of Indebtedness described in clauses (a)(i) through
(a)(xxxvi) above, the Borrower may, in its sole discretion, at the time of
incurrence, divide, classify or reclassify, or at any later time divide,
classify or reclassify, such item of Indebtedness (or any portion thereof) and
will only be required to include the amount and type of such Indebtedness in one
or more of the above clauses; provided that all Indebtedness outstanding under
the Loan Documents will be deemed to have been incurred in reliance only on the
exception in clause (a)(i) and (B) all Indebtedness outstanding under the Second
Lien Loan Documents on the Effective Date will be deemed to have been incurred
in reliance only on the exception in clause (a)(xx)(A).

 

 174 

 

 

For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, the principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement, refunding, refinancing, renewal or defeasance would cause the
applicable restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such extension, replacement, refunding,
refinancing, renewal or defeasance, such restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased, plus the amount of any
premium paid, and fees and expenses incurred, in connection with such extension,
replacement, refunding refinancing, renewal or defeasance (including any fees
and original issue discount incurred in respect of such resulting Indebtedness).

 

SECTION 6.02         Liens.

 

Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned (but not leased) or hereafter acquired (but not leased) by
it, except:

 

(i)          Liens created under the Loan Documents;

 

(ii)         Permitted Encumbrances;

 

(iii)        Liens existing on the Effective Date; provided that any Lien
securing Indebtedness or other obligations in excess of $2,500,000 individually
shall only be permitted if set forth on Schedule 6.02 (unless such Lien is
permitted by another clause in this Section 6.02) and any modifications,
replacements, renewals or extensions thereof; provided further that such
modified, replacement, renewal or extension Lien does not extend to any
additional property other than (1) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (2) proceeds and
products thereof;

 

(iv)        Liens securing Indebtedness permitted under Section 6.01(a)(v);
provided that (A) such Liens attach concurrently with or within 270 days after
the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens, (B) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
except for replacements, additions, accessions and improvements to such property
and the proceeds and the products thereof, and any lease of such property
(including accessions thereto) and the proceeds and products thereof and
(C) with respect to Capital Lease Obligations, such Liens do not at any time
extend to or cover any assets (except for replacements, additions, accessions
and improvements to or proceeds of such assets) other than the assets subject to
such Capital Lease Obligations; provided further that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;

 

 175 

 

 

(v)         (i) easements, leases, licenses, subleases or sublicenses granted to
others (including licenses and sublicenses of Intellectual Property) in the
ordinary course of business that do not (A) interfere in any material respect
with the business of Holdings and its Restricted Subsidiaries, taken as a whole,
or (B) secure any Indebtedness and (ii) any interest or title of a lessor,
licensor, sublicensor or sublessor under any lease or license entered into by
Holdings, the Borrower or any Restricted Subsidiary in the ordinary course of
its business or consistent with past practice;

 

(vi)        Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(vii)       Liens (A) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code, or any comparable or successor provision, on items in
the course of collection; (B) attaching to pooling, commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business; or (C) in favor of a banking or other financial institution or entity,
or electronic payment service provider, arising as a matter of law encumbering
deposits (including the right of setoff) and that are within the general
parameters customary in the banking or finance industry;

 

(viii)      Liens (A) on cash advances or escrow deposits in favor of the seller
of any property to be acquired in an Investment permitted pursuant to Section
6.04 to be applied against the purchase price for such Investment or otherwise
in connection with any escrow arrangements with respect to any such Investment
or any Disposition permitted under Section 6.05 (including any letter of intent
or purchase agreement with respect to such Investment or Disposition), or
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

(ix)         Liens on property or other assets of any Restricted Subsidiary that
is not a Loan Party, which Liens secure Indebtedness of such Restricted
Subsidiary or another Restricted Subsidiary that is not a Loan Party, in each
case permitted under Section 6.01(a);

 

(x)          Liens granted by a Restricted Subsidiary that is not a Loan Party
in favor of any Restricted Subsidiary and Liens granted by a Loan Party in favor
of any other Loan Party;

 

 176 

 

 

(xi)         Liens existing on property or other assets at the time of its
acquisition or existing on the property or other assets of any Person at the
time such Person becomes a Restricted Subsidiary, in each case after the
Effective Date and any modifications, replacements, renewals or extensions
thereof; provided that (A) such Lien was not created in contemplation of such
acquisition or such Person becoming a Restricted Subsidiary and (B) such Lien
does not extend to or cover any other assets or property (other than any
replacements of such property or assets and additions and accessions thereto,
the proceeds or products thereof and other than after-acquired property subject
to a Lien securing Indebtedness and other obligations incurred prior to such
time and which Indebtedness and other obligations are permitted hereunder that
require or include, pursuant to their terms at such time, a pledge of
after-acquired property, and proceeds or products thereof and, in the case of
multiple equipment financings provided by any lender, other equipment financed
by such lender);

 

(xii)        Liens on cash, Permitted Investments or other marketable securities
securing Letters of Credit of any Loan Party that are cash collateralized on the
Effective Date in an amount of cash, Cash Equivalents or other marketable
securities with a fair market value of up to 105% of the face amount of such
Letters of Credit being secured;

 

(xiii)       Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale or purchase of goods by Holdings, the Borrower
or any Restricted Subsidiary in the ordinary course of business;

 

(xiv)      Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;

 

(xv)       Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(xvi)      Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of Holdings, the Borrower and the Restricted
Subsidiaries or (C) relating to purchase orders and other agreements entered
into with customers of Holdings, the Borrower or any Restricted Subsidiary in
the ordinary course of business;

 

(xvii)     ground leases in respect of real property on which facilities owned
or leased by Holdings, the Borrower or any of the Restricted Subsidiaries are
located;

 

(xviii)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(xix)       Liens on the Collateral securing Indebtedness permitted under
Section 6.01(a)(xxii) or 6.01(a)(xxiii); provided that in all cases such Liens
shall be subject to the applicable Intercreditor Agreement

 

(xx)        Liens securing Indebtedness on real property other than the Material
Real Properties (except as required by this Agreement);

 

 177 

 

 

(xxi)       Settlement Liens;

 

(xxii)      Liens securing Indebtedness permitted under Section 6.01(a) (viii),
(xiv) or (xvi);

 

(xxiii)     Liens on assets of any Restricted Subsidiary that is not a Loan
Party (x) securing working capital lines in foreign jurisdictions and/or (y)
securing other obligations or Indebtedness permitted by Section 6.01;

 

(xxiv)    Liens on cash and Permitted Investments used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder;

 

(xxv)     Receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

 

(xxvi)    Liens on Equity Interests of any joint venture (a) securing
obligations of such joint venture or (b) pursuant to the relevant joint venture
agreement or arrangement;

 

(xxvii)   [reserved];

 

(xxviii)    other Liens; provided that, at the time of the granting thereof and
after giving Pro Forma Effect thereto, the aggregate amount of obligations
secured by all Liens incurred in reliance on this clause (xxviii) shall not
exceed the greater of (A) $75,000,000 and (B) 27.5% of Consolidated EBITDA for
the Test Period then last ended (provided that, with respect to any such
obligation, the amount of such obligation shall be the lesser of (x) the
outstanding face amount of such obligation and (y) the fair market value of the
assets securing such obligation);

 

(xxix)      Liens on accounts receivable, Securitization Assets and related
assets incurred in connection with a Qualified Securitization Facility;

 

(xxx)        Liens on Escrowed Proceeds for the benefit of the related holders
of debt securities or other Indebtedness (or the underwriters for arrangers
thereof) or on cash set aside at the time of the incurrence of any Indebtedness
or government securities purchased with such cash, in either case to the extent
such cash or government securities prefund the payment of interest on such
Indebtedness and are held in an escrow account or similar arrangement to be
applied for such purpose;

 

(xxxi)      Liens of bailees arising as a matter of law or pursuant to the
standard terms of agreement of such bailee in the ordinary course of business;
provided that such Liens shall extend only to the assets subject to such
bailment;

 

(xxxii)     Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Holdings and its
Subsidiaries;

 

 178 

 

 

(xxxiii)    utility and similar deposits in the ordinary course of business;

 

(xxxiv)     purchase options, call and similar rights of, and restrictions for
the benefit of, a third party with respect to Equity Interests held by Holdings
or any Restricted Subsidiary in Joint Ventures;

 

(xxxv)      Liens in favor of Holdings or a Restricted Subsidiary arising in
connection with Intercompany License Agreements;

 

(xxxvi)     Liens on cash or Permitted Investments securing any Swap Agreement
(or any obligations in respect of the clearing thereof) so long as the fair
market value of the assets securing such Swap Agreement does not exceed
$30,000,000 at any time;

 

(xxxvii)    Liens (i) attaching solely to cash advances and cash earnest money
deposits in connection with Investments permitted under Section 6.04 or (ii)
consisting of an agreement to Dispose of any property in a Disposition permitted
hereunder; and

 

(xxxviii)    any Lien resulting from the rules and regulations of any clearing
system or stock exchange over shares and/or other securities held in that
clearing system or stock exchange.

 

For purposes of determining compliance with this Section 6.02, (i) in the event
that any Lien (or any portion thereof) meets the criteria of more than one of
the categories of Liens described in clauses (i) through (xxxviii) above, the
Borrower may, in its sole discretion, at the time of incurrence, divide,
classify or reclassify, or at any later time divide, classify or reclassify,
such Lien (or any portion thereof) and will only be required to include the
amount and type of such Lien in one or more of the above clauses; provided that
(x) all Liens created under the Loan Documents will be deemed to have been
incurred in reliance only on the exception in clause (i) and (y) all Liens
created under the Second Lien Loan Documents on the Effective Date will be
deemed to have been incurred in reliance only on the exception in clause (xix).

 

SECTION 6.03         Fundamental Changes; Holdings Covenant.

 

(a)          Holdings and the Borrower will not, and will not permit any
Restricted Subsidiary to, merge into or amalgamate or consolidate with any other
Person, or permit any other Person to merge into or amalgamate or consolidate
with it, or liquidate or dissolve (which, for the avoidance of doubt, shall not
restrict Holdings, the Borrower or any Restricted Subsidiary from changing its
organizational form), except that:

 

(i)          any Restricted Subsidiary (other than the Borrower) may merge,
amalgamate or consolidate with (A) the Borrower or Holdings; provided that the
Borrower or Holdings shall be the continuing or surviving Person, or (B) any one
or more Restricted Subsidiaries (other than the Borrower); provided, further,
that when any Subsidiary Loan Party is merging, amalgamating or consolidating
with another Restricted Subsidiary (1) the continuing or surviving Person shall
be a Subsidiary Loan Party or the Borrower or (2) if the continuing or surviving
Person is not a Subsidiary Loan Party, the acquisition of such Subsidiary Loan
Party by such surviving Restricted Subsidiary is otherwise permitted under
Section 6.04;

 

 179 

 

 

(ii)         (A) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any Restricted Subsidiary that is not a
Loan Party and (B) (x) any Restricted Subsidiary (other than the Borrower) may
liquidate or dissolve and (y) any Restricted Subsidiary may change its legal or
organizational form if the Borrower determines in good faith that such action is
in the best interests of Holdings and its Restricted Subsidiaries and is not
materially disadvantageous to the Lenders;

 

(iii)        any Restricted Subsidiary (other than the Borrower) may make a
Disposition of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to Holdings, the Borrower or another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (A) the transferee must be a Loan Party, (B) to the extent
constituting an Investment, such Investment is a permitted Investment in a
Restricted Subsidiary that is not a Loan Party in accordance with Section 6.04
or (C) to the extent constituting a Disposition to a Restricted Subsidiary that
is not a Loan Party, such Disposition is for fair market value (as determined in
good faith by the Borrower) and any promissory note or other non-cash
consideration received in respect thereof is a permitted Investment in a
Restricted Subsidiary that is not a Loan Party in accordance with Section 6.04;

 

(iv)        the Borrower may merge, amalgamate or consolidate with (or Dispose
of all or substantially all of its assets to) any other Person; provided that
(A) the Borrower shall be the continuing or surviving Person or (B) if the
Person formed by or surviving any such merger, amalgamation or consolidation is
not the Borrower or is a Person into which the Borrower has been liquidated (or,
in connection with a Disposition of all or substantially all of the Borrower’s
assets, if the transferee of such assets) (any such Person, the “Successor
Borrower”), (1) the Successor Borrower shall be an entity organized or existing
under the laws of the United States (or any state thereof), (2) the Successor
Borrower shall expressly assume all of the obligations of the Borrower under
this Agreement and the other Loan Documents to which the Borrower is a party
pursuant to a supplement hereto or thereto in form and substance reasonably
satisfactory to the Administrative Agent, (3) each Loan Party other than the
Borrower, unless it is the other party to such merger, amalgamation or
consolidation, shall have reaffirmed, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, that its
Guarantee of and grant of any Liens as security for the Secured Obligations
shall apply to the Successor Borrower’s obligations under this Agreement and (4)
the Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower stating that such merger, amalgamation or
consolidation complies with this Agreement; provided further that (y) if such
Person is not a Loan Party, no Event of Default (or, to the extent related to a
Permitted Acquisition or any Investment not prohibited by Section 6.04, no
Specified Event of Default) shall exist after giving effect to such merger,
amalgamation or consolidation and (z) if the foregoing requirements are
satisfied, the Successor Borrower will succeed to, and be substituted for, the
Borrower under this Agreement and the other Loan Documents; provided further
that (A) the Borrower shall have provided any documentation and other
information about the Successor Borrower to the extent reasonably requested in
writing promptly, and in any case within one Business Day following the delivery
of the certificate in clause (4), by any Lender or Issuing Bank through the
Administrative Agent that such Lender or Issuing Bank shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including Title III
of the USA PATRIOT Act and (B) such Lender or Issuing Bank, as applicable, shall
be reasonably satisfied that its review of such documentation and information
requested and delivered pursuant to clause (A) complies with such applicable
“know your customer” and anti-money laundering rules and regulations (provided,
that for the avoidance of doubt, the Borrower’s failure to deliver information
requested after the first Business Day following delivery of the certificate in
clause (4) above shall not constitute a Default or an Event of Default under
this Agreement or the Loan Documents);

 

 180 

 

 

(v)         any Restricted Subsidiary (other than the Borrower) may merge,
consolidate or amalgamate with any other Person in order to effect an Investment
permitted pursuant to Section 6.04; provided that the continuing or surviving
Person shall be the Borrower or a Restricted Subsidiary, which together with
each of the Restricted Subsidiaries, shall have complied with the requirements
of Sections 5.11 and 5.12;

 

(vi)        Holdings, the Borrower and the Restricted Subsidiaries may
consummate the Acquisition and related transactions contemplated by the
Acquisition Agreement and the Transactions and any Permitted Reorganization or
IPO Reorganization Transaction; and

 

(vii)       any Restricted Subsidiary (other than the Borrower) may effect a
merger, amalgamation, dissolution, liquidation consolidation or amalgamation to
effect a Disposition permitted pursuant to Section 6.05.

 

(b)          Holdings will not, and will not permit Intermediate U.S. Holdings,
Intermediate Lux Holdings or any other Intermediate Parent to, conduct, transact
or otherwise engage in any business or operations other than (i) the ownership
and/or acquisition of the Equity Interests or debt interests of the Borrower,
any Intermediate Parent and any other Subsidiary, (ii) the maintenance of its
legal existence, including the ability to incur fees, costs and expenses
relating to such maintenance, (iii) participating in tax, accounting and other
administrative matters as a member of the consolidated group of Holdings and its
Subsidiaries, (iv) the performance of its obligations under and in connection
with the Loan Documents, the Second Lien Loan Documents and any documentation
governing any Indebtedness or Guarantee, the Acquisition Agreement, the other
agreements contemplated by the Acquisition Agreement and the other agreements
contemplated hereby and thereby and any Permitted Reorganization or IPO
Reorganization Transaction, (v) any public offering of its (except in the case
of any Intermediate Parent that is not the direct or indirect parent of GTCR
Canyon UK Investments Ltd.) or any of its direct or indirect parent’s common
stock or any other issuance or registration of its Equity Interests for sale or
resale not prohibited by this Agreement, including the costs, fees and expenses
related thereto, (vi) making any dividend or distribution or other transaction
similar to a Restricted Payment and not otherwise prohibited by Section 6.08, or
any Investment in the Borrower, any Intermediate Parent or any other Subsidiary,
(vii) the incurrence of any Indebtedness permitted under Section ‎6.01, (viii)
incurring fees, costs and expenses relating to overhead and general operating
including professional fees for legal, tax and accounting issues and paying
taxes, (ix) providing indemnification to officers and members of the Board of
Directors, (x) activities incidental to the consummation of the Transactions and
(xi) activities incidental to the businesses or activities described in clauses
(i) to (ix) of this paragraph.

 

 181 

 

 

SECTION 6.04         Investments, Loans, Advances, Guarantees and Acquisitions.

 

Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, make or hold any Investment, except:

 

(a)          Permitted Investments at the time such Permitted Investment is made
and purchases of assets in the ordinary course of business consistent with past
practice;

 

(b)          loans or advances to officers, members of the Board of Directors
and employees of Holdings, the Borrower and the Restricted Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of Holdings (or any direct or indirect parent
thereof) (provided that the amount of such loans and advances made in cash to
such Person shall be contributed to Holdings in cash as common equity or
Qualified Equity Interests) and (iii) for purposes not described in the
foregoing clauses (i) and (ii), in an aggregate principal amount outstanding at
any time not to exceed $10,000,000;

 

(c)          Investments by Holdings in the Borrower or any Restricted
Subsidiary, Investments by the Borrower in Holdings or any Restricted Subsidiary
and Investments by any Restricted Subsidiary in Holdings, the Borrower or any
other Restricted Subsidiary; provided that, in Investments by Loan Parties in
Restricted Subsidiaries that are not Loan Parties shall not exceed the greater
of (A) $100,000,000 and (B) 35% of Consolidated EBITDA for the Test Period then
last ended at the time of making such Investment;

 

(d)          Investments consisting of extensions of trade credit and
accommodation guarantees in the ordinary course of business;

 

(e)          Investments (i) existing or contemplated on the Effective Date and
set forth on Schedule 6.04 and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) existing on the Effective Date by
Holdings, the Borrower or any Restricted Subsidiary in Holdings, the Borrower or
any Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment to the extent as set forth on Schedule 6.04 or as
otherwise permitted by this Section 6.04;

 

(f)          Investments in Swap Agreements incurred in the ordinary course of
business and not for speculative purposes;

 

(g)          promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 6.05;

 

 182 

 

 

(h)          Permitted Acquisitions, provided that the aggregate principal
amount of any financing provided by a Loan Party to a Restricted Subsidiary that
is a non-Loan Party in connection with any Permitted Acquisition shall not
exceed the greater of (A) $50,000,000 and (B) 20% of Consolidated EBITDA for the
Test Period then last ended at the time of making such Investment;

 

(i)          the Transactions;

 

(j)          Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers in
the ordinary course of business;

 

(k)          Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

 

(l)          loans and advances to any Holdings Parent (x) in lieu of, and not
in excess of the amount of (after giving effect to any other loans, advances or
Restricted Payments in respect thereof), Restricted Payments to the extent
permitted to be made to such Holdings Parent in accordance with Section 6.07(a)
(other than Section ‎6.07(a)(xvii)(2)) and (y) to the extent the proceeds
thereof are contributed or loaned or advanced to Holdings or a Restricted
Subsidiary;

 

(m)          additional Investments and other acquisitions; provided that at the
time any such Investment or other acquisition is made, the aggregate outstanding
amount of such Investment or acquisition made in reliance on this clause (m),
together with the aggregate amount of all consideration paid in connection with
all other Investments and acquisitions made in reliance on this clause (m)
(including the aggregate principal amount of all Indebtedness assumed in
connection with any such other Investment or acquisition previously made under
this clause (m)), shall not exceed the sum of the greater of (i)(A) $100,000,000
and (B) 35% of Consolidated EBITDA for the most recently ended Test Period after
giving Pro Forma Effect to the making of such Investment or other acquisition,
plus (ii) the Available Amount that is Not Otherwise Applied as in effect
immediately prior to the time of making of such Investment, plus (iii) the
Available Equity Amount that is Not Otherwise Applied as in effect immediately
prior to the time of making of such Investment;

 

(n)          advances of payroll payments to employees in the ordinary course
of business;

 

(o)          Investments and other acquisitions to the extent that payment for
such Investments is made with Qualified Equity Interests (excluding Qualified
Equity Interests the proceeds of which will be applied as Cure Amounts) of
Holdings or any Holdings Parent;

 

 183 

 

 

(p)          Investments of a Subsidiary acquired after the Effective Date or of
a Person merged, amalgamated or consolidated with any Subsidiary in accordance
with this Section 6.04 and Section 6.03 after the Effective Date or that
otherwise becomes a Subsidiary (provided that if such Investment is made under
Section 6.04(h), existing Investments in subsidiaries of such Subsidiary or
Person shall comply with the requirements of Section 6.04(h)) to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation;

 

(q)          receivables owing to Holdings, the Borrower or any Restricted
Subsidiary, if created or acquired in the ordinary course of business;

 

(r)          Investments (A) for utilities, security deposits, leases and
similar prepaid expenses incurred in the ordinary course of business and (B)
trade accounts created, or prepaid expenses accrued, in the ordinary course of
business;

 

(s)          any Permitted Reorganization and any IPO Reorganization Transaction
and any Investments in connection therewith;

 

(t)          additional Investments so long as at the time of any such
Investment and after giving effect thereto, on a Pro Forma Basis, the Total Net
Leverage Ratio is no greater than 3.75 to 1.00;

 

(u)          Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions and Restricted Payments permitted (other than by reference to this
Section 6.04(u)) under Sections 6.01, 6.02, 6.03, 6.05 and 6.07, respectively;

 

(v)         contributions to a “rabbi” trust for the benefit of employees,
directors, consultants, independent contractors or other service providers or
other grantor trust subject to claims of creditors in the case of a bankruptcy
of Holdings or the Borrower;

 

(w)          to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials or equipment or purchases,
acquisitions, licenses or leases of other assets, Intellectual Property, or
other rights, in each case in the ordinary course of business;

 

(x)          any Investment in any Subsidiary or any joint venture in connection
with intercompany cash management arrangements or related activities arising in
the ordinary course of business;

 

(y)          Investments made by an Unrestricted Subsidiary (other than
Investments made with the proceeds of Investments made in reliance on Section
6.04(bb)) prior to the day such Unrestricted Subsidiary is redesignated as a
Restricted Subsidiary pursuant to the definition of “Unrestricted Subsidiary”;

 

(z)          Investments in or relating to a Securitization Subsidiary that, in
the good faith determination of the Borrower are necessary or advisable to
effect any Qualified Securitization Facility or any repurchase obligation in
connection therewith, including, without limitation, Investments of funds held
in accounts permitted or required by the arrangements governing such Qualified
Securitization Facilities or any related Indebtedness;

 

(aa)         Investments in the ordinary course of business in connection with
Settlements;

 

 184 

 

 

(bb)         Investments in any Unrestricted Subsidiaries, joint ventures and
Persons which do not become Loan Parties as a result of such Investment in an
amount not to exceed the greater of (A) $30,000,000 and (B) 10% of Consolidated
EBITDA for the Test Period then last ended at the time of making such
Investment;

 

(cc)         Investments in any Person engaged in a business similar to the
business activities of Holdings and its Subsidiaries on the Effective Date or
business activities which are extensions thereof or otherwise incidental,
corollary, synergistic, reasonably related or ancillary to any of the foregoing
in an amount not to exceed the greater of (A) $30,000,000 and (B) 10% of
Consolidated EBITDA for the Test Period then last ended at the time of making
such Investment;

 

(dd)         asset purchases (including purchases of inventory, supplies and
materials) and the granting of non-exclusive licenses or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons, in each case in the ordinary course of business;

 

(ee)         the investment by any Restricted Subsidiary that is not a Loan
Party in a Person that is not a Loan Party, and will not become a Loan Party
upon the making of such Investment, to the extent such Investments is funded
with amounts attributable to the cash flow of a Restricted Subsidiary that is
not a Loan Party;

 

(ff)         Investments in connection with Intercompany License Agreements;

 

(gg)         Investments consisting of cash earnest money deposits in connection
with a Permitted Acquisition or other Investment permitted hereunder;

 

(hh)         Investments solely to the extent such Investments reflect an
increase in the value of Investments otherwise permitted under this Section
6.04; and

 

(ii)         Term Loans repurchased by Holdings or a Restricted Subsidiary
pursuant to and in accordance with Section 2.11(a)(ii) or Section 9.04 and
Second Lien Term Loans repurchased by Holdings or a Restricted Subsidiary
pursuant to and in accordance with Section 2.11(a)(ii) or Section 9.04 of the
Second Lien Credit Agreement (for any comparable provision of a Permitted
Refinancing thereof) , so long as such loans are immediately cancelled.

 

For the avoidance of doubt, if an Investment would be permitted under any
provision of this Section 6.04 (other than Section 6.04(h)) and as a Permitted
Acquisition, such Investment need not satisfy the requirements otherwise
applicable to a Permitted Acquisition unless such Investments are consummated in
reliance on Section 6.04(h). In addition, to the extent an Investment is
permitted to be made by Holdings or a Restricted Subsidiary directly in any
Restricted Subsidiary or any other Person who is not a Loan Party (each such
person, a “Target Person”) under any provision of this Section 6.04, such
Investment may be made by advance, contribution or distribution directly or
indirectly to a Holdings Parent and further advanced or contributed
substantially simultaneously by such Holdings Parent to a Loan Party or other
Restricted Subsidiary for purposes of ultimately making the relevant Investment
in the Target Person without constituting an Investment for purposed of Section
6.04 (it being understood that such Investment must satisfy the requirements of,
and shall count toward any thresholds or baskets in, the applicable clause under
Section 6.04 as if made by the applicable Restricted Subsidiary directly to the
Target Person).

 

 185 

 

 

SECTION 6.05         Asset Sales.

 

Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, (i) sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it or (ii) permit any Restricted
Subsidiary to issue any additional Equity Interest in such Restricted Subsidiary
(other than issuing directors’ qualifying shares, nominal shares issued to
foreign nationals to the extent required by applicable Requirements of Law and
other than issuing Equity Interests to Holdings, the Borrower or any Restricted
Subsidiary in compliance with Section 6.04(c)) (each, a “Disposition” and the
term “Dispose” as a verb has the corresponding meaning), except:

 

(a)          Dispositions of obsolete, damaged, used, surplus or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business and Dispositions of property no longer used or useful, or economically
practicable or commercially desirable to maintain, in the conduct of the
business of Holdings and any Restricted Subsidiary (including by ceasing to
enforce, allowing the lapse, abandonment or invalidation of or discontinuing the
use or maintenance of or putting into the public domain any Intellectual
Property that is, in the reasonable judgment of Holdings, the Borrower or the
Restricted Subsidiaries, no longer used or useful, or economically practicable
or commercially desirable to maintain, or in respect of which Holdings, the
Borrower or any Restricted Subsidiary determines in its reasonable business
judgment that such action or inaction is desirable);

 

(b)          Dispositions of inventory and other assets (including Settlement
Assets) in the ordinary course of business and immaterial assets (considered in
the aggregate) in the ordinary course of business;

 

(c)          Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
(or a functional equivalent of such property) or (ii) an amount equal to Net
Proceeds of such Disposition are promptly applied to the purchase price of such
replacement property (or a functional equivalent of such property);

 

(d)          Dispositions of property to Holdings, the Borrower or any
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then either (i) the transferee must be a Loan Party, (ii) to the
extent constituting an Investment, such Investment must be a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 6.04 or (iii) to the extent constituting a Disposition to a
Restricted Subsidiary that is not a Loan Party, such Disposition is for fair
market value (as determined in good faith by the Borrower) and any promissory
note or other non-cash consideration received in respect thereof is a permitted
investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 6.04;

 

 186 

 

 

(e)          Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04, Restricted Payments permitted by Section 6.07 and Liens permitted
by Section 6.02;

 

(f)          Dispositions of property acquired by Holdings, the Borrower or any
of the Restricted Subsidiaries after the Effective Date pursuant to
sale-leaseback transactions;

 

(g)          Dispositions of Permitted Investments;

 

(h)          Dispositions or forgiveness of accounts receivable in connection
with the collection or compromise thereof (including sales to factors or other
third parties);

 

(i)          leases, subleases, service agreements, product sales, transfers,
licenses or sublicenses (including transfers, licenses and sublicenses of
Intellectual Property), in each case that do not materially interfere with the
business of Holdings, the Borrower and the Restricted Subsidiaries, taken as a
whole;

 

(j)          transfers of property subject to Casualty Events;

 

(k)          Dispositions of property to Persons other than Restricted
Subsidiaries (including the sale or issuance of Equity Interests of a Restricted
Subsidiary) for fair market value (as determined by a Responsible Officer of the
Borrower in good faith) not otherwise permitted under this Section 6.05;
provided that with respect to any Disposition pursuant to this clause (k) for a
purchase price in excess of $25,000,000, Holdings, the Borrower or such
Restricted Subsidiaries shall receive not less than 75% of such consideration in
the form of cash or Permitted Investments; provided, however, that solely for
the purposes of this clause (k), (A) any liabilities (as shown on the most
recent balance sheet of Holdings, the Borrower or such Restricted Subsidiary or
in the footnotes thereto) of Holdings, the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated in right
of payment to the Loan Document Obligations, that are assumed by the transferee
with respect to the applicable Disposition and for which Holdings, the Borrower
and all of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, shall be deemed to be cash, (B) any securities,
notes or other obligations or assets received by Holdings, the Borrower or such
Restricted Subsidiary from such transferee that are converted by Holdings, the
Borrower or such Restricted Subsidiary into cash or Permitted Investments (to
the extent of the cash or Permitted Investments received) within one hundred and
eighty (180) days following the closing of the applicable Disposition, shall be
deemed to be cash, (C) Indebtedness of any Restricted Subsidiary that ceases to
be a Restricted Subsidiary as a result of such Disposition (other than
intercompany debt owed to Holdings or its Restricted Subsidiaries), to the
extent that Holdings, the Borrower and all of the Restricted Subsidiaries (to
the extent previously liable thereunder) are released from any guarantee of
payment of the principal amount of such Indebtedness in connection with such
Disposition, shall be deemed to be cash, (D) any Designated Non-Cash
Consideration received by Holdings, the Borrower or such Restricted Subsidiary
in respect of such Disposition having an aggregate fair market value (as
determined by a Responsible Officer of the Borrower in good faith), taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (k) that is at that time outstanding, not in excess of $25,000,000
at the time of the receipt of such Designated Non-Cash Consideration, with the
fair market value (as determined by a Responsible Officer of the Borrower in
good faith) of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value,
shall be deemed to be cash, (E) consideration received in connection with an
asset swap shall be deemed “cash”, and (F) at the time of the execution of a
binding agreement in respect of and immediately after giving effect to such
Disposition, no Default or Event of Default shall have occurred and be
continuing; provided, that the Required Revolving Lenders may waive such
requirement;

 

 187 

 

 

(l)          Dispositions of Investments in joint ventures or non-wholly owned
Subsidiaries to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

 

(m)          Dispositions of any assets not constituting Collateral hereunder,
provided that the aggregate fair market value (as determined in good faith by
the Borrower) of all such Dispositions, in the aggregate, shall not be in excess
of the greater of (A) $20,000,000 and (B) 7.5% of Consolidated EBITDA at the
time of such Disposition;

 

(n)          Dispositions of any assets (including Equity Interests) (A)
acquired in connection with any Permitted Acquisition or other Investment not
prohibited hereunder, which assets are not used or useful to the core or
principal business of Holdings, the Borrower and the Restricted Subsidiaries;
provided that the fair market value of such assets shall not exceed 30% of the
consideration paid in such Permitted Acquisition or Investment or (B) made to
obtain the approval of any applicable antitrust authority in connection with the
Transactions;

 

(o)          (i) any Disposition of accounts receivable, Securitization Assets,
any participations thereof, or related assets in connection with or any
Qualified Securitization Facility or (iii) the sale or discount of inventory,
accounts receivable or notes receivable in the ordinary course of business or
the conversion of accounts receivable to notes receivable;

 

(p)          transfers of condemned real property as a result of the exercise of
“eminent domain” or other similar powers to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of real property arising from
foreclosure or similar action or that have been subject to a casualty to the
respective insurer of such real property as part of an insurance settlement;

 

(q)          Dispositions constituting any part of a Permitted Reorganization or
IPO Reorganization Transaction;

 

(r)          Dispositions of Unrestricted Subsidiaries (other than Unrestricted
Subsidiaries the primary assets of which are Permitted Investments received from
Holdings or a Restricted Subsidiary) or assets acquired from Unrestricted
Subsidiaries;

 

(s)          any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater fair market value of
usefulness to the business of Holdings and its Restricted Subsidiaries, taken as
a whole, as determined in good faith by the Borrower; provided that the
aggregate fair market value (as determined in good faith by the Borrower) of all
assets constituting Collateral that are exchanged for other assets not
constituting Collateral pursuant to this clause (s) shall not exceed the greater
of (x) $25,000,000 and (y) 10.0% of Consolidated EBITDA at the time of such swap
of assets;

 

 188 

 

 

 

(t)          other Dispositions in an aggregate amount not be in excess of the
greater of (A) $50,000,000 and (B) 20% of Consolidated EBITDA at the time of
such Disposition;

 

(u)          samples, including time-limited evaluation software, provided to
customers or prospective customers;

 

(v)         de minimis amounts of equipment or other assets provided to
employees;

 

(w)          the unwinding of any Cash Management Obligations or Swap Agreement
pursuant to its terms;

 

(x)          sales, transfers, leases or other dispositions to Holdings or a
Restricted Subsidiary pursuant to Intercompany License Agreements; and

 

(y)          Holdings and any Restricted Subsidiary may (i) terminate or
otherwise collapse its cost sharing agreements with Holdings or any Restricted
Subsidiary and settle any crossing payments in connection therewith, (ii)
convert any intercompany Indebtedness to Equity Interests, (iii) transfer any
intercompany Indebtedness to Holdings or any Restricted Subsidiary, (iv) settle,
discount, write off, forgive or cancel any intercompany Indebtedness or other
obligation owing by Holdings or any Restricted Subsidiary, (v) settle, discount,
write off, forgive or cancel any Indebtedness owing by any present or former
consultants, directors, officers or employees, Holdings or any Restricted
Subsidiary or any of their successors or assigns or (vi) surrender or waive
contractual rights and settle or waive contractual or litigation claims.

 

SECTION 6.06         [Reserved].

 

SECTION 6.07         Restricted Payments; Certain Payments of Indebtedness.

 

(a)          Holdings and the Borrower will not, and will not permit any
Restricted Subsidiary to, declare or make any Restricted Payment, except:

 

(i)          the Borrower and each Restricted Subsidiary may make Restricted
Payments to Holdings, the Borrower or any Restricted Subsidiary, provided that
in the case of any such Restricted Payment by a Restricted Subsidiary that is
not a Wholly Owned Subsidiary, such Restricted Payment is made to Holdings, the
Borrower, any Restricted Subsidiary and to each other owner of Equity Interests
of such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests;

 

(ii)         Holdings, the Borrower and each Restricted Subsidiary may declare
and make dividend payments or other distributions payable solely in the Equity
Interests of such Person;

 

 189 

 

 

 

(iii)        Restricted Payments made to consummate the Transactions and
Restricted Payments constituting any part of a Permitted Reorganization or IPO
Reorganization Transaction;

 

(iv)        repurchases of Equity Interests in any Holdings Parent, Holdings,
any Intermediate Parent, the Borrower or any Restricted Subsidiary deemed to
occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price or withholding taxes payable in
connection with the exercise of such options or warrants or other incentive
interests;

 

(v)         Restricted Payments to any Holdings Parent, which such Holdings
Parent may use to redeem, acquire, retire, repurchase or settle its Equity
Interests (or any options, warrants, restricted stock or stock appreciation
rights or similar securities issued with respect to any such Equity Interests)
or Indebtedness or to service Indebtedness incurred by a Holdings Parent to
finance the redemption, acquisition, retirement, repurchase or settlement of
such Equity Interest or Indebtedness, held directly or indirectly by current or
former officers, managers, consultants, members of the Board of Directors,
employees or independent contractors (or their respective spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees)
of a Holdings Parent, Holdings, any Intermediate Parent, the Borrower and the
Restricted Subsidiaries, upon the death, disability, retirement or termination
of employment of any such Person or otherwise in accordance with any stock
option or stock appreciation rights plan, any management, director and/or
employee stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement in an aggregate amount after the Effective Date together with the
aggregate amount of loans and advances to any Holdings Parent made pursuant to
Section 6.04(l) in lieu of Restricted Payments permitted by this clause (v) not
to exceed $15,000,000 in any calendar year with unused amounts in any calendar
year being carried over to succeeding calendar years (subject to a maximum of
$60,000,000) in any calendar year) (without giving effect to the following
proviso); provided that such amount in any calendar year may be increased by (1)
an amount not to exceed the cash proceeds of key man life insurance policies
received by the Borrower, Holdings (or by any Holdings Parent and contributed to
Holdings) or the Restricted Subsidiaries after the Effective Date, or (2) the
amount of any bona fide cash bonuses otherwise payable to members of the Board
of Directors, consultants, officers, employees, managers or independent
contractors of any Holdings Parent, Holdings, an Intermediate Parent, the
Borrower or any Restricted Subsidiary that are foregone in return for the
receipt of Equity Interests, the fair market value of which is equal to or less
than the amount of such cash bonuses, which, if not used in any year, may be
carried forward to any subsequent fiscal year; provided further that
cancellation of Indebtedness owing to Holdings, the Borrower or any Restricted
Subsidiary from members of the Board of Directors, consultants, officers,
employees, managers or independent contractors (or their respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) of a Holdings Parent, Holdings, any Intermediate Parent, the
Borrower or any Restricted Subsidiary in connection with a repurchase of Equity
Interests of a Holdings Parent, Holdings, any Intermediate Parent or the
Borrower will not be deemed to constitute a Restricted Payment for purposes of
this Section 6.07 or any other provisions of this Agreement.

 

 190 

 

 

(vi)        other Restricted Payments made by Holdings; provided that, on the
date of declaration of such Restricted Payments, (x) no Event of Default shall
have occurred and be continuing or would result therefrom and (y) on a Pro Forma
Basis, the Total Net Leverage Ratio is equal to or less than 3.75 to 1.00;

 

(vii)       Holdings may make Restricted Payments in cash to any Holdings
Parent:

 

(A)         as distributions by Holdings, the Borrower or any Restricted
Subsidiary to any Holdings Parent in amounts required for any Holdings Parent to
pay with respect to any taxable period in which Holdings, the Borrower and/or
any of the Subsidiaries is a member of a consolidated, combined, unitary or
similar tax group (a “Tax Group”) of which such Holdings Parent is the common
parent, non-U.S. taxes that are attributable to the taxable income, revenue,
receipts, gross receipts, gross profits, capital or margin of Holdings and/or
its Subsidiaries; provided that, for each taxable period, the amount of such
payments made in respect of such taxable period in the aggregate shall not
exceed the amount of such taxes that Holdings and its Subsidiaries would have
been required to pay if they were a stand-alone Tax Group with Holdings as the
corporate common parent of such stand-alone Tax Group (collectively, “Tax
Distributions”);

 

(B)         the proceeds of which shall be used by a Holdings Parent to pay (or
to make Restricted Payments to allow any direct or indirect parent of such
Holdings Parent to pay) (1) its operating expenses incurred in the ordinary
course of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses payable to third parties)
that are reasonable and customary and incurred in the ordinary course of
business, (2) any reasonable and customary indemnification claims made by
members of the Board of Directors or officers, employees, directors, managers,
consultants or independent contractors of any Holdings Parent attributable to
the ownership or operations of Holdings, the Borrower and the Restricted
Subsidiaries, (3) fees and expenses (x) due and payable by Holdings, the
Borrower and the Restricted Subsidiaries and (y) otherwise permitted to be paid
by Holdings, the Borrower and any Restricted Subsidiaries under this Agreement,
(4) to the extent constituting a Restricted Payment, amounts due and payable
pursuant to the Sponsor Management Agreement and (5) to satisfy indemnity and
other obligations under acquisition or other agreements and (6) amounts that
would otherwise be permitted to be paid pursuant to Section 6.08(iii),
(iv)(a)(ii) and/or (iv)(b), (viii), (xi) or (xiv);

 

(C)         the proceeds of which shall be used by a Holdings Parent to pay
franchise and similar Taxes, and other fees and expenses, required to maintain
its corporate or other legal existence;

 

 191 

 

 

(D)         to finance any Investment made by a Holdings Parent that, if made by
Holdings or the Borrower, would be permitted to be made pursuant to Section
6.04; provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) such Holdings Parent
shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests but not including any loans or
advances made pursuant to Section 6.04(b)) to be contributed to Holdings or its
Restricted Subsidiaries or (2) the Person formed or acquired to merge into or
amalgamate or consolidate with Holdings, the Borrower or any of the Restricted
Subsidiaries to the extent such merger, amalgamation or consolidation is
permitted in Section 6.03) in order to consummate such Investment, in each case
in accordance with the requirements of Sections 5.11 and 5.12;

 

(E)         the proceeds of which shall be used to pay (or to make Restricted
Payments to allow a Holdings Parent to pay) (1) fees and expenses related to any
actual or proposed equity or debt offering not prohibited by this Agreement and
(2) advisory, refinancing, transaction and exit fees and expenses attributable
to the business of Holdings and the Restricted Subsidiaries;

 

(F)         the proceeds of which shall be used to pay customary salary, bonus
and other benefits payable to officers and employees of any Holdings Parent to
the extent such salaries, bonuses and other benefits are attributable to the
ownership or operation of Holdings, the Borrower and the Restricted
Subsidiaries; and

 

(G)         the proceeds of which shall be used to make payments permitted by
clause (b)(iv) and (b)(v) of Section 6.07;

 

(viii)      in addition to the foregoing Restricted Payments, Holdings may make
additional Restricted Payments, in an aggregate amount not to exceed the sum of
(A) the Available Amount that is Not Otherwise Applied as in effect immediately
prior to the time of making of such Restricted Payment, plus (B) the Available
Equity Amount that is Not Otherwise Applied as in effect immediately prior to
the time of making of such Restricted Payment; provided that any amounts
included in clause (b) of the definition of “Available Amount” may only be used
for Restricted Payments so long as (i) no Event of Default shall have occurred
and be continuing at the time of declaration of such Restricted Payment and (ii)
on a Pro Forma Basis, the Total Net Leverage Ratio is no greater than 5.00 to
1.00; provided further that not more than $10,000,000 of amounts included in
clause (a) of the definition of “Available Amount” may be used for Restricted
Payments pursuant to this Section 6.07(a)(viii);

 

(ix)         redemptions in whole or in part of any of its Equity Interests for
another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests; provided,
that such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the Equity Interests redeemed thereby;

 

 192 

 

 

(x)          payments made or expected to be made in respect of withholding or
similar Taxes payable by any future, present or former employee, director,
manager or consultant and any repurchases of Equity Interests in consideration
of such payments including deemed repurchases in connection with the exercise of
stock options and the vesting of restricted stock and restricted stock units;

 

(xi)         payments to any Holdings Parent to permit it to (a) pay cash in
lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition (or other similar Investment)
and (b) honor any conversion request by a holder of convertible Indebtedness and
make cash payments in lieu of fractional shares in connection with any such
conversion and may make payments on convertible Indebtedness in accordance with
its terms;

 

(xii)        payments made or expected to be made by any Holdings Parent,
Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary in
respect of withholding or similar taxes payable upon exercise of Equity
Interests by any future, present or former employee, director, officer, manager
or consultant (or their respective controlled Affiliates or permitted
transferees) and any repurchases of Equity Interests deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants or required
withholding or similar taxes;

 

(xiii)       the distribution, by dividend or otherwise, of shares of Equity
Interests of, or Indebtedness owed to any Holdings Parent, Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary by, Unrestricted
Subsidiaries (other than Unrestricted Subsidiaries, the primary assets of which
are Permitted Investments) received as Permitted Investments from Holdings or a
Restricted Subsidiary;

 

(xiv)      the declaration and payment of a Restricted Payment on Holdings’
common stock (or the payment to the IPO Entity or any Holdings Parent to fund a
payment of dividends on such company’s common stock), following consummation of
an IPO, of up to 6.0% per annum of the net cash proceeds of such IPO received by
or contributed to Holdings or any Loan Party, plus 6.0% per annum of Market
Capitalization;

 

(xv)       any distributions or payments of Securitization Fees, sales or
contributions and other transfers of Securitization Assets and purchases of
Securitization Assets, in each case in connection with a Qualified
Securitization Facility;

 

(xvi)      Restricted Payments in an amount not to exceed the greater of (A)
$10,000,000 and (B) 3.5% of Consolidated EBITDA for the Test Period then last
ended at the time of making such Restricted Payment;

 

(xvii)     to the extent constituting Restricted Payments, Holdings, the
Borrower and the Restricted Subsidiaries may consummate (1) transactions
permitted pursuant to Section 6.03 and (2) make Investments permitted under
Section 6.04; and

 

 193 

 

 

(xviii)    any Restricted Subsidiary may make a Restricted Payment in connection
with the acquisition of additional Equity Interests in such Restricted
Subsidiary from minority shareholders to the extent such acquisition would have
been permitted (and to the extent so permitted shall constitute such Investment)
by the parent company of such Restricted Subsidiary pursuant to Section 6.04.

 

(b)          Holdings and the Borrower will not, and will not permit any
Restricted Subsidiary to, make any voluntary prepayment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Junior Financing constituting Material Indebtedness (other
than to the extent of any Retained Declined Proceeds applied in compliance with
Section 2.11(e)), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Junior Financing, except:

 

(i)          payment of regularly scheduled interest and principal payments,
mandatory offers to repay, repurchase or redeem, mandatory prepayments of
principal premium and interest, and payment of fees, expenses and
indemnification obligations, with respect to such Junior Financing, other than
payments in respect of any Junior Financing prohibited by the subordination
provisions thereof;

 

(ii)         refinancings, supplements, substitutions, extensions,
restructurings, exchanges or renewals of Indebtedness to the extent permitted by
Section 6.01 and fees and expenses in connection therewith;

 

(iii)        the conversion of any Junior Financing to Equity Interests (other
than Disqualified Equity Interests) of Holdings or any Holdings Parent, and any
payment that is intended to prevent any Junior Financing from being treated as
an “applicable high yield discount obligation” within the meaning of Section
163(i)(1) of the Code;

 

(iv)        prepayments, redemptions, repurchases, defeasances and other
payments in respect of Junior Financing prior to their scheduled maturity in an
aggregate amount, not to exceed the sum of (A) an amount at the time of making
any such prepayment, redemption, repurchase, defeasance or other payment and
together with any other prepayments, redemptions, repurchases, defeasances and
other payments made utilizing this subclause (A) not to exceed the greater of
(1) $10,000,000 and (2) 3.5% of Consolidated EBITDA on a Pro Forma Basis for the
most recently ended Test Period after giving Pro Forma Effect to the making of
such prepayment, redemption, purchase, defeasance or other payment, plus (B) the
Available Amount that is Not Otherwise Applied as in effect immediately prior to
the time of making of such Investment plus (y) the Available Equity Amount that
is Not Otherwise Applied as in effect immediately prior to the time of making of
such Investment; provided that any amounts included in clause (b) of the
definition of “Available Amount” may only be used for such prepayments,
redemptions, repurchases, defeasances and other payments of Junior Financing so
long as (i) no Event of Default shall have occurred and be continuing at the
time of making such prepayments, redemptions, repurchases, defeasances and other
payments and (ii) on a Pro Forma Basis, the Total Net Leverage Ratio is no
greater than 5.00 to 1.00;

 

 194 

 

 

(v)         payments made in connection with the Transactions;

 

(vi)        prepayments, redemptions, purchases, defeasances and other payments
in respect of Junior Financing prior to their scheduled maturity; provided that
after giving effect to such prepayment, redemption, repurchase, defeasance or
other payment, on a Pro Forma Basis, the Total Net Leverage Ratio is less than
or equal to 3.75 to 1.00;

 

(vii)       prepayment of Second Lien Term Loans and Junior Financing owed to
Holdings, the Borrower or any Restricted Subsidiary or the prepayment of
Permitted Refinancing of such Indebtedness with the proceeds of any other Junior
Financing;

 

(viii)      so long as no Specified Event of Default then exists or would result
therefrom, prepayments of principal of and any required premium on loans under
the Second Lien Credit Agreement in connection with the removal of a lender
pursuant to Section 2.19 or 2.24(c) of the Second Lien Credit Agreement (or any
comparable provision of a Permitted Refinancing thereof); and

 

(ix)         the prepayment of the Second Lien Term Loans in full on or prior to
the 2017 Amendment Effective Date (together with accrued interest thereon and
any premium payable with respect thereto).

 

(c)          Any basket available for Restricted Payments pursuant to Section
6.07(a) may instead be used to make a payment or other distribution of or in
respect of principal of or interest on the Second Lien Term Loans or any Junior
Financing, or any payment or other distribution on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of the Second
Lien Term Loans or any Junior Financing, pursuant to Section 6.07(b), and such
payment or other distribution shall not be prohibited by Section 6.07(b). For
the avoidance of doubt, any such payment or other distribution shall reduce the
amount available under such basket set forth in Section 6.07(a).

 

 195 

 

 

SECTION 6.08         Transactions with Affiliates.

 

Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (i) (A)
transactions between or among Holdings, the Borrower or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction and (B) transactions involving aggregate payment or
consideration of less than $15,000,000, (ii) on terms, taken as a whole,
substantially as favorable to Holdings, the Borrower or such Restricted
Subsidiary as would be obtainable by such Person at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, (iii) the
Transactions and the payment of fees and expenses as part of or in connection
with the Transactions and transactions constituting any Permitted Reorganization
or IPO Reorganization Transaction, (iv) the payment of (a) (i) transaction fees
and expenses and management fees and expenses paid pursuant to the Sponsor
Management Agreement and (ii) other management, consulting, advisory and
monitoring, oversight and similar fees to the Investors (or management companies
of the Investors) in an aggregate amount in any fiscal year, when taken together
with the amounts paid pursuant to the preceding clause (a)(i), not to exceed the
amount permitted to be paid pursuant to Section 6.07(a)(vii)(B)(4) and (b)
indemnities to the Investors (or management companies of the Investors) to the
extent such indemnities relate to the ownership and operation of Holdings and
its Restricted Subsidiaries, (v) issuances of Equity Interests of Holdings to
the extent otherwise permitted by this Agreement, (vi) compensation (including
bonuses and securities issuances or other payments, awards, grants in cash or
otherwise) and employee benefit arrangements and severance arrangements between
Holdings and its Restricted Subsidiaries and their respective officers,
directors, managers, consultants and employees in the ordinary course of
business or otherwise in connection with the Transactions (including loans and
advances pursuant to Section 6.04) or any acquisition or other Investment
permitted hereunder), (vii) payments by Holdings and its Restricted Subsidiaries
pursuant to tax sharing agreements among Holdings (and any such parent thereof),
any Intermediate Parent, the Borrower and the Restricted Subsidiaries on
customary terms to the extent attributable to the ownership or operation of
Holdings and its Restricted Subsidiaries, to the extent such payments are
permitted by Section 6.07, (viii) the payment of customary fees and reasonable
out-of-pocket costs to, and indemnities provided on behalf of, members of the
Board of Directors, officers and employees of Holdings (or any Holdings Parent),
the Borrower, any Intermediate Parent and the Restricted Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of Holdings and its Restricted Subsidiaries, (ix) transactions
pursuant to permitted agreements in existence or contemplated on the Effective
Date and set forth on Schedule 6.08 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect, (x)
Restricted Payments permitted under Section 6.07 and loans and advances in lieu
thereof pursuant to Section 6.04(l), (xi) payments to or from, and transactions
with, any joint venture in the ordinary course of business (including, without
limitation, any cash management activities related thereto), (xii) transactions
with customers, clients, suppliers, contractors, joint venture partners or
purchasers or sellers of goods or services that are Affiliates, in each case in
the ordinary course of business and which are fair to Holdings, the Borrower and
the Restricted Subsidiaries, in the reasonable determination of the Borrower, or
are on terms at least as favorable as might reasonably have been obtained at
such time from an unaffiliated party, (xiii) sales of accounts receivable, or
participations therein, or Securitization Assets or related assets or other
customary transactions in connection with or any Qualified Securitization
Facility, (xiv) customary payments by Holdings and its Restricted Subsidiaries
to the Sponsor made for any financial advisory, consulting, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions, divestitures or
financings), which payments are approved by the majority of the members of the
Board of Directors or a majority of the disinterested members of the Board of
Directors of the Borrower in good faith, (xv) the existence and performance of
agreements and transactions with any Unrestricted Subsidiary that were entered
into prior to the designation of a Restricted Subsidiary as such Unrestricted
Subsidiary to the extent that the transaction was permitted at the time that it
was entered into with such Restricted Subsidiary, and transactions entered into
by an Unrestricted Subsidiary with an Affiliate prior to the redesignation of
any such Unrestricted Subsidiary as a Restricted Subsidiary and not in
contemplation of such Unrestricted Subsidiary becoming redesignated as a
Restricted Subsidiary, (xvi) Affiliate repurchases of the Loans, Second Lien
Term Loans or Commitments to the extent permitted hereunder and the holding of
such Loans, Second Lien Term Loans or Commitments and the payments and other
transactions contemplated herein and in the Second Lien Credit Agreement in
respect thereof, and (xvii) any transaction between or among Holdings or any
Restricted Subsidiary and any non-wholly owned Affiliate of Holdings or a joint
venture or similar entity that is otherwise permitted hereunder to the extent
such Affiliate, joint venture or similar entity is an Affiliate solely because
Holdings or a Restricted Subsidiary owns an equity interest in or otherwise
controls such Affiliate, joint venture or similar entity.

 

 196 

 

 

SECTION 6.09         Restrictive Agreements.

 

Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, enter into any agreement, instrument, deed or lease that
prohibits or limits the ability of any Loan Party to create, incur, assume or
suffer to exist any Lien upon any of their respective properties or revenues,
whether now owned or hereafter acquired, for the benefit of the Secured Parties
with respect to the Secured Obligations or under the Loan Documents; provided
that the foregoing shall not apply to:

 

(a)          restrictions and conditions imposed by (1) Requirements of Law, (2)
any Loan Document, (3) any documentation governing Incremental Equivalent Debt,
(4) any documentation governing Permitted Unsecured Refinancing Debt, Permitted
First Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt,
(5) any documentation governing Indebtedness of a Restricted Subsidiary that is
not a Loan Party incurred pursuant to Section 6.01 and that do not apply to any
Loan Party, (6) any documentation governing Indebtedness incurred pursuant to
Section 6.01(a) (v) (but only to the extent applicable to the assets financed by
such Indebtedness (and replacements, additions, accessions and improvements to
or proceeds of such assets and other assets financed by the same lender)), (vi),
(viii), (x), (xi), (xii), (xiii), (xiv), (xv), (xvi), (xvii), (xviii), (xx),
(xxv), (xxvi), (xxix), (xxx), or (xxxiv), and (7) any documentation governing
any Permitted Refinancing incurred to refinance any such Indebtedness referenced
in clauses (1) through (6) above;

 

(b)          customary restrictions and conditions existing on the Effective
Date and any extension, renewal, amendment, modification or replacement thereof,
except to the extent any such amendment, modification or replacement expands the
scope of any such restriction or condition;

 

(c)          restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or any assets pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary or assets that is or
are to be sold and such sale is permitted hereunder;

 

(d)          customary provisions in leases, licenses, sublicenses and other
contracts (including licenses and sublicenses of Intellectual Property)
restricting the assignment, license, sublicense, transfer or security interest
thereof or assets subject thereto;

 

(e)          restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent such restriction applies
only to the property securing such Indebtedness;

 

 197 

 

 

(f)          any restrictions or conditions set forth in any agreement in effect
at any time any Person becomes a Restricted Subsidiary (but not any modification
or amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and the restriction or condition set forth in
such agreement does not apply to Holdings, the Borrower or any Restricted
Subsidiary (other than such Person that has become a Restricted Subsidiary);

 

(g)          restrictions or conditions in any Indebtedness permitted pursuant
to Section 6.01 that is incurred or assumed by Restricted Subsidiaries that are
not Loan Parties to the extent such restrictions or conditions are no more
restrictive in any material respect than the restrictions and conditions in the
Loan Documents or are market terms at the time of issuance and are imposed
solely on such Restricted Subsidiary and its Subsidiaries;

 

(h)          restrictions on cash (or Permitted Investments) or other deposits
imposed by agreements entered into in the ordinary course of business (or other
restrictions on cash or deposits constituting Permitted Encumbrances);

 

(i)          restrictions set forth on Schedule 6.09 and any extension, renewal,
amendment, modification or replacement thereof, except to the extent any such
amendment, modification or replacement expands the scope of any such restriction
or condition;

 

(j)          customary provisions in shareholders agreements, joint venture
agreements, organization constitutive documents or similar binding agreements
relating to any joint venture or non-wholly-owned Restricted Subsidiary and
other similar agreements applicable to joint ventures and non-wholly-owned
Restricted Subsidiaries and applicable solely to such joint venture or
non-wholly-owned Restricted Subsidiary and the Equity Interests issued thereby,
in each case, permitted by Section 6.04;

 

(k)          customary restrictions contained in leases, subleases, licenses,
sublicenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate only to the assets subject thereto;

 

(l)          customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of Holdings, any Intermediate Parent, the
Borrower or any Restricted Subsidiary; and

 

(m)          customary net worth provisions contained in real property leases or
other contracts entered into by Subsidiaries, so long as the Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of Holdings, the Borrower and its Subsidiaries to
meet their ongoing obligations;

 

(n)          in respect of a Dutch Loan Guarantor, only with respect to its
shares which are subject to a Security Document, customary transfer restrictions
based on a blocking arrangement (blokkeringsregeling) contained in its
constitutional documents which restrict or inhibit any transfer of those shares
on creation or enforcement of the Security Documents;

 

 198 

 

 

(o)          restrictions on transfers of assets subject to Liens permitted by
Section 6.02 (but, with respect to any such Lien, only to the extent that such
transfer restrictions apply solely to the assets that are the subject of such
Lien);

 

(p)          restrictions created in connection with any Qualified
Securitization Facility;

 

(q)          any restrictions regarding licensing or sublicensing by Holdings
and its Restricted Subsidiaries of intellectual property in the ordinary course
of business;

 

(r)          any restrictions that arise in connection with cash or other
deposits permitted under Section 6.02 and Section 6.04; and

 

(s)          comprise restrictions imposed by any agreement governing
Indebtedness entered into on or after the Effective Date and permitted under
Section 6.01 if the restrictions contained in any such agreement taken as a
whole (a) are not materially less favorable to the Secured Parties than the
encumbrances and restrictions contained in the Loan Documents (as determined by
the Borrower) or (b) either (I) the Borrower determines at the time of entry
into such agreement or instrument that such encumbrances or restrictions will
not adversely affect, in any material respect, the Borrower’s ability to make
principal or interest payments required hereunder or (II) such encumbrances or
restriction applies only during the continuance of a default relating to such
agreement or instrument.

 

SECTION 6.10         Amendment of Junior Financing.

 

Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, amend or modify the documentation governing any Junior Financing
if such amendment is not expressly permitted by any applicable Intercreditor
Agreement or subordination agreement if the effect of such amendment or
modification is materially adverse to the Lenders or the Issuing Banks; provided
that such modification will not be deemed to be materially adverse if such
Junior Financing could be otherwise incurred or refinanced under this Agreement
(including as Indebtedness that does not constitute a Junior Financing) with
such terms as so modified at the time of such modification.

 

SECTION 6.11         Financial Performance Covenant.

 

Solely with respect to the Revolving Facility, Holdings will not permit the
Total Net Leverage Ratio as of the last day of any Test Period ending on any
date set forth in the table below, to exceed the applicable ratio set forth in
the table below opposite the last day of such Test Period; provided that the
covenant set forth in this Section 6.11 shall only be in effect with respect to
a Test Period if, as of the last day of such Test Period, the Compliance
Requirement exists:

 199 

 

 

 

Test Period   Ratio September 30, 2017   6.50 to 1.00       December 31, 2017  
6.50 to 1.00       March 31, 2018   6.50 to 1.00       June 30, 2018   6.50 to
1.00       September 30, 2018   6.50 to 1.00       December 31, 2018   6.00 to
1.00       March 31, 2019   6.00 to 1.00       June 30, 2019   6.00 to 1.00    
  September 30, 2019   6.00 to 1.00       December 31, 2019 and each Test Period
ending thereafter   5.50 to 1.00

 

Article VII

EVENTS OF DEFAULT

 

SECTION 7.01         Events of Default.

 

If any of the following events (any such event, an “Event of Default”) shall
occur:

 

(a)          any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)          any Loan Party shall fail to pay (i) any interest on any Loan when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days, or (ii) any fee or any other
amount (other than an amount referred to in paragraph (a) or (b)(i) of this
Section 7.01) payable under any Loan Document, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of ten
(10) Business Days;

 

(c)          any representation or warranty made or deemed made by or on behalf
of Holdings, any Intermediate Parent, the Borrower or any of its Restricted
Subsidiaries in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made, and such incorrect representation or warranty (if curable) shall
remain incorrect for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower;

 

 200 

 

 

(d)          (i) Holdings, any Intermediate Parent, the Borrower or any of the
Restricted Subsidiaries shall fail to observe or perform any covenant, condition
or agreement contained in Sections 5.02(a), 5.04 (with respect to the existence
of Holdings or the Borrower or Intermediate Lux Holdings only) or in Article VI
(other than Section 6.08 or the Financial Performance Covenant); provided that
any Event of Default under Section 5.02(a) shall be deemed cured upon Borrower
providing the applicable written notice; or

 

(ii)         Holdings or any of the Restricted Subsidiaries shall fail to
observe or perform the Financial Performance Covenant; provided, that any
default in respect of the Financial Performance Covenant shall not constitute an
Event of Default with respect to the Term Loans and (1) the Term Loans may not
be accelerated as a result thereof and (2) with respect to the Term Loans, the
Administrative Agent and the Collateral Agent may not exercise rights and
remedies with regard to the Collateral, in each case, unless and until the date
on which the Revolving Loans (if any) have been accelerated and the Revolving
Commitments have been terminated by the Required Revolving Lenders (and such
declaration has not been rescinded); provided, further, that any Event of
Default under Section 6.11 is subject to cure as provided in Section 7.02 and an
Event of Default with respect to such Section shall not occur until the
expiration of the twelfth (12th) Business Day subsequent to the date on which
the financial statements with respect to the applicable fiscal quarter (or the
fiscal year ended on the last day of such fiscal quarter) are required to be
delivered pursuant to Section 5.01(a) or Section 5.01(b), as applicable;

 

(e)          Holdings, any Intermediate Parent, the Borrower or any of the
Restricted Subsidiaries shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Section 7.01), and such failure shall continue
unremedied for a period of thirty (30) days after written notice thereof from
the Administrative Agent to the Borrower;

 

(f)          Holdings, any Intermediate Parent, the Borrower or any of the
Restricted Subsidiaries shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable (after giving effect to any
applicable grace period and all required notices have been given); provided that
this paragraph (f) shall not apply to any Indebtedness if the sole remedy of the
holder thereof in the event of such non-payment is to elect to convert such
Indebtedness into Qualified Equity Interests and cash in lieu of fractional
shares; provided that this paragraph (f) shall not apply to any such failure
that (x) is remedied by Holdings, any Intermediate Parent, the Borrower or any
applicable Restricted Subsidiary or (y) waived (including in the form of
amendment) by the requisite holders of the applicable item of Material
Indebtedness in either case, prior to acceleration of all the Loans pursuant to
this Section 7.01;

 

 201 

 

 

(g)          any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with all applicable grace periods having expired and all required
notices have been given) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity, provided that this
paragraph (g) shall not apply to (i) secured Indebtedness that becomes due as a
result of the sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of the property or assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement), (ii) termination events or similar events
occurring under any Swap Agreement that constitutes Material Indebtedness (it
being understood that paragraph (f) of this Section 7.01 will apply to any
failure to make any payment required as a result of any such termination or
similar event) or (iii) any Indebtedness if the sole remedy of the holder
thereof following such event or condition is to elect to convert such
Indebtedness into Qualified Equity Interests and cash in lieu of fractional
shares, provided that this paragraph (g) shall not apply to any such failure
that (x) is remedied by Holdings, any Intermediate Parent, the Borrower or any
applicable Restricted Subsidiary or (y) waived (including in the form of
amendment) by the requisite holders of the applicable item of Material
Indebtedness in either case, prior to acceleration of all the Loans pursuant to
this Section 7.01; provided further that a default under any financial covenant
in such Material Indebtedness shall not constitute an Event of Default unless
and until the lenders or holders with respect to such Material Indebtedness have
actually declared all such obligations to be immediately due and payable and
terminate the commitments in accordance with the agreement governing such
Material Indebtedness and such declaration has not been rescinded by the
required lenders with respect to such Material Indebtedness on or before such
date;

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, court protection, examination,
reorganization or other relief in respect of Holdings, the Borrower or any
Material Subsidiary or its debts, or of a material part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, examinership, receivership or
similar law, now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, examiner, sequestrator, conservator, interim receiver,
liquidator, receiver and manager, administrative receiver, administrator,
insolvency practitioner or similar official for Holdings, the Borrower or any
Material Subsidiary or for a material part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed or unstayed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(i)          Holdings, the Borrower or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, court protection, examinership, reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, examinership,
receivership or similar law, now or hereafter in effect (but excluding any such
proceeding or petition (other than under the Bankruptcy Code) the sole purpose
of which is to effect a transaction permitted under Section 6.03(a) that is not
otherwise prohibited by the Loan Documents), (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in paragraph (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, examiner, custodian,
sequestrator, conservator, interim receiver, interim examiner, liquidator,
receiver and manager, administrative receiver, administrator, insolvency
practitioner or similar official for Holdings, the Borrower or any Material
Subsidiary or for a material part of its assets (but excluding any such
application or consent (other than under the Bankruptcy Code) the sole purpose
of which is to effect a transaction permitted under Section 6.03(a) that is not
otherwise prohibited by the Loan Documents), (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding or
(v) make a general assignment for the benefit of creditors;

 

 202 

 

 

(j)          one or more enforceable judgments for the payment of money in an
aggregate amount in excess of $50,000,000 (to the extent not covered by
insurance or another creditworthy (as reasonably determined by the
Administrative Agent) indemnitor, and as to which such insurer or indemnitor has
not denied coverage) shall be rendered against Holdings, any Intermediate
Parent, the Borrower, any Material Subsidiary or any combination thereof and the
same shall remain undischarged, unvacated, unbonded or unstayed for a period of
60 consecutive days;

 

(k)          an ERISA Event occurs that has resulted or would reasonably be
expected, individually or together with any other ERISA Event(s) in the
aggregate to result in a Material Adverse Effect;

 

(l)          any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be (other than in an
informational notice), a valid and perfected (if and to the extent required to
be perfected under the Loan Documents) Lien on any material portion of the
Collateral, with the priority required by the applicable Security Documents,
except (i) as a result of the release of a Loan Party (including as a result of
the designation of a Restricted Subsidiary as an Unrestricted Subsidiary) or the
sale or other disposition of the applicable Collateral to a Person that is not a
Loan Party in a transaction permitted under the Loan Documents, (ii) as a result
of the Collateral Agent’s failure to (A) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents or (B) file Uniform Commercial Code amendment or continuation
financing statements or (iii) as to Collateral consisting of real property to
the extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied coverage or (iv) as a result of acts or omissions of
the Collateral Agent, the Administrative Agent or any Lender;

 

(m)          any material provision of any Loan Document or any Guarantee of the
Loan Document Obligations shall for any reason be asserted by any Loan Party not
to be a legal, valid and binding obligation of any Loan Party thereto other than
as expressly permitted hereunder or thereunder;

 

(n)          any material portion of the Guarantees of the Loan Document
Obligations pursuant to the Guarantee Agreement, taken as a whole, shall cease
to be in full force and effect (in each case, other than the occurrence of the
Termination Date or otherwise in accordance with the terms of the Loan Documents
including as a result of transactions permitted hereunder); or

 

 203 

 

 

(o)          a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (h) or (i) of this Section 7.01), and at any
time thereafter during the continuance of such event, the Administrative Agent
at the request of the Required Lenders (or, if applicable, in accordance with
the first proviso to Section 7.01(d)(ii), the Required Revolving Lenders)
(provided that the following actions may not be taken (A) in the case of an
Event of Default under Section 7.01(d)(ii), until the ability to exercise the
Cure Right under Section 7.02 has expired (but may be taken as soon as the
ability to exercise the Cure Right has expired and it has not been so exercised)
and (B) in the case of an Event of Default under Section 7.01(d)(i), if the
express conditions in the last proviso contained in Section 7.01(d)(i) have been
satisfied) shall, by notice to the Borrower, take any or all of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and (iii) demand the Borrower deposit cash collateral
with the Administrative Agent as contemplated by Section 2.05(j) in the
aggregate LC Exposure Amount of all outstanding Letters of Credit and thereupon
the principal of the Loans and the LC Exposure of all Letters of Credit so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to Holdings or the Borrower described in paragraph (h) or (i)
of this Section 7.01, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

SECTION 7.02         Right to Cure.

 

(a)          Notwithstanding anything to the contrary contained in Section 7.01,
in the event that Holdings and its Restricted Subsidiaries fail to comply with
the requirements of the Financial Performance Covenant as of the last day of any
applicable fiscal quarter of Holdings, at any time after the beginning of such
fiscal quarter until the expiration of the twelfth (12th) Business Day
subsequent to the date on which the financial statements with respect to such
fiscal quarter (or the fiscal year ended on the last day of such fiscal quarter)
are required to be delivered pursuant to Section 5.01(a) or (b), as applicable
(the “Cure Termination Date”), Holdings shall have the right to issue Qualified
Equity Interests for cash or otherwise receive cash contributions to the capital
of Holdings as cash common equity or other Qualified Equity Interests (the “Cure
Right”), and upon the receipt by Holdings of the Net Proceeds of such equity
issuance (the “Cure Amount”) pursuant to the exercise by Holdings of such Cure
Right the Financial Performance Covenant shall be recalculated giving effect to
the following pro forma adjustment:

 

(i)          Consolidated EBITDA shall be increased with respect to such
applicable fiscal quarter and any four fiscal quarter period that contains such
fiscal quarter, solely for the purpose of measuring the Financial Performance
Covenant and not for any other purpose under this Agreement, by an amount equal
to the Cure Amount; and

 

 204 

 

 

(ii)         if, after giving effect to the foregoing pro forma adjustment
(without giving effect to any repayment of any Indebtedness with any portion of
the Cure Amount or any portion of the Cure Amount on the balance sheet of
Holdings and its Restricted Subsidiaries, in each case, with respect to such
fiscal quarter only), Holdings and its Restricted Subsidiaries shall then be in
compliance with the requirements of the Financial Performance Covenant, Holdings
and its Restricted Subsidiaries shall be deemed to have satisfied the
requirements of the Financial Performance Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default or event of default
of the Financial Performance Covenant that had occurred shall be deemed cured
for the purposes of this Agreement and the other Loan Documents;

 

provided that the Borrower shall have notified the Administrative Agent of the
exercise of such Cure Right within five (5) Business Days of the issuance of the
relevant Qualified Equity Interests for cash or the receipt of the cash
contributions by Holdings.

 

(b)          Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period of the Borrower there shall be at least two
(2) fiscal quarters in which the Cure Right is not exercised, (ii) during the
term of this Agreement, the Cure Right shall not be exercised more than five (5)
times, (iii) for purposes of this Section 7.02, the Cure Amount shall be no
greater than the amount required for purposes of complying with the Financial
Performance Covenant and any amounts in excess thereof shall not be deemed to be
a Cure Amount, (iv) in no event shall the 2017 Capitol Equity Contribution be
considered part of any Cure Amount and (v) neither the Administrative Agent nor
any Lender or Secured Party shall exercise any remedy (including acceleration)
under the Loan Documents or applicable law on the basis of an Event of Default
caused by the failure to comply with Section 6.11 until after Holding’s ability
to cure has lapsed and Holdings has not exercised the Cure Right, and, if the
Borrower shall have delivered to the Administrative Agent a notice of its intent
to cure a breach or default under Section 7.01(d)(ii) prior to the Cure
Termination Date, no Event of Default under Section 7.01(d)(ii) shall then be
deemed to be in existence, provided, however, that if the Cure Amount is not
received by Holdings on or prior to the Cure Termination Date, such Event of
Default shall be deemed to arise). Notwithstanding any other provision in this
Agreement to the contrary, the Cure Amount received pursuant to any exercise of
the Cure Right shall not be included in the calculation of Consolidated EBITDA
or any incurrence ratio test for purposes of determining any available basket
under Article VI of this Agreement. For the avoidance of doubt, no Cure Amounts
shall be applied to reduce the Indebtedness of Holdings and its Restricted
Subsidiaries on a Pro Forma Basis for purposes of determining compliance with
the Financial Performance Covenant for the fiscal quarter in which such Cure
Right was made and there shall not have been a breach of any covenant under
Article VI of this Agreement by reason of having no longer included such Cure
Amount in any basket during the relevant period.

 

SECTION 7.03         Application of Proceeds. Subject to the terms of the
Closing Date Intercreditor Agreement and any other applicable Intercreditor
Agreement, the Collateral Agent shall apply the proceeds of any collection or
sale of Collateral, including any Collateral consisting of cash, as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with this
Agreement, any other Loan Document or any of the Secured Obligations, including
all court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Collateral Agent hereunder or under any
other Loan Document on behalf of any Loan Party and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;

 

 205 

 

 

SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution);

 

THIRD, to any agent of any other junior secured debt, in accordance with the
Closing Date Intercreditor Agreement and any other any applicable Intercreditor
Agreement; and

 

FOURTH, to the Loan Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof. The
Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations. Notwithstanding the foregoing, Excluded Swap Obligations
with respect to any Subsidiary Loan Party shall not be paid with amounts
received from such Subsidiary Loan Party or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Secured Obligations otherwise set forth above.

 

Article VIII

 

ADMINISTRATIVE AGENT

 

SECTION 8.01         Appointment and Authority.

 

(a)          Each of the Lenders and the Issuing Bank hereby irrevocably
appoints Deutsche Bank AG New York Branch to act on its behalf as the
Administrative Agent and Collateral Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
and Collateral Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Collateral Agent,
the Lenders and the Issuing Bank, and the Borrower shall not have rights as a
third party beneficiary of any of such provisions.

 

 206 

 

 

(b)          The Administrative Agent shall also act as the “Collateral Agent”
or, as the case may be, “Security Trustee” under the Loan Documents, and each of
the Lenders and the Issuing Bank hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent or, as the case may be, the security
trustee, of such Lender and the Issuing Bank, and acknowledges that, to the
extent required in any relevant jurisdiction, the Administrative Agent may enter
into such security trust or equivalent deeds as the Administrative Agent may
consider necessary, in each case for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto. In this connection, the Collateral Agent
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent and Collateral Agent pursuant to Section 8.05 for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article VIII and Article IX (including
Section 9.03 as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” or the “security agent” or the “security trustee” under the
Loan Documents) as if set forth in full herein with respect thereto.

 

(c)          Each Secured Party acknowledges the terms of each Security Trust
Deed and, in particular, the terms, basis and limitation on which the
Administrative Agent holds the “Transaction Security” (as defined therein) and
specifically agrees and accepts (i) such terms, basis and limitation; (ii) that
the Administrative Agent shall, as trustee, have only those duties, obligations
and responsibilities expressly specified in each Security Trust Deed; (iii) the
limitation and exclusion of the Administrative Agent’s liability as set out
therein; and (iv) all other provisions of the Security Trust Deed as if it were
a party thereto.

 

SECTION 8.02         Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, own securities of, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate of the
Borrower as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

SECTION 8.03         Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

 207 

 

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law;

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity;

 

(d)          shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 9.02 and in the last paragraph of Section 7.01) or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment; provided
that the Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or the Issuing Bank; and

 

(e)          shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

SECTION 8.04         Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

 208 

 

 

SECTION 8.05         Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents (which may include such of the Administrative Agent’s
affiliates or branches as it deems appropriate) appointed by the Administrative
Agent. The Administrative Agent and any such sub-agent may perform any and all
of its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

SECTION 8.06         Resignation of Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign upon thirty (30)
days’ notice to the Lenders, the Issuing Banks and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the Borrower’s consent (such consent not to be unreasonably withheld or delayed)
unless a Specified Event of Default has occurred and is continuing), to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent, which
shall be an Approved Bank with an office in New York, New York, or an Affiliate
of any such Approved Bank (the date upon which the retiring Administrative Agent
is replaced, the “Resignation Effective Date”); provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice.

 

If the Person serving as Administrative Agent is a Defaulting Lender, the
Required Lenders and Holdings may, to the extent permitted by applicable law, by
notice in writing to such Person remove such Person as Administrative Agent and,
with the consent of the Borrower, appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

 

 209 

 

 

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except (i) that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed and (ii) with respect to any outstanding payment obligations) and (2)
except for any indemnity payments or other amounts then owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder and under
the other Loan Documents as set forth in this Section. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

 

SECTION 8.07         Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption, Incremental Facility Amendment or Refinancing Amendment pursuant
to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Effective Date.

 

 210 

 

 

No Lender shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Secured Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent and Collateral
Agent on behalf of the Lenders in accordance with the terms thereof. In the
event of a foreclosure by the Administrative Agent or Collateral Agent on any of
the Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent, the Collateral Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition,
and the Administrative Agent or Collateral Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Secured Obligations as a
credit on account of the purchase price for any collateral payable by the
Administrative Agent or Collateral Agent on behalf of the Lenders at such sale
or other disposition. Each Lender, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Secured Obligations, to have agreed to the foregoing
provisions.

 

SECTION 8.08         No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, neither any Joint Lead
Arrangers nor any person named on the cover page hereof as a Joint Lead Arranger
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Bank hereunder.

 

SECTION 8.09         Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or outstanding Letter of
Credit shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit outstandings
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Bank and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Bank and
the Administrative Agent under Sections 2.12 and 9.03) allowed in such judicial
proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 9.03.

 

 211 

 

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the Issuing
Bank to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Bank or in any such proceeding.

 

SECTION 8.10         No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, any Issuing Bank or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VII for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Banks from exercising the rights and remedies that inure to its benefit
(solely in its capacity as Issuing Bank) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 9.08 (subject to the terms of Section 2.18), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided further that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article VII and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.18, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

 212 

 

 

Article IX

 

MISCELLANEOUS

 

SECTION 9.01         Notices.

 

(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by fax
or other electronic transmission (including e-mail), as follows:

 

(i)          if to Holdings, the Borrower, the Administrative Agent or the
Issuing Bank, to the address, fax number, e-mail address or telephone number
specified for such Person on Schedule 9.01; and

 

(ii)         if to any other Lender, to it at its address (or fax number,
telephone number or e-mail address) set forth in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain Material Non-Public Information
relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices and other communications
delivered through electronic communications to the extent provided in subsection
(b) below shall be effective as provided in such subsection (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures reasonably approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received when sent to
the proper e-mail address as specified on Schedule 9.01 (as updated from time to
time in accordance with Section 9.01(d)), provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received when an e-mail is sent to the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

 213 

 

 

(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrower, any Lender, the
Issuing Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to Holdings, the Borrower, any Lender,
the Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)          Change of Address, Etc. Each of Holdings, the Borrower, the
Administrative Agent and the Issuing Bank may change its address, electronic
mail address, fax or telephone number for notices and other communications or
website hereunder by notice to the other parties hereto. Each other Lender may
change its address, fax or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent and the Issuing
Bank. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, fax number and electronic
mail address to which notices and other communications may be sent and (ii)
accurate wire instructions for such Lender.

 

(e)          Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent and each of the parties hereto hereby consents to such
recording.

 

 214 

 

 

SECTION 9.02         Waivers; Amendments.

 

(a)          No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power under this Agreement or any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 9.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance, amendment, renewal or extension of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time. No notice or demand on the Borrower or Holdings in any case
shall entitle the Borrower or Holdings to any other or further notice or demand
in similar or other circumstances.

 

 215 

 

 

(b)          Except as provided in Section 2.20 with respect to any Incremental
Facility Amendment, Section 2.21 with respect to any Refinancing Amendment or
Section 2.24 with respect to any Permitted Amendment, neither this Agreement,
any Loan Document nor any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Borrower, the Administrative
Agent and the Required Lenders (provided, that if such waiver, amendment or
modification does not affect the rights, duties, privileges or obligations of
the Administrative Agent under this Agreement, the Administrative Agent shall
only be required to acknowledge such waiver, amendment or modification) or, in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided that the consent of the Required Lenders shall not be required
with respect to the amendments set forth below; provided further that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Section 4.02 or the waiver of any Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender), (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the reimbursement
obligations of the Borrower for the LC Exposure at such time (it being
understood that a waiver of any Default, Event of Default, mandatory prepayment
or mandatory reduction of the Commitments shall not constitute a reduction or
forgiveness of principal) or reduce the rate of interest thereon, or reduce any
fees payable hereunder, without the written consent of each Lender directly and
adversely affected thereby (it being understood that any change to the
definition of Total Net Leverage Ratio, Senior Secured Net Leverage Ratio or
Senior Secured First Lien Net Leverage Ratio or in the component definitions
thereof shall not constitute a reduction of interest or fees), provided that
only the consent of the Required Lenders shall be necessary to waive or
otherwise modify any obligation of the Borrower to pay default interest pursuant
to Section 2.13(c), (iii) postpone the maturity of any Loan (it being understood
that a waiver of any Default, Event of Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension of any
maturity date), or the date of any scheduled amortization payment of the
principal amount of any Term Loan under Section 2.10 or the applicable
Refinancing Amendment, or the reimbursement date with respect to any LC
Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby, (iv) change
Section 2.18(b), Section 2.18(c) or Section 7.03 in a manner that would alter
the pro rata sharing of payments or other amounts required thereby without the
consent of each Lender directly and adversely affected thereby (provided, that
any such changes required in connection with any Refinancing Amendment,
Incremental Facility Amendment or other transaction expressly permitted
hereunder shall only require the approval (to the extent any approval is
required) of the Required Lenders), (v) change any of the provisions of this
Section 9.02(b) without the written consent of such Lender directly and
adversely affected thereby, (vi) change the percentage set forth in the
definition of “Required Lenders”, “Required Revolving Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (vii) release all or substantially all the value of the Guarantees
under the Guarantee Agreement (except as expressly provided in the Loan
Documents) without the written consent of each Lender (other than a Defaulting
Lender), (viii) release all or substantially all the Collateral from the Liens
of the Security Documents, without the written consent of each Lender (other
than a Defaulting Lender), except as expressly provided in the Loan Documents or
(ix) amend, modify or waive the Financial Performance Covenant (or any component
definition to the extent applicable thereto) or otherwise Section 6.11 and
related Defaults and Events of Default, or Section 7.02 without the written
consent of the Required Revolving Lenders (it being understood that the consent
of no other Lenders shall be operative with respect to, or required for, any
such amendment, modification or waiver); provided, further, that in connection
with an amendment that addresses solely a re-pricing transaction in which any
Class of Term Loans or Revolving Commitments (and the Revolving Loans in respect
hereof) is refinanced with a replacement Class of term loans or revolving
commitments (and the revolving loans in respect hereof) bearing (or is modified
in such a manner such that the resulting term loans or revolving commitments
(and the revolving loans in respect hereof) bear a lower Yield, only the consent
of the Lenders holding Term Loans or Revolving Commitments (and the Revolving
Loans in respect hereof) subject to such permitted re-pricing transaction that
will continue as a Lender in respect of the re-priced tranche of Term Loans or
Revolving Commitments (and the Revolving Loans in respect hereof) or modified
Term Loans or Revolving Commitments and the Revolving Loans in respect hereof
shall be required); provided further that (A) no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
any Issuing Bank without the prior written consent of the Administrative Agent
or such Issuing Bank, as the case may be, (B) any provision of this Agreement or
any other Loan Document may be amended by an agreement in writing entered into
by Holdings, the Borrower and the Administrative Agent to cure any mistake,
ambiguity, omission, defect, obvious error or incorrect cross-reference, or to
effect administrative changes of a technical or immaterial nature or to correct
any inconsistency and (C) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into by Holdings, Intermediate Parent, the
Borrower and the requisite percentage in interest of the affected Class of
Lenders stating that would be required to consent thereto under this Section if
such Class of Lenders were the only Class of Lenders hereunder at the time.
Notwithstanding the foregoing, (a) this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders on substantially the same basis as the
Lenders prior to such inclusion and (b) guarantees, Security Documents and
related documents in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement
and the other Loan Documents, amended and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is delivered in
order (i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities or defects, (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents or (iv) to integrate any Incremental Facility or Credit Agreement
Refinancing Indebtedness in a manner consistent with this Agreement and the
other Loan Documents. Notwithstanding the foregoing, no Lender or Issuing Lender
consent is required to effect any amendment, modification or supplement to any
Intercreditor Agreement or subordination agreement or arrangement permitted
under this Agreement or in any document pertaining to any Indebtedness permitted
hereby that is permitted to be secured by the Collateral, including any
Incremental Term Loan or Incremental Revolving Loan, any Other Term Loan, Other
Revolving Loan or Other Revolving Commitments, for the purpose of adding the
holders of such Indebtedness (or their senior representative) as a party thereto
and otherwise causing such Indebtedness to be subject thereto, to give effect
hereto or otherwise carry out the purposes thereof, in each case as contemplated
by the terms of such Intercreditor Agreement permitted under this Agreement
(including any changes thereto as contemplated by Section 9.14(b)) or
subordination agreement or arrangement permitted under this Agreement, as
applicable.

 

 216 

 

 

(c)          In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
to such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in paragraph (b) of this Section 9.02 being
referred to as a “Non-Consenting Lender”), then the Borrower may, at its sole
expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which Eligible
Assignee may be another Lender, if a Lender accepts such assignment), provided
that (a) the Borrower shall have received the prior written consent of the
Administrative Agent to the extent such consent would be required under Section
9.04(b) for an assignment of Loans or Commitments, as applicable (and, if a
Revolving Commitment is being assigned and each Issuing Bank), which consent
shall not unreasonably be withheld, (b) such Non-Consenting Lender shall have
received payment of an amount equal to the outstanding par principal amount of
its Loans and participations in LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder (including pursuant
to Section 2.11(a)(i)) from the Eligible Assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (c) unless waived, the Borrower or such Eligible
Assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b).

 

 217 

 

 

(d)          Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, the Revolving Commitments, Term Loans and Revolving
Exposure of any Lender that is at the time a Defaulting Lender shall not have
any voting or approval rights under the Loan Documents and shall be excluded in
determining whether all Lenders (or all Lenders of a Class), all affected
Lenders (or all affected Lenders of a Class), a Majority in Interest of Lenders
of any Class or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to this
Section 9.02); provided that (x) the Commitment of any Defaulting Lender may not
be increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

 

(e)          Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, each Affiliated Lender (other than an Affiliated Debt
Fund) hereby agrees that, for purposes of any plan of reorganization, such
Affiliated Lender will be deemed to have voted in the same proportion as
non-Affiliated Lenders voting on such matter; provided that such Affiliated
Lender shall be entitled to vote in accordance with its sole discretion in
connection with any plan of reorganization to the extent (a) any such plan of
reorganization proposes to treat any Secured Obligations held by such Affiliated
Lender in a manner that is less favorable in any material respect to such
Affiliated Lender than the proposed treatment of similar Secured Obligations
held by Lenders that are not Affiliates of the Borrower, (b) that would deprive
such Affiliated Lender of its pro rata share of any payments to which it is
entitled or (c) if such plan of reorganization does not require the consent of
each Lender or each affected Lender.

 

(f)          Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, only the consent of the Required Revolving Lenders
shall be necessary to waive the requirement in Section 6.05(k)(F).

 

 218 

 

 

SECTION 9.03         Expenses; Indemnity; Damage Waiver.

 

(a)          The Borrower shall pay, if the Effective Date occurs and the
Transactions have been consummated, (i) all reasonable and documented
out-of-pocket costs and expenses incurred by the Administrative Agent, the Joint
Lead Arrangers, each Issuing Bank and their respective Affiliates (without
duplication), (but limited, (A) in the case of legal fees and expenses, to the
reasonable fees, disbursements and other charges of one counsel to the First
Lien Administrative Agent, the Issuing Lender and the Joint Lead Arrangers,
taken as a whole, plus, if reasonably necessary, one local counsel to the First
Lien Administrative Agent, the Issuing Lender and the Joint Lead Arrangers,
taken as a whole, in any relevant material jurisdiction, in each case excluding
allocated costs of in-house counsel (and in the case of an actual or reasonably
perceived potential conflict of interest, one additional counsel and local
counsel to the affected First Lien Lenders, taken as a whole), and (B) in the
case of other consultants and advisors, limited to the fees and expenses of such
persons approved by the Borrower, acting reasonably), in each case for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, and the preparation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof), (ii) all reasonable and documented and invoiced
out-of-pocket costs and expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented and
invoiced out-of-pocket expenses (but not third party costs or expenses such as
legal fees or the fees of other advisors) incurred by the Administrative Agent,
each Issuing Bank or any Lender and the fees, charges and disbursements of
counsel to the First Lien Administrative Agent, the Issuing Lender and the First
Lien Lenders, taken as a whole, in any relevant material jurisdiction (and in
the case of an actual or reasonably perceived potential conflict of interest,
one additional counsel to the affected First Lien Lenders, taken as a whole) and
in the case of other consultants and advisers, limited to the fees and expenses
of such persons approved by the Borrower, acting reasonably) (but limited, (A)
in the case of legal fees and expenses, to the fees, disbursements and other
charges of one counsel to the Administrative Agent, the Issuing Lender and the
Lenders, taken as a whole, and, if reasonably necessary, one local counsel to
the Administrative Agent, the Issuing Lender and the Lenders, taken as a whole,
in each relevant material jurisdiction (and in the case of an actual or
reasonably perceived potential conflict of interest, one additional counsel to
the affected Lenders, taken as a whole) and (B) in the case of other consultants
and advisers, limited to the fees and expenses of such persons approved by the
Borrower, acting reasonably) in connection with the enforcement or protection of
any rights or remedies in connection with the Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Laws or during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit).

 

 219 

 

 

(b)          Without duplication of the expense reimbursement obligations
pursuant to clause (a) above, the Borrower shall indemnify the Administrative
Agent, each Issuing Bank, each Lender, the Joint Lead Arrangers and each Related
Party (other than Excluded Affiliates to the extent acting in their capacities
as such) of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and expenses (but limited, in the case of
legal expenses, to the reasonable and documented and invoiced out-of-pocket fees
and expenses of one counsel for all Indemnitees and to the extent reasonably
determined by the Administrative Agent to be necessary, one local counsel in
each relevant jurisdiction (and, in the case of a conflict of interest, where
the Indemnitee affected by such conflict notifies Holdings of the existence of
such conflict and thereafter retains its own counsel, one additional counsel)
for all Indemnitees (which may include a single special counsel acting in
multiple jurisdictions but excluding allocated costs of in-house counsel)),
incurred by or asserted against any Indemnitee by any third party or by the
Borrower, Holdings or any Subsidiary arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any Loan Document or
any other agreement or instrument contemplated hereby or thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, the syndication of the credit facilities provided for
herein, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) to the
extent in any way arising from or relating to any of the foregoing, any actual
or alleged presence or Release or threat of Release of Hazardous Materials on,
at, to or from any Mortgaged Property or any other real property currently or
formerly owned or operated by Holdings, any Intermediate Parent, the Borrower or
any Subsidiary, or any other Environmental Liability related in any way to
Holdings, any Intermediate Parent, the Borrower or any Subsidiary, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower, Holdings or any Subsidiary
or their Affiliates and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities, costs or related
expenses (w) resulted from the gross negligence, bad faith, fraud or willful
misconduct of such Indemnitee or its Related Parties (as determined by a court
of competent jurisdiction in a final and non-appealable judgment), (x) resulted
from a material breach of the Loan Documents by such Indemnitee or its Related
Parties (as determined by a court of competent jurisdiction in a final and
non-appealable judgment), (y) arise from disputes between or among Indemnitees
(other than disputes involving claims against the Administrative Agent, the
Collateral Agent or the Joint Lead Arrangers or any Issuing Bank, in each case,
in their respective capacities) that do not involve an act or omission by
Holdings, the Borrower or any Restricted Subsidiary or (z) resulted from any
settlement effected without the Borrower’s prior written consent; provided, that
to the extent any amounts paid to an Indemnitee in respect of this Section 9.03,
such Indemnitee, by its acceptance of the benefits hereof, agrees to refund and
return any and all amounts paid by the Borrower to it if, pursuant to the
operation of the foregoing clauses (w) through (z), such Indemnitee was not
entitled to receipt of such amount.

 

 220 

 

 

(c)          To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, any Lender or any Issuing Bank under
paragraph (a) or (b) of this Section 9.03, each Lender severally agrees to pay
to the Administrative Agent, such Lender or such Issuing Bank, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Lender or such Issuing Bank in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the aggregate Revolving Exposures,
outstanding Term Loans and unused Commitments at such time. The obligations of
the Lenders under this paragraph (c) are subject to the last sentence of Section
2.02(a) (which shall apply mutatis mutandis to the Lenders’ obligations under
this paragraph (c)).

 

(d)          To the extent permitted by applicable law, none of Holdings, the
Borrower, any Agent, any Lender, any other party hereto or any Indemnitee shall
assert, and each hereby waives, any claim against any other such Person on any
theory of liability for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, arising out of, as a result of, or in any way
related to, this Agreement or any agreement or instrument contemplated hereby or
referred to herein, the transactions contemplated hereby or thereby, or any act
or omission or event occurring in connection therewith and each such Person
further agrees not to sue upon any such claim or any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor;
provided that the foregoing shall in no event limit the Borrower’s
indemnification obligations under clause (b) above.

 

 221 

 

 

(e)          In case any proceeding is instituted involving any Indemnitee for
which indemnification is to be sought hereunder by such Indemnitee, then such
Indemnitee will promptly notify the Borrower of the commencement of any
proceeding; provided, however, that the failure to do so will not relieve the
Borrower from any liability that it may have to such Indemnitee hereunder,
except to the extent that the Borrower is materially prejudiced by such failure.
Notwithstanding the above, following such notification, the Borrower may elect
in writing to assume the defense of such proceeding, and, upon such election,
the Borrower will not be liable for any legal costs subsequently incurred by
such Indemnitee (other than reasonable costs of investigation and providing
evidence) in connection therewith, unless (i) the Borrower has failed to provide
counsel reasonably satisfactory to such Indemnitee in a timely manner, (ii)
counsel provided by the Borrower reasonably determines its representation of
such Indemnitee would present it with a conflict of interest or (iii) the
Indemnitee reasonably determines that there are actual conflicts of interest
between the Borrower and the Indemnitee, including situations in which there may
be legal defenses available to the Indemnitee which are different from or in
addition to those available to the Borrower.

 

(f)          Notwithstanding anything to the contrary in this Agreement, the
extent permitted by applicable law, neither Holdings nor the Borrower shall
assert, and each hereby waives, any claim against any Indemnitee for any direct
or actual damages arising from the use by unintended recipients of information
or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
(including the Internet) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby; except to the
extent that such direct or actual damages are determined by a court of competent
jurisdiction by final, non-appealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of, or a material breach of the Loan
Documents by, such Indemnitee or its Related Parties.

 

(g)          All amounts due under this Section 9.03 shall be payable not later
than twenty (20) Business Days after written demand therefor; provided, however,
that any Indemnitee shall promptly refund an indemnification payment received
hereunder to the extent that there is a final judicial determination that such
Indemnitee was not entitled to indemnification with respect to such payment
pursuant to this Section 9.03.

 

 222 

 

 

SECTION 9.04         Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of their rights or obligations hereunder (other than to a Successor
Borrower pursuant to a transaction permitted by Section 6.03(a)(iv)(B)) without
the prior written consent of each Lender, each Issuing Bank and the
acknowledgement of the Administrative Agent (and any attempted assignment or
transfer by the Borrower without such consent (other than to a Successor
Borrower pursuant to a transaction permitted by Section 6.03(a)(iv)(B)) shall be
null and void), (ii) no assignment shall be made to any Defaulting Lender or any
of its Affiliates, or any Persons who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii) and
(iii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 9.04), the Indemnitees and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)          (i) Subject to the conditions set forth in paragraphs (b)(ii) and
(f) below, any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of
(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment (x) by a Term Lender to any Lender, an Affiliate of any Lender or
an Approved Fund, (y) if a Specified Event of Default has occurred and is
continuing or (z) by a Revolving Lender to another Revolving Lender, an
Affiliate of a Revolving Lender or an Approved Fund; provided further that no
assignee contemplated by the immediately preceding proviso shall be entitled to
receive any greater payment under Section 2.15 or Section 2.17 than the
applicable assignor would have been entitled to receive with respect to the
assignment made to such assignee, unless the assignment to such assignee is made
with the Borrower’s prior written consent; provided further that the Borrower
shall have the right to withhold its consent to any assignment if in order for
such assignment to comply with applicable law, the Borrower would be required to
obtain the consent of, or make any filing or registration with, any Governmental
Authority, (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of a Term Loan subject
to Section 9.04(f) and (g), an Affiliated Lender, Holdings, the Borrower or any
of its Subsidiaries and (C) solely in the case of Revolving Loans and Revolving
Commitments, each Issuing Bank (not to be unreasonably withheld or delayed);
provided that, for the avoidance of doubt, no consent of any Issuing Bank shall
be required for an assignment of all or any portion of a Term Loan or Term
Commitment. Notwithstanding anything in this Section 9.04 to the contrary, if
the Borrower has not given the Administrative Agent written notice of its
objection to an assignment of Term Loans within ten (10) Business Days after
written notice of such assignment, the Borrower shall be deemed to have
consented to such assignment.

 

 223 

 

 

(ii)         Assignments shall be subject to the following additional
conditions: (A) except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall, in the case of Revolving Loans, not be less
than $2,500,000 (and integral multiples thereof) or, in the case of a Term Loan,
$1,000,000 (and integral multiples thereof), unless the Borrower and the
Administrative Agent otherwise consent (in each case, such consent not to be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if a Specified Event of Default has occurred and is
continuing, (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause (B) shall not be construed to prohibit
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans, (C) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption via an electronic settlement system acceptable to the
Administrative Agent or, if previously agreed with the Administrative Agent,
manually execute and deliver to the Administrative Agent an Assignment and
Assumption, and, in each case, together with a processing and recordation fee of
$3,500; provided that the Administrative Agent, in its sole discretion, may
elect to waive or reduce such processing and recordation fee; provided further
that any such Assignment and Assumption shall include a representation by the
assignee that the assignee is not a Disqualified Lender; provided further that
assignments made pursuant to Section 2.19(b), 2.21(b) or Section 9.02(c) shall
not require the signature of the assigning Lender to become effective, (D) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
any tax forms required by Section 2.17(e) and an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain Material Non-Public Information
about the Borrower, the Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws and (E) unless the
Borrower otherwise consents, no assignment of all or any portion of the
Revolving Commitment of a Lender that is also an Issuing Bank may be made unless
(1) the assignee shall be or become an Issuing Bank, as applicable, and assume a
ratable portion of the rights and obligations of such assignor in its capacity
as Issuing Bank, or (2) the assignor agrees, in its discretion, to retain all of
its rights with respect to and obligations to make or issue Letters of Credit
hereunder in which case the Applicable Fronting Exposure of such assignor may
exceed such assignor’s Fronting Exposure Cap for purposes of Section 2.05(b) by
an amount not to exceed the difference between the assignor’s Fronting Exposure
Cap prior to such assignment and the assignor’s Fronting Exposure Cap following
such assignment; provided that no such consent of the Borrower shall be required
if a Specified Event of Default has occurred and is continuing.

 

 224 

 

 

(iii)        Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and
9.03 and to any fees payable hereunder that have accrued for such Lender’s
account but have not yet been paid). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section 9.04 to the extent otherwise permitted thereby
or otherwise shall be void.

 

(iv)        The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal and
interest amounts of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Notwithstanding
the foregoing, in no event shall the Administrative Agent be obligated to
ascertain, monitor or inquire as to whether any Lender is an Affiliated Lender,
nor shall the Administrative Agent be obligated to monitor the aggregate amount
of the Loans or Incremental Loans held by Affiliated Lenders. The entries in the
Register shall be conclusive absent manifest error, and Holdings, the Borrower,
the Administrative Agent, the Issuing Banks and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower, the Issuing Banks and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

(v)         Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and any tax forms required by Section 2.17(e)
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section 9.04 and any
written consent to such assignment required by paragraph (b) of this Section
9.04, the Administrative Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(vi)        The words “execution,” “signed,” “signature” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as an original executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

 225 

 

 

(c)          (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other Persons (other than to a Disqualified Lender (but only if the
list of Disqualified Lenders is available to Lenders upon request) or other
Person that is not an Eligible Assignee) (a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and any other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and any other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly and adversely affects such
Participant. Subject to paragraph (c)(iii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the obligations and limitations thereof and Section 2.19,
it being understood that any tax forms required by Section 2.17(e) shall be
provided solely to the participating Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 9.04. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender.

 

(ii)         Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and related interest amounts) of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”).
The entries in the Participant Register shall be conclusive, absent manifest
error, and the parties hereto shall treat each person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. No Lender shall have
any obligation to disclose all or any portion of its Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or other obligations under
the Loan Documents) except to the extent that the relevant parties, acting
reasonably and in good faith, determine that such disclosure is necessary in
connection with a Tax audit or other proceeding to establish that any Loan or
other obligation under the Loan Documents is in registered form for U.S. federal
income tax purposes.

 

(iii)        A Participant (other than a Revolving Lender pursuant to Section
2.05(e)) shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

 

 226 

 

 

(d)          Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other “central” bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest, provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(e)          In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

(f)          Notwithstanding anything to the contrary herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement to an Affiliated Lender subject to the following limitations:

 

(i)          Affiliated Lenders (other than Affiliated Debt Funds) will not
receive information provided solely to Lenders by the Administrative Agent or
any Lender and will not be permitted to attend or participate in meetings
attended solely by the Lenders and the Administrative Agent, other than the
right to receives notices of Borrowings, notices of prepayments and other
administrative notices in respect of its Loans or Commitments required to be
delivered to Lenders pursuant to Article II;

 

(ii)         for purposes of any amendment, waiver or modification of any Loan
Document (including such modifications pursuant to Section 9.02), or, subject to
Section 9.02(e), in any plan of reorganization pursuant to the U.S. Bankruptcy
Code, that in either case does not require the consent of each Lender, or that
would not deprive such Affiliated Lender of its pro rata share of any payments
to which it is entitled, Affiliated Lenders will be deemed to have voted in the
same proportion as the Lenders that are not Affiliated Lenders voting on such
matter; and each Affiliated Lender hereby acknowledges, agrees and consents that
if, for any reason, its vote to accept or reject any plan pursuant to the U.S.
Bankruptcy Code is not deemed to have been so voted, then such vote will be (x)
deemed not to be in good faith and (y) “designated” pursuant to Section 1126(e)
of the U.S. Bankruptcy Code such that the vote is not counted in determining
whether the applicable class has accepted or rejected such plan in accordance
with Section 1126(c) of the U.S. Bankruptcy Code; provided that Affiliated Debt
Funds will not be subject to such voting limitations and will be entitled to
vote as any other Lender; provided that Affiliated Debt Funds may not account
for more than 49.9% of the “Required Lenders” in any Required Lender vote;

 

 227 

 

 

(iii)        Affiliated Lenders may not purchase Revolving Loans, including
pursuant to this Section 9.04;

 

(iv)        the aggregate principal amount of Term Loans purchased by assignment
pursuant to this Section 9.04 and held at any one time by Affiliated Lenders
(other than Affiliated Debt Funds) may not exceed 25.0% of the aggregate
principal amount of all Term Loans outstanding at the time of such purchase,
after giving effect to any substantially simultaneous cancellations thereof;

 

(v)         Affiliated Lenders shall clearly identify themselves as an
Affiliated Lender in the loan assignment documentation. In no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any lender is an Affiliated Lender or Affiliated Debt Fund nor shall the
Administrative Agent be obligated to monitor the number of Affiliated Lenders or
Affiliated Debt Funds or the aggregate amount of Term Loans or Incremental Term
Loans held by Affiliated Lenders or Affiliated Debt Funds;

 

(vi)        Affiliated Lenders (other than Affiliated Debt Funds) will not be
permitted to vote on matters requiring a Required Lender vote, and the Term
Loans held by Affiliated Lenders (other than Affiliated Debt Funds) shall be
disregarded in determining (x) other Lenders’ commitment percentages or (y)
matters submitted to Lenders for consideration that do not require the consent
of each Lender or each affected Lender; provided that the commitments of any
Affiliated Lender shall not be increased, the Interest Payment Dates and the
dates of any scheduled amortization payments (including at maturity) owed to any
Affiliated Lender hereunder will not be extended and the amounts owning to any
Affiliated Lender hereunder will not be reduced without the consent of such
Affiliated Lender; and

 

(vii)       each Lender making such assignment to such Affiliated Lender
acknowledges and agrees that in connection with such assignment, (1) such
Affiliated Lender then may have, and later may come into possession of Material
Non-Public Information, (2) such Lender has independently and, without reliance
on such Affiliated Lender, Holdings, any of its Subsidiaries, the Administrative
Agent or any of their respective Affiliates, made its own analysis and
determination to enter into such assignment notwithstanding such Lender’s lack
of knowledge of the Material Non-Public Information and (3) none of Holdings,
its Subsidiaries, the Administrative Agent, any Affiliated Lender or any of
their respective Affiliates shall have any liability to such Lender, and such
Lender hereby waives and releases, to the extent permitted by Requirements of
Law, any claims such Lender may have against Holdings, its Subsidiaries, the
Administrative Agent, such Affiliated Lender and their respective Affiliates,
under applicable laws or otherwise, with respect to the nondisclosure of the
Material Non-Public Information. Each Lender entering into such an assignment
further acknowledges that the Material Non-Public Information may not be
available to the Administrative Agent or the other Lenders.

 

 228 

 

 

(g)          Any Lender may, at any time, assign all or a portion of its Term
Loans (but not Revolving Loans) to Holdings or any of its Subsidiaries, through
(x) Dutch auctions or other offers to purchase open to all Lenders on a pro rata
basis in accordance with procedures of the type described in Section 2.11(a)(ii)
or other customary procedures acceptable to the Administrative Agent and/or (y)
open market purchases on a non-pro rata basis, provided that (i) the Borrower
shall not make any Borrowing of Revolving Loans to fund such assignment, (ii)
any Term Loans that are so assigned will be automatically and irrevocably
cancelled and the aggregate principal amount of the tranches and installments of
the relevant Term Loans then outstanding shall be reduced by an amount equal to
the principal amount of such Term Loans, (iii) no Event of Default shall have
occurred and be continuing and (iv) each Lender making such assignment to
Holdings or any of its Subsidiaries acknowledges and agrees that in connection
with such assignment, (1) Holdings or its Subsidiaries then may have, and later
may come into possession of Material Non-Public Information, (2) such Lender has
independently and, without reliance on Holdings, any of its Subsidiaries, the
Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to enter into such assignment notwithstanding such
Lender’s lack of knowledge of the Material Non-Public Information and (3) none
of Holdings, its Subsidiaries, the Administrative Agent, or any of their
respective Affiliates shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by Requirements of Law, any
claims such Lender may have against Holdings, its Subsidiaries, the
Administrative Agent, and their respective Affiliates, under applicable laws or
otherwise, with respect to the nondisclosure of the Material Non-Public
Information. Each Lender entering into such an assignment further acknowledges
that the Material Non-Public Information may not be available to the
Administrative Agent or the other Lenders.

 

 229 

 

 

(h)          Notwithstanding the foregoing, no assignment may be made or
participation sold to a Disqualified Lender without the prior written consent of
the Borrower; provided that, upon inquiry by any Lender to the Administrative
Agent as to whether a specified potential assignee or prospective participant is
on the list of Disqualified Lenders, the Administrative Agent shall be permitted
to disclose to such Lender whether such specific potential assignee or
prospective participant is on the list of Disqualified Lenders; provided further
that inclusion on the list of Disqualified Lenders shall not apply retroactively
to disqualify any persons that have previously acquired an assignment or
participation in the Loan if such person was not included on the list of
Disqualified Lenders at the time of such assignment or participation.
Notwithstanding anything contained in this Agreement or any other Loan Document
to the contrary, if any Lender was a Disqualified Lender at the time of the
assignment of any Loans or Commitments to such Lender, following written notice
from the Borrower to such Lender and the Administrative Agent and otherwise in
accordance with Section 2.19(b), as applicable: (1) such Lender shall promptly
assign all Loans and Commitments held by such Lender to an Eligible Assignee
(and the signature of such Disqualified Lender shall not be required on any such
assignment); provided that (A) the Administrative Agent shall not have any
obligation to the Borrower, such Lender or any other Person to find such a
replacement Lender, (B) the Borrower shall not have any obligation to such
Disqualified Lender or any other Person to find such a replacement Lender or
accept or consent to any such assignment to itself or any other Person subject
to the Borrower’s consent in accordance with Section 9.04(b)(i) and (C) the
assignment of such Loans and/or Commitments, as the case may be, shall be at par
plus accrued and unpaid interest and fees; (2) such Lender shall not have any
voting or approval rights under the Loan Documents and shall be excluded in
determining whether all Lenders (or all Lenders of any Class), all affected
Lenders (or all affected Lenders of any Class), a Majority in Interest of
Lenders of any Class or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 9.02); provided that (x) the Commitment of any Disqualified Lender may
not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that affects any Disqualified Lender adversely and in a manner
that is disproportionate to other affected Lenders shall require the consent of
such Disqualified Lender; and (3) no Disqualified Lender is entitled to receive
information provided solely to Lenders by the Administrative Agent or any Lender
or will be permitted to attend or participate in meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices or
Borrowings, notices or prepayments and other administrative notices in respect
of its Loans or Commitments required to be delivered to Lenders pursuant to
Article II.

 

(i)          Notwithstanding the foregoing, any Affiliated Lender shall be
permitted, at its option, to contribute any Term Loans so assigned to such
Affiliated Lender pursuant to this Section 9.04 to Holdings or any of its
Subsidiaries for purposes of cancellation, which contribution may be made
(including, with the Borrower’s consent, to the Borrower, whether through
Holdings or any Intermediate Parent or otherwise), in exchange for Qualified
Equity Interests of Holdings, any Intermediate Parent or the Borrower or
Indebtedness of the Borrower to the extent such Indebtedness is permitted to be
incurred (including, if applicable, as a Permitted Refinancing) pursuant to
Section 6.01 at such time.

 

SECTION 9.05         Survival.

 

All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to any Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect until
the Termination Date. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and all other amounts payable hereunder, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof. Notwithstanding the foregoing or anything else to the
contrary set forth in this Agreement, in the event that, in connection with the
refinancing or repayment in full of the credit facilities provided for herein,
an Issuing Bank shall have provided to the Administrative Agent a written
consent to the release of the Revolving Lenders from their obligations hereunder
with respect to any Letter of Credit issued by such Issuing Bank (whether as a
result of the obligations of the Borrower (and any other account party) in
respect of such Letter of Credit having been collateralized in full by a deposit
of cash with such Issuing Bank or being supported by a letter of credit that
names such Issuing Bank as the beneficiary thereunder, or otherwise), then from
and after such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents, and the Revolving Lenders shall be deemed to have no participations
in such Letter of Credit, and no obligations with respect thereto, under
Section 2.05(e) or (f).

 

 230 

 

 

SECTION 9.06         Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the syndication of the Loans and
Commitments constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic means shall be effective as
delivery of an original executed counterpart of this Agreement.

 

SECTION 9.07         Severability.

 

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 9.07, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or the Issuing Bank, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

 231 

 

 

SECTION 9.08         Right of Setoff.

 

If a Specified Event of Default shall have occurred and be continuing, each
Lender and each Issuing Bank is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency, but not withholding or payroll accounts, employee benefits accounts,
de minimis accounts or other accounts used exclusively for taxes or fiduciary or
trust purposes) at any time held and other obligations (in whatever currency) at
any time owing by such Lender or such Issuing Bank to or for the credit or the
account of the Borrower (excluding, for the avoidance of doubt, any Settlement
Assets except to effect Settlement Payments such Lender is obligated to make to
a third party in respect of such Settlement Assets or as otherwise agreed in
writing between the Borrower and such Lender) against any of and all the
obligations of the Borrower then due and owing under this Agreement held by such
Lender or Issuing Bank, irrespective of whether or not such Lender or Issuing
Bank shall have made any demand under this Agreement and although such
obligations are owed to a branch or office of such Lender or Issuing Bank
different from the branch or office holding such deposit or obligated on such
Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Secured Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff. The applicable Lender and
applicable Issuing Bank shall notify the Borrower and the Administrative Agent
of such setoff and application; provided that any failure to give or any delay
in giving such notice shall not affect the validity of any such setoff and
application under this Section. The rights of each Lender and each Issuing Bank
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or such Issuing Bank may have.
Notwithstanding the foregoing, no amount set off from any Loan Party (other than
the Borrower) shall be applied to any Excluded Swap Obligation of such Loan
Party (other than the Borrower).

 

SECTION 9.09         Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)          This Agreement shall be construed in accordance with and governed
by the laws of the State of New York.

 

(b)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court except
to the extent required by any Security Document to be brought in another
jurisdiction pursuant to the terms of such Security Document. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in any Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to any Loan
Document against Holdings or the Borrower or their respective properties in the
courts of any jurisdiction.

 

 232 

 

 

(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in paragraph (b) of this Section 9.09. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)          EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01. NOTHING IN ANY LOAN
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW. IN ADDITION TO THE SERVICE OF PROCESS
PROVIDED FOR HEREIN, EACH FOREIGN LOAN PARTY HEREBY IRREVOCABLY DESIGNATES,
APPOINTS AND EMPOWERS THE BORROWER (AND THE BORROWER HEREBY IRREVOCABLY ACCEPTS
SUCH APPOINTMENT) AS ITS AUTHORIZED DESIGNEE, APPOINTEE AND AGENT TO RECEIVE,
ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY,
SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY
BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF FOR ANY REASON THE BORROWER SHALL
CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH FOREIGN LOAN PARTY AGREES TO
DESIGNATE A NEW AUTHORIZED DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY OR
DELAWARE ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.

 

SECTION 9.10         WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.10.

 

SECTION 9.11         Headings.

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

 233 

 

 

SECTION 9.12         Confidentiality.

 

(a)          Each of the Administrative Agent, the Issuing Banks and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its Affiliates (other than
Excluded Affiliates) and its and their respective directors, officers,
employees, trustees and agents, including accountants, legal counsel and other
agents and advisors and any numbering, administration or settlement service
providers on a “need-to-know” basis (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and will be instructed to keep such Information confidential and any
failure of such Persons acting on behalf of the Administrative Agent, any
Issuing Bank or the relevant Lender to comply with this Section 9.12 shall
constitute a breach of this Section 9.12 by the Administrative Agent, such
Issuing Bank or the relevant Lender, as applicable), (ii) to the extent
requested by any regulatory authority or self-regulatory authority, required by
applicable law or by any subpoena or similar legal process or in connection with
the exercise of remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder; provided that (x) solely
to the extent permitted by law and other than in connection with routine audits
and reviews by regulatory and self-regulatory authorities, each Lender and the
Administrative Agent shall promptly notify the Borrower of any such requested or
required disclosure in connection with any legal or regulatory proceeding and
(y) in the case of clause (ii) only, each Lender and the Administrative Agent
shall use commercially reasonable efforts to ensure that such Information is
kept confidential in connection with the exercise of such remedies, (iii) to any
other party to this Agreement, (iv) subject to an agreement containing
confidentiality undertakings substantially similar to those of this Section 9.12
(but other than to a Disqualified Lender), to (A) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, (B) any actual or prospective counterparty (or
its advisors) to any Swap Agreement or derivative transaction relating to any
Loan Party or its Subsidiaries and its obligations under the Loan Documents or
(C) any pledgee referred to in Section 9.04(d), (v) if required by any rating
agency; provided that prior to any such disclosure, such rating agency shall
have agreed in writing to maintain the confidentiality of such Information, (vi)
to service providers providing administrative and ministerial services solely in
connection with the syndication and administration of the Loan Documents and the
facilities (e.g., identities of parties, maturity dates, interest rates, etc.)
on a confidential basis, or (vii) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 9.12 or
(y) becomes available to the Administrative Agent, any Issuing Bank, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than Holdings, the Borrower or any Subsidiary, which source is not known
(after due inquiry) by the recipient of such information to be subject to a
confidentiality obligation. For the purposes hereof, “Information” means all
information received from or on behalf of Holdings or the Borrower relating to
Holdings, any Intermediate Parent, the Borrower, any other Subsidiary or their
business other than any such information that is available to the Administrative
Agent, any Issuing Bank or any Lender on a nonconfidential basis prior to
disclosure by Holdings, any Intermediate Parent, the Borrower or any Subsidiary.
Notwithstanding the foregoing, no such information shall be disclosed to a
Disqualified Lender that constitutes a Disqualified Lender at the time of such
disclosure without the Borrower’s prior written consent.

 

 234 

 

 

(b)          EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION
9.12(a)) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING HOLDINGS, THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

(c)          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER,
THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

 

SECTION 9.13         USA PATRIOT Act.

 

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Loan Party in accordance with the USA PATRIOT Act.

 

 235 

 

 

SECTION 9.14         Release of Liens and Guarantees.

 

(a)          A Subsidiary Loan Party shall automatically be released from its
obligations under the Loan Documents, and all security interests created by the
Security Documents in Collateral owned by such Subsidiary Loan Party shall be
automatically released, (1) upon the consummation of any transaction or
designation permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Restricted Subsidiary (including pursuant to a
permitted merger or amalgamation with a Subsidiary that is not a Loan Party or a
designation as an Unrestricted Subsidiary) or becomes an Excluded Subsidiary or
(2) upon the request of the Borrower, in connection with a transaction permitted
under this Agreement, as a result of which such Subsidiary Loan Party ceases to
be a Wholly Owned Subsidiary; provided that, if so required by this Agreement,
the Required Lenders shall have consented to such transaction and the terms of
such consent shall not have provided otherwise. Upon any sale or other transfer
by any Loan Party (other than to any other Loan Party) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Security Document in any Collateral or upon any Collateral becoming an Excluded
Asset, the security interests in such Collateral created by the Security
Documents shall be automatically released. Upon the release of Holdings or any
Subsidiary Loan Party from its Guarantee in compliance with this Agreement, the
security interest in any Collateral owned by Holdings or such Subsidiary created
by the Security Documents shall be automatically released. Upon the designation
of a Restricted Subsidiary as an Unrestricted Subsidiary in compliance with this
Agreement, the security interest created by the Security Documents in the Equity
Interests of such new Unrestricted Subsidiary shall automatically be released.
To the extent the release of any Lien in any Collateral is approved, authorized
or ratified in writing by the Required Lenders (or such other percentage of the
Lenders whose consent may be required in accordance with Section 9.02), the
security interest in such Collateral shall be automatically released. To the
extent the release of any security interest in any Collateral is required to
effect any sale or other disposition of Collateral in connection with any
exercise of remedies of the Collateral Agent pursuant to the Loan Documents, the
security interest in such Collateral shall be automatically released.  In
addition, liens shall be released and guarantees released in accordance with the
terms of the Security Documents and the Guarantee. Upon the Termination Date all
obligations under the Loan Documents and all security interests created by the
Security Documents shall be automatically released. Any such release shall not
in any manner discharge, affect, or impair the Obligations (other than those
being discharged or released) or any Liens (other than those being discharged or
released) of the Loan Parties in respect of all interests retained by the Loan
Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral except to the extent comprised of Excluded
Assets or otherwise released in accordance with the provisions of the Loan
Documents. In connection with any termination or release pursuant to this
Section 9.14, without the further consent of any Lender, Issuing Bank or other
Secured Party, the Administrative Agent or the Collateral Agent, as the case may
be, shall execute and deliver to any Loan Party, at such Loan Party’s expense,
all documents that such Loan Party shall reasonably request to evidence or to
file or register in any office such termination or release so long as the
Borrower or applicable Loan Party shall have provided the Administrative Agent
or the Collateral Agent, as the case may be, such certifications or documents as
the Administrative Agent or the Collateral Agent, as the case may be, shall
reasonably request in order to demonstrate compliance with this Agreement. The
Administrative Agent or the Collateral Agent, as the case may be, will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party or to file
or register in any office such documents as such Loan Party may reasonably
request to subordinate its Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent, as the case may be, under any Loan
Document to the holder of any Lien on such property that is permitted by Section
6.02(ii) (but only pursuant to clauses (d), (j) and (k) of the definition of
“Permitted Encumbrances), (iv), (v), (xi), (xii), (xv), (xxii) (but only with
respect to any such liens securing Indebtedness permitted under Section
6.01(a)(viii)), (xxiii), (xxix) or (xxx).

 

 236 

 

 

(b)          Each of the Lenders and the Issuing Bank irrevocably authorizes the
Administrative Agent or the Collateral Agent, as the case may be, to (i) provide
any release or evidence of release, termination or subordination contemplated by
this Section 9.14 (and upon request by the Administrative Agent or the
Collateral Agent, as the case may be, at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority or the Collateral
Agent’s authority, as the case may be, to release or subordinate its interest in
particular types or items of property, or to release any Loan Party from its
obligations under any Loan Document, in each case in accordance with the terms
of the Loan Documents and this Section 9.14), (ii) enter into subordination or
intercreditor agreements with respect to Indebtedness to the extent the
Administrative Agent or Collateral Agent is otherwise contemplated herein as
being a party to such intercreditor or subordination agreement, in each case to
the extent such agreements, at the time they are first entered into, are
substantially consistent with the terms set forth on Exhibit E-1, E-2 or E-3
annexed hereto, together with (A) any immaterial changes and (B) material
changes thereto in light of prevailing market conditions, which material changes
shall be posted to the Lenders not less than five Business Days before execution
thereof and, if the Required Lenders shall not have objected to such changes
within five Business Days after posting, then the Required Lenders shall be
deemed to have agreed that the Administrative Agent’s and/or Collateral Agent’s
entry into such intercreditor agreement (with such changes) is reasonable and to
have consented to such intercreditor agreement (with such changes) and to the
Administrative Agent’s and/or Collateral Agent’s execution thereof, in each case
in form and substance reasonably satisfactory to the Administrative Agent and/or
Collateral Agent (it being understood that junior Liens are not required to be
pari passu with other junior Liens, and that Indebtedness secured by junior
Liens may secured by Liens that are pari passu with, or junior in priority to,
other Liens that are junior to the Liens securing the Obligations); and (iii)
enter into and sign for and on behalf of the Lenders as Secured Parties the
Security Documents for the benefit of the Lenders and the other Secured Parties.

 

SECTION 9.15         No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrower and Holdings acknowledges
and agrees that (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Joint Lead Arrangers, the
Issuing Banks and the Lenders are arm’s-length commercial transactions between
the Borrower, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent, the Joint Lead Arrangers, the Issuing Banks and the
Lenders on the other hand, (B) each of the Borrower and Holdings has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) each of the Borrower and Holdings is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, the Joint Lead Arrangers, the Issuing Banks and the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not and will not be
acting as an advisor, agent or fiduciary for the Borrower, Holdings, any of
their respective Affiliates or any other Person and (B) none of the
Administrative Agent, the Joint Lead Arrangers, the Issuing Banks and the
Lenders has any obligation to the Borrower, Holdings or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Joint Lead Arrangers, the Issuing Banks and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower,
Holdings and their respective Affiliates, and none of the Administrative Agent,
the Joint Lead Arrangers, the Issuing Banks and the Lenders has any obligation
to disclose any of such interests to the Borrower, Holdings or any of their
respective Affiliates.

 

 237 

 

 

SECTION 9.16         Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the obligations
hereunder.

 

SECTION 9.17         Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower or any other Loan Party
in respect of any such sum due from it to the Secured Parties hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
Requirements of Law).

 

 238 

 

 

SECTION 9.18         Intercreditor Agreement. Each Secured Party hereby agrees
that the Administrative Agent and/or Collateral Agent may enter into the Closing
Date Intercreditor Agreement and any other intercreditor agreement and/or
subordination agreement pursuant to, or contemplated by, the terms of this
Agreement (including with respect to Indebtedness permitted pursuant to Section
6.01, any applicable Liens on Collateral permitted pursuant to Section 6.02 and,
in each case, together with the defined terms referenced therein) on its behalf
and agrees to be bound by the terms thereof and, in each case, consents and
agrees to the appointment of Deutsche Bank AG New York Branch (or its affiliated
designee, representative, agent or successor) on its behalf as collateral agent,
respectively, thereunder. Each Lender (a) understands, acknowledges and agrees
that Liens shall be created on the Collateral pursuant to the Second Lien Loan
Documents, which Liens shall be subject to the terms and conditions of the
Closing Date Intercreditor Agreement, (b) hereby agrees that it will be bound by
and will take no actions contrary to the provisions of the Closing Date
Intercreditor Agreement or any other applicable Intercreditor Agreement (if
entered into) and (c) hereby authorizes and instructs the Administrative Agent
and Collateral Agent to enter into the Closing Date Intercreditor Agreement and,
if applicable, any other Intercreditor Agreement (and any amendments, amendments
and restatements, restatements or waivers of or supplements to or other
modifications to, such agreements (subject, if applicable, to the last sentence
of Section 9.02(b)), and to subject the Liens on the Collateral securing the
Obligations to the provisions thereof).

 

SECTION 9.19         Cashless Settlement.

 

Notwithstanding anything to the contrary contained in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent and such Lender.

 

SECTION 9.20         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 239 

 

 

SECTION 9.21         Co-Borrower.

 

Notwithstanding anything to the contrary contained in this Agreement, the
parties hereto agree that the Lux Co-Borrower shall be a co-borrower with
respect to all Loans and other related Secured Obligations of the Borrower
solely with respect to the Initial Euro Term Loans, and each reference herein to
“the Borrower” with respect to any Initial Euro Term Loans of the Borrower
hereunder shall be deemed to be a reference to each of the Lux Co-Borrower and
the Borrower, jointly and severally. Each of the Borrower and the Lux
Co-Borrower shall be jointly and severally liable for all such Initial Euro Term
Loans and other Secured Obligations solely related to the Initial Euro Term
Loans, regardless of which Borrower actually receives the benefit thereof or the
manner in which they account for such Initial Euro Term Loans and related
Secured Obligations on their books and records; it being understood and agreed
that all proceeds of any Initial Euro Term Loans will actually be made available
to the Borrower at its accounts in the United States. Upon the commencement and
during the continuation of any Event of Default (subject to Section 7.01(d)(ii),
the Agents and the applicable Lenders may (in accordance with the terms of this
Agreement and the other Loan Documents) proceed directly and at once, without
notice, against either the Borrower or the Lux Co-Borrower, or both, to collect
and recover the full amount, or any portion of, such Initial Euro Term Loans and
related Secured Obligations with respect to the Initial Euro Term Loans, without
first proceeding against the other Borrower or any other person, or any security
or collateral for such Secured Obligations. Each of the Borrower and the Lux
Co-Borrower consents and agrees that neither the Agents nor the Lenders shall be
under any obligation to marshal any assets in favor of any Borrower or against
or in payment of any or all of such Secured Obligations.

 

[Remainder of Page Intentionally Left Blank.]

 

 240 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  CANYON COMPANIES S.À R.L.   a Luxembourg private limited liability company
(société à responsabilité limitée)
Registered office: 6D, route de Trèves,    

L-2633 Senningerberg

Grand-Duchy of Luxembourg

  Share Capital : USD 20,010.-
R.C.S. Luxembourg: B187.216,   as Holdings         By:     Name:     Title:
Authorized Signatory         CANYON GROUP S.À R.L.   a Luxembourg private
limited liability company
(société à responsabilité limitée)
Registered office: 6D, route de Trèves,    

L-2633 Senningerberg

Grand-Duchy of Luxembourg

  Share Capital : USD 20,000.-
R.C.S. Luxembourg: B202.299,   as Intermediate Lux Holdings         By:    
Name:     Title: Authorized Signatory         GTCR VALOR HOLDINGS, INC.,
as Intermediate U.S. Holdings       By:     Name:     Title:           GTCR
VALOR COMPANIES, INC.,
as Borrower         By:     Name:     Title:  

 

[Signature Page to Credit Agreement]

 

 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent,
an Issuing Bank and a Lender         By:     Name:

 

  Title:

 

        BARCLAYS BANK PLC,
as an Issuing Bank and a Lender       By:     Name:

 

  Title:

 

        ROYAL BANK OF CANADA,
as an Issuing Bank and a Lender       By:     Name:

 

  Title:

 

 

[Signature Page to Credit Agreement]

 

 

 